 Case 2:19-bk-24804-VZ            Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                        Desc
                                   Main Document    Page 1 of 264


1        Richard M. Pachulski (CA Bar No. 90073)
         Jeffrey W. Dulberg (CA Bar No. 181200)
2        Malhar S. Pagay (CA Bar No. 189289)
         PACHULSKI STANG ZIEHL & JONES LLP
3        10100 Santa Monica Blvd., 13th Floor
         Los Angeles, California 90067
4        Telephone: 310/277-6910
         Facsimile: 310/201-0760
5        Email: rpachulski@pszjlaw.com
                 jdulberg@pszjlaw.com
6                mpagay@pszjlaw.com

7        [Proposed] Counsel for Debtor and Debtor in Possession

8        Suzzanne Uhland (CA Bar No. 136852)
         Diana Perez (NY Bar No. 4636403)
9        O’MELVENY & MYERS LLP
         Times Square Tower
10       7 Times Square
         New York, New York 10036
11       Telephone: 212/326-2000
         Email: suhland@omm.com
12              dperez@omm.com

13    [Proposed] Special Corporate, Litigation, and International
      Counsel for Debtor and Debtor in Possession
14                            UNITED STATES BANKRUPTCY COURT
                               CENTRAL DISTRICT OF CALIFORNIA
15                                      LOS ANGELES DIVISION
16
     In re:                                               Case No.: 2:19-bk-24804-VZ

17   YUETING JIA,1
                                                                 Chapter 11
18                                     Debtor.
                                                                 SECOND AMENDED DISCLOSURE
19                                                               STATEMENT WITH RESPECT TO
20                                                               DEBTOR’S FIRST AMENDED PLAN OF
                                                                 REORGANIZATION UNDER CHAPTER
21                                                               11 OF THE BANKRUPTCY CODE

22                                                               Confirmation Hearing
                                                                 Date:       TBD
23
                                                                 Time:       TBD
24                                                               Place:      Courtroom 1368
                                                                             Roybal Federal Building
25                                                                           255 E. Temple Street
                                                                             Los Angeles, California 90012
26                                                               Judge:     Hon. Vincent P. Zurzolo
27
     1
28    The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing address is 91
     Marguerite Drive, Rancho Palos Verdes, CA 90275.
 Case 2:19-bk-24804-VZ            Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                            Desc
                                   Main Document    Page 2 of 264


1                                     THIS DISCLOSURE STATEMENT HAS

2                     NOT YET BEEN APPROVED BY THE BANKRUPTCY COURT

3    THIS IS NOT A SOLICITATION OF ACCEPTANCE OR REJECTION OF THE PLAN. THE

4    DEBTOR MAY NOT SOLICIT ACCEPTANCES OR REJECTIONS UNTIL A DISCLOSURE

5    STATEMENT HAS BEEN APPROVED BY THE BANKRUPTCY COURT. THE DEBTOR IS

6    SUBMITTING           THIS      DISCLOSURE             STATEMENT            FOR       APPROVAL,           BUT       THE

7    BANKRUPTCY COURT HAS NOT YET APPROVED THIS DISCLOSURE STATEMENT. THE

8    DEBTOR MAY REVISE THIS DISCLOSURE STATEMENT TO REFLECT EVENTS THAT

9    OCCUR AFTER THE DATE HEREOF, BUT PRIOR TO THE BANKRUPTCY COURT’S

10   APPROVAL OF THIS DISCLOSURE STATEMENT.

11                           IMPORTANT INFORMATION FOR YOU TO READ

12   THE DEADLINE TO VOTE ON THE DEBTOR’S FIRST AMENDED PLAN OF

13   REORGANIZATION UNDER CHAPTER 11 OF THE BANKRUPTCY CODE (AS MAY BE

14   AMENDED OR MODIFIED, THE “PLAN”) IS [______], 2020 AT 4:00 P.M. BEIJING TIME

15   (THE “VOTING DEADLINE”).

16   FOR YOUR VOTE TO BE COUNTED, YOUR BALLOT MUST BE ACTUALLY

17   RECEIVED BY THE VOTING AGENT BEFORE THE VOTING DEADLINE AS

18   DESCRIBED HEREIN.

19   Yueting Jia, an individual in the United States (“YT” or the “Debtor”), as debtor and debtor in

20   possession, in the above-captioned chapter 11 case, is providing you with the information in this

21   amended disclosure statement with respect to the Plan (as may be amended or modified, the

22   “Disclosure Statement”) because you may be a creditor entitled to vote on the Plan.2

23   The Debtor believes that the Plan is in the best interests of his creditors. All creditors entitled to vote

24   on the Plan are urged to vote in favor of the Plan. A summary of the voting instructions is set forth in

25   Article I.B of this Disclosure Statement and in the Disclosure Statement Order (as defined below).

26

27   2
         Except as otherwise set forth herein, capitalized terms used in this Disclosure Statement but not defined herein have
         the meanings used in the Plan. Unless otherwise indicated, all amounts in this Disclosure Statement are reflected in
28
         U.S. dollars.
 Case 2:19-bk-24804-VZ         Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                 Desc
                                Main Document    Page 3 of 264


1    More detailed instructions are contained on the Ballots distributed to the creditors entitled to vote on

2    the Plan. To be counted, your ballot must be properly completed in accordance with the voting

3    instructions on the ballot and actually received by the Voting Agent, via the e-balloting portal,

4    regular mail, overnight courier, or personal delivery at the appropriate address, by the Voting

5    Deadline.

6    The effectiveness of the Plan is subject to material conditions precedent. See Article IV.I below and

7    Article X of the Plan. There is no assurance that these conditions will be satisfied or waived.

8    This Disclosure Statement, the Plan Supplement, and any attachments, exhibits, supplements, and

9    annexes hereto are the only documents to be used in connection with the solicitation of votes on the

10   Plan. YT has not authorized any person to give any information or to make any representation in

11   connection with the Plan or the solicitation of acceptances of the Plan other than as contained in this

12   Disclosure Statement, the Plan Supplement, and any attachments, exhibits, supplements, and

13   annexes attached hereto or incorporated by reference or referred to herein. If given or made, such

14   information or representation may not be relied upon as having been authorized by YT. The delivery

15   of this Disclosure Statement will not under any circumstances imply that the information herein is

16   correct as of any time after the date hereof.

17   ALL CREDITORS ENTITLED TO VOTE ON THE PLAN ARE ENCOURAGED TO READ

18   AND     CAREFULLY           CONSIDER            THIS   ENTIRE      DISCLOSURE           STATEMENT,

19   INCLUDING THE PLAN ATTACHED AS EXHIBIT A, THE PLAN SUPPLEMENT, AND

20   THE RISK FACTORS DESCRIBED IN ARTICLE IX BELOW, BEFORE SUBMITTING

21   BALLOTS IN RESPONSE TO THIS SOLICITATION.

22   ARTICLE XI OF THE PLAN CONTAINS RELEASE, EXCULPATION, AND INJUNCTION

23   PROVISIONS, WHICH ARE DISCUSSED IN ARTICLE IV.H OF THIS DISCLOSURE

24   STATEMENT. YOU SHOULD REVIEW AND CONSIDER THE PLAN CAREFULLY

25   BECAUSE IT MAY AFFECT YOUR RIGHTS.

26   The summaries of the Plan and other documents contained in this Disclosure Statement are qualified

27   in their entirety by reference to the Plan itself, the exhibits thereto that will be included in the Plan

28   Supplement, and documents described therein as filed prior to approval of this Disclosure Statement
 Case 2:19-bk-24804-VZ         Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                Desc
                                Main Document    Page 4 of 264


1    or subsequently as part of the Plan Supplement. In the event that any inconsistency or conflict exists

2    between this Disclosure Statement and the Plan, or between the Plan Supplement and the Plan, the

3    terms of the Plan will control. Except as otherwise indicated herein or in the Plan, YT will file all

4    Plan Supplement documents with the Bankruptcy Court and make them available for review on the

5    Debtor’s case website located online at https://dm.epiq11.com/yt1 no later than five (5) days before

6    the Voting Deadline or such later date as the Bankruptcy Court may approve.

7    This Disclosure Statement contains, among other things, descriptions and summaries of provisions

8    of the Plan. YT reserves the right to amend or modify the Plan consistent with section 1127 of the

9    Bankruptcy Code and Bankruptcy Rule 3019.

10   The statements contained in this Disclosure Statement are made only as of the date of this Disclosure

11   Statement, and there can be no assurance that the statements contained herein will be correct at any

12   time after this date. The information contained in this Disclosure Statement, including the

13   information regarding the background of YT and his businesses and the financial and valuation

14   information regarding YT and his businesses is included for purposes of soliciting acceptances of the

15   Plan, but, as to contested matters and adversary proceedings, is not to be construed as an admission

16   or stipulation, but rather as a statement made in settlement negotiations as part of YT’s attempt to

17   settle and resolve claims and controversies pursuant to the Plan. The information contained in this

18   Disclosure Statement will not be admissible in any non-bankruptcy proceeding, nor will it be

19   construed to be conclusive advice on the tax, securities, or other legal effects of the Plan as to

20   holders of Allowed Claims against either the Debtor or the Reorganized Debtor. Except where

21   specifically noted, the financial information contained in this Disclosure Statement and in its exhibits

22   has not been audited by a certified public accountant and has not been prepared in accordance with

23   generally accepted accounting principles in the United States.

24                                FORWARD-LOOKING STATEMENTS

25   This Disclosure Statement contains “Forward-Looking Statements.” All statements (other than

26   statements of historical facts) included in this Disclosure Statement regarding operations, financial

27   position, plans, and business strategy of YT or Smart King Ltd. (“Smart King”), the parent company

28   of Faraday & Future Inc. (“FF” and collectively with other operational entities owned and/or
 Case 2:19-bk-24804-VZ         Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08               Desc
                                Main Document    Page 5 of 264


1    controlled by Smart King and together with Smart King, the “FF Group”), and statements regarding

2    the industry in which the FF Group operates, may constitute forward-looking statements. Forward-

3    looking statements generally can be identified by the use of forward-looking terminology such as

4    “may,” “will,” “expect,” “intend,” “estimate,” “anticipate,” “believe,” or “continue” or the negative

5    thereof or variations thereon or similar terminology. Although the expectations reflected in such

6    forward-looking statements are believed by YT to be reasonable at this time, YT can give no

7    assurance that such expectations will prove to have been correct. Important factors that could cause

8    actual results to differ materially from such expectations are disclosed in this Disclosure Statement,

9    including, without limitation, in conjunction with the forward-looking statements included in this

10   Disclosure Statement under “Risk Factors.” All subsequent written and oral forward-looking

11   statements attributable to YT, the FF Group, or persons acting on his or their behalf are qualified in

12   their entirety by these cautionary statements.

13   Although stated with particularity, the potential or hypothetical recoveries included in Article VI of

14   this Disclosure Statement, under the heading “Hypothetical Scenarios” are based on a variety of

15   generalizations, estimates, and assumptions. Such generalizations, estimates, and assumptions are

16   considered reasonable by YT, although they may prove to have been incorrect or unfounded; further,

17   they are inherently subject to significant economic, competitive, tax, and other uncertainties beyond

18   the control of YT or the FF Group. There can be no assurance that the results will be realized, and

19   actual results may vary materially and adversely from those projected.

20   This Disclosure Statement has been prepared in accordance with section 1125 of the

21   Bankruptcy Code and Bankruptcy Rule 3016 and not necessarily in accordance with federal or

22   state securities laws or other non-bankruptcy laws. This Disclosure Statement has not been

23   approved or disapproved by the United States Securities and Exchange Commission (the

24   “SEC”), any state securities commission or any securities exchange or association nor has the

25   SEC, any state securities commission or any securities exchange or association passed upon the

26   accuracy or adequacy of the statements contained herein.

27

28
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08               Desc
                               Main Document    Page 6 of 264


1                          QUESTIONS AND ADDITIONAL INFORMATION

2    If you would like to obtain copies of this Disclosure Statement, the Plan, the Plan Supplement, or

3    any of the documents attached hereto or referenced herein, or have questions about the solicitation

4    and voting process or YT’s chapter 11 case generally, please contact Epiq Corporate Restructuring,

5    LLC, by (i) visiting YT’s case website at https://dm.epiq11.com/yt1, (ii) calling (855) 963-0391 (for

6    U.S. callers), (400) 120-3077 (for Chinese callers), or (503-520-4401 (for international callers), or

7    (iii) sending e-mail correspondence to ProjectR@epiqglobal.com (please reference “YT” in the

8    subject line).

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
 Case 2:19-bk-24804-VZ                    Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                                              Desc
                                                TABLE OF CONTENTS
                                           Main Document    Page 7 of 264


1    I. INTRODUCTION ...................................................................................................................... 2

2              A.         Material Terms of the Plan .................................................................................... 3
3
               B.         Voting on the Plan ............................................................................................... 11
4
                          1.         Parties Entitled to Vote on the Plan ......................................................... 11
5

6                         2.         Solicitation Package ................................................................................. 13

7                         3.         Voting Procedures, Ballots, and Voting Deadline ................................... 14
8
               C.         Confirmation Hearing and Deadline for Objections to Confirmation ................. 15
9
               D.         Advisors ............................................................................................................... 16
10

11   II. GENERAL INFORMATION ................................................................................................. 17

12             A.         YT’s Background ................................................................................................. 17
13
               B.         YT’s Liabilities .................................................................................................... 19
14
               C.         YT’s Interest in the FF Group .............................................................................. 20
15

16                        1.         Overview of the FF Group ....................................................................... 20

17                        2.         Corporate Structure of the FF Group ....................................................... 21
18
                                     a.         Evergrande Investment ................................................................ 22
19
                                     b.         Smart King’s Current Corporate Governance ............................ 24
20

21                                   c.         Stock Incentive Plans ................................................................... 25

22                                   d.         FF Global Partnership Program ................................................. 26
23
                                     e.         Organizational Chart ................................................................... 28
24
                          3.         Indebtedness of the FF Group .................................................................. 29
25

26                        4.         FF Group’s Management ......................................................................... 31

27                        5.         Future Equity Incentive Plan ................................................................... 33
28


                                                                               i
 Case 2:19-bk-24804-VZ                    Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                                              Desc
                                           Main Document    Page 8 of 264


1                         6.         The FF Group’s Strategy ......................................................................... 34

2                                    a.         Secure Substantial Financing ...................................................... 34
3
                                     b.         Kick-Start Production of the FF 91 ............................................. 35
4
                                     c.         Hire Talent ................................................................................... 37
5

6                                    d.         Sales Efforts ................................................................................. 37

7                         7.         Legal Proceedings and Vendor Trust ....................................................... 37
8
                          8.         YT’s Interests ........................................................................................... 38
9
               D.         YT’s Other Assets ................................................................................................ 38
10

11                        1.         Chinese Assets ......................................................................................... 38

12                        2.         The Yidao Claims .................................................................................... 40
13
               E.         Certain Relationships, Related Transactions, and Former Affiliates ................... 42
14
                          1.         Affiliate Notes Payable ............................................................................ 42
15

16                        2.         LeSoar ...................................................................................................... 43

17   III. THE CHAPTER 11 CASE .................................................................................................... 44
18
               A.         Voluntary Petition ................................................................................................ 44
19
               B.         Retention of Advisors for the Debtor................................................................... 44
20

21             C.         The Creditors’ Committee ................................................................................... 44

22             D.         DIP Facility .......................................................................................................... 44
23
               E.         Claims Process and Bar Date ............................................................................... 45
24
               F.         Venue Transfer..................................................................................................... 46
25

26             G.         The UST’s Motion for Appointment of a Chapter 11 Trustee............................ 46

27   IV. THE PLAN ............................................................................................................................ 46
28


                                                                              ii
 Case 2:19-bk-24804-VZ                    Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                                             Desc
                                           Main Document    Page 9 of 264


1              A.         Classification and Treatment of Claims Under the Plan ...................................... 47

2              B.         Acceptance or Rejection of the Plan; Effect of Rejection of Plan ....................... 48
3
               C.         Plan Distributions................................................................................................. 49
4
               D.         Domestic Support Obligations ............................................................................. 50
5

6              E.         Preservation of Claims and Rights to Settle Claims ............................................ 50

7              F.         Waiver of Actions Arising Under Chapter 5 of the Bankruptcy Code ................ 51
8
               G.         Procedures for Resolving Disputed Claims ......................................................... 52
9
               H.         Executory Contracts and Unexpired Leases ........................................................ 52
10

11             I.         Discharge, Release, Injunctive, and Exculpatory Provisions of the Plan ............ 53

12                        1.         Discharge of Claims ................................................................................. 54
13
                          2.         Releases.................................................................................................... 55
14
                                     a.         Releases by the Debtor................................................................. 56
15

16                                   b.         Releases by Holders of Non-Debt Claims .................................... 58

17                                   c.         Standstill and Releases by Holders of Allowed Debt Claims
18                                              and Allowed Late Filed Debt Claims ........................................... 60
19
                                     d.         Releases of Key China Business Individuals ............................... 63
20
                                     e.         Release of Wei Gan ...................................................................... 64
21

22                        3.         Exculpation and Limitation of Liability .................................................. 66

23                        4.         Injunctions................................................................................................ 67
24
                                     a.         General ........................................................................................ 67
25
                                     b.         Injunction Against Interference With the Plan ............................ 68
26

27             J.         Conditions Precedent to Confirmation and the Effective Date ............................ 68

28   V. THE TRUST ........................................................................................................................... 69

                                                                             iii
 Case 2:19-bk-24804-VZ                Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                                             Desc
                                      Main Document    Page 10 of 264


1             A.       Creation of the Trust ............................................................................................ 70

2             B.       The Trust Assets .................................................................................................. 70
3
              C.       Voting Rights With Respect to the Trust Assets ................................................. 71
4
              D.       Late Filed Debt Claims Reserve .......................................................................... 71
5

6             E.       Appointment of the Trustee ................................................................................. 72

7             F.       Creditor Trust Committee .................................................................................... 73
8
              G.       Term of the Trust ................................................................................................. 73
9
              H.       Expenses of the Trust ........................................................................................... 74
10

11            I.       Distribution of Trust Assets ................................................................................. 74

12            J.       Distribution Waterfall .......................................................................................... 75
13
     VI. HYPOTHETICAL SCENARIOS.......................................................................................... 76
14
     VII. CERTAIN RISK FACTORS TO BE CONSIDERED ......................................................... 77
15

16            A.       Risks Related to the Plan ..................................................................................... 78

17            B.       Risks Related to the FF Group and its Business that may Adversely Affect the
18                     Trust Interests....................................................................................................... 81
19
              C.       Risks Related to the Trust Interests ................................................................... 108
20
              D.       Risks Related to the Industry ............................................................................. 111
21

22            E.       Risks Related to the FF Group’s Corporate Structure ....................................... 114

23            F.       Risks Related to the FF Group’s Operations in the PRC ................................... 119
24
              G.       Certain Tax Risks Related to the Plan ............................................................... 127
25
     VIII. CONFIRMATION OF THE PLAN.................................................................................. 129
26

27            A.       Voting Procedures and Solicitation of Votes ..................................................... 129

28            B.       Confirmation Hearing ........................................................................................ 129

                                                                          iv
 Case 2:19-bk-24804-VZ                    Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                                              Desc
                                          Main Document    Page 11 of 264


1              C.         General Requirements of Section 1129 ............................................................. 130

2                         1.         Requirements of Section 1129(a) of the Bankruptcy Code ................... 130
3
                                     a.         General Requirements ............................................................... 130
4
                                     b.         Best Interests Test ...................................................................... 131
5

6                                    c.         Feasibility of the Plan ................................................................ 132

7                         2.         Requirements of Section 1129(b) of the Bankruptcy Code ................... 133
8
                          3.         Confirmation of an Individual Chapter 11 Plan ..................................... 133
9
     IX. ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE PLAN ... 135
10

11   X. CERTAIN UNITED STATES FEDERAL INCOME TAX CONSEQUENCES OF THE

12             PLAN ............................................................................................................................. 135

13             A.         U.S. Tax Classification of the Trust................................................................... 137
14
               B.         U.S. Federal Income Tax Treatment of Holders ................................................ 138
15
                          1.         Accrued Interest on Debt Claims ........................................................... 139
16

17                        2.         Tax Treatment of the Late Filing Claims Reserve ................................. 140

18                        3.         Tax Classification of West Coast Conduit Entities................................ 140
19
                          4.         Information Reporting and Backup Withholding .................................. 141
20
                          5.         Importance of Obtaining Professional Tax Assistance .......................... 141
21

22   XI. CONCLUSION.................................................................................................................... 143

23

24

25

26

27

28


                                                                              v
 Case 2:19-bk-24804-VZ     Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08    Desc
                           Main Document    Page 12 of 264


1

2    EXHIBITS

3
     Exhibit A   Debtor’s First Amended Plan of Reorganization Under Chapter 11 of the
4
                 Bankruptcy Code
5
     Exhibit B   Plan Term Sheet
6

7    Exhibit C   Management’s Discussion and Analysis of Financial Condition and Results of

8                       Operations of the FF Group

9    Exhibit D   Summary of Selected Financial Information of the FF Group
10
     Exhibit E   Liquidation Analysis (to be filed)
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  1
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                Desc
                              Main Document    Page 13 of 264


1                                                      I.

2                                             INTRODUCTION

3           YT submits this Disclosure Statement pursuant to section 1125 of Title 11 of the United

4    States Code (the “Bankruptcy Code”) in connection with the solicitation of acceptances of the Plan.

5    A copy of the Plan is attached hereto as Exhibit A. Please note that to the extent any

6    inconsistencies exist between this Disclosure Statement and the Plan, the Plan governs.

7           The Plan provides for the reorganization of YT under chapter 11 of the Bankruptcy Code.

8    Under the Plan, YT is proposing to satisfy his debts by contributing his interests in Smart King, the

9    parent company of FF, which consist of all of his legally recognized personal assets (other than those

10   assets that have been frozen or seized in the People’s Republic of China (the “PRC”)), to a

11   liquidating trust (the “Trust”) for the benefit of his creditors as “Trust Assets.” YT’s interests in

12   Smart King consist of his economic rights with respect to the 40.8% of Smart King’s equity

13   currently owned by FF Top Holding Ltd. (“FF Top”) (the remaining equity of Smart King being

14   owned by Season Smart Limited (“Season Smart”), an affiliate of Evergrande Health Industry Group

15   (“Evergrande”), and the option holders and Class A ordinary shareholders under Smart King’s equity

16   incentive plan)).

17          Specifically, YT’s interests consist of:

18                 The right to direct Pacific Technology Holding LLC (“Pacific Technology”) to direct

19                  FF Top to transfer 147,058,823 Class B shares of Smart King currently owned by FF

20                  Top, representing 10% of Smart King’s equity interests, to a creditor trust at the

21                  direction of YT; and

22                 100% of the preferred units of Pacific Technology, which entitle YT to (1) a priority

23                  distribution of up to $815.7 million (subject to certain adjustments) plus 8% interest

24                  per annum from Pacific Technology’s 30.8% of Smart King’s equity interest, after

25                  the return of capital to the management (plus 8% interest per annum), (2) a special

26                  distribution of 10% of the remaining amounts from Pacific Technology’s 30.8% of

27                  Smart King’s equity interest, and (3) thereafter a distribution based on YT’s 20%

28                  percentage interest of the units of Pacific Technology.


                                                       2
 Case 2:19-bk-24804-VZ         Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                 Desc
                               Main Document    Page 14 of 264


1             The Plan contemplates that YT’s assets will be transferred to the Trust through an

2    amendment of that certain Third Amended and Restated Limited Liability Company Agreement of

3    Pacific Technology to effect ownership of these rights by the Trust. You are encouraged to read

4    carefully the “Plan Term Sheet,” a copy of which is attached as Exhibit B to this Disclosure

5    Statement. This discussion is qualified in its entirety by reference to the full text of the Plan Term

6    Sheet.

7             The Plan also provides for the satisfaction in full of all Allowed Administrative Expense

8    Claims, Priority Tax Claims, Priority Non-Tax Claims, and U.S. Secured Claims. In addition, the

9    Plan includes certain release, injunctive, and exculpatory provisions described in greater detail

10   below.

11            This Disclosure Statement sets forth certain information regarding YT and the FF Group

12   (particularly, Smart King and FF). This Disclosure Statement also describes the terms and provisions

13   of the Plan, including certain effects of confirmation of the Plan, certain risk factors (including those

14   associated with securities to be issued under the Plan), the manner in which distributions will be

15   made under the Plan, and certain alternatives to the Plan.

16            On [__________], 2020, the Bankruptcy Court entered an order approving this Disclosure

17   Statement as containing “adequate information,” i.e., information of a kind and in sufficient detail to

18   enable a hypothetical reasonable investor typical of the holders of Claims to make an informed

19   judgment about the Plan. THE BANKRUPTCY COURT’S APPROVAL OF THIS DISCLOSURE

20   STATEMENT CONSTITUTES NEITHER A GUARANTY OF THE ACCURACY OR

21   COMPLETENESS OF THE INFORMATION CONTAINED HEREIN NOR AN ENDORSEMENT

22   BY THE BANKRUPTCY COURT OF THE MERITS OF THE PLAN.

23   A.       Material Terms of the Plan

24            Because of YT’s significant relationship with the FF Group, YT believes that it is imperative

25   to confirm the Plan as swiftly as possible to enable the FF Group to obtain necessary financing and

26   reestablish normal relations with its suppliers and other parties that do business with YT and the FF

27   Group. If the Plan is not consummated in a timely manner, YT believes that the value of his interest

28   in Smart King, the parent of FF, which is his primary asset and the basis for the settlement of claims


                                                        3
 Case 2:19-bk-24804-VZ         Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                 Desc
                               Main Document    Page 15 of 264


1    in the Plan, will be substantially reduced and may even lose its entire value. If, as a result of not

2    being able to consummate the Plan in a timely manner, the FF Group is not able to once again pursue

3    its business plan, it is likely that the FF Group will not be able to continue as a going concern, it may

4    be forced to liquidate its remaining assets, and/or initiate bankruptcy proceedings, and the value of

5    YT’s interest in the FF Group will be greatly reduced or eliminated. See Article VII of this

6    Disclosure Statement entitled “Risk Factors.”

7           YT BELIEVES THAT THE IMPLEMENTATION OF THE PLAN IS IN THE BEST

8    INTERESTS OF YT AND HIS CREDITORS. FOR ALL OF THE REASONS DESCRIBED IN

9    THIS DISCLOSURE STATEMENT, YT URGES YOU TO RETURN YOUR BALLOT

10   ACCEPTING THE PLAN BY THE VOTING DEADLINE (I.E., THE DATE BY WHICH YOUR

11   BALLOT MUST BE ACTUALLY RECEIVED), WHICH IS [_______], 2020, AT 4:00 P.M.

12   (BEIJING TIME).

13          The following table summarizes the material terms of the Plan. For a complete description of

14   the Plan, please refer to the discussion in Article IV of this Disclosure Statement, entitled “THE

15   PLAN” and the Plan itself:

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                        4
 Case 2:19-bk-24804-VZ      Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08               Desc
                            Main Document    Page 16 of 264


1

2    Treatment of Certain As further detailed in the Plan, the Plan contemplates the following

3    Claims                   treatment of certain Claims:

4                                Administrative Expense Claims – Except to the extent that an

5                                 Administrative Expense Claim has already been paid during the

6                                 chapter 11 case, the holder of an Allowed Administrative

7                                 Expense Claim agrees to a less favorable treatment, or the

8                                 holder of an Allowed Administrative Expense Claim makes a

9                                 Trust Election, and except as provided in Article 2.2 of the Plan,

10                                each holder of an Allowed Administrative Expense Claim

11                                against YT shall receive, in full and complete settlement,

12                                release, and discharge of such Claim, cash equal to the unpaid

13                                amount of such Allowed Administrative Expense Claim on the

14                                latest of (i) the Effective Date or as soon thereafter as

15                                reasonably practicable; (ii) 30 days after the date on which such

16                                Administrative Expense Claim becomes Allowed; (iii) the date

17                                on which such Administrative Expense Claim becomes due and

18                                payable in the ordinary course of YT’s business or personal

19                                affairs in accordance with the terms and subject to the

20                                conditions of any agreements or understandings governing, or

21                                other documents relating to, such Allowed Administrative

22                                Expense Claim; and (iv) such other date as may be agreed to by

23                                such holder and YT or the Reorganized Debtor. These Claims

24                                are unclassified under the Plan and are not entitled to vote.

25                               Priority Tax Claims – Except to the extent that a holder of an

26                                Allowed Priority Tax Claim agrees to a less favorable

27                                treatment, each holder of an Allowed Priority Tax Claim against

28                                YT shall receive, in full and complete settlement, release, and


                                                    5
 Case 2:19-bk-24804-VZ   Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08              Desc
                         Main Document    Page 17 of 264


1
                               discharge of such Claim, Cash equal to the unpaid amount of
2
                               such Allowed Priority Tax Claim on the latest of (i) the
3
                               Effective Date or as soon thereafter as reasonably practicable;
4
                               (ii) 30 days after the date on which such Priority Tax Claim
5
                               becomes Allowed; (iii) the date on which such Priority Tax
6
                               Claim becomes due and payable; and (iv) such other date as
7
                               may be mutually agreed to by and among such holder and YT
8
                               or the Reorganized Debtor; provided, however, that the
9
                               Reorganized Debtor shall be authorized, at his option, and in
10
                               lieu of payment in full, in Cash, of an Allowed Priority Tax
11
                               Claim as provided above, to make deferred Cash payments on
12
                               account thereof in the manner and to the extent permitted under
13
                               section 1129(a)(9)(C) of the Bankruptcy Code. These Claims
14
                               are unclassified under the Plan and are not entitled to vote.
15
                              Priority Non-Tax Claims – Except to the extent that a holder of
16
                               an Allowed Priority Non-Tax Claim agrees to less favorable
17
                               treatment or makes a Trust Election, on the Effective Date or as
18
                               soon thereafter as practicable, each holder of an Allowed
19
                               Priority Non-Tax Claim shall receive, at the option of YT and in
20
                               full and complete settlement, release, and discharge of, and in
21
                               exchange for, such Claim (i) payment in full in Cash; or
22
                               (ii) other treatment rendering such Claim Unimpaired. Any
23
                               Allowed Priority Non-Tax Claim not due and owing on the
24
                               Effective Date shall be paid in full, in Cash, when it becomes
25
                               due and owing. These claims are Unimpaired under the Plan
26
                               and are not entitled to vote.
27
                              U.S. Secured Claims - Except to the extent that a holder of an
28


                                                 6
 Case 2:19-bk-24804-VZ   Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08              Desc
                         Main Document    Page 18 of 264


1
                               Allowed U.S. Secured Claim agrees to less favorable treatment
2
                               or makes a Trust Election, on the Effective Date or as soon
3
                               thereafter as practicable, each holder of an Allowed U.S.
4
                               Secured Claim shall receive, at the option of YT and in full and
5
                               complete settlement, release, and discharge of, and in exchange
6
                               for, such Claim (i) payment in full in Cash; (ii) delivery of
7
                               collateral securing any such Claim; (iii) reinstatement pursuant
8
                               to section 1124 of the Bankruptcy Code; or (iv) other treatment
9
                               rendering such Claim Unimpaired.          These    claims   are
10
                               Unimpaired under the Plan and are not entitled to vote.
11
                              Debt Claims – Except to the extent that a holder of an Allowed
12
                               Debt Claim agrees to less favorable treatment, each holder of an
13
                               Allowed Debt Claim shall receive, in full and complete
14
                               settlement, release, and discharge of, and in exchange for, such
15
                               Claim, its Pro Rata share of the Trust Interests, which
16
                               distribution shall be made in accordance with Article 6.2 of the
17
                               Plan. These Claims are Impaired under the Plan and are
18
                               entitled to vote.
19

20

21

22

23

24

25

26

27

28


                                                   7
 Case 2:19-bk-24804-VZ   Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08              Desc
                         Main Document    Page 19 of 264


1
     Domestic Support     On the Effective Date, YT shall make any payments to comply with
2
     Obligations          any postpetition unfunded obligations on account of any Domestic
3
                          Support Obligations, if any such obligations exist, as may be
4
                          required for YT to be current with respect to such Domestic Support
5
                          Obligations as of the Effective Date pursuant to section 1129(a)(14)
6
                          of the Bankruptcy Code. After the Effective Date, YT shall timely
7
                          make all payments on account of Domestic Support Obligations to
8
                          the parties entitled to receive such payments, if any such obligations
9
                          exist, in each case at the times and in the amounts required by the
10
                          agreements and orders evidencing such Domestic Support
11
                          Obligations, as such agreements may from time to time be modified
12
                          in accordance with applicable law.
13
     Good Faith           The Plan constitutes a good faith compromise and settlement of all
14
     Compromise           Claims and controversies, and entry of the Confirmation Order will
15
                          constitute the Bankruptcy Court’s approval of such compromise and
16
                          settlement under section 1123 of the Bankruptcy Code and
17
                          Bankruptcy Rule 9019, as well as a finding by the Bankruptcy Court
18
                          that such settlement and compromise is fair, equitable, reasonable,
19
                          and in the best interests of YT and his estate.
20

21

22

23

24

25

26

27

28


                                                 8
 Case 2:19-bk-24804-VZ   Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                 Desc
                         Main Document    Page 20 of 264


1
     The Trust            The Plan contemplates that the contribution of the assets to the Trust
2
                          will be effected through an amendment of that certain Third
3
                          Amended and Restated Limited Liability Company Agreement of
4
                          Pacific Technology (the “PT LLCA”) such that the Trust will own
5
                          the following: (i) 100% of the Preferred PT Units (as defined
6
                          below); (ii) 100% of the New PT Units (as defined below); (iii) the
7
                          Warrant (as defined below); (iv) following the exercise of the
8
                          Warrant and the indefeasible transfer of the Trust Smart King Shares
9
                          to the Trust, the Trust Smart King Shares; (v) any financial assets of
10
                          the Debtor (i.e., accounts, security, or real property) located in the
11
                          PRC after satisfaction of any claims recoverable from such assets
12
                          under applicable law; (vi) all interests, claims, and Causes of Action
13
                          owned by the Debtor (including through any nominee) in connection
14
                          with Beijing Dongfang Cheyun Information Technology Co., Ltd.
15
                          (as set forth in Article II.D.2 below); (vii) property transferred to the
16
                          Trust under section 542 of the Bankruptcy Code in accordance with
17
                          Article 11.9 of the Plan (as discussed in Article IV.F. below); (viii)
18
                          subject to certain rights of FF Global in connection with the Call
19
                          Option, the disposition of such Call Option as set forth in Article
20
                          6.2(l) of the Plan; and (ix) the Trust expense funded amount
21
                          contributed to the Trust by a postpetition lender as provided in the
22
                          Plan Term Sheet.
23

24
     Future Equity        In order to align incentives and reward the Debtor for achieving
25
     Incentive Plan       FF’s strategic goals, it is anticipated that a management incentive
26
                          equity plan will be adopted to grant certain stock-based awards to or
27
                          at the direction of the Debtor upon the achievement of financial
28


                                                 9
 Case 2:19-bk-24804-VZ      Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08              Desc
                            Main Document    Page 21 of 264


1
                             targets upon a Distribution Event (as defined below), provided that
2
                             the stock-based awards granted to the Debtor shall not exceed the
3
                             awards set forth below in Article II.C.5 without the consent of the
4
                             Trustee (which consent shall not be unreasonably withheld) (the
5
                             “Future Equity Incentive Plan”).
6

7
     Discharge, Releases,    Articles 11.3, 11.4, 11.5, and 11.6 of the Plan contain certain
8
     Injunction and          release, injunction, and exculpation provisions that are set forth in
9
     Exculpation             Article IV.H. below.
10
                             ARTICLE 11.4(b) OF THE PLAN (RELEASES BY HOLDERS
11
                             OF NON-DEBT CLAIMS) CONTAINS A THIRD-PARTY
12
                             RELEASE. YOU ARE DEEMED TO GRANT A THIRD-PARTY
13
                             RELEASE IF YOU ARE A HOLDER OF A NON-DEBT CLAIM
14
                             THAT EITHER: (I) VOTES TO ACCEPT THE PLAN OR (II) IS
15
                             CONCLUSIVELY DEEMED TO HAVE ACCEPTED THE PLAN.
16
                             IN ADDITION, IN ACCORDANCE WITH SECTION 524(a)(3)
17
                             OF THE BANKRUPTCY CODE AND PURSUANT TO A
18
                             SETTLEMENT AGREEMENT UNDER BANKRUPTCY RULE
19
                             9019 REGARDING THE DEBTOR’S CLAIMS AGAINST WEI
20
                             GAN AND WEI GAN’S CLAIMS AGAINST THE DEBTOR,
21
                             ARTICLE 11.4(e) OF THE PLAN RELEASES CERTAIN
22
                             CLAIMS AGAINST YT’S WIFE, WEI GAN. YOU ARE
23
                             ADVISED      TO    REVIEW      AND     CONSIDER       THE     PLAN
24
                             CAREFULLY         BECAUSE       YOUR      RIGHTS      MIGHT      BE
25
                             AFFECTED THEREUNDER.
26
     Deadlines for Filing    Pursuant to Bankruptcy Rule 4007(c), a complaint to determine the
27
     Complaints to           dischargeability of a debt under section 523(c) of the Bankruptcy
28


                                                    10
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08               Desc
                              Main Document    Page 22 of 264


1
     Determine Non-             Code must be filed no later than February 4, 2020 (the date that is
2
     Dischargeable Debt         sixty (60) days after the first date set for the meeting of creditors
3
                                under section 341 of the Bankruptcy Code), unless the Bankruptcy
4
                                Court extends such deadline for cause at the request of a party in
5
                                interest.
6

7
     B.     Voting on the Plan
8
            The Disclosure Statement Order approved certain procedures governing the solicitation of
9
     votes on the Plan from holders of Claims against YT, including setting the deadline for voting,
10
     which holders of Claims are eligible to receive Ballots to vote on the Plan, and other voting
11
     procedures.
12
            THE DISCLOSURE STATEMENT ORDER IS HEREBY INCORPORATED BY
13
     REFERENCE AS THOUGH FULLY SET FORTH HEREIN. YOU SHOULD READ THE
14
     DISCLOSURE STATEMENT ORDER, THE CONFIRMATION HEARING NOTICE, AND THE
15
     INSTRUCTIONS ATTACHED TO YOUR BALLOT IN CONNECTION WITH THIS SECTION,
16
     AS THEY SET FORTH IN DETAIL PROCEDURES GOVERNING VOTING DEADLINES AND
17
     OBJECTION DEADLINES.
18
                    1.     Parties Entitled to Vote on the Plan
19
            Under the Bankruptcy Code, only holders of Claims in Impaired Classes are entitled to vote
20
     on the Plan. Pursuant to section 1124 of the Bankruptcy Code, a Class of Claims is deemed to be
21
     Impaired under the Plan unless the Plan leaves unaltered the legal, equitable, and contractual rights
22
     to which such Claim entitles the holder thereof, ascertained with regard to applicable law, including
23
     any provisions of the Bankruptcy Code that may limit the allowed amount of such Claim.
24
            The following table sets forth (a) a simplified summary of which Classes are entitled to vote
25
     on the Plan and which are not and (b) the estimated claims asserted against the Debtor, the estimated
26
     recovery percentage, and/or the voting status for each of the separate Classes of Claims provided for
27
     in the Plan.
28


                                                      11
 Case 2:19-bk-24804-VZ            Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                Desc
                                  Main Document    Page 23 of 264


1
                                                                             Estimated          Estimated
2
         Class           Designation             Entitled to Vote             Amount             Recovery
3
           1       Priority Non-Tax           No (deemed to accept)             $0.00              100%
4
                   Claims
5
           2       U.S. Secured Claims        No (deemed to accept)          $2,687,629            100%
6

7          3       Debt Claims                          Yes              $3,770,727,730.73        49.10 -
                                                                                  3
8                                                                                                100.47%

9                Accordingly, only holders of Claims in Class 3 (Debt Claims), as of February 6, 2020, the

10   voting record date established by the Debtor for purposes of this solicitation (the “Voting Record

11   Date”), are entitled to vote on the Plan. If your Claim is not in Class 3, you are not entitled to vote on

12   the Plan and you will not receive a Ballot with this Disclosure Statement. If your Claim is in Class 3,

13   you should read your Ballot and follow the listed instructions carefully. Please use only the Ballot

14   that accompanies this Disclosure Statement.

15               If an objection has been filed with respect to your Claim, you are not entitled to vote on the

16   Plan (unless your Claim is only disputed in part, in which case you shall be entitled to vote solely on

17   account of the undisputed portion of your Claim) unless you obtain an order of the Bankruptcy Court

18   either resolving the objection or temporarily allowing your claim for voting purposes. In addition, if

19   your Claim is identified in YT’s Schedules of Assets and Liabilities [D.I. 28] (as amended, modified,

20   or supplemented, the “Schedules”)4 as disputed, contingent, or unliquidated and a proof of claim was

21   not (i) filed by the applicable bar date for the filing of proofs of claim established by the Court or (ii)

22   deemed timely filed by an order of the Court prior to the Voting Deadline; such Claim shall be

23   disallowed for voting purposes; provided, however, if as of the Voting Record Date, the applicable

24   bar date has not yet passed, such Claim shall be entitled to vote only in the amount of $1.00. As set

25   forth in the Confirmation Hearing Notice and in the Disclosure Statement Order, holders of

26

27   3
         To be updated prior to the February 6, 2020 hearing.
     4
          Copies of the Schedules may be obtained on YT’s case website maintained by the Voting Agent at
28
           https://dm.epiq11.com/yt1.

                                                           12
 Case 2:19-bk-24804-VZ         Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                 Desc
                               Main Document    Page 24 of 264


1    Claims who seek to have their claims temporarily allowed by the Bankruptcy Court for voting

2    purposes must file on the docket and serve on parties entitled to receive service thereof a

3    motion seeking such relief no later than [_________], 2020 at 4:00 p.m. (Pacific Time).

4           A vote on the Plan may be disregarded if the Bankruptcy Court determines, pursuant to

5    section 1126(e) of the Bankruptcy Code, that it was not solicited or procured in good faith or in

6    accordance with the provisions of the Bankruptcy Code. The Disclosure Statement Order also sets

7    forth assumptions and procedures for determining the amount of Claims that each creditor is entitled

8    to vote in the chapter 11 case and how votes will be counted under various scenarios.

9           Your vote on the Plan is important. The Bankruptcy Code requires as a condition to

10   confirmation of a plan of reorganization that each class that is impaired and entitled to vote under a

11   plan votes to accept such plan, unless the plan is being confirmed under the “cramdown” provisions

12   of section 1129(b) of the Bankruptcy Code. Section 1129(b) of the Bankruptcy Code permits

13   confirmation of a plan of reorganization, notwithstanding the nonacceptance of the plan by one or

14   more impaired classes of claims or equity interests, so long as at least one impaired class of claims

15   or interests votes to accept a proposed plan. Under that section, a plan may be confirmed by a

16   bankruptcy court if it does not “discriminate unfairly” and is “fair and equitable” with respect to

17   each non-accepting class. Please note that because the Debtor anticipates that the Plan will satisfy

18   section 1129(a)(8) of the Bankruptcy Code, the Debtor is not presently seeking confirmation of the

19   Plan under section 1129(b) of the Bankruptcy Code. For more information on the requirements for

20   confirmation of the Plan, please refer to Article X of this Disclosure Statement.

21          The Bankruptcy Code defines acceptance of a plan by a class of claims as acceptance by

22   holders of at least two-thirds (⅔) in dollar amount and more than one-half (½) in number of the

23   claims of that class that cast ballots for acceptance or rejection of a plan. Thus, acceptance by a class

24   of claims occurs only if at least two-thirds (⅔) in dollar amount and a majority in number of the

25   holders of claims voting cast their ballots to accept the plan.

26                  2.      Solicitation Package

27          The package of materials (the “Solicitation Package”) sent to holders of Claims entitled to

28   vote on the Plan contains:


                                                        13
 Case 2:19-bk-24804-VZ         Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                Desc
                               Main Document    Page 25 of 264


1                           a copy of the notice of the Confirmation Hearing (the “Confirmation Hearing

2                            Notice”);

3                           a copy of this Disclosure Statement together with the exhibits thereto,

4                            including the Plan;

5                           a copy of the order entered by the Bankruptcy Court (D.I. [__]) (the

6                            “Disclosure Statement Order”) that approved this Disclosure Statement,

7                            established the voting procedures, scheduled a Confirmation Hearing, and set

8                            the voting deadline and the deadline for objecting to Confirmation of the Plan;

9                            and

10                          for holders of Claims in Class 3, an appropriate form of Ballot and

11                           instructions on how to complete the Ballot.

12          In addition, the Plan, the Disclosure Statement, and, once they are filed, all exhibits to both

13   documents (including the Plan Supplement) will be made available online at no charge at the website

14   maintained by the Voting Agent, Epiq Corporate Restructuring, LLC, at https://dm.epiq11.com/yt1.

15   The Debtor will provide parties in interest (at no charge) with hard copies of the Plan and/or

16   Disclosure Statement, as well as any exhibits thereto, upon request to the Voting Agent by (i) calling

17   (855) 963-0391 (for U.S. callers), (400) 120-3077 (for Chinese callers), or (503-520-4401 (for

18   international callers) or (ii) sending e-mail correspondence to ProjectR@epiqglobal.com (please

19   reference “YT” in the subject line).

20                  3.       Voting Procedures, Ballots, and Voting Deadline

21          If you are entitled to vote to accept or reject the Plan, a Ballot has been enclosed in your

22   Solicitation Package for the purpose of voting on the Plan. Please vote and return your Ballot in

23   accordance with the instructions accompanying your Ballot.

24          You should carefully review (a) the Plan and the Plan Supplement, (b) this Disclosure

25   Statement, (c) the Disclosure Statement Order, (d) the Confirmation Hearing Notice, and (e) the

26   detailed instructions accompanying your Ballot prior to voting on the Plan. In order for your vote to

27   be counted, you must complete and return your Ballot in accordance with the instructions

28   accompanying your Ballot on or before the Voting Deadline.


                                                        14
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                Desc
                              Main Document    Page 26 of 264


1           Each Ballot has been coded to reflect your Claim. Accordingly, in voting to accept or reject

2    the Plan, you should use the coded Ballot sent to you with this Disclosure Statement.

3           All Ballots, in order to be counted, must be properly completed in accordance with the voting

4    instructions on the Ballot and actually received no later than the Voting Deadline (i.e., [________],

5    2020, at 4:00 p.m. (Beijing Time)) by the Voting Agent via regular mail, overnight courier, or

6    personal delivery at the appropriate address or via email or the Voting Agent’s online balloting

7    platform (in accordance with the instructions accompanying your Ballot).

8           If a holder of a Claim delivers to the Voting Agent more than one timely, properly completed

9    Ballot with respect to such Claim prior to the Voting Deadline, the Ballot that will be counted for

10   purposes of determining whether sufficient acceptances required to confirm the Plan have been

11   received will be the last timely, properly completed Ballot, as determined by the Voting Agent,

12   received last from such holder with respect to such Claim.

13          If you are a holder of a Claim who is entitled to vote on the Plan and did not receive a Ballot,

14   received a damaged Ballot, or lost your Ballot, or if you have any questions concerning the

15   Disclosure Statement, the Plan, the Ballot, or the procedures for voting on the Plan, please contact

16   the Voting Agent by (ii) calling (855) 963-0391 (for U.S. callers), (400) 120-3077 (for Chinese

17   callers), or (503-520-4401 (for international callers) or (ii) sending e-mail correspondence to

18   ProjectR@epiqglobal.com (please reference “YT” in the subject line).

19          Before voting on the Plan, each holder of a Claim in Class 3 (Debt Claims) should read, in its

20   entirety, this Disclosure Statement, the Plan and the Plan Supplement, the Disclosure Statement

21   Order, the Confirmation Hearing Notice, and the instructions accompanying the Ballots. These

22   documents contain important information concerning how Claims are classified for voting purposes

23   and how votes will be tabulated. Holders of Claims entitled to vote are also encouraged to review the

24   relevant provisions of the Bankruptcy Code and Bankruptcy Rules and/or consult their own attorney.

25   C.     Confirmation Hearing and Deadline for Objections to Confirmation

26          The Bankruptcy Code requires the Bankruptcy Court, after notice, to hold a hearing on

27   whether the Debtor has fulfilled the confirmation requirements of section 1129 of the Bankruptcy

28   Code. The Confirmation Hearing has been scheduled for [________], 2020, at [__]:00 [_].m.


                                                      15
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                Desc
                              Main Document    Page 27 of 264


1    (Pacific Time), before the Honorable Vincent P. Zurzolo, United States Bankruptcy Judge, in

2    Courtroom 1368 of the United States Bankruptcy Court for the Central District of California Los

3    Angeles Division, Roybal Federal Building, 255 E. Temple Street, Los Angeles, California 90012.

4    The Confirmation Hearing may be adjourned from time to time by the Bankruptcy Court without

5    further notice. Any objection to Confirmation must (1) be in writing, (2) state the name and address

6    of the objecting party and the nature of the Claim of such party, and (3) state with particularity the

7    basis and nature of such objection. Any such objections must be filed and served upon the persons

8    designated in the Confirmation Hearing Notice in the manner and by the deadline described therein.

9    D.       Advisors

10            The Debtor’s proposed bankruptcy counsel is Pachulski Stang Ziehl & Jones LLP. The

11   Debtor’s proposed special counsel is O’Melveny & Myers LLP. The Debtor’s advisors can be

12   contacted at:

13
                                                 Submitted by:
14
                                                  PACHULSKI STANG ZIEHL & JONES LLP
15
     Dated:    January 27, 2020
16
                                                  By        /s/ Malhar S. Pagay
                                                            Richard M. Pachulski
17
                                                            Jeffrey W. Dulberg
                                                            Malhar S. Pagay
18

19
                                                            Proposed Attorneys for Debtor and Debtor
                                                            in Possession
20

21

22

23

24

25

26

27

28


                                                       16
 Case 2:19-bk-24804-VZ         Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                Desc
                               Main Document    Page 28 of 264


1

2                                                      II.

3

4                                       GENERAL INFORMATION

5    A.     YT’s Background

6           The majority of YT’s debt today stems from his personal guarantees or money he borrowed

7    directly on behalf of companies that he founded or led. YT took these loans for his previous

8    companies in good faith to fund his vision. He is now trying to fashion a trust, backed by his

9    ownership of Smart King, to satisfy creditors, while still fulfilling the aspirations for the FF Group.

10   His proposal, in short, is to align the interests of his creditors with the future of the FF Group while

11   satisfying his debt.

12          YT founded LeEco, the first internet-based TV streaming service in the PRC. As founder of

13   LeEco (formerly LeTV), he built a global technology company and led its expansion to include

14   LeshiZhiXin, Le Vision Pictures, Le Sports, LeMobile, LeTV, and other companies. He took LeTV

15   to a successful initial public offering on the Growth Enterprise Market (or GEM) of the Shenzhen

16   Stock Exchange in 2010, and in 2014, Forbes China ranked him as the No. 1 CEO in the country. To

17   meet the capital demands for such expansion, YT relied heavily on borrowing from commercial

18   banks and other financial institutions, as it was relatively difficult for a publicly-traded company to

19   issue new shares in the PRC at the time.

20          However, YT’s businesses, including LeEco, required substantial investment in R&D and

21   business expansion and, as a consequence, never generated positive cash flows. He sold some of his

22   businesses to an investor in early 2017 to generate cash and repay certain corporate debts.

23   Afterward, as bank financing became increasingly difficult to obtain, in July 2017, one of YT’s

24   lenders, China Merchant Bank, issued a letter to LeEco demanding payment of nearly RMB30

25   million in interest, although LeEco had already paid more than half of the borrowed amount. When

26   LeEco did not make the payment by the date demanded, China Merchant Bank froze YT’s and

27   LeEco’s assets. Media coverage of LeEco’s financial challenges negatively impacted discussions YT

28   was having with other equity and debt investors, and creditors sued to recover the unpaid balance of


                                                       17
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08               Desc
                              Main Document    Page 29 of 264


1    their loans. The stock price of LeTV dropped severely, which significantly impacted the collateral

2    value of YT’s LeTV shares.

3            Certain of YT’s creditors received judgments against him and his business ventures and,

4    prior to the commencement of the chapter 11 case, sought to recover on those judgments. Three of

5    these creditors are Shanghai Lan Cai Asset Management Co., Ltd. (“SLC”), Shanghai

6    Qichengyueming Investment Partnership Enterprise (“SQ”), and Jinan Rui Si Le Enterprise

7    Management Consulting Partnership. The Beijing Arbitration Commission issued an award in favor

8    of SLC. A U.S. federal district court judge in California subsequently confirmed the award and

9    issued a writ of execution in SLC’s favor. In connection with the enforcement of the district court

10   judgment (which was not stayed pending appeal), SLC obtained a temporary restraining order to

11   prevent YT from taking any action to transfer, conceal, reduce, or encumber personal assets up to the

12   value of SLC’s judgment against YT, including YT’s beneficial ownership interest in FF, held

13   through FF Top, and YT’s alleged beneficial interest in certain real estate owned by Ocean View

14   Drive, Inc. (“Ocean View”). YT appealed the federal district court’s judgment to the U.S. Court of

15   Appeals for the Ninth Circuit. In his appeal, YT argues that the district court erroneously let SLC

16   proceed without joining a necessary party, and also incorrectly calculated interest on the arbitral

17   judgment. The appeal is currently stayed pursuant to an order entered on November 15, 2019 by the

18   U.S. Court of Appeals for the Ninth Circuit.

19           SQ also sought to enforce a foreign arbitral award issued by the China International

20   Economic and Trade Arbitration Commission (CIETAC) against YT and LeView Holding Limited.

21   In July 2019, a federal district court in Los Angeles entered a consent judgment confirming the

22   arbitral award entered in favor of SQ. SQ filed a motion to amend the consent judgment in 2019. The

23   case is currently stayed, including the motion to amend, and the court has not yet issued a writ of

24   execution. Jinan Rui Si Le has commenced litigation in the Superior Court for the State of

25   California, County of Los Angeles to enforce a judgment entered against YT and various affiliated

26   entities in the PRC by the Intermediate People’s Court of Jinan City, Shandong Province. The

27   superior court has not entered judgment and the case was pending as of the filing of the chapter 11

28   case.


                                                      18
 Case 2:19-bk-24804-VZ           Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08              Desc
                                 Main Document    Page 30 of 264


1           Since China Merchants Bank froze all the assets and operating accounts of YT and LeEco

2    group (which were worth, at the time, substantially greater than the default amount), which directly

3    led to the cash crunch and collapse of LeEco group, YT has repaid over $3 billion worth of debts.

4    The frozen assets of the LeEco group and YT in the PRC that are yet to be disposed of are worth

5    approximately $1 billion.

6    B.     YT’s Liabilities

7           The majority of YT’s debts stem from his personal guarantees for businesses that he operated

8    in the PRC. YT has estimated that $3.77 billion in Debt Claims have been asserted against him.

9    Many of his creditors also assert contractual, judgment, or penalty interest under Chinese law. The

10   claims against YT fall into four general categories: (i) unsecured direct claims against YT; (ii) direct

11   claims against YT secured by his assets in the PRC; (iii) claims against YT based on guarantees of

12   unsecured loans to other entities; and (iv) claims against YT based on guarantees of loans to other

13   entities secured by such entities’ assets in the PRC. Approximately $3.1 billion of YT’s

14   approximately $3.77 billion of putative Debt Claims are on account of guarantees. YT cannot

15   estimate the amount that may be recovered from collateral or the primary obligors on account of

16   such claims. Since the commencement of this chapter 11 case, Wei Gan, YT’s spouse who has

17   initiated a divorce proceeding, has filed a proof of claim in the amount of approximately $571

18   million. In addition, in order to provide financing for his proposed restructuring, YT obtained a

19   prepetition secured loan from Pacific Technology in the amount of $2,687,629.

20          The amount of claims for distribution purposes in the Trust will include unpaid interest at the

21   rate of four percent per annum from the time the underlying debt arose through October 14, 2019,

22   the date YT filed his voluntary chapter 11 petition. The amount of claims for distribution purposes in

23   the Trust will be reduced to the extent that the holder of the Trust Interest receives payment from a

24   primary obligor, recovers from collateral pledged to support direct obligations of the primary

25   obligor, or the obligation of the primary obligor is otherwise satisfied, including by conversion of

26   debt to equity.

27

28


                                                       19
 Case 2:19-bk-24804-VZ         Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08               Desc
                               Main Document    Page 31 of 264


1    C.     YT’s Interest in the FF Group

2           The discussion of the business of the FF Group and the electric vehicle industry below is

3    qualified by, and should be read in conjunction with, the discussion of the risks related to the FF

4    Group’s business and its industry detailed elsewhere in this Disclosure Statement. This Disclosure

5    Statement and related materials relate only to the Plan of YT and do not relate to and should not be

6    deemed to suggest that, Smart King or FF is seeking a plan of reorganization or bankruptcy at this

7    time. Any information about the FF Group is solely provided to creditors of YT to assist them in

8    voting on the Plan. Although there is a discussion in this Disclosure Statement about the FF Group

9    (including its own distressed financial position and efforts to raise funds and business prospects),

10   such information is based on information obtained by YT for use herein and solely relates to the

11   Plan. The information about the FF Group is believed by YT to be reliable. However, such

12   information relates only to circumstances as of the dates the information was available and there

13   can be no assurance that subsequent occurrences have not rendered such information inaccurate.

14   Such information about the FF Group is solely the responsibility of YT.

15                  1.      Overview of the FF Group

16          The FF Group is a pre-revenue development-stage global technology company headquartered

17   in Los Angeles, California, with additional development activities and operations in the PRC that

18   designs and manufactures next-generation, zero-emission smart electric vehicles and mobility

19   ecosystem with a view to carving out a dual-market strategy and having manufacturing capabilities

20   and operations in both the U.S. and the PRC, the two largest electric vehicle markets. The FF Group

21   has designed a new mobility platform that integrates clean energy, intelligent design, internet vehicle

22   connectivity, and artificial intelligence functionality to create a seamless user experience. The FF

23   Group has assembled a global team of automotive and technology experts and innovators to achieve

24   its goal of redefining mobility.

25          To date, significant capital has been deployed for research and development associated with

26   the FF Group’s electric vehicles, corporate planning, administration and development, and

27   investment in key property and equipment. Over the last four years, the FF Group has developed a

28   portfolio of intellectual property, established its proposed supply chain, and completed several pre-


                                                       20
 Case 2:19-bk-24804-VZ          Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08              Desc
                                Main Document    Page 32 of 264


1    production vehicles for the FF 91, its first vehicle model. FF revealed the FF 91, in January 2017,

2    and is working to complete the testing and validation and begin the manufacture and delivery of the

3    FF 91 to the market.

4           FF has already been listed as No. 4 on The Tech Tribune’s 2019 US Best Tech Startups. The

5    FF Group has filed 1,322 patents, 951 in the PRC and 342 in the U.S. The FF Group continues to

6    grow in the PRC as well.

7                     2.    Corporate Structure of the FF Group

8           The FF Group commenced its operations in May 2014 when FF was incorporated in the State

9    of California. To facilitate global investment in the FF Group’s business and operations in different

10   jurisdictions, the FF Group established a Cayman Islands holding structure for the entities within the

11   group. FF Global Holdings (now known as Smart Technology Holdings Ltd.) was incorporated on

12   May 23, 2014, in the Cayman Islands, which owned and/or controlled 100% of the shareholding of

13   all operating subsidiaries in the group, including FF. In March 2017, the FF Group established its

14   wholly-foreign-owned entity (“WFOE”) in China, FF Automotive (China) Co., Ltd.

15          As part of a broader corporate reorganization, and in connection with the investment from

16   Season Smart, Smart King was incorporated in the Cayman Islands in November 2017, as the parent

17   company of Smart Technology Holdings Ltd. To enable effective control over the FF Group’s PRC

18   operating entity and its subsidiaries, in November 2017, the WFOE entered into a variable interest

19   entity (“VIE”) contractual arrangement with LeSee Automotive (Beijing) Co., Ltd. (“LeSee

20   Beijing”) and LeSEE Zhile Technology Co., Ltd., who held 100% of LeSee Beijing at that time.

21   LeSee Beijing was formed in China in July 2014 and is currently owned by by LeSEE Zhile

22   Technology Co., FF Automotive (China) Co., Ltd. and Zhigang Wang. The VIE contractual

23   arrangement enables Smart King, as the holding company of the FF Group, to exercise effective

24   control over LeSee Beijing and its subsidiaries, to receive substantially all of the economic benefits

25   of such entities, and to have an exclusive option to purchase all or part of the equity interests in

26   LeSee Beijing.

27          Smart King is the holding company of the FF Group with no material operations of its own.

28   All operations are conducted through operational entities within the FF Group, including Smart


                                                      21
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                Desc
                              Main Document    Page 33 of 264


1    King’s U.S. subsidiaries (such as FF) and its VIEs and their respective subsidiaries in the PRC.

2    40.8% of Smart King’s equity is currently owned by FF Top and the remaining equity of Smart King

3    is owned by Season Smart, an affiliate of Evergrande, and the option holders and Class A ordinary

4    shareholders under Smart King’s equity incentive plan. The entity that sits above Smart King’s

5    holding company structure is Pacific Technology, which holds 100% of the issued and outstanding

6    equity interests of FF Top, and FF Global Partners LLC (“FF Global”), which holds 80% of the

7    issued and outstanding equity interests of Pacific Technology. For more information on FF Global,

8    please refer to the discussion in Article II.C.2.d entitled “FF Global Partnership Program.”

9                   a.     Evergrande Investment

10          On November 30, 2017, Smart King, Evergrande (through its affiliate, Season Smart), and

11   certain other parties entered into that certain agreement and plan of merger and subscription (as

12   amended by the first amendment on February 9, 2018 and by the second amendment on May 23,

13   2018, the “Merger Agreement”). Pursuant to the Merger Agreement, Evergrande made a

14   commitment to invest $2.0 billion in Smart King, through Evergrande’s affiliate, Season Smart, in

15   exchange for a 45% stake in Smart King. In December 2017 and June 2018, respectively, Smart

16   King issued 65,926,748 Class A preferred shares and 752,255,070 Class A preferred shares to

17   Season Smart, for gross proceeds of $800 million, with the remaining $1.2 billion to be contributed

18   by the end of 2019 and 2020.

19          Disputes later arose between Smart King and Season Smart as to the performance of their

20   obligations and the effectiveness of a certain amendment and consent on July 18, 2018. As a result

21   of those disputes, Season Smart and its affiliated entities asserted claims and counterclaims in the

22   amount of approximately $200,000,000 against Smart King and its affiliated entities. On December

23   31, 2018, Smart King and Season Smart entered into a restructuring agreement to resolve their prior

24   disputes. Pursuant to the restructuring agreement, Season Smart’s equity interest in Smart King was

25   reduced to 32%, and Smart King may at any time before December 31, 2023, redeem, in part or in

26   whole, the shares of Smart King held by Season Smart at a predetermined redemption price. In

27   exchange, Season Smart was released from its obligation to make additional investments. The

28   restructuring agreement also provided that, among other matters, (i) each of Season Smart and Smart


                                                       22
 Case 2:19-bk-24804-VZ         Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                Desc
                               Main Document    Page 34 of 264


1    King agreed to release each other and their respective affiliates from all claims each of them may

2    have had against the other and to withdraw from or cease all existing arbitration, litigation, and other

3    proceedings; (ii) the parties agreed that Season Smart would no longer continue to invest in Smart

4    King; (iii) Season Smart agreed that Smart King could enter into new equity financing arrangements

5    without Season Smart’s approval so long as the valuation for such equity financing is not less than a

6    specified threshold; and (iv) Season Smart agreed to acquire Evergrande FF Holding (Hong Kong)

7    Limited, which was previously a wholly-owned subsidiary of Smart King and owned certain PRC

8    assets of Smart King. The VIE arrangement was terminated on the same day, and was reentered into

9    in August 2019.

10          Pursuant to the restructuring agreement entered between Season Smart, Smart King, and YT,

11   Season Smart granted YT a call option with respect to the 470,588,235 fully paid redeemable

12   preference shares of Smart King or all outstanding Smart King equity held by Season Smart

13   (collectively, the “Option Shares”). The call option expires on December 31, 2023. The call option

14   can be exercised in whole or in part. The price payable for the Option Shares depends on when the

15   call option is exercised. If the call option is exercised within a year after December 31, 2018, the

16   effective date of the restructuring agreement, the price payable is US $600,000,000. The price

17   payable increases annually and reaches $1,050,000,000 if the call option is exercised in the last year.

18

19

20

21

22

23

24

25

26

27

28


                                                       23
 Case 2:19-bk-24804-VZ         Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                Desc
                               Main Document    Page 35 of 264


1                   b.      Smart King’s Current Corporate Governance

2           Under Smart King’s Fifth Amended and Restated Articles of Association (the “Articles”),

3    Smart King is authorized to issue (i) 400,000,000 Class A ordinary shares, (ii) 100,000,000 Class B

4    ordinary shares, (iii) 470,588,235 Redeemable Preference Shares, (iv) 600,000,000 Class B preferred

5    shares, and (v) 1,715,185 Class C preferred shares. Upon any transfer of Class B preferred shares to

6    a third party, such shares will automatically convert to Class B ordinary shares. As of the date of this

7    Disclosure Statement, there are no Class C preferred shares issued or outstanding, all of the issued

8    and outstanding Class B preferred shares are held by FF Top, and all of the issued and outstanding

9    Redeemable Preference Shares are held by Season Smart.

10          Holders of Class A Ordinary shares do not have any voting rights, while: (i) holders of Class

11   B Ordinary shares are entitled to one vote per share; (ii) holders of Redeemable Preference Shares

12   are entitled to 0.5625 votes per share; (iii) holders of Class B Preferred shares are entitled to ten

13   votes per share; and (iv) holders of Class C preferred shares are entitled to one vote per share. The

14   holders of shares that are entitled to voting rights vote on matters together as a single class. Season

15   Smart has approval rights over certain matters as set forth in the Articles, including (a) any

16   amendments to the Articles that would have an adverse effect on the rights, preferences, or

17   privileges attached to Redeemable Preference Shares; (b) the issuance of any Redeemable Preference

18   Shares to any person; (c) the entering into any related party transaction prior to a qualified financing

19   that is not on arm’s length terms; (d) the issuance of equity securities of any Smart King subsidiary

20   (subject to enumerated exceptions); and (e) the issuance of any equity securities of Smart King at a

21   price below a certain minimum price or that have a senior liquidation preference to Redeemable

22   Preference Shares.

23          There is no obligation under the Articles for the board of directors of Smart King to declare

24   dividends, and holders of Preferred shares do not have any accrued rights in the case no dividends

25   are declared. The board of directors of Smart King also cannot declare, pay, or set aside any

26   dividends unless and until all Redeemable Preference Shares have been redeemed and paid in full.

27   Dividends declared by the board of directors of Smart King are not cumulative. Smart King’s ability

28   to pay dividends may depend upon dividends paid by its subsidiaries.


                                                       24
 Case 2:19-bk-24804-VZ         Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                Desc
                               Main Document    Page 36 of 264


1           In the event of a dissolution or winding up of Smart King, the holders of ordinary shares and

2    preferred shares shall be paid out by Smart King in accordance with the following waterfall. First,

3    holders of Redeemable Preference Shares shall have all of their Redeemable Preference Shares

4    redeemed and paid in full. Second, holders of Class B preferred shares and Class C preferred shares,

5    on a pari passu basis, shall be paid their liquidation preference amount as set forth in the Articles.

6    Third, to the extent that Smart King has surplus assets remaining after redemption of all Redeemable

7    Preference Shares and payment of the requisite amounts to the Class B preferred shareholders, Class

8    C preferred shareholders, holders of Class A ordinary shares, and holders of Class B Ordinary shares

9    shall be entitled to payment out of such surplus assets.

10          Smart King has a redemption right with respect to the Redeemable Preference Shares upon

11   issuance of a redemption notice within the five-year period beginning on December 31, 2018. Smart

12   King is required to redeem all Redeemable Preference Shares upon any dissolution, winding up,

13   liquidation, insolvency, declaration of bankruptcy, or change of control of Smart King.

14          Immediately prior to any initial public offering (an “IPO”) of the equity of Smart King,

15   holders of Redeemable Preference Shares have the option to convert their Redeemable Preference

16   Shares into the class of shares that will be held by the public shareholders of Smart King following

17   the IPO. The number of such shares held by holders of Redeemable Preference Shares that have

18   elected to convert their Redeemable Preference Shares shall be the number that would result in such

19   holders owning the same percentage ownership of Smart King on a fully diluted basis that such

20   holders owned immediately prior to the conversion.

21                  c.      Stock Incentive Plans

22          On February 1, 2018, Smart King amended and restated its equity incentive plan originally

23   adopted in 2015. Under the Smart King Ltd. Equity Incentive Plan (the “2018 Equity Plan”), the

24   board of directors of Smart King or the administrator of the 2018 Equity Plan may grant up to

25   300,000,000 nonqualified incentive stock options, restricted shares, unrestricted shares, restricted

26   shares units, and other stock-based awards for Class A ordinary shares to employees, directors, and

27   consultants. As of the date of this Disclosure Statement, awards to purchase an aggregate amount of

28


                                                        25
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                Desc
                              Main Document    Page 37 of 264


1    205,791,717 Class A ordinary shares under the 2018 Equity Plan have been granted and were

2    outstanding, and awards to purchase 34,129,939 Class A shares have been exercised.

3           On May 2, 2019, Smart King adopted its Short-Term Incentive Plan (“STI Plan”), under

4    which the administrator of the STI Plan may grant up to 100,0000,000 nonqualified incentive stock

5    options, restricted shares, unrestricted shares, restricted shares units for Class B ordinary shares to

6    employees, directors, and consultants. The options vest and become exercisable as determined by the

7    administrator.

8                     d.   FF Global Partnership Program

9           In order to incentivize like-minded management members to truly commit themselves to FF’s

10   success, YT and his team considered various governance structures for the FF Group, including

11   Alibaba’s partnership program, partnerships in the consulting industry, and cooperatives found in

12   industries including news media, agriculture, and home improvement. After carefully assessing these

13   options, YT determined that a partnership modeled after Alibaba’s partnership program would best

14   advance the goals and prospects of FF. A partnership program (the “Partnership Program”) through

15   FF Global enables FF to attract top talent across industries and disciplines, who will be loyal to each

16   other and committed to the success of FF. The establishment of the Partnership Program was

17   intended to position FF to become a well-managed and innovative company. The Partnership

18   Program improves the prospects of success for all the FF Group’s stakeholders.

19          To establish the Partnership Program, the entities that owned 40.8% of the equity interests in

20   Smart King engaged in a series of transactions with certain management members and employees of

21   FF (the “Partners”). The Partners hold their interests in Smart King indirectly through FF Global and

22   three other intermediary holdings companies. The Partners collectively own 100% of the equity

23   interest in FF Global, which owns 80% of the equity interests in Pacific Technology. Pacific

24   Technology owns 100% of the equity interest in FF Peak Holding Limited, a British Virgin Islands

25   Company (“FF Peak”), which in turn holds 100% of the equity interests in FF Top. As of the date

26   hereof, FF Top owned 600,000,000 Class B preferred shares of Smart King.

27          FF Global is managed by a committee, which consists of managers initially elected or

28   appointed by its Partners. As of the date of this Disclosure Statement, FF Global had 25 partners.


                                                       26
 Case 2:19-bk-24804-VZ          Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08              Desc
                                Main Document    Page 38 of 264


1    YT, who is not a member of FF Global, serves as one of the managers on the committee. FF Global

2    acts upon the committee’s decisions, which are determined by the affirmative approval of a majority

3    of the managers who are present and vote on the matter, subject to the veto rights of the managing

4    Partner over certain matters. Jiawei Wang is the current managing Partner of FF Global. The

5    Partners are in the process of reviewing the governance of FF Global and there may be changes to

6    this structure in the future.

7            According to the subscription agreements between the Partners and FF Global, the Partners

8    subscribed for the units of FF Global at the per unit price of $0.50. The total consideration of units

9    was to be paid in ten (10) installments with the first 10% due and payable in five (5) months after the

10   closing and the remaining 90% being paid in nine equal, successive annual payments due and

11   payable in five (5) months after the applicable anniversary of the respective closing date. FF Global

12   also has certain redemption rights and rights to reacquire the units of Partners who terminate their

13   employment with FF and its affiliates.

14           In addition to capital contributions, several partners lent approximately $15.3 million to FF

15   Global pursuant to certain promissory notes dated as of June 26, 2019. After receiving the funds

16   from the Partners, on July 5, 2019, FF Global subscribed, at a purchase price of $0.50 per unit, for

17   362,352,941 common units of Pacific Technology, which represented 100% of the issued and

18   outstanding common units of Pacific Technology and 80% of the total equity interest of Pacific

19   Technology. The remaining 20% interest is owned by West Coast LLC, a Delaware limited liability

20   company (“West Coast”), which holds 90,588,235 preferred units of Pacific Technology. As noted

21   below, YT owns 100% of the economic interests in West Coast through a nominee agreement.

22           On June 26, 2019, FF Global lent approximately $16.5 million to Pacific Technology, which

23   then lent the same amount to Ever Trust LLC, a Delaware limited liability company, and Ever Trust

24   LLC lent the same amount to FF to support FF’s daily operations. When FF Global purchased the

25   common units of Pacific Technology on July 5, 2019, part of the consideration was paid by

26   cancelling the relevant promissory note.

27           After giving effect to the FF Global transactions, YT retains the following economic rights.

28   First, YT retained the right to direct Pacific Technology to direct FF Top to transfer 147,058,823


                                                       27
 Case 2:19-bk-24804-VZ               Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08             Desc
                                     Main Document    Page 39 of 264


1    Class B ordinary shares of Smart King to a creditor trust. These interests represent 10% of Smart

2    King’s equity. Second, YT retained 100% of the preferred units of Pacific Technology, which entitle

3    YT to (1) a priority distribution of up to $815.7 million (subject to certain adjustments) plus 8%

4    interest per annum from Pacific Technology’s 30.8% of Smart King’s equity interest, after the return

5    of capital to the management (plus 8% interest per annum), (2) a special distribution of 10% of the

6    remaining amounts from Pacific Technology’s 30.8% of Smart King’s equity interest, and

7    (3) thereafter a distribution based on the 20% percentage interest of the units of Pacific Technology.

8                        e.       Organizational Chart5

9               Below is a simplified organizational chart for the FF Group and certain of its key affiliates as

10   of the date of this Disclosure Statement, and before giving effect to any awards under the Future

11   Equity Incentive Plan or any other equity incentives or conversion of securities:

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     5
         All ownership interests are 100% unless otherwise indicated.

                                                                  28
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08               Desc
                              Main Document    Page 40 of 264


1

2

3

4

5

6

7

8

9

10

11

12

13                  3.     Indebtedness of the FF Group

14          The FF Group has received approximately $1.7 billion in funding—$900 million from YT

15   and other sources, and, as discussed above, $800 million from Season Smart, an affiliate of

16   Evergrande. As of December 31, 2018, the FF Group had cash and restricted cash of approximately

17   $7.4 million, and a working capital deficit of $579.1 million.

18          On April 29, 2019, FF entered into a term loan agreement for a principal amount of $15.0

19   million with BL Mobility Fundco, LLC, as the lender, and Birch Lake Fund Management (“Birch

20   Lake”), as the agent and collateral agent. The loan matured and was paid off on September 30, 2019.

21   The loan was guaranteed by Smart King and several of its subsidiaries in the U.S., the Cayman

22   Islands, and Hong Kong, and was secured by a first lien on substantially all tangible and intangible

23   assets of the borrowers and guarantors. Proceeds of the loan were used to pay down existing

24   liabilities and fund the working capital needs of FF. The loan bore interest at 15.50%, and a default

25   rate of 21.50%. The loan was subject to a liquidation preference premium of up to 63.50% of the

26   original principal amount, of which the borrowers had the right to convert 30% of the liquidation

27   preference premium into equity interests of Smart King.

28


                                                       29
 Case 2:19-bk-24804-VZ         Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                  Desc
                               Main Document    Page 41 of 264


1           On April 29, 2019, FF entered into a note purchase agreement (“NPA”) with certain

2    purchasers, U.S. Bank National Association, as the notes agent, and Birch Lake, as the collateral

3    agent. The notes are guaranteed by Smart King and several of its subsidiaries in the U.S., Cayman

4    Islands, and Hong Kong. The aggregate principal amount of notes that may be issued under the NPA

5    is $200.0 million. As of the date of this Disclosure Statement, a total of $45.0 million of notes were

6    issued at a 10% interest rate, and are collateralized by a first lien, with second payment priority, on

7    substantially all tangible and intangible assets of the borrowers and guarantors. The original maturity

8    date of the notes was October 31, 2019, however, FF obtained an extension of the maturity date to

9    May, 31, 2020. In addition, the FF Group is currently seeking a new bridge financing, partly to pay

10   off the existing notes. However, there is no assurance that any of the funding will be available on

11   terms that are acceptable to FF or at all. In the event that FF fails to obtain an extension, and/or fails

12   to secure capital to pay off the note, and the lender decides to foreclose on the collateral, the FF

13   Group’s business and operations will be materially disrupted, as there is no assurance the FF Group

14   can continue as a going concern.

15          In addition to the loans described above, a loan in the principal amount of $10.0 million was

16   provided by Evergrande as part of the restructuring agreement entered into by Smart King and

17   Evergrande on December 31, 2018, which was drawn down in January 2019. The loan bears interest

18   at an annual rate of 10% if repaid by June 30, 2019, and increases to 15% per annum thereafter. The

19   loan matured on June 30, 2019 and Smart King is currently in default. As of July 31, 2019, the full

20   principal amount of $10.0 million remained outstanding.

21

22

23

24

25

26

27

28


                                                        30
 Case 2:19-bk-24804-VZ         Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08              Desc
                               Main Document    Page 42 of 264


1                     4.     FF Group’s Management

2           The following table sets forth information regarding the FF Group’s executive officers as of

3    the date of this Disclosure Statement.

4    Directors and Executive Officers                 Age        Position/Title

5    Yueting Jia                                      46         Founder and Chief Product and
6                                                                User Officer, Director
7    Dr. Carsten Breitfeld                            56         Global Chief Executive Officer
8    Matthias Aydt                                    62         Vehicle Chief Engineer, Director
9                                                                VP of Global Capital Markets,
10   Jiawei Wang                                      29         Director
11   Chaoying Deng                                               VP of Government Affairs,
12                                                    61         Director
13   Chui Tin Mok                                     44         EVP of Global UP2U, Director
14   Jarret Johnson                                   52         Acting General Counsel, Secretary
15

16          YT is the FF Group’s founder and a Director of Smart King, and had served as the Chief
17   Executive Officer of the FF Group from December 2017 until September 2019. Currently, YT serves
18   as FF’s Chief Product and User Officer, overseeing product definition, user experience and the
19   overall implementation of the internet eco-system model. YT received his master’s degree in
20   Cooperation Management from Shan Xi University.
21

22          Dr. Carsten Breitfeld has served as FF’s Global Chief Executive Officer since September
23   2019. Dr. Carsten Breitfeld is a veteran in the automotive industry, and had served at positions with
24   BMW Group for approximately 20 years and served as its Group Vice President and Head of the i8
25   Vehicle Program, which gave birth to the i8 luxury plug-in hybrid model. From April 2016 to April
26   2019, Dr. Breitfeld was the Chief Executive Officer and Chairman of the Board of BYTON, a
27   Chinese electric vehicle startup cofounded by Dr. Breitfeld and having its operations in multiple
28


                                                      31
 Case 2:19-bk-24804-VZ       Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08              Desc
                             Main Document    Page 43 of 264


1    countries. Dr. Breitfeld received his Ph.D. degree in Mechanical Engineering from the University of

2    Hannover.

3           Mr. Matthias Aydt has served as FF’s Vehicle Chief Engineer since July 2017 and a director

4    of Smart King since February 2019. Prior to joining FF in July 2016, Mr. Aydt served as the vice

5    president of Qoros Auto from 2015 to 2016, various positions at Magna Steyr from 2006 to 2014,

6    including Branch Manager from 2011 to 2014 and Head of Project Management from 2010 to 2011,

7    Managing Director of IVM automotive, Senior Manager at Wilhelm Karmann, Vice President at

8    CTS Fahrzeug-Dachsystem GmBG and an engineer at Porsche. Mr. Aydt received his Bachelor of

9    Science degree from Fachhochschule Ulm - Hochschule für Technik.

10          Mr. Jiawei Wang has served as FF’s Vice President of Capital Markets since May 2018, and

11   Smart King’s director since December 2017. Prior to joining FF, Mr. Wang co-founded Galaxy

12   Global Inc. in September 2013 and worked as a private equity analyst at Knights Investment Group

13   from December 2013 to February 2014. Mr. Wang received his bachelor degree’s in Finance from

14   Central University of Finance and Economics.

15          Ms. Chaoying Deng has served as FF’s Vice President of Government Affairs since

16   November 2019, and Smart King’s Director since December 2017. Prior to joining FF in 2014, Ms.

17   Deng served as the Chief Executive Officer of Red Dragonfly Entertainment from November 2010

18   to 2014, Vice President of Business Development at Pipeline Micro Inc. from March 2008 to July

19   2010, Vice President and General Manager of Quantum Leap Interactive from November 2006 to

20   December 2007, the Director of Global Accounts Business at Fujitsu (China) Holdings Co., Ltd.

21   from October 2001 to August 2007. Ms. Deng received her Associate of Science Degree in

22   Electrical Engineering from Northwest University of Engineering and Master’s degree in Business

23   Administration from Hawaii Pacific University.

24          Mr. Chui Tin Mok has served as FF’s Executive Vice President of UP2U since January

25   2019, and Smart King’s Director since February 2019. Prior to joining FF, Mr. Mok founded

26   18Financial Group Limited in July 2017. From December 2013 to July 2017, Mr. Mok served as the

27   group Chief Marketing Officer of LeEco from December 2013 to July 2017, Global Vice President

28   of Sales and Marketing at Meizu Technology Co., Ltd. from September 2010 to October 2013,


                                                      32
 Case 2:19-bk-24804-VZ             Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                            Desc
                                   Main Document    Page 44 of 264


1    General Manager at Skyway (Woow Digital) Technology Ltd. from March 2008 to September 2010.

2    Mr. Mok received his higher diploma in Building Service Engineering from Hong Kong Institute of

3    Vocational Education, and his Executive Master’s degree in Business Administration from

4    International Business Academy of Switzerland.

5             Mr. Jarret Johnson has served as FF’s Acting General Counsel since November 2018 and

6    the Secretary of FF since September 2018. Prior to joining FF in May 2018, Mr. Johnson has served

7    as the Assistant General Counsel at Toyota Financial Services from April 2003 to September 2017,

8    and Vice President and General Counsel at USBX from October 2000 to April 2003. Mr. Johnson

9    received his bachelor’s degree in Industrial Engineering and Management from Oklahoma State

10   University, and his Juris Doctor from Loyola Law School.

11                     5.       Future Equity Incentive Plan

12            In order to align incentives and reward YT for achieving the FF Group’s strategic goals, it is

13   anticipated that a management incentive plan will be adopted to grant certain stock-based awards to

14   or at the direction of YT upon the achievement of financial targets upon a Distribution Event (as

15   defined below), provided that the stock-based awards granted to YT will not exceed the awards set

16   forth below without the consent of the Trustee (which consent shall not be unreasonably withheld).

17   The total available equity awards under the Future Equity Incentive Plan will be as follows6:

18

19

20

21

22

23

24

25

26

27

28   6
       Modification of the Future Equity Incentive Plan may be subject to consent of the Trustee as set forth in section V.E of
     this disclosure statement.

                                                                33
 Case 2:19-bk-24804-VZ          Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08              Desc
                                Main Document    Page 45 of 264


1

2      Smart King Total Equity

3                 Value                    $5,000               $10,000                  $21,000

4           (millions of USD)

5      Dilution                              2%              Additional 3%            Additional 3%
6                   6.      The FF Group’s Strategy
7                   The FF Group aims to capture high-value users through its transformative products,
8    technologies, and sharing platforms, while cultivating and growing its shared intelligent mobility
9    ecosystem, to provide an ultimate user experience. In order to achieve its mission, the FF Group will
10   continue to focus on the following initiatives:
11                  a.      Secure Substantial Financing
12          Bringing a visionary electric vehicle to the market–from design to engineering to
13   development to manufacturing–is capital intensive. The FF Group intends to secure long-term
14   financing in order to focus its resources on the execution of its business plan, while in the interim,
15   obtaining new bridge debt financing to sustain its engineering efforts and operations. The FF Group
16   intends and is currently seeking to use a combination of equity financing and bridge debt financing
17   to pay off its existing debts. See “Management’s Discussion and Analysis of Financial Condition and
18   Results of Operations of the FF Group,” attached hereto as Exhibit C.
19          The FF Group is seeking to raise $850 million through the issuance of Series B Preferred
20   shares (the “Series B Equity Financing”). The FF Group intends to close the Series B Equity
21   Financing by March 2020. There can be no assurance that the FF Group will be able to complete the
22   Series B Equity Financing, or any other financing, on a timely basis and/or on reasonable
23   commercial terms, or at all.
24

25

26

27

28


                                                       34
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                Desc
                              Main Document    Page 46 of 264


1                   b.     Kick-Start Production of the FF 91

2           The FF 91 represents a bold new breed of electric mobility that combines high performance,

3    precise handling, the comfort of an ultra-luxury passenger vehicle, and a unique collection of

4    intelligent internet features. It leverages the variable platform architecture (“VPA”) structure

5    designed and engineered in-house, which is a flexible powertrain system featuring a monocoque

6    vehicle structure in which the chassis and body are an integrated form. This integrated platform

7    provides measurable improvements in overall vehicle rigidity, safety, and handling. It features a

8    multi-motor configuration and an all-wheel drive system. With 3 electric motors (one in the front

9    and two in the rear), the FF 91 is designed to be expected to produce 1,050 horsepower and 12,510

10   Newton meters (Nm) of torque to all four wheels, which enables the FF 91 to accelerate from zero to

11   60 mph in 2.39 seconds. In addition, the FF 91’s all-wheel drive system offers greater traction,

12   control and precise power distribution. This technology delivers superior acceleration and safety. It

13   leverages rear-wheel steering for agile cornering, allowing drivers to confidently execute maneuvers.

14          Bringing the FF 91 to the market is critical to sharing the FF Group’s vision with the world.

15   The FF Group has finished designing and engineering the FF 91 and has identified component

16   sourcing for virtually all of the parts required for production of the FF 91, other than the front

17   steering gear. The FF Group is currently preparing to execute a plan to refurbish its manufacturing

18   facility in Hanford, California, and obtain the equipment necessary to support the production of the

19   FF 91. As of the date of this Disclosure Statement, 90% of the factory equipment was in the buy-off

20   stage at suppliers’ facilities. The FF Group expects to start production of the FF 91 within nine

21   months after completion of the Series B Equity Financing, and to deliver approximately 100 units to

22   the market before the IPO of its shares (targeted for as early as early-to-mid-2021). Assuming the

23   Series B Equity Financing can be completed, the FF Group intends to complete the build-out of the

24   Hanford, California, manufacturing facility, and once fully built-out the FF Group estimates an

25   annual production capacity at the Hanford, California manufacturing facility for the FF 91 of up to

26   approximately 10,000 cars per year beginning in 2021. In order to ensure the beginning of the

27   production of the FF 91 by its earliest start-date of October 2020, the FF Group has set the following

28   target timeline, assuming it closes the Series B Equity Financing by March 2020:


                                                      35
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                Desc
                              Main Document    Page 47 of 264


1           •    launch, as early as January 2020, the User Experience Program, or user-planning-to-user

2                (“UP2U”), which is a process designed to involve users directly and loop in their

3                feedback at all points of the product lifecycle, including design, research &

4                development, manufacturing, communications, sales, after sales, and charging;

5           •    build out the Hanford, California manufacturing facility beginning no later than two

6                months after the closing of the Series B Equity Financing;

7           •    settle all payables due to suppliers and reengage such suppliers no later than April 2020;

8                restart the FF 91 pre-production builds for final testing three months after the closing of

9                the Series B Equity Financing;

10          •    complete testing and validation, including self-certification of United States Federal

11               Motor Vehicle Safety Standards (“FMVSS”) and National Highway Traffic Safety

12               Administration (“NHTSA”) bumper standards, compliance, and manufacturing of the

13               FF 91 nine months after the closing of the Series B Equity Financing; and

14          •    deliver the first 100 units of the FF 91 to the market until fifteen months after the

15               closing of the Series B Equity Financing.

16          In addition, as the FF Group views the PRC as an important production base for its future

17   products to be launched and an essential market for the FF Group’s development and future growth,

18   the FF Group is planning to build up its own manufacturing capability in the PRC through its joint

19   venture as part of FF Group’s dual-home market strategy.

20

21

22

23

24

25

26

27

28


                                                      36
 Case 2:19-bk-24804-VZ         Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                 Desc
                               Main Document    Page 48 of 264


1                   c.      Hire Talent

2           In September 2019, FF hired a new global Chief Executive Officer, a BMW AG veteran, Dr.

3    Carsten Breitfeld, to facilitate bringing the FF Group’s vision to fruition. In November 2019, FF

4    hired Bob Kruse, an automotive industry veteran with over 30 years of experience at GM and other

5    consulting and start-up companies, as senior vice president, Product Execution (Engineering and

6    Manufacturing). Additionally, in January 2020, FF hired Benedikt Hartmann, who has over 30 years

7    of experience at BMW where he led several purchasing and supplier initiatives, as senior vice

8    president of the Global Supply Chain organization. Assuming the FF Group is able to complete the

9    Series B Equity Financing, the FF Group intends to hire additional employees, particularly in the

10   area of supply chain, user design and engineering, manufacturing, and other functions, to expand its

11   talent pool and drive technological innovation.

12                  d.      Sales Efforts

13          The FF Group intends to establish an on-line and off-line sales network. A prospective buyer

14   may place orders directly through the FF Group’s mobile application or directly at the offline stores,

15   and be serviced through the FF Group’s self-owned stores that the FF Group plans to establish in

16   certain key markets or the FF Group’s partnership stores that the FF Group plans to open with its

17   franchise partners. The FF Group also intends to launch its User Experience Program, or UP2U as

18   early as January 2020, in order to engage prospective buyers and users.

19                  7.      Legal Proceedings and Vendor Trust

20          The FF Group and its subsidiaries have been involved in litigation with contractors and

21   suppliers due to cash constraints it has historically faced. As part of FF’s financing efforts and to

22   regain support from its contractors and suppliers, on April 29, 2019, the FF Group established the

23   Faraday Vendor Trust (the “Vendor Trust”) securing past due payables up to $150 million. The

24   Vendor Trust is being managed by Force Ten Partners as the vendor trustee. All obligations due

25   under the Vendor Trust are collateralized by a first lien, with third payment priority, on substantially

26   all of the FF Group’s tangible and intangible assets. The FF Group intends to satisfy the payables of

27   the suppliers participating in the trust with the Series B Equity Financing that it intends to raise. The

28   participating vendors agreed not to bring legal claims for overdue payment and to continue to


                                                        37
 Case 2:19-bk-24804-VZ         Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08             Desc
                               Main Document    Page 49 of 264


1    cooperate with the FF Group. Also, most of the vendors agreed to resume supply once the FF Group

2    has secured additional funding. All participating vendors are required to forbear from exercising

3    remedies on any payables not tendered to or accepted by the Vendor Trust. As of the date of this

4    Disclosure Statement, vendors owed aggregate payables of approximately $141.0 million have

5    agreed to participate in the Vendor Trust, including several major vendors who have filed lawsuits

6    against the FF Group. The FF Group estimates that the participating payables constitute all past due

7    payables of approximately 80% of the FF Group’s suppliers.

8                   8.      YT’s Interests

9           As described above in in connection with FF’s Partnership Program, YT retains the economic

10   interest with respect to all of the membership interests of West Coast. Based on the valuation of

11   Smart King as of December 31, 2018, the value of YT’s interests in West Coast is $862,241,246.67.

12   YT, through West Coast, has a preferred distribution right in connection with 30.8% of Smart King’s

13   equity interest, which is collectively owned by YT and the management through the Partnership

14   Program. Such right will entitle him to a priority distribution of up to $815.7 million (subject to

15   certain adjustments) plus 8% interest per annum, after the return of capital to the management (plus

16   8% interest per annum), a special distribution of 10% of the remaining amounts and thereafter, a

17   normal distribution of 20% of the balance owned by Pacific Technology. The remaining equity of

18   Smart King is owned by Season Smart and the option holders and Class A ordinary shareholders

19   under Smart King’s equity incentive plan.

20          Additionally, YT has the right to direct Pacific Technology to direct FF Top to transfer

21   147,058,823 Class B shares of Smart King currently owned by FF Top, representing 10% of Smart

22   King’s equity interests, to a creditor trust at the direction of YT.

23   D.     YT’s Other Assets

24                  1.      Chinese Assets

25          Chinese authorities have frozen YT’s personal assets located in the PRC. Such assets include

26   (a) approximately $43,619.36 in deposits with various banks, such as China CITIC Bank and China

27   Merchants Bank Corporation; (b) real estate in the PRC worth approximately $4,773,946.48; and

28   (c) equity interests worth approximately $221,088,159.86 in various entities, such as Leshi


                                                         38
 Case 2:19-bk-24804-VZ           Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08            Desc
                                 Main Document    Page 50 of 264


1    Information Technology Co. Ltd. (delisted) and Scent (Beijing) Technology Co. Ltd. These assets

2    are subject to claims against YT and his ownership of equity interests is subject to the creditor

3    claims of those entities.

4           YT’s frozen Chinese bank deposits include the following:

5                 Institution Name           Account Type                      Amount

6       China CITIC Bank (China)                 Savings       $13,797.90
7       China CITIC Bank (China)                 Savings       $18,964.20
8       Hua Xia Bank (China)                     Savings       $10.89
9       China Merchants Bank                     Savings       $0.76
10      Corporation
11      Bank of China (Hong Kong)                Savings       $10,840.56
12      Limited
13      China Minsheng Bank                      Savings       $5.05
14      Shanghai Pudong Development              Savings       Unknown
15      Bank
16      Shanghai Commercial Bank                 Savings       Unknown
17      Bank of Beijing                          Savings       Unknown
18      China Everbright Bank                    Savings       Unknown
19

20          YT’s frozen Chinese real estate interests include the following:
21
                      Address                     Value                  Other Information
22
        Room 2003, Unit 4, Block 6, Area     $1,145,890.14     Property has been seized by Shanghai
23
        2 Shuang Hua Yuan Nan Li                               High People’s Court
24
        Chaoyang District Beijing, 100022
25
        China
26
        Room 2001, Unit 5 Hai Sheng          $3,532,281.69     Property has been seized by Shanghai
27
        Ming Yuan, No. Yi 36 Dongcheng                         High People’s Court
28
        District Beijing, 100027 China

                                                      39
 Case 2:19-bk-24804-VZ             Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                      Desc
                                   Main Document    Page 51 of 264


1
         Room 1602, Block 11, Ting Lan                  $95,774.65         Pending sale at an auction by the
2
         Yuan Century City, Hangzhou,                                      Chinese Courts
3
         Andong Town Cixi Zhejiang
4
         Province 315327 China
5

6
                YT’s frozen Chinese equity interests include the following:
7
                                                             % of
8                   Name of Entity                                                            Value
                                                         Ownership
9
         Leshi Information Technology Co.                  23.08%            $219,169,850.007
10
         Ltd. (delisted)
11
         Scent (Beijing) Technology Co.                     2.27%            $1,918,309.868
12
         Ltd.
13
         Leshi Holding (Beijing) Co. Ltd.                  92.07%            Unknown
14
         Beijing Baile Culture Media Co.,                    99%             Unknown
15
         Ltd.
16
                       2.      The Yidao Claims
17
                As set forth in the Schedules, YT’s bankruptcy estate may hold claims for fraud, breach of
18
     contract, defamation and/or unjust enrichment, and other potential causes of action against Xiaodong
19
     Wen (“Wen”) and various entities under his control, including SLC, TWC Group Co., Ltd.,
20
     Shanghai Zheyun Business Consulting Partnership (Limited Partnership), Beijing Blue Giant Real
21
     Estate Investment Fund Management Center (Limited Partnership), and Shenzhen Jincheng
22
     Commercial Factoring Co., Ltd. (collectively, the “Wen Entities”). See Schedules, Schedule A/B,
23
     item 33. Through a series of transactions in 2017, after obtaining certain interests of YT and his
24
     affiliate, the Wen Entities breached their obligations, resulting in hundreds of millions of dollars in
25
     damages. The Plan contemplates a transfer to the Trust of all interests, claims, and Causes of Action
26

27
     7
         Based on share price prior to cessation of trading on April 26, 2019.
28   8
         Based on RMB 600 million equity financing transaction in January 2018.


                                                                40
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                Desc
                              Main Document    Page 52 of 264


1    owned by the Debtor (including through any nominee) in connection with Beijing Dongfang Cheyun

2    Information Technology Co., Ltd. (the “Yidao Claims”).

3           YT believes that the following events took place and gave rise to his potential claims against

4    the Wen Entities (for the purpose of the following transactions, all amounts are denominated in the

5    Chinese currency Renminbi except where the dollar sign “$” is used):

6          Through capital injection and share purchases, YT, through his nominee, accumulated

7           66.67% of the ownership interests in Beijing Dongfang Cheyun Information Technology Co.,

8           Ltd. (“Yidao”). Subsequently, YT invested approximately 4 billion in Yidao to facilitate its

9           operations.

10         Yidao borrowed 1.4 billion from Zhongtai Chuangzhan on a secured basis with the Leshi

11          building as collateral. Of the 1.4 billion, Yidao lent 1.3 billion to Leshi Holding and kept the

12          remaining 0.1 billion to support its operations. Currently, the value of the Leshi building

13          exceeded 1.4 billion.

14         In 2017, when Yidao faced short-term liquidity issues, YT reached out to Wen for assistance.

15          In exchange, Wen hoped to—and later did—become the nominee holder of 66.6% of Yidao’s

16          shares. YT also agreed to gift 5% of Yidao’s outstanding shares to Wen. Importantly, Wen

17          stipulated that, upon a successful future capital raise, YT would redeem those shares based

18          on the consideration received from Wen in connection with his assistance to Yidao.

19         Yidao successfully completed a new round of financing, including a debt conversion and

20          CITIC Bank’s strategic investment of 1.5 billion. At that time, based on valuations in

21          connection with the financing, Yidao’s overall valuation exceeded 7 billion, and the value of

22          the 66.67% of Yidao’s shares of which Wen was the nominee was worth at least 4.5 billion.

23          However, Wen breached his promise and refused to return the shares to YT. In order to

24          reclaim the Yidao shares, YT negotiated in good faith with Wen and considered multiple

25          proposals from Wen. Eventually, the Wen Entities promised to release the Leshi Group from

26          a 1.3 billion claim that the Wen Entities had against the Leshi Group. The Wen Entities also

27          promised to extend a loan in the amount of 200 million to Leshi Group. Nonetheless, Wen

28


                                                      41
 Case 2:19-bk-24804-VZ         Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                 Desc
                               Main Document    Page 53 of 264


1           has continued to refuse to return the Yidao shares of which he was a nominee. Wen has also

2           not released the 1.3 billion claim or made the 200 million loan.

3           In addition, YT believes that Wen directed SLC to commence an arbitration proceeding

4    against YT on account of a $10 million debt obligation. Upon obtaining the arbitration award, the

5    Wen Entities sought enforcement of the award in the United States in an attempt to foreclose on and

6    potentially liquidate YT’s interest in Smart King in a fire sale, which would ultimately destroy the

7    value of Smart King at the expense of all stakeholders.

8    E.     Certain Relationships, Related Transactions, and Former Affiliates

9                   1.      Affiliate Notes Payable

10          As disclosed in the “Summary of Selected Financial Information of the FF Group” attached

11   hereto as Exhibit D, certain entities affiliated or formerly affiliated with YT or the FF Group have

12   made loans to the FF Group. Most of these loans originated from transactions where the affiliate

13   borrowed funds in Renminbi from a third party and then lent the funds to FF in United States

14   Dollars. In two instances, an affiliate borrowed from a third party lender and then lent to another

15   affiliate, which then lent to FF in United States Dollars. Because of the obligations of each of these

16   parties to repay the third party lenders as well as their financial creditors (and loans), neither YT nor

17   the FF Group is expected to recover any value if and when the notes are repaid. In addition, as

18   discussed below, as of June 30, 2019, FF owed Ocean View $4.4 million.

19          On November 9, 2007, YT established Success Pyramid Ltd (“Success”) and paid $50,000

20   for 50,000 shares of Success, and in August 2014, YT established Ocean View, a California

21   corporation wholly owned by Success. During 2014 and 2015, Ocean View purchased real property

22   located at 7, 11, 15, 19, and 91 Marguerite Drive, Rancho Palos Verdes, California. To purchase the

23   real properties located at 7, 11, and 15 Marguerite Drive, Ocean View borrowed and later repaid $12

24   million from the FF Group. In connection with Ocean View’s purchase of real property located at 19

25   Marguerite Drive, YT borrowed $7.4 million from Shanghai Yuetian Ltd. and contributed the same

26   amount to Ocean View as paid-in capital. Additionally, in connection with the purchase of real

27   property located at 91 Marguerite Drive, Ocean View borrowed $7.5 million from LeSoar Holdings

28   Limited (“LeSoar”), an entity previously controlled by YT. Over the past 4 years, Ocean View has


                                                        42
 Case 2:19-bk-24804-VZ         Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08              Desc
                               Main Document    Page 54 of 264


1    refinanced its original loans and entered into certain transactions through which it made loans to

2    certain affiliated and non-affiliated entities. During this time, Ocean View made numerous loans

3    totaling approximately $21.4 million to FF to support its operations. Smart King has paid down its

4    debts to Ocean View, and as of June 30, 2019, FF owed Ocean View $4.4 million. On December 8,

5    2017, YT sold all his interests in Success for its net asset value of approximately $6.5 million,

6    consisting of a promissory note in the amount of approximately $2.4 million and the assumption of

7    YT’s liabilities (including the assumption of lease agreements) in the amount of approximately $4.1

8    million. In 2018, the purchaser of Success paid in full the promissory note.

9              As of October 2019, the total assets of Ocean View include approximately $27.9 million in

10   real property and approximately $27.3 million in loans receivable. Ocean View’s liabilities total

11   approximately $51.6 million.

12                    2.     LeSoar

13             LeEco established LeSoar in 2014 to hold certain investments. LeSoar relied on financing

14   from LeEco for those investments. In 2014, LeSoar led Series C equity financing for Lucid Motors,

15   Inc. and invested approximately $67 million in 10,904,079 shares of Lucid. Another investor, a

16   Chinese state owned automobile company, also participated in the Series C equity financing. This

17   investor’s position was subsequently acquired by Blitz Technology, which coordinated with LeSoar

18   to maximize the value of their respective investments. In September 2017, LeSoar transferred

19   4,292,861 shares of Lucid in satisfaction of certain parent company’s liabilities in the amount of

20   $59.4 million. During 2017, in light of LeEco’s financial situation, LeEco decided to maximize the

21   value of its investment in Lucid by transferring LeSoar subject to an assumption of liabilities. On

22   October 20, 2017, LeSoar was sold for nominal consideration to a third party in exchange for the

23   assumption of LeEco Group’s $71.6 million in liabilities. YT is informed that, after the sale, LeSoar

24   transferred 4,906,707 shares of Lucid in satisfaction of its former parent company’s obligations. YT

25   is further informed that, after that transfer, LeSoar had transferred substantially all of its Lucid

26   shares.

27

28


                                                       43
 Case 2:19-bk-24804-VZ         Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08               Desc
                               Main Document    Page 55 of 264


1                                                      III.

2

3                                         THE CHAPTER 11 CASE

4    A.     Voluntary Petition

5           On October 14, 2019 (the “Petition Date”), YT commenced the chapter 11 case by filing a

6    voluntary petition for relief under chapter 11 of the Bankruptcy Code. YT has continued, and will

7    continue until the Effective Date, to operate as a debtor in possession.

8    B.     Retention of Advisors for the Debtor

9           After the commencement of the chapter 11 case, YT requested approval to employ the

10   following person and professional firms: (i) Pachulski Stang Ziehl & Jones LLP as bankruptcy

11   counsel; (ii) O’Melveny & Myers LLP as special corporate, litigation, and international counsel; (iii)

12   Robert Moon, in his capacity as chief restructuring officer of the Debtor, as the foreign

13   representative of the Debtor’s estate; and (iv) Epiq Corporate Restructuring, LLC as the Voting

14   Agent and Noticing and Claims Agent.

15   C.     The Creditors’ Committee

16          On October 25, 2019, the U.S. Trustee appointed the Official Committee of Unsecured

17   Creditors (the “Creditors’ Committee”) in this chapter 11 case pursuant to section 1102(a)(1) of the

18   Bankruptcy Code [D.I. 45]. The Creditors’ Committee consists of the following members: (i) Ping

19   An Bank., Ltd. Beijing Branch; (ii) China Minsheng Trust Co., Ltd; (iii) Shanghai Leyu Chuangye

20   Investment Management Center LP; (iv) Jiangyin Hailan Investment Holding Co., Ltd; and (v)

21   Shanghai Qichengyueming Investment Partnership Enterprise.

22          The Creditors’ Committee has retained the following professional firms: (i) Lowenstein

23   Sandler LLP, as bankruptcy counsel; (ii) Polsinelli LLP, as California co-counsel; and (iii) Alvarez

24   & Marsal North America, LLC, as financial advisor.

25   D.     DIP Facility

26          The Debtor expects to file a motion for approval of postpetition financing. After the

27   commencement of the chapter 11 case, the Debtor and his advisors contacted several potential

28   lenders regarding the Debtor’s postpetition financing needs. Ultimately, the Debtor determined that


                                                        44
 Case 2:19-bk-24804-VZ         Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                Desc
                               Main Document    Page 56 of 264


1    obtaining financing from Pacific Technology, an affiliate of the Debtor (the “DIP Facility”),

2    provided the most favorable terms to the Debtor under the circumstances. With the liquidity

3    available from the DIP Facility, the Debtor can stabilize his affairs and pay his postpetition

4    expenses, including administrative expense claims. Please review the motion to approve the DIP

5    Facility for further details regarding the DIP Facility.

6    E.     Claims Process and Bar Date

7           On October 17, 2019, the Debtor filed his (i) Schedules identifying the assets and liabilities

8    of his estate and (ii) Statement of Financial Affairs [D.I. 28].

9           On November 13, 2019, the Bankruptcy Court entered an order [D.I. 87] (the “Bar Date

10   Order”) establishing the deadlines for the filing of proofs of claim in this chapter 11 case. These

11   dates are as follows:

12                          the deadline for creditors (other than governmental units and certain other

13                           parties excused from filing proofs of claim under the Bar Date Order) to file

14                           proofs of Claim against the Debtor is January 24, 2020, at 5:00 p.m. (ET) (the

15                           “General Bar Date”);

16                          the deadline for governmental units to file proofs of Claim against the Debtor

17                           is April 13, 2020, at 5:00 p.m. (ET);

18                          a bar date for Claims amended or supplemented by an amendment to the

19                           Schedules by the later of (a) the General Bar Date; and (b) the date that is

20                           twenty-one (21) days after the date that notice of the applicable amendment to

21                           the Schedules is served on the claimant; and

22                          a bar date for any Claims arising from or relating to the rejection of executory

23                           contracts or unexpired leases, in accordance with section 365 of the

24                           Bankruptcy Code by the later of (a) the General Bar Date; (b) the date that is

25                           thirty (30) days after the entry of the order authorizing the rejection of the

26                           executory contract or unexpired lease; and (c) any date that the Bankruptcy

27                           Court may fix in the applicable order approving such rejection.

28          The Debtor has provided notice of the bar dates above as required by the Bar Date Order.


                                                         45
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                Desc
                              Main Document    Page 57 of 264


1    F.     Venue Transfer

2           On November 13, 2019, Shanghai Lan Cai Asset Management Co, Ltd. filed its Motion (i) to

3    Dismiss the Debtor’s Chapter 11 Case or, Alternatively, (ii) to Transfer Venue to the Central

4    District of California [D.I. 89], seeking to dismiss the Debtor’s chapter 11 case as a bad faith filing

5    or in the alternative transfer venue of the chapter 11 case to the Central District of California. On

6    December 18, 2019, Judge Karen B. Owens of the United States Bankruptcy Court for the District of

7    Delaware transferred the chapter 11 case to the United States Bankruptcy Court for the Central

8    District of California based on the interests of justice due to, among other things, that the Debtor

9    resides in California and FF, on which the success of this chapter 11 case depends, is located in

10   California.

11   G.     The UST’s Motion for Appointment of a Chapter 11 Trustee

12          On December 17, 2019, the United States Trustee for the District of Delaware filed the

13   United States Trustee’s Motion for an Order Directing the Appointment of a Chapter 11 Trustee

14   [D.I. 171] (the “Trustee Motion”). On January 16, 2020, the United States Trustee for the Central

15   District of California voluntarily dismissed the Trustee Motion without prejudice [D.I. 216].

16                                                    IV.

17

18                                                THE PLAN

19          THE TERMS OF THE PLAN, A COPY OF WHICH IS ATTACHED AS EXHIBIT A TO

20   THIS DISCLOSURE STATEMENT, ARE INCORPORATED BY REFERENCE HEREIN. THE

21   STATEMENTS CONTAINED IN THE DISCLOSURE STATEMENT INCLUDE SUMMARIES

22   OF THE PROVISIONS CONTAINED IN THE PLAN AND IN THE DOCUMENTS REFERRED

23   TO THEREIN, WHICH ARE QUALIFIED IN THEIR ENTIRETY BY REFERENCE TO THE

24   PLAN (AS WELL AS THE EXHIBITS THERETO AND DEFINITIONS THEREIN).

25          THE STATEMENTS CONTAINED IN THE DISCLOSURE STATEMENT DO NOT

26   PURPORT TO BE PRECISE OR COMPLETE STATEMENTS OF ALL THE TERMS AND

27   PROVISIONS OF THE PLAN OR DOCUMENTS REFERRED TO THEREIN, AND

28   REFERENCE IS MADE TO THE PLAN AND TO SUCH DOCUMENTS FOR THE FULL AND


                                                       46
 Case 2:19-bk-24804-VZ         Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                    Desc
                               Main Document    Page 58 of 264


1    COMPLETE STATEMENT OF SUCH TERMS. HOLDERS OF CLAIMS AGAINST YT AND

2    OTHER INTERESTED PARTIES ARE URGED TO READ THE PLAN AND THE EXHIBITS

3    THERETO IN THEIR ENTIRETY SO THAT THEY MAY MAKE AN INFORMED JUDGMENT

4    CONCERNING THE PLAN.

5    A.     Classification and Treatment of Claims Under the Plan

6           One of the key concepts under the Bankruptcy Code is that holders “Allowed” Claims may

7    receive distributions under a chapter 11 plan. The term is used throughout the Plan and in the

8    descriptions below. In general, an “Allowed” Claim simply means that the Debtor agrees (or the

9    Bankruptcy Court has ruled) that the Claim, including the amount, is in fact, a valid obligation of the

10   Debtor.

11          The Bankruptcy Code also requires that, for purposes of treatment and voting, a chapter 11

12   plan divide the different claims against the debtor into separate classes based upon their legal nature.

13   Claims of substantially similar legal nature are usually classified together. Because an entity may

14   hold multiple claims that give rise to different legal rights, the “claims” themselves, rather than their

15   holders, are classified. As a result, under the Plan, by way of example only, an Entity that holds both

16   a U.S. Secured Claim and a Debt Claim would have its Allowed U.S. Secured Claim classified in

17   Class 2 and its Allowed Debt Claim classified in Class 3. To the extent of the holder’s Allowed U.S.

18   Secured Claim, the holder would be entitled to the voting and treatment rights that the Plan provides

19   with respect to Class 2, and to the extent of the holder’s Allowed Debt Claim, the holder would be

20   entitled to the voting and treatment rights that the Plan provides with respect to Class 3.

21          Under a chapter 11 plan, the separate classes of claims must be designated either as

22   “impaired” (affected by the plan) or “unimpaired” (unaffected by the plan). If a class of claims is

23   “impaired,” the Bankruptcy Code affords certain rights to the holders of such claims, such as the

24   right to vote on the plan (unless the plan has deemed the class to reject the plan), and the right to

25   receive under the chapter 11 plan, no less value than the holder would receive if the debtor was

26   liquidated under chapter 7 of the Bankruptcy Code. Pursuant to section 1124 of the Bankruptcy

27   Code, a class of claims is “impaired” unless the plan (a) does not alter the legal, equitable, and

28   contractual rights of the holders or (b) irrespective of the holders’ acceleration rights, cures all


                                                        47
 Case 2:19-bk-24804-VZ         Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                  Desc
                               Main Document    Page 59 of 264


1    defaults (other than those arising from the debtor’s insolvency, the commencement of the case, or

2    non-performance of a nonmonetary obligation), reinstates the maturity of the claims in the class,

3    compensates the holders for actual damages incurred as a result of their reasonable reliance upon any

4    acceleration rights, and does not otherwise alter their legal, equitable, and contractual rights.

5    Typically, this means the holder of an unimpaired claim will receive on the later of the effective date

6    of the plan and the date on which amounts owing are due and payable, payment in full, in cash, with

7    postpetition interest to the extent provided under the governing agreement (or if there is no

8    agreement, under applicable non-bankruptcy law), and the remainder of the debtor’s obligations, if

9    any, will be performed as they come due in accordance with their terms. Thus, other than the right to

10   accelerate the debtor’s obligations, the holder of an unimpaired claim will be placed in the position it

11   would have been in had the chapter 11 case not been commenced.

12           Consistent with these requirements, as described in Article I.B. above, the Plan divides the

13   Allowed Claims against the Debtor into three (3) distinct Classes. Pursuant to the Bankruptcy Code,

14   not all Classes are entitled to vote on the Plan. Under the Plan: (i) only Class 3 is Impaired and the

15   holders of Claims in such Class are entitled to vote to accept or reject the Plan and (ii) Classes 1 and

16   2 are Unimpaired and the holders of Claims in such Classes are conclusively presumed to have

17   accepted the Plan and are thus not entitled to vote on the Plan.

18   B.      Acceptance or Rejection of the Plan; Effect of Rejection of Plan

19           Article V of the Plan sets forth certain rules governing the tabulation of votes under the Plan.

20   These rules include that: (i) if no holders of Claims eligible to vote in a particular Class actually vote

21   to accept or reject the Plan, the Class will be deemed to accept the Plan (Article 5.2) and (ii) if there

22   are no holders of Claims that are eligible to vote in any particular Class, the Class shall be deemed

23   eliminated from the Plan for purposes of determining acceptance or rejection of the Plan (Article

24   5.3).

25           In addition, Article 5.4 of the Plan provides that the Debtor reserves the right to alter, amend,

26   modify, revoke, or withdraw the Plan or any related documents in order to satisfy the “cram down”

27   provisions of section 1129(b) of the Bankruptcy Code (described in Article VIII.C.2. below).

28


                                                        48
 Case 2:19-bk-24804-VZ         Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                  Desc
                               Main Document    Page 60 of 264


1    C.     Plan Distributions

2           Article VII of the Plan sets forth the mechanics by which Plan Distributions will be made.

3    Article VII provides, among other things, that: (i) Plan Distributions will be made by the Debtor

4    (Article 7.1); (ii) for tax purposes, Plan Distributions will be treated as first satisfying the principal

5    amount of recipients’ Claims (rather than interest on such Claims) (Article 7.2); (iii) holders of

6    Claims shall generally not be entitled to postpetition interest on such Claims (except as otherwise set

7    forth in the Plan) (Article 7.3); (iv) Plan Distributions will generally commence on the Effective

8    Date or as soon as possible thereafter (Article 7.4); (v) Plan Distributions will be made based on the

9    records of the Debtor as of the close of business on the Distribution Record Date, i.e., the date of

10   commencement of the Confirmation Hearing (Article 7.5); (vi) Plan Distributions will be made to

11   applicable holders at the addresses reflected in the Debtor’s books and records or other written

12   notice of changes to such addresses (including in proofs of claim) (Article 7.6); (vii) property

13   distributable under the Plan on account of a Claim that is not claimed within a year after the

14   Effective Date or the date such Claim becomes Allowed (whichever is later) shall revert to the

15   Reorganized Debtor (or his successors or assigns) (Article 7.7); (viii) Plan Distributions shall be in

16   complete settlement, satisfaction, and discharge of Allowed Claims (Article 7.8); (ix) Cash payments

17   may be made by check or wire transfer or otherwise in accordance with applicable agreements or the

18   Debtor’s customary practices (Article 7.9); (x) no holder of a Claim shall receive Plan Distributions

19   in excess of the Allowed amount of such Claim (Article 7.10); (xi) the Reorganized Debtor shall be

20   entitled to exercise certain rights of setoff or recoupment with respect to Plan Distributions, and

21   holders of Claims seeking to assert rights of recoupment or setoff shall be required to provide written

22   notice of such rights in advance of the Confirmation Date (Article 7.11); (xii) the Reorganized

23   Debtor will be authorized to take any and all actions that may be necessary or appropriate to comply

24   with tax withholding and reporting requirements, including liquidating any portion of any Plan

25   Distribution to generate sufficient funds to pay withholding taxes and/or requiring holders of Claims

26   to submit appropriate tax and withholding certifications (Article 7.12); (xiii) Claims will be reduced

27   and Disallowed to the extent that holders of such Claims have received payment (before or after the

28   Effective Date) from a party other than the Debtor or Reorganized Debtor (Article 7.13(a)); and (xiv)


                                                        49
 Case 2:19-bk-24804-VZ         Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08              Desc
                               Main Document    Page 61 of 264


1    Plan Distributions will be made in accordance with the provisions of any applicable insurance policy

2    of the Debtor (Article 7.13(b)).

3    D.     Domestic Support Obligations

4           Article 2.4 of the Plan provides that, on the Effective Date, the Debtor will make any

5    payments to comply with any postpetition unfunded obligations on account of any Domestic Support

6    Obligations, if any such obligations exist, as may be required for the Debtor to be current with

7    respect to such Domestic Support Obligations as of the Effective Date pursuant to section

8    1129(a)(14) of the Bankruptcy Code. After the Effective Date, YT shall timely make all payments

9    on account of Domestic Support Obligations to the parties entitled to receive such payments, if any

10   such obligations exist, in each case at the times and in the amounts required by the agreements and

11   orders evidencing such Domestic Support Obligations, as such agreements may from time to time be

12   modified in accordance with applicable law.

13   E.     Preservation of Claims and Rights to Settle Claims

14          Article 8.3 of the Plan provides that except as otherwise provided in the Plan (including with

15   respect to the Yidao Claims), or in any contract, instrument, or other agreement or document entered

16   into in connection with the Plan, in accordance with section 1123(b) of the Bankruptcy Code, the

17   Reorganized Debtor shall retain and may enforce, sue on, settle, compromise, otherwise resolve,

18   discontinue, abandon, or dismiss all Claims, rights, Causes of Action, suits, and proceedings,

19   including those described in the Plan Supplement (collectively, the “Retained Actions”), whether at

20   law or in equity, whether known or unknown, that YT or his estate may hold against any Entity

21   (other than Claims, rights, Causes of Action, suits, and proceedings released pursuant to Articles

22   11.4 or 11.9 of the Plan), without the approval of the Bankruptcy Court, the Confirmation Order, and

23   any contract, instrument, release, indenture, or other agreement entered into in connection herewith.

24   For the avoidance of doubt, Retained Actions do not include any Claim or Cause of Action released

25   pursuant to Articles 11.4 or 11.9 of the Plan. The Reorganized Debtor or his successor(s) may pursue

26   such Retained Actions, as appropriate, in accordance with the best interests of the Reorganized

27   Debtor or his successor(s) that hold such rights.

28


                                                         50
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                Desc
                              Main Document    Page 62 of 264


1           The Plan provides that no Entity may rely on the absence of a specific reference in the Plan,

2    the Plan Supplement, or the Disclosure Statement to any Retained Action against it as any indication

3    that the Reorganized Debtor will not, or may not, pursue any and all available Retained Actions

4    against it. The Reorganized Debtor expressly reserves all rights to prosecute any and all Retained

5    Actions against any Entity. Unless any Retained Action against an Entity is expressly waived,

6    relinquished, exculpated, released, compromised, or settled in the Plan or a Bankruptcy Court order,

7    the Reorganized Debtor expressly reserves all Retained Actions for later adjudication, and, therefore,

8    no preclusion doctrine, including the doctrines of res judicata, collateral estoppel, issue preclusion,

9    claim preclusion, estoppel (judicial, equitable, or otherwise), or laches shall apply to such Retained

10   Action upon, after, or as consequence of, confirmation or consummation of the Plan. For the

11   avoidance of doubt, all Claims, Causes of Action, suits, and proceedings of YT that are not Retained

12   Actions are waived as of the Effective Date.

13   F.     Waiver of Actions Arising Under Chapter 5 of the Bankruptcy Code

14          Article 11.9 of the Plan provides that without limiting any other applicable provisions of, or

15   releases contained in, the Plan, each of the Debtor, the Reorganized Debtor, their respective

16   successors, assigns, and representatives, and any and all other entities who may purport to assert any

17   claim or Cause of Action, directly or derivatively, by, through, for, or because of the foregoing

18   entities, hereby irrevocably and unconditionally release, waive, and discharge any and all claims or

19   Causes of Action that they have, had or may have that are based on section 544, 547, 548, 549, and

20   550 of the Bankruptcy Code and analogous non-bankruptcy law for all purposes; provided, however,

21   that notwithstanding Article 11.9 or any other provision of the Plan, in the event that the Trustee has

22   determined that it has reasonable and good-faith evidence that an asset of the Debtor located in the

23   United States that was property of the Debtor as of the commencement of the chapter 11 case and

24   was not disclosed during the chapter 11 case, if any, the Trustee may, after a meet and confer with

25   the Debtor, pursue an action for turnover of such asset under section 542 of the Bankruptcy Code

26   within one hundred and eighty (180) days of the Effective Date; provided that such turnover action

27   may be pursued only through a confidential arbitration process conducted by an arbitrator to be

28   designated in the Trust Agreement. For the avoidance of doubt, none of the Claims or Causes of


                                                       51
 Case 2:19-bk-24804-VZ         Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08               Desc
                               Main Document    Page 63 of 264


1    Action referenced in Article 11.9 of the Plan, except as excluded therein, shall constitute Retained

2    Actions.

3    G.     Procedures for Resolving Disputed Claims

4           Article VIII of the Plan governs the resolution of Disputed Claims. Pursuant to Article 8.1 of

5    the Plan, only the Debtor or Reorganized Debtor will be entitled to object to Claims after the

6    Effective Date, and any such objections must be filed and served within 180 days after the Effective

7    Date (or, if later, the date that the proof of Claim to which the Debtor or Reorganized Debtor objects

8    is asserted or amended in writing), or such later deadline as may be fixed by the Bankruptcy Court.

9    The Reorganized Debtor may also seek to estimate any contingent or unliquidated Claims pursuant

10   to section 502(c) of the Bankruptcy Code. Article 8.2 of the Plan provides that no distributions shall

11   be made on account of Disputed Claims unless and until such Disputed Claims become Allowed.

12   H.     Executory Contracts and Unexpired Leases

13          Article IX of the Plan governs the treatment of the Debtor’s executory contracts and

14   unexpired leases. Article 9.1 of the Plan provides that all executory contracts and unexpired leases of

15   the Debtor that have not been previously assumed or rejected by the Debtor will be deemed assumed

16   on the Effective Date (subject to payment of applicable Cure Amounts), except for executory

17   contracts and leases (i) listed on the Schedule of Rejected Contracts and Leases to be filed as part of

18   the Plan Supplement (which contracts shall be deemed rejected on the Effective Date), (ii) any

19   executory contracts and unexpired leases that have previously been assumed or rejected pursuant to a

20   Final Order of the Bankruptcy Court (which shall be treated as provided in such Final Order), and

21   (iii) all executory contracts and unexpired leases that are the subject of a separate motion to assume

22   or reject under section 365 of the Bankruptcy Code pending on the Effective Date (which shall be

23   treated as provided for in any Final Order resolving such motion).

24          Pursuant to Article 9.2 of the Plan, Claims arising from the rejection of executory contracts

25   or unexpired leases will be treated as Debt Claims, solely to the extent evidenced by a proof of claim

26   filed and served upon counsel for the Debtor and Reorganized Debtor within sixty (60) days after the

27   effective date of such rejection.

28


                                                       52
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                Desc
                              Main Document    Page 64 of 264


1           Article 9.3 of the Plan governs the establishment and payment of Cure Amounts. In general,

2    the Debtor’s proposed Cure Amounts for each executory contract or unexpired lease to be assumed

3    will be set forth on a Cure Schedule to be filed no later than ten (10) calendar days prior to the

4    Confirmation Hearing. The proposed Cure Amounts shall become binding on the counterparties if

5    they fail to object to the proposed Cure Amount within ten (10) calendar days of the filing of the

6    Cure Schedule. If a counterparty does timely object to the proposed Cure Amount or the Debtor’s

7    proposed assumption of its contract generally, the Bankruptcy Court will enter an order resolving the

8    dispute (if not resolved consensually by the parties). If the only issue raised in any such dispute is

9    the Cure Amount, the Debtor will be authorized to assume the executory contract or unexpired lease

10   that is the subject of such dispute so long as they reserve an amount of Cash sufficient to pay the

11   counterparty’s asserted Cure Amount. Cure Amounts will generally be paid in full in Cash within 30

12   days after the Effective Date or the date on which any dispute pertaining to the proposed assumption

13   has been resolved (whichever is later).

14          Article 9.4 of the Plan provides that all insurance policies of the Debtor under which the

15   Debtor has outstanding obligations as of the Effective Date will be treated as assumed executory

16   contracts, and all other insurance policies of the Debtor will vest in the Reorganized Debtor.

17   Pursuant to Article 9.7 of the Plan, all contracts and leases entered into by the Debtor after the

18   Petition Date will survive and be unaffected by entry of the Confirmation Order.

19          Article 9.5 of the Plan contains certain reservations of rights by the Debtor concerning

20   executory contracts and unexpired leases, including a reservation of the Debtor’s rights to amend the

21   Schedule of Rejected Contracts and Leases until and including the Effective Date.

22          Article 9.6 of the Plan clarifies that rejection of any executory contract or unexpired lease

23   under the Plan will not constitute a termination of pre-existing obligations owed to the Debtor under

24   such contracts or leases (including any continuing obligations of counterparties to provide warranties

25   or continued maintenance obligations on goods previously purchased by the Debtor).

26   I.     Discharge, Release, Injunctive, and Exculpatory Provisions of the Plan

27          Article XI of the Plan sets forth the effects and consequences of confirmation of the Plan,

28   including the vesting of the assets of the Debtor in the Reorganized Debtor (Article 11.1), the


                                                      53
 Case 2:19-bk-24804-VZ         Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                Desc
                               Main Document    Page 65 of 264


1    binding effect of the Plan on holders of Claims (Article 11.2), the discharge of Claims under the Plan

2    (Article 11.3), the preservation of injunctions or stays provided for in the chapter 11 case through the

3    Effective Date (Article 11.7), the termination of subordination rights of holders of Claims (Article

4    11.8), the waiver of Claims or Causes of Actions that arise under chapter 5 of the Bankruptcy Code

5    (Article 11.9), and the Debtor’s reservation of rights in the event that the Effective Date does not

6    occur (Article 11.10). In addition, Articles 11.4, 11.5, and 11.6 of the Plan contain important

7    releases, injunctions, and exculpatory provisions. These provisions are highlighted below.

8                   1.      Discharge of Claims

9           Upon the Effective Date of the Plan and the contribution of YT’s assets to the Trust, YT

10   will have fulfilled his obligations to his creditors under the Plan, which will provide a greater

11   recovery to such creditors than a liquidation of YT’s estate under chapter 7 of the Bankruptcy

12   Code. Accordingly, upon occurrence of the Effective Date, YT intends to request, pursuant to

13   section 1141(d)(5)(B) of the Bankruptcy Code, that the Bankruptcy Court grant the discharge

14   of Claims against YT set forth in Article 11.3 of the Plan as of the Effective Date of the Plan.

15          Article 11.3 of the Plan provides that, except as otherwise specifically provided in the

16   Plan, the distributions, rights, and treatment that are provided in the Plan will be in exchange

17   for, and in complete satisfaction, settlement, discharge, and release of, all Claims against YT,

18   of any nature whatsoever, whether known or unknown, or against the assets or properties of

19   YT that arose before the Effective Date. Except as expressly provided in the Plan, on the

20   Discharge Date (and subject to its occurrence), and pursuant to section 1141(d)(5)(B) of the

21   Bankruptcy Code, entry of the Confirmation Order shall be deemed to act as a discharge and

22   release under section 1141(d)(1)(A) of the Bankruptcy Code of all Claims against YT and his

23   assets, arising at any time before the Effective Date, regardless of whether a proof of Claim

24   was filed, whether the Claim is Allowed, or whether the holder of the Claim votes to accept the

25   Plan or is entitled to receive a distribution under the Plan, provided, however, that in no event

26   shall occurrence of the Discharge Date discharge YT from any obligations remaining under

27   the Plan as of the Discharge Date. Any default by YT with respect to any Claim that existed

28


                                                       54
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08         Desc
                              Main Document    Page 66 of 264


1    immediately prior to or on account of the filing of the chapter 11 case shall be deemed cured

2    on the Discharge Date.

3           Except as expressly provided in the Plan, any holder of a discharged Claim will be

4    precluded from asserting against YT or any of his assets any other or further Claim based on

5    any document, instrument, act, omission, transaction, or other activity of any kind or nature

6    that occurred before the Effective Date. Except as expressly provided in the Plan, pursuant to

7    section 1141(d)(5)(B), the Confirmation Order will be a judicial determination of discharge of

8    all liabilities of YT to the extent allowed under section 1141 of the Bankruptcy Code, and YT

9    will not be liable for any Claims and will only have the obligations that are specifically

10   provided for in the Plan. Notwithstanding the foregoing, nothing contained in the Plan or the

11   Confirmation Order shall discharge YT from any debt excepted from discharge under section

12   523 of the Bankruptcy Code by a Final Order.

13          By voting to accept the Plan, you are voting to accept the discharge of YT provided for

14   in the Plan.

15                  2.   Releases

16   ARTICLE 11.4(b) OF THE PLAN (RELEASES BY HOLDERS OF NON-DEBT CLAIMS)

17   CONTAINS A THIRD-PARTY RELEASE. YOU ARE DEEMED TO GRANT A THIRD-

18   PARTY RELEASE IF YOU ARE A HOLDER OF A NON-DEBT CLAIM THAT

19   EITHER: (I) VOTES TO ACCEPT THE PLAN OR (II) IS CONCLUSIVELY DEEMED

20   TO HAVE ACCEPTED THE PLAN. IN ADDITION, IN ACCORDANCE WITH

21   SECTION 524(a)(3) OF THE BANKRUPTCY CODE AND PURSUANT TO A

22   SETTLEMENT AGREEMENT UNDER BANKRUPTCY RULE 9019 REGARDING THE

23   DEBTOR’S CLAIMS AGAINST WEI GAN AND WEI GAN’S CLAIMS AGAINST THE

24   DEBTOR, ARTICLE 11.4(e) OF THE PLAN RELEASES CERTAIN CLAIMS AGAINST

25   YT’S WIFE, WEI GAN. YOU ARE ADVISED TO REVIEW AND CONSIDER THE

26   PLAN     CAREFULLY         BECAUSE     YOUR         RIGHTS   MIGHT      BE    AFFECTED

27   THEREUNDER.

28


                                                    55
 Case 2:19-bk-24804-VZ         Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                 Desc
                               Main Document    Page 67 of 264


1           The following definitions are essential to understanding the scope of the releases being

2    given under the Plan. The Plan defines “Released Parties” to mean, collectively: (a) the Debtor

3    and the Estate; (b) all Persons engaged or retained by the Debtor in connection with the chapter 11

4    case (including in connection with the preparation of and analyses relating to the Disclosure

5    Statement and the Plan); and (c) any and all advisors, attorneys, actuaries, financial advisors,

6    accountants, investment bankers, agents, professionals, and representatives of each of the foregoing

7    Persons and Entities (whether current or former, in each case in his, her, or its capacity as such).

8           The Plan defines “Key China Business Individuals” to mean those certain Chinese

9    individuals who have entered into a KCBI Settlement with a KCBI Releasing Party. The Key China

10   Business Individuals will be identified in the Plan Supplement.

11          The Plan defines “Non-Debt Claim” to mean any Claim against the Debtor that is (a) not a

12   Debt Claim or (b) otherwise determined by the Bankruptcy Court to be a Non-Debt Claim.

13          The Plan defines “Other Distributions” to mean (a) any amounts the holder of an Allowed

14   Debt Claim actually receives from the primary obligor or any guarantor besides the Debtor, of such

15   Debt Claim based on such holder’s contractual agreement with such primary obligor or guarantor,

16   minus (b) any amounts such holder actually receives upon the disposition of any assets that (i) have

17   already been collateralized by the Debtor or any other Person or Entity, (ii) have already been

18   pledged by the Debtor or any other Person or Entity, and (iii) the Debtor, Wei Gan, or any other

19   Person or Entity own, and that have been seized, attached, or frozen by Chinese judiciary authorities

20   minus (c) if the primary debt obligation underlying such Debt Claim is satisfied in whole or in part

21   by conversion to equity in any jurisdiction, the corresponding reduction in the amount of the Debt

22   Claim on account of such conversion.

23          The Plan defines “Releasing Parties” to mean, collectively, and each solely in its capacity as

24   such: (a) each Released Party; (b) each holder of a Non-Debt Claim that either (i) votes to accept the

25   Plan or (ii) is conclusively deemed to have accepted the Plan; and (c) all other holders of Non-Debt

26   Claims to the extent permitted by law.

27                  a.      Releases by the Debtor

28


                                                        56
 Case 2:19-bk-24804-VZ       Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08              Desc
                             Main Document    Page 68 of 264


1           Article 11.4(a) of the Plan provides that, upon the Effective Date, for good and valuable

2    consideration, the adequacy of which is hereby confirmed, the Debtor, in his individual

3    capacity and as debtor in possession, shall be deemed forever to release, waive, and discharge

4    (x) the Estate; (y) all Persons engaged or retained by the Debtor in connection with the

5    Chapter 11 Case (including in connection with the preparation of and analyses relating to the

6    Disclosure Statement and the Plan); and (z) any and all advisors, attorneys, actuaries, financial

7    advisors, accountants, investment bankers, agents, professionals, and representatives of each

8    of the foregoing Persons and Entities (whether current or former, in each case in his, her, or its

9    capacity as such), from any and all claims, obligations, suits, judgments, damages, demands,

10   debts, rights, remedies, actions, Causes of Action, and liabilities, whether for tort, fraud,

11   contract, recharacterization, subordination, violations of federal or state securities laws (other

12   than the rights of the Debtor or Reorganized Debtor to enforce the terms of the Plan and the

13   contracts, instruments, releases, and other agreements or documents delivered in connection

14   with the Plan), whether liquidated or unliquidated, fixed or contingent, matured or

15   unmatured, known or unknown, foreseen or unforeseen, then-existing or thereafter arising, at

16   law, in equity, or otherwise, based in whole or in part on any act, omission, transaction, event

17   or other occurrence, or circumstances taking place on or before the Effective Date, in any way

18   relating to (i) the Debtor or the Chapter 11 Case; (ii) any action or omission of any Released

19   Party with respect to any indebtedness under which the Debtor is or was a borrower or

20   guarantor; (iii) any Released Party in any such Released Party’s capacity as an employee, or

21   agent of, or advisor to, the Debtor; (iv) the subject matter of, or the transactions or events

22   giving rise to, any Claim that is treated in the Plan; (v) the business or contractual

23   arrangements between the Debtor and any Released Party; (vi) the restructuring of Claims

24   before or during the Chapter 11 Case; and (vii) the negotiation, formulation, preparation, or

25   dissemination of the Plan (including, for the avoidance of doubt, the Plan Supplement), the

26   Disclosure Statement, or related agreements, instruments, or other documents, other than

27   claims or liabilities arising out of or relating to any act or omission of a Released Party that is

28   determined by a Final Order to have constituted willful misconduct, fraud, or gross negligence.


                                                     57
 Case 2:19-bk-24804-VZ       Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08              Desc
                             Main Document    Page 69 of 264


1    The Reorganized Debtor shall be bound, to the same extent the Debtor is bound, by the

2    releases and discharges set forth above.

3           Article 11.4(a) of the Plan further provides that, entry of the Confirmation Order shall

4    constitute the Bankruptcy Court’s approval, pursuant to Bankruptcy Rule 9019, of the

5    releases described in this Article 11.4(a) by the Debtor, which includes by reference each of the

6    related provisions and definitions contained in the Plan, and further, shall constitute its finding

7    that each release described in this Article 11.4(a) is: (i) in exchange for the good and valuable

8    consideration provided by the Released Parties, a good faith settlement and compromise of

9    such claims; (ii) in the best interests of the Debtor and all holders of Claims; (iii) fair,

10   equitable, and reasonable; (iv) given and made after due notice and opportunity for hearing;

11   and (v) a bar to any of the Releasing Parties asserting any Claim, Cause of Action, or liability

12   related thereto, of any kind whatsoever, against any of the Released Parties or their property.

13                 b.      Releases by Holders of Non-Debt Claims

14          Article 11.4(b) of the Plan provides that, on the Effective Date, to the maximum extent

15   permitted by applicable law, each Releasing Party, in consideration for the obligations of the

16   Debtor and the Reorganized Debtor under the Plan, and the Trust Interests and Cash and

17   other contracts, instruments, releases, agreements, or documents to be delivered in connection

18   with the Plan, shall be deemed forever to release, waive, and discharge the Released Parties

19   from personal liability in every jurisdiction from any and all claims, obligations, suits,

20   judgments, damages, demands, debts, rights, remedies, actions, Causes of Action, and

21   liabilities whatsoever, including any derivative Claims asserted or assertable on behalf of the

22   Debtor, whether for tort, fraud, contract, recharacterization, subordination, violations of

23   federal or state securities laws or laws of any other jurisdiction or otherwise, whether

24   liquidated or unliquidated, fixed or contingent, matured or unmatured, known or unknown,

25   foreseen or unforeseen, then-existing or thereafter arising, at law, in equity, or otherwise,

26   based in whole or in part on any act, omission, transaction, event, or other occurrence, or

27   circumstances taking place on or before the Effective Date, in any way relating to (i) the

28   Debtor or the Chapter 11 Case; (ii) any action or omission of any Released Party with respect


                                                     58
 Case 2:19-bk-24804-VZ       Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08            Desc
                             Main Document    Page 70 of 264


1    to any indebtedness under which the Debtor is or was a borrower or guarantor; (iii) any

2    Released Party in any such Released Party’s capacity as an employee, agent of, or advisor to,

3    the Debtor; (iv) the subject matter of, or the transactions or events giving rise to, any Claim

4    that is treated in the Plan; (v) the business or contractual arrangements between the Debtor

5    and any Released Party; (vi) the restructuring of Claims before or during the Chapter 11 Case

6    and the solicitation of votes with respect to the Plan; and (vii) the negotiation, formulation,

7    preparation, entry into, or dissemination of the Plan (including, for the avoidance of doubt, the

8    Plan Supplement and all documents contained or referred to therein), the Disclosure

9    Statement, or related agreements, instruments, or other documents. Notwithstanding anything

10   contained herein to the contrary, the foregoing release does not release any obligations of any

11   party under the Plan or any document, instrument, or agreement (including those set forth in

12   the Plan Supplement) executed to implement the Plan.

13          Article 11.4(b) of the Plan further provides that, in connection with the releases

14   described in Article 11.4(b) of the Plan, each Releasing Party shall waive all rights conferred

15   by the provisions of section 1542 of the California Civil Code and/or any similar state or

16   federal law. Section 1542 of the California Civil Code provides as follows: “A GENERAL

17   RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT

18   KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF

19   EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE

20   MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.”

21          Article 11.4(b) of the Plan further provides that, entry of the Confirmation Order shall

22   constitute the Bankruptcy Court’s approval, pursuant to Bankruptcy Rule 9019, of the

23   releases described in Article 11.4(b) of the Plan, which includes by reference each of the

24   related provisions and the Plan, and further, shall constitute its finding that each release

25   described in Article 11.4(b) is: (i) in exchange for the good and valuable consideration

26   provided by the Released Parties, a good faith settlement and compromise of such Claims;

27   (ii) in the best interests of the Debtor and all holders of Claims; (iii) fair, equitable, and

28   reasonable; (iv) given and made after due notice and opportunity for hearing; and (v) a bar to


                                                    59
 Case 2:19-bk-24804-VZ       Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08              Desc
                             Main Document    Page 71 of 264


1    any of the Releasing Parties asserting any claim, Cause of Action, or liability related thereto, of

2    any kind whatsoever, against any of the Released Parties or their property.

3                  c.     Standstill and Releases by Holders of Allowed Debt Claims and Allowed

4                         Late Filed Debt Claims

5           Article 11.4(c) of the Plan provides that, to the maximum extent permitted by

6    applicable law, each holder of an Allowed Debt Claim shall agree for a period of four (4) years

7    after the Effective Date (the “Standstill Period”) to not assert any new Causes of Action

8    against the Debtor for personal liability or derivatively in its capacity as a creditor of a claim

9    owed solely or jointly by the Debtor (including unwinding or alter ego type claims) in any non-

10   U.S. jurisdiction (the “YT Claims”); provided, however, that such holder may continue to

11   prosecute any actions commenced prepetition against the Debtor up to judgment and pursue

12   Other Distributions through judicial authorities in the PRC to satisfy such holder’s Debt

13   Claim through a mechanism that will be mutually agreed to by the parties, including claims

14   against (a) primary obligors based on such holder’s contractual agreements with such primary

15   obligors; (b) assets that have already been collateralized by the Debtor or any other Person or

16   Entity; (c) assets that have already been pledged by the Debtor or any other Person or Entity;

17   or (d) assets or interests that the Debtor, Wei Gan, or any other Person or Entity own, and that

18   have been seized, attached, or frozen by Chinese judiciary authorities; provided, however, that

19   the Standstill Period shall terminate in the event a Liquidation Event occurs during the

20   Standstill Period. All limitations periods applicable to all YT Claims in any non-U.S.

21   jurisdictions, to the extent not previously expired, shall be tolled for the duration of the

22   Standstill Period. If reasonably requested by the Committee or the Creditor Trust Committee,

23   as applicable, the Debtor or Reorganized Debtor, as applicable, shall enter into a global tolling

24   agreement evidencing such tolling.

25          Article 11.4(c) of the Plan further provides that, within ninety (90) days after the

26   Effective Date, each holder of an Allowed Debt Claim or Allowed Late Filed Debt Claim shall

27   take the steps and provide the documents described in the Trust Agreement to (i) notify the

28   applicable court or courts in the PRC (the “Chinese Court”) that the Debtor and such holder


                                                     60
 Case 2:19-bk-24804-VZ       Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08           Desc
                             Main Document    Page 72 of 264


1    have reached a settlement agreement that is embodied in and has been implemented through

2    the Plan and (ii) request that the Chinese Court remove the Debtor from the List of Dishonest

3    Judgment Debtors (the “China Debtor List”) and lift any consumption or travel restrictions

4    (the “China Restrictions”), as applicable, and shall refrain from taking any action during the

5    Standstill Period to cause the Debtor to be reinstated on the China Debtor List or be subject to

6    the China Restrictions (the “China Debtor List Covenant”). To the extent practicable, forms

7    for holders of Allowed Debt Claims and Allowed Late Filed Debt Claims to comply with the

8    China Debtor List Covenant shall be included in the Plan Supplement and approved as part of

9    the Confirmation Order.

10          Article 11.4(c) of the Plan further provides that, before any Trust Distributions are

11   made to the holder of an Allowed Debt Claim or an Allowed Late Filed Debt Claim, such

12   holder shall provide an affidavit that (a) certifies such holder’s compliance with the China

13   Debtor List Covenant, (b) certifies that they have not initiated any YT Claims during the

14   Standstill Period or after the Liability Release Date, as applicable, and (c) identifies any

15   amounts received from Other Distributions as of the date of the affidavit.

16          Article 11.4(c) of the Plan further provides that, each holder of an (i) Allowed Late

17   Filed Debt Claim, on the date of allowance of such Late Filed Debt Claim or (ii) Allowed Debt

18   Claim, once it has received Trust Distributions and Other Distributions (from enforcement or

19   other actions) that, in the aggregate, are equal to 20% of its Allowed Debt Claim Allocation

20   Amount (the date upon which the foregoing condition occurs is the “Liability Release Date”)

21   (x) shall be deemed to have released the YT Claims on account of such Debt Claim or Late

22   Filed Debt Claim in every jurisdiction and (y) agrees that it shall not assert any new, or

23   continue to prosecute any existing, YT Claims related to such Debt Claim or Late Filed Debt

24   Claim in every jurisdiction; provided, however, that the foregoing release shall not release,

25   waive, or otherwise impact the rights of such holder to receive further Trust Distributions or

26   to pursue and receive Other Distributions through a mechanism that will be mutually agreed

27   to by the parties.

28


                                                    61
 Case 2:19-bk-24804-VZ               Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08      Desc
                                     Main Document    Page 73 of 264


1               Article 11.4(c) of the Plan further provides that, within ninety (90) days after the

2    applicable Liability Release Date with respect to Allowed Debt Claims or the date of allowance

3    of a Late Filed Debt Claim, each holder of an Allowed Debt Claim or Allowed Late Filed Debt

4    Claim shall (as a condition to receiving further Trust Distributions) (i) withdraw or retract any

5    litigations, enforcement actions, arbitrations, and any other proceedings against the Debtor

6    from the courts and judicial authorities in all jurisdictions, including, but not limited to, the

7    PRC, or confirm with the judicial authorities that the Debtor has settled all of his debt

8    obligations or legal responsibilities to such holder and (ii) file and execute any documents

9    requested by the Debtor to evidence the above release.9 The Debtor reserves all rights to seek

10   enforcement by the Chinese judicial authorities of the rights provided herein.

11              Article 11.4(c) of the Plan further provides that, in connection with the releases

12   described in Article 11.4(c) of the Plan, each holder of an Allowed Debt Claim or Allowed Late

13   Filed Debt Claim shall waive all rights conferred by the provisions of section 1542 of the

14   California Civil Code and/or any similar state or federal law. Section 1542 of the California

15   Civil Code provides as follows: “A GENERAL RELEASE DOES NOT EXTEND TO

16   CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS

17   OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN

18   BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT

19   WITH THE DEBTOR.”

20              Article 11.4(c) of the Plan further provides that, entry of the Confirmation Order shall

21   constitute the Bankruptcy Court’s approval, pursuant to Bankruptcy Rule 9019, of the

22   releases described in Article 11.4(c) of the Plan, which includes by reference each of the related

23   provisions and definitions contained in the Plan, and further, shall constitute its finding that

24   each release described in Article 11.4(c) is: (i) in exchange for the good and valuable

25   consideration provided by the Debtor and Reorganized Debtor, a good faith settlement and

26   compromise of such claims; (ii) in the best interests of the Debtor and all holders of Claims;

27   (iii) fair, equitable, and reasonable; (iv) given and made after due notice and opportunity for

28
     9
         Subject to further comment from international counsel.

                                                                  62
 Case 2:19-bk-24804-VZ       Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08             Desc
                             Main Document    Page 74 of 264


1    hearing; and (v) except as otherwise provided in this Plan, a bar to any holder of an Allowed

2    Debt Claim or Allowed Late Filed Debt Claim asserting any Claim, Cause of Action, or

3    liability related thereto, of any kind whatsoever, against the Debtor or Reorganized Debtor.

4                  d.     Releases of Key China Business Individuals

5           Article 11.4(d) of the Plan provides that, on the effective date of any settlement

6    agreement under Bankruptcy Rule 9019 (a “KCBI Settlement”) between a Key China Business

7    Individual and a holder(s) of an Allowed Debt Claim that holds a guarantee from such Key

8    China Business Individual (a “KCBI Releasing Party”), each KCBI Releasing Party shall be (i)

9    deemed to have released the applicable Key China Business Individual for personal liability on

10   account of such KCBI Releasing Party’s Debt Claim in every jurisdiction and (ii) agrees that it

11   shall not assert any new (including through the amendment of an existing action), or continue

12   to prosecute any existing, Causes of Action related to such Debt Claim against the applicable

13   Key China Business Individual for personal liability or derivatively in its capacity as a creditor

14   of such Key China Business Individual in every jurisdiction. The consideration for such KCBI

15   Settlement shall be administered by the Trust.

16          Article 11.4(d) of the Plan further provides that, within ninety (90) days after the

17   effective date of a KCBI Settlement, each KCBI Releasing Party shall (i) take the steps and

18   provide the documents described in the Trust Agreement to (x) notify the applicable Chinese

19   Courts that the applicable Key China Business Individual and such holder have reached a

20   settlement agreement that is embodied in and has been implemented through the Plan and (y)

21   request that the Chinese Court remove the applicable Key China Business Individual from the

22   China Debtor List and lift any China Restrictions, as applicable, and shall refrain from taking

23   any action to cause the applicable Key China Business Individual to be reinstated on the China

24   Debtor List or be subject to the China Restrictions and (ii) (x) withdraw or retract any

25   litigations, enforcement actions, arbitrations, and any other proceedings against the applicable

26   Key China Business Individual from the courts and judicial authorities in all jurisdictions,

27   including, but not limited to, the PRC, or confirm with the judicial authorities that the

28   applicable Key China Business Individual has settled all of their debt obligations or legal


                                                      63
 Case 2:19-bk-24804-VZ       Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08           Desc
                             Main Document    Page 75 of 264


1    responsibilities to such KCBI Releasing party and (ii) file and execute any documents

2    requested by the Key China Business Individual to evidence the above release.

3           Article 11.4(d) of the Plan further provides that, in connection with the releases

4    described in this Article 11.4(d) of the Plan, each KCBI Releasing Party shall waive all rights

5    conferred by the provisions of section 1542 of the California Civil Code and/or any similar

6    state or federal law. Section 1542 of the California Civil Code provides as follows: “A

7    GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR

8    DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF

9    EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE

10   MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.”

11          Article 11.4(d) of the Plan further provides that, subject to the approval of the KCBI

12   Settlement by the Bankruptcy Court, entry of the Confirmation Order shall constitute the

13   Bankruptcy Court’s approval, pursuant to Bankruptcy Rule 9019, of the releases described in

14   this Article 11.4(d) of the Plan, which includes by reference each of the related provisions and

15   definitions contained in the Plan, and further, shall constitute its finding that each release

16   described in Article 11.4(d) is: (i) in exchange for the good and valuable consideration

17   provided by the Key China Business Individual, a good faith settlement and compromise of

18   such claims; (ii) in the best interests of the Debtor and all holders of Claims; (iii) fair,

19   equitable, and reasonable; (iv) given and made after due notice and opportunity for hearing;

20   and (v) except as otherwise provided in this Plan, a bar to any KCBI Releasing Party asserting

21   any Claim, Cause of Action, or liability related thereto, of any kind whatsoever, against the

22   Key China Business Individual.

23                 e.     Release of Wei Gan

24          Article 11.4(e) of the Plan provides that, on the effective date of any settlement

25   agreement under Bankruptcy Rule 9019 (a “WG Settlement”) regarding the Debtor’s claims

26   against Wei Gan and Wei Gan’s Claims against the Debtor, each holder of an Allowed Debt

27   Claim shall be (i) deemed to have released Wei Gan for personal liability on account of such

28   holder’s Debt Claim in every jurisdiction and (ii) agrees that it shall not assert any new


                                                   64
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08              Desc
                              Main Document    Page 76 of 264


1    (including through the amendment of an existing action), or continue to prosecute any existing,

2    Causes of Action related to such Debt Claim against Wei Gan for personal liability or

3    derivatively in its capacity as a creditor of Wei Gan in every jurisdiction. The consideration for

4    the WG Settlement shall be administered by the Trust.

5           Article 11.4(e) of the Plan further provides that, within ninety (90) days after the

6    effective date of the WG Settlement, each holder of an Allowed Debt Claim shall (i) take the

7    steps and provide the documents described in the Trust Agreement to (x) notify the applicable

8    Chinese Courts that Wei Gan and such holder have reached a settlement agreement that is

9    embodied in and has been implemented through the Plan and (y) request that the Chinese

10   Court remove Wei Gan from the China Debtor List and lift any China Restrictions, as

11   applicable, and shall refrain from taking any action to cause Wei Gan to be reinstated on the

12   China Debtor List or be subject to the China Restrictions and (ii) (x) withdraw or retract any

13   litigations, enforcement actions, arbitrations, and any other proceedings against Wei Gan from

14   the courts and judicial authorities in all jurisdictions, including, but not limited to, the PRC, or

15   confirm with the judicial authorities that Wei Gan has settled all of her debt obligations or

16   legal responsibilities to such holder and (z) file and execute any documents requested by Wei

17   Gan to evidence the above release.

18          Article 11.4(e) of the Plan further provides that, in connection with the releases

19   described in this Article 11.4(d) of the Plan, each holder of an Allowed Debt Claim shall waive

20   all rights conferred by the provisions of section 1542 of the California Civil Code and/or any

21   similar state or federal law. Section 1542 of the California Civil Code provides as follows: “A

22   GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR

23   DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF

24   EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE

25   MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.”

26          Article 11.4(e) of the Plan further provides that, subject to the approval of the WG

27   Settlement by the Bankruptcy Court, entry of the Confirmation Order shall constitute the

28   Bankruptcy Court’s approval, pursuant to Bankruptcy Rule 9019, of the releases described in


                                                     65
 Case 2:19-bk-24804-VZ       Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08             Desc
                             Main Document    Page 77 of 264


1    Article 11.4(e) of the Plan, which includes by reference each of the related provisions and

2    definitions contained in the Plan, and further, shall constitute its finding that each release

3    described in Article 11.4(e) is: (i) in exchange for the good and valuable consideration provided

4    by Wei Gan, a good faith settlement and compromise of such claims; (ii) in the best interests of

5    the Debtor and all holders of Claims; (iii) fair, equitable, and reasonable; (iv) given and made

6    after due notice and opportunity for hearing; and (v) except as otherwise provided in the Plan,

7    a bar to any holder of an Allowed Debt Claim asserting any Claim, Cause of Action, or liability

8    related thereto, of any kind whatsoever, against Wei Gan.

9                  3.     Exculpation and Limitation of Liability

10          Article 11.5 of the Plan provides that none of YT or the Reorganized Debtor, or the

11   direct or indirect affiliates, employees, advisors, attorneys, financial advisors, accountants,

12   investment bankers, agents, or other professionals (whether current or former, in each case, in

13   his, her, or its capacity as such) of YT or the Reorganized Debtor, or the Released Parties shall

14   have or incur any liability to, or be subject to any right of action by, any holder of a Claim, or

15   any other party in interest in the chapter 11 case, or any of their respective agents, employees,

16   representatives, financial advisors, attorneys or agents acting in such capacity, or direct or

17   indirect affiliates, or any of their successors or assigns, for any act or omission in connection

18   with, relating to, or arising out of, the chapter 11 case, formulation, negotiation, preparation,

19   dissemination, confirmation, solicitation, implementation, or administration of the Plan, the

20   Plan Supplement and all documents contained or referred to therein, the Disclosure Statement,

21   any contract, instrument, release or other agreement or document created or entered into in

22   connection with the Plan, or any other pre- or postpetition act taken or omitted to be taken in

23   connection with or in contemplation of the restructuring of YT or confirming or

24   consummating the Plan (including the distribution of any property under the Plan); provided,

25   however, that the foregoing provisions of Article 11.5 of the Plan shall have no effect on the

26   liability of any Person or Entity that results from any such act or omission that is determined

27   by a Final Order to have constituted willful misconduct, fraud, or gross negligence and shall

28   not impact the right of any holder of a Claim, or any other party to enforce the terms of the


                                                    66
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08               Desc
                              Main Document    Page 78 of 264


1    Plan and the contracts, instruments, releases, and other agreements or documents delivered in

2    connection with the Plan. Without limiting the generality of the foregoing, YT and YT’s direct

3    or indirect affiliates, employees, advisors, attorneys, financial advisors, accountants,

4    investment bankers, agents and other professionals (whether current or former, in each case,

5    in his, her, or its capacity as such) shall, in all respects, be entitled to reasonably rely upon the

6    advice of counsel with respect to their duties and responsibilities under the Plan. The

7    exculpated parties have participated in good faith and in compliance with the applicable

8    provisions of the Bankruptcy Code with regard to the solicitation and distribution of the

9    securities pursuant to the Plan, and, therefore, are not, and on account of such distributions

10   shall not be, liable at any time for the violation of any applicable law, rule, or regulation

11   governing the solicitation of acceptances or rejections of the Plan or such distributions made

12   pursuant to the Plan. This exculpation shall be in addition to, and not in limitation of, all other

13   releases, indemnities, exculpations, and any other applicable law or rules protecting such

14   exculpating parties from liability.

15                 4.      Injunctions

16                 a.      General

17          Article 11.6(a) of the Plan provides that all Persons or Entities who have held, hold, or

18   may hold Claims (other than Claims that are reinstated under the Plan), and all other parties

19   in interest in the Chapter 11 Case, along with their respective current and former employees,

20   agents, officers, directors, principals, and direct and indirect affiliates, are permanently

21   enjoined, from and after the Effective Date, from, in respect of any Claim or Cause of Action

22   released or settled hereunder, (i) commencing, conducting, or continuing in any manner,

23   directly or indirectly, any suit, action, or other proceeding of any kind (including, without

24   limitation, any proceeding in a judicial, arbitral, administrative, or other forum) against the

25   Released Parties, the Key China Business Individuals, Wei Gan, the Debtor, or the

26   Reorganized Debtor, or in respect of any Claim or Cause of Action released or settled

27   hereunder; (ii) enforcing, levying, attaching, collecting, or otherwise recovering by any manner

28   or means, whether directly or indirectly, of any judgment, award, decree, or order against the


                                                      67
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08               Desc
                              Main Document    Page 79 of 264


1    Released Parties, the Key China Business Individuals, Wei Gan, the Debtor, or the

2    Reorganized Debtor; (iii) creating, perfecting, or enforcing in any manner, directly or

3    indirectly, any encumbrance of any kind against the Released Parties, the Key China Business

4    Individuals, Wei Gan, the Debtor, or the Reorganized Debtor; (iv) asserting any right of setoff,

5    subrogation, or recoupment of any kind, against any obligation due from the Released Parties,

6    the Key China Business Individuals, Wei Gan, the Debtor, or the Reorganized Debtor, or

7    against the property or interests in property of the Debtor or Reorganized Debtor, on account

8    of such Claims; or (v) commencing or continuing in any manner any action or other

9    proceeding of any kind on account of, in connection with, or with respect to any such Claims

10   released or settled pursuant to the Plan; provided, however, that nothing contained herein shall

11   preclude such Entities from exercising their rights pursuant to and consistent with the terms of

12   the Plan and the contracts, instruments, releases, and other agreements and documents

13   delivered under or in connection with the Plan.

14                 b.      Injunction Against Interference With the Plan

15          Article 11.6(b) of the Plan provides that upon entry of the Confirmation Order, all

16   holders of Claims and their respective current and former employees, agents, officers,

17   directors, principals, and direct and indirect affiliates shall be enjoined from taking any

18   actions to interfere with the implementation or consummation of the Plan. Each holder of an

19   Allowed Claim, by accepting, or being eligible to accept, distributions under or reinstatement

20   of such Claim, as applicable, pursuant to the Plan, shall be deemed to have consented to the

21   injunction provisions set forth in Article 11.6 of the Plan.

22   J.     Conditions Precedent to Confirmation and the Effective Date

23          Article 10.1 of the Plan sets forth the conditions precedent to confirmation of the Plan, which

24   consist of approval of the Disclosure Statement and entry of the Confirmation Order.

25          Article 10.2 of the Plan sets forth the conditions precedent to the Effective Date, which

26   consist of the Confirmation Order becoming a Final Order, the Discharge Date having occurred, the

27   documents comprising the Plan Supplement (including the Trust Agreement) having been executed

28   and delivered and the conditions to effectiveness thereof having been satisfied, all actions and


                                                      68
 Case 2:19-bk-24804-VZ         Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08               Desc
                               Main Document    Page 80 of 264


1    consents necessary to implement the Plan having been effected (and all documents necessary to

2    implement the Plan having been executed and delivered and/or filed with applicable governmental

3    units), and the receipt of necessary governmental approvals.

4           Article 10.3 of the Plan permits the Debtor to waive in writing any of the conditions

5    precedent to confirmation of the Plan or the Effective Date. Article 10.4 of the Plan provides that, in

6    the event the Effective Date does not occur due to the failure of the conditions precedent set forth in

7    Article X of the Plan, the Confirmation Order and Plan will be of no force and effect, no

8    distributions shall be made, no executory contracts or unexpired leases shall be deemed assumed,

9    assumed and assigned, or rejected by operation of the Plan, parties shall be restored to the pre-

10   confirmation status quo ante, and nothing in the Plan or Disclosure Statement will (i) release any

11   Claims against the Debtor or any claims belonging to the Debtor, (ii) prejudice in any manner the

12   rights of the Debtor or any other Entity, or (iii) constitute an admission, acknowledgement, offer, or

13   undertaking by the Debtor.

14                                                     V.

15

16                                               THE TRUST

17          The following definitions are essential to understanding the Trust to be established

18   under the Plan.

19          The Plan defines “Call Option” to mean that certain call option exercisable by the Debtor

20   under that certain Restructuring Agreement dated as of December 31, 2018, by and among Smart

21   King, the Debtor, Season Smart Limited, and the other parties thereto.

22          The Plan defines “IPO” to mean an initial public offering on the New York Stock Exchange,

23   Nasdaq, the Hong Kong Stock Exchange, the London Stock Exchange, or any other internationally

24   recognized stock exchange (including in the PRC) with respect to the shares of outstanding capital

25   stock of Smart King or such other relevant listing vehicle, as applicable.

26          The Plan defines “Liquidation Event” to mean a (a) liquidation through an assignment for

27   the benefit of creditors, a receivership, a case under chapter 7 of the Bankruptcy Code, or a similar

28   insolvency proceeding of Smart King or future public listing vehicle for the global subsidiaries of


                                                       69
 Case 2:19-bk-24804-VZ         Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                 Desc
                               Main Document    Page 81 of 264


1    FF, (b) a liquidating case of FF under chapter 11 of the Bankruptcy Code, or (c) a reorganization

2    case of FF under chapter 11 of the Bankruptcy Code that materially reduces the percentage

3    ownership of the Trust other than by virtue of an equity investment or equity incentive.

4            The Plan defines “Smart King Transfer Right” to mean the Debtor’s contractual right to

5    direct Pacific Technology to direct FF Peak to direct FF Top to transfer the Trust Smart King Shares

6    to the Trust.

7    A.      Creation of the Trust

8            Each holder of an Allowed Debt Claim or Allowed Late Filed Debt Claim shall receive a

9    beneficial interest (a “Trust Interest”) in the Creditor Trust or the Late Filed Debt Claims Reserve, as

10   applicable, based on the formulas set forth below. The Trust will preserve, hold, manage, and

11   maximize the Trust Assets for use in paying and satisfying the holders’ Claims upon the earlier to

12   occur of (x) the consummation of a Liquidation Event or a Distribution Event (as defined below) and

13   (y) the termination of the Trust in accordance with the Trust Agreement.

14           Article 6.2 of the Plan provides that on the Effective Date, the managing member of Pacific

15   Technology shall amend that certain Third Amended and Restated Limited Liability Company

16   Agreement of Pacific Technology dated July 5, 2019 (the “PT LLCA”) to: (a) provide that the Trust

17   is a member of Pacific Technology and the holder of 100% of the preferred membership units of

18   Pacific Technology (the “Preferred PT Units”); (b) issue new units of Pacific Technology to the

19   Trust (the “New PT Units”), entitling the Trust to 100% of the economic value of 147,058,823 Class

20   B shares of Smart King (the “Trust Smart King Shares”); and (c) grant the Trust a fully paid-up

21   warrant to receive the Trust Smart King Shares consistent with the Smart King Transfer Right with

22   no further action by the Debtor, exercisable upon the dissolution of the Injunctions (the “Warrant”).

23   B.      The Trust Assets

24           The assets of the Trust will consist of the following: (i) 100% of the Preferred PT Units; (ii)

25   100% of the New PT Units; (iii) the Warrant; (iv) following the exercise of the Warrant and the

26   indefeasible transfer of the Trust Smart King Shares to the Trust, the Trust Smart King Shares; (v)

27   any financial assets of the Debtor (i.e., accounts, security, or real property) located in the PRC after

28   satisfaction of any claims recoverable from such assets under applicable law; (vi) Yidao        Claims;


                                                       70
 Case 2:19-bk-24804-VZ         Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                 Desc
                               Main Document    Page 82 of 264


1    (vii) property transferred to the Trust under section 542 of the Bankruptcy Code in accordance with

2    Article 11.9 of the Plan; (viii) subject to certain rights of FF Global in connection with respect to the

3    Call Option, disposition of such Call Option as set forth below in Article 6.2(l) of the Plan; and (ix)

4    the Trust expense funded amount contributed to the Trust by a postpetition lender as provided in the

5    Plan Term Sheet.

6    C.     Voting Rights With Respect to the Trust Assets

7           The Trustee shall exercise all voting rights, if any, with respect to the Trust Smart King

8    Shares owned by the Trust after the exercise of the Warrant. Prior to the occurrence of an IPO, the

9    Debtor will use commercially reasonable efforts to provide the Creditor Trust Committee (as defined

10   below) with observer rights regarding the committee meetings held by the committee of managers of

11   FF Global.

12   D.     Late Filed Debt Claims Reserve

13          On the Effective Date, the Trustee shall (i) establish the Late Filed Debt Claims Reserve for

14   the benefit of any Allowed Late Filed Debt Claims and (ii) transfer 10% of the Trust Assets to the

15   Late Filed Debt Claims Reserve. The Late Filed Debt Claims Reserve will have no operations other

16   than to make distributions to holders of Late Filed Debt Claims in accordance with the Trust

17   Agreement and will be managed by the Trustee (as defined below) pursuant to a separate trust

18   agreement with substantially similar governance terms as the Trust Agreement. At the conclusion of

19   the Standstill Period, any unallocated assets in the Late Filed Debt Claims Reserve shall revert to the

20   Creditor Trust for the ratable benefit of holders of Allowed Debt Claims.

21          In order for a Late Filed Debt Claim to be allowed and participate in the Late Filed Debt

22   Claims Reserve, the Debtor and the Trustee shall make commercially reasonable efforts to agree that

23   allowance of such Late Filed Debt Claim in a particular amount is in the best interests of the Debtor

24   and the Trust. If the Debtor and the Trustee do not agree to the allowance or amount of any Late

25   Filed Debt Claim, the Debtor may, upon notice and a hearing, seek entry of a Bankruptcy Court

26   order allowing such Late Filed Debt Claim (a “Late Filed Debt Claim Order”). In seeking any Late

27   Filed Debt Claim Order, the Debtor shall bear the burden of demonstrating to the Bankruptcy Court

28   that allowance of such Late Filed Debt Claim is in the best interests of the Debtor and the Trust.


                                                        71
 Case 2:19-bk-24804-VZ         Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                Desc
                               Main Document    Page 83 of 264


1    E.     Appointment of the Trustee

2           There shall be one (1) trustee (the “Trustee”) of the Trust. The initial Trustee will be

3    disclosed in the Plan Supplement. Any successor Trustee shall be selected by majority vote of the

4    Creditor Trust Committee in accordance with the Trust Agreement, which shall set forth certain

5    criteria with respect to the relevant experience and qualifications for the Trustee.

6           The Trustee shall act as a fiduciary and shall not be personally liable in connection with the

7    affairs of the Trust or to any person except for such of the Trustee’s acts or omissions that constitute

8    fraud, willful misconduct, or gross negligence, as determined by a final order of a court of competent

9    jurisdiction. In addition, the Trustee shall be indemnified by the Trust against and held harmless by

10   the Trust from any losses, claims, damages, liabilities, or expenses (including without limitation,

11   attorneys’ fees, disbursements, and related expenses) to which the Trustee may become subject in

12   connection with any action, suit, proceeding, or investigation brought or threatened against the

13   Trustee in connection with any matter arising out of or related to the Trust Agreement or the affairs

14   of the Trust (other than in respect of acts or omissions that constitute fraud, willful misconduct, or

15   gross negligence, as determined by a court of competent jurisdiction). The Trustee shall be entitled

16   to obtain customary fiduciary and/or errors and omissions liability insurance and engage independent

17   legal counsel and financial advisors to assist with its evaluation of any matters with respect to the

18   Trust, including any Liquidation Event.

19          The Trustee shall be compensated by the Trust from Trust Assets pursuant to the Trust

20   Agreement. The Trustee shall be entitled to reimburse itself out of any available cash in the Trust,

21   for its actual out-of-pocket expenses and shall be indemnified by the Trust from Trust Assets against

22   and from any and all loss, liability, expense, or damage, which the Trustee may sustain in good faith

23   and without willful misconduct, gross negligence, or fraud in the exercise and performance of any of

24   the powers and duties of the Trustee under the Trust Agreement.

25          The Trustee may resign upon not less than sixty (60) days’ advance written notice to the

26   Creditor Trust Committee, with such resignation to take effect once a replacement Trustee has been

27   appointed.

28


                                                        72
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                 Desc
                              Main Document    Page 84 of 264


1           The Creditor Trust Committee may remove the Trustee in the event the Trustee commits any

2    act or omission that constitutes fraud, breach of fiduciary duty, willful misconduct, or gross

3    negligence. Upon the removal of the Trustee as set forth in the immediately preceding sentence, the

4    Creditor Trust Committee shall have the right to appoint a replacement Trustee, subject to approval

5    by the Debtor (which approval shall not be unreasonably withheld).

6    F.     Creditor Trust Committee

7           Holders of Trust Interests will be represented by a committee that shall consist of no more

8    than five (5) creditors holding of Allowed Debt Claims, or their designees (the “Creditor Trust

9    Committee”), the responsibilities and governance of which are set forth in the Plan Term Sheet. The

10   initial members of the Creditor Trust Committee must be acceptable to the Committee and will be

11   disclosed in the Plan Supplement.

12   G.     Term of the Trust

13          The term of the Trust (the “Term”) will initially extend until the fifth (5th) anniversary of the

14   Effective Date (the “Initial Term”). If the completion of an IPO occurs during the Initial Term, the

15   Term and the Standstill Period shall be automatically extended through the conclusion of the selloff

16   period for the Marketable Securities as set forth on Exhibit B to the Plan Term Sheet. If the

17   completion of the IPO has not occurred during the Initial Term, the Trustee may elect to extend the

18   Term for successive one-year periods (or such other periods as the Trustee determines to be

19   appropriate) to the extent necessary to allow for orderly liquidation of any remaining Trust Assets.

20          The Trustee shall dissolve and wind up the Trust and distribute the Trust Assets upon the

21   expiration of (i) the Initial Term if no extension (automatic or otherwise) is exercised, or (ii) the

22   expiration of extended Term of the Trust. The Trustee may dissolve the Trust before the end of the

23   Initial Term or any extended Term if: (a) all of the Trust Assets have been distributed in accordance

24   with the Distribution Waterfall the Debtor has approved the dissolution of the Trust or (b) a

25   liquidation through an assignment for the benefit of creditors, a receivership, a case under chapter 7

26   of the Bankruptcy Code, or a similar insolvency proceeding of Smart King or future public listing

27   vehicle for the global subsidiaries of FF, (c) a liquidating case of FF under chapter 11 of the

28   Bankruptcy Code, or (d) a reorganization case of FF under chapter 11 of the Bankruptcy Code that


                                                       73
 Case 2:19-bk-24804-VZ         Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                 Desc
                               Main Document    Page 85 of 264


1    materially reduces the percentage ownership of the Trust other than by virtue of an equity

2    investment or equity incentive (a “Liquidation Event”). Upon termination of the Trust, the Trustee

3    will obtain a valuation of the Trust Assets as of the termination date (performed by an independent

4    valuation firm selected by the Trustee and approved by the Creditor Trust Committee and the

5    Debtor) and shall, as promptly as practicable following the completion of the independent valuation,

6    distribute the Trust Assets in kind to the holders of Allowed Debt Claims in accordance with the

7    distribution waterfall set forth on Exhibit A to the Plan Term Sheet.

8    H.     Expenses of the Trust

9           The professional fees, costs, and other expenses incurred by the Trustee in connection with

10   the administration of the Trust shall be paid from the proceeds of the Trust Financing and the

11   relevant Trust Assets.

12   I.     Distribution of Trust Assets

13          Upon receipt of the distributable proceeds by the Trust for any disposition, or dividends or

14   distributions in respect, of any Trust Assets (such proceeds, the “Distributable Proceeds and such an

15   event, a “Distribution Event”), the Distributable Proceeds will be distributed in accordance with the

16   Distribution Waterfall upon the earlier of (i) sixty (60) days following the occurrence of such

17   Distribution Event, and (ii) the termination of the Trust.

18          The Trustee may delay or defer the distribution of any Distributable Proceeds (whether cash,

19   securities, or other property) received by the Trustee in respect of the Trust Assets if the Trustee

20   determines that such deferral or delay is in the best interests of the holders of Trust Interests

21   (including if such distribution would violate any court order or applicable law).

22          The schedule for disposition of shares of Smart King directly owned by the Trust and that are

23   registered under securities law or listed (the “Marketable Securities”) shall be governed in

24   accordance with Exhibit B to the Plan Term Sheet. The PT LLCA will include provisions that the

25   managing member of Pacific Technology will use commercially reasonable efforts to dispose of

26   Marketable Securities owned or controlled by Pacific Technology in which the Trust owns a

27   beneficial interest on a similar schedule until the priority distribution of $815.7 million in connection

28


                                                        74
 Case 2:19-bk-24804-VZ         Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                Desc
                               Main Document    Page 86 of 264


1    with the preferred units of Pacific Technology is paid to the Trust. The Distributable Proceeds shall

2    be distributed in accordance with the Distribution Waterfall.

3            At any time upon the request of the managing member of Pacific Technology, and subject to

4    applicable securities law, the Trustee shall distribute the Marketable Securities in kind to the holders

5    of Trust Interests in lieu of any cash distribution. The value of the Marketable Securities shall be the

6    average closing trading price for the five (5) consecutive trading days immediately prior to the

7    distribution.

8    J.      Distribution Waterfall

9            The Trust Assets shall be distributed as follows:

10              i.   First, to repay the Trust Financing, if any, pursuant to the terms thereof and the Trust

11                   Agreement;

12             ii.   Second, to each holder of an Administrative Expense Claim, Priority Tax Claim,

13                   Priority Non-Tax Claim, or U.S. Secured Claim that has made a Trust Election, equal

14                   to the Allowed amount of such Claim plus the applicable interest rate provided in the

15                   Trust Agreement;

16            iii.   Third, to (x) holder of Allowed Debt Claims, 95% of the remaining Trust Assets, if

17                   any, and (y) the Debtor, 5% of the remaining Trust Assets, if any, until each holder of

18                   an Allowed Debt Claim has received aggregate Trust Distributions (in cash or in

19                   kind) pursuant to this clause (iii) equal to the full amount of such holder’s Allowed

20                   Debt Claim Distribution Amount; and

21            iv.    Fourth, after all holders of Allowed Debt Claims have received Trust Distributions

22                   equal to their respective Allowed Debt Claim Distribution Amounts, any remaining

23                   Trust Assets shall be allocated between the holders of Allowed Debt Claims (to be

24                   further allocated pro rata based on their respective Allowed Debt Claim Allocation

25                   Amounts) and the Debtor, as follows:

26                                            The Debtor         Holders of Allowed Debt Claims

27           Amounts less than $1B                50%                            50%
28           Amounts greater than $1B             70%                            30%


                                                        75
 Case 2:19-bk-24804-VZ          Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08            Desc
                                Main Document    Page 87 of 264


1
            < $2B
2
            Amounts greater than $2B               80%                           20%
3
            < $3B
4
            Amounts greater than $3B              100%                             -
5

6
                                                         VI.
7

8
                                        HYPOTHETICAL SCENARIOS
9
            In order to align incentives of YT with the equity holders of Smart King, including the
10
     holders of Trust Interests, Smart King will enter into the Future Equity Incentive Plan with YT and
11
     certain key members of management, conditioned on the consummation of the Plan. See Article
12
     II.C.5 above entitled “Future Equity Incentive Plan.” The Future Equity Incentive Plan will provide
13
     equity consideration to YT based upon Smart King’s valuation at the time of a Distribution Event. In
14
     addition, Smart King is currently seeking Series B Equity Financing in the amount of $850 million
15
     in order to proceed to production of FF91. The terms and conditions of the financing have not been
16
     determined. See Article II.C.6 above entitled “the FF Group’s Strategy.”
17
            In order to provide financing for the Restructuring, YT obtained a secured loan from Pacific
18
     Technology, an affiliate, in the amount of $2,677,629. In addition, in connection with the Trust, YT
19
     expects to obtain additional financing, and as discussed in Article III.D above, YT will be filing a
20
     motion for approval of the DIP Facility. These loans may be repaid from a priority distribution by
21
     the Trust.
22
            The recoveries under the Restructuring are dependent on Smart King’s value. In order to
23
     illustrate recoveries under different valuation scenarios of Smart King, YT has prepared the
24
     following chart with the following assumptions:
25
                     Series B Equity Financing will dilute equity interests by 33%;
26
                     Smart King’s IPO will dilute equity interests by 25%;
27
                     Smart King’s IPO will take place in the first quarter of 2021;
28


                                                         76
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                 Desc
                              Main Document    Page 88 of 264


1                  Total amount of claims for distribution purposes is $2.33 billion; and

2                  The Future Equity Incentive Plan will be distributed in full (see Article II.C.5 above

3                   entitled “Future Equity Incentive Plan”).

4

5           The hypothetical figures set forth in the table below are estimates only and reflect various

6    generalizations and assumptions by YT and his advisors. Such estimates, generalizations, and

7    assumptions are considered reasonable by YT and his advisors, although they may prove to have

8    been incorrect or unfounded; further, they are hypothetical estimates only and are inherently subject

9    to significant economic, competitive, tax, and other risks and uncertainties beyond the control of YT

10   or the FF Group, including those described in Article IX of this Disclosure Statement under “Risks

11   Related to the FF Group and its Business that may Adversely Affect the Trust Interests,” “Risks

12   Related to the Industry,” and “Risks Related to the FF Group’s Operations in the PRC.”

13

14      Distribution from Creditor           Smart King Total Equity Value Under Different IPO
15        Trust (millions of USD)                            Prices (millions of USD)
16                                               $5,000               $10,000                $21,000
           Aggregate Distribution
17

18     Distribution to Creditors                 $1,144                $1,417                $2,341
19     Creditor Recovery Percentage             49.10%                60.82%                 100.47%
20
                                                      VII.
21

22
                           CERTAIN RISK FACTORS TO BE CONSIDERED
23

24          HOLDERS OF CLAIMS IN CLASS 3 SHOULD READ AND CONSIDER CAREFULLY
25   THE FACTORS SET FORTH BELOW, AS WELL AS THE OTHER INFORMATION SET
26   FORTH IN THIS DISCLOSURE STATEMENT (AND THE DOCUMENTS DELIVERED
27   TOGETHER HEREWITH OR INCORPORATED BY REFERENCE HEREIN), PRIOR TO
28   VOTING TO ACCEPT OR REJECT THE PLAN. THESE FACTORS SHOULD NOT,

                                                       77
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                Desc
                              Main Document    Page 89 of 264


1    HOWEVER, BE REGARDED AS CONSTITUTING THE ONLY RISKS INVOLVED IN

2    CONNECTION WITH THE PLAN AND ITS IMPLEMENTATION.

3
            THESE RISK FACTORS CONTAIN CERTAIN STATEMENTS THAT ARE FORWARD-
4
     LOOKING STATEMENTS. THESE STATEMENTS ARE SUBJECT TO A NUMBER OF
5
     ASSUMPTIONS, RISKS, AND UNCERTAINTIES, MANY OF WHICH ARE BEYOND THE
6
     CONTROL OF THE DEBTOR. IF ANY OF THE FOLLOWING RISKS OR OTHER
7
     UNFORESEEN EVENTS ACTUALLY OCCUR, THE FF GROUP’S BUSINESS, ITS
8
     FINANCIAL CONDITION AND THE RESULTS OF ITS OPERATIONS, AND THEREFORE
9
     THE VALUE OF THE TRUST INTERESTS COULD BE MATERIALLY AND ADVERSELY
10
     AFFECTED. YOUR TRUST INTEREST WILL ENTITLE YOU TO YOUR RESPECTIVE
11
     PORTION OF THE BENEFICIAL INTEREST IN THE TRUST, WHICH HOLDS ALL OF YT’S
12
     ECONOMIC INTEREST IN THE FF GROUP AS “TRUST ASSETS.” AS A RESULT, THE
13
     VALUE OF THE TRUST ASSETS ARE ENTIRELY RELIANT ON THE VALUE OF THE
14
     EQUITY INTERESTS OF SMART KING, WHICH WOULD BE DETERMINED AND
15
     AFFECTED BY THE FF GROUP’S BUSINESS, PROSPECTS FINANCIAL CONDITION, AND
16
     RESULTS OF OPERATIONS. HOLDERS OF CLAIMS ARE CAUTIONED THAT THE
17
     FORWARD-LOOKING STATEMENTS SPEAK AS OF THE DATE MADE AND ARE NOT
18
     GUARANTEES OF FUTURE PERFORMANCE. ACTUAL RESULTS OR DEVELOPMENTS
19
     MAY DIFFER MATERIALLY FROM THE EXPECTATIONS EXPRESSED OR IMPLIED IN
20
     THE    FORWARD-LOOKING             STATEMENTS.        NO     PARTY,     INCLUDING,        WITHOUT
21
     LIMITATION, THE DEBTOR OR THE REORGANIZED DEBTOR, UNDERTAKES AN
22
     OBLIGATION TO UPDATE ANY SUCH STATEMENTS.
23

24   A.     Risks Related to the Plan

25
     The Plan May Not Be Confirmed
26

27          There is no assurance that the Bankruptcy Court will confirm the Plan. Even if all Classes

28   vote to accept the Plan, the Bankruptcy Court could still decline to confirm the Plan if it finds that


                                                      78
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                Desc
                              Main Document    Page 90 of 264


1    any of the statutory requirements for confirmation have not been met. Moreover, there can be no

2    assurance that modifications to the Plan will not be required for confirmation or that such

3    modifications would not necessitate the re-solicitation of votes. If the Plan is not confirmed, it is

4    unclear what distributions, if any, holders of Claims ultimately would receive with respect to their

5    Allowed Claims.

6
     Failure to Consummate the Plan
7

8           The Plan provides for certain conditions that must be satisfied (or waived) prior to the

9    Effective Date. As the date of filing this Disclosure Statement, there can be no assurance that any or

10   all of the conditions in the Plan will be satisfied (or waived). Accordingly, there can be no assurance

11   that the Plan will be confirmed by the Bankruptcy Court. Further, if the Plan is confirmed, there can

12   be no assurance that the Plan will be consummated.

13
     If the Plan is not consummated, YT may seek restructuring alternatives that result in less value to
14
     holders of claims against YT than they would receive pursuant to the Plan.
15

16          If YT does not consummate the Plan, he may be required to pursue an alternative plan or

17   plans of reorganization, either under the Bankruptcy Code or otherwise. There can be no assurance

18   that YT would be able to effect any such alternative plan or reorganization or that any such

19   alternative plan or reorganization would be on terms as favorable to the holders of claims against YT

20   as the terms of the Plan. In addition, certain of YT’s creditors may seek relief from the automatic

21   stay to take certain legal actions against YT, which could include foreclosure or liquidation of YT’s

22   assets. If a liquidation or protracted reorganization of YT were to occur, there is a substantial risk

23   that the value of YT’s assets (and ultimately the value of the FF Group) would be substantially

24   eroded to the detriment of all stakeholders. If an alternative plan of reorganization could not be

25   implemented, it is likely that YT would have to liquidate his assets, in which case it is likely that

26   holders of claims against YT would receive less than they would have received pursuant to the Plan.

27

28


                                                       79
 Case 2:19-bk-24804-VZ         Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                Desc
                               Main Document    Page 91 of 264


1    If consummation of the Plan is delayed, the FF Group may not be able to obtain financing.

2           After the consummation of the Plan, the FF Group would need to obtain financing to provide

3    it with the financial capacity necessary to fund its operations and proceed with its business plan.

4    Securing financing for the FF Group is dependent upon a number of factors, some of which are

5    beyond the FF Group’s or YT’s control. If the Plan is not consummated on a timely basis, the FF

6    Group may be unable to negotiate acceptable terms for such an arrangement. The challenges of

7    obtaining financing would be exacerbated by adverse conditions in the general economy and the

8    volatility and tightness in the financial and credit markets. An inability to obtain financing on a

9    timely basis and/or on reasonable commercial terms, or at all, could have an adverse effect on the FF

10   Group’s business, financial condition, and operating results or ability to continue as a going concern.

11   The exchange of the Debt Claims for Trust Interests does not reflect any independent valuation of

12   Smart King.

13          YT has not obtained or requested a determination from any third party as to the value of

14   Smart King or the Trust Interests. In particular, the future value of the Trust Interests, including the

15   right to receive any distributions or other payments, will depend on YT’s ability to consummate the

16   Plan, as well as the FF Group’s ability to obtain the financing necessary to fund its operations and

17   proceed with its business plan.

18   YT may withdraw, amend, cancel, or delay the Plan in his sole and absolute discretion.

19          To the fullest extent permitted by applicable law, YT reserves the right to withdraw, amend,

20   cancel, or delay the Plan (or any part of the Plan), before or after the Voting Deadline. The potential

21   impact of any such action on the holders of Claims cannot presently be foreseen but may include a

22   change in the economic impact of the Plan or could make it significantly less likely that YT will be

23   able to consummate the Plan. You will not have any right to vote on, or to be consulted in

24   connection with, YT’s decision regarding whether to withdraw, amend, cancel, or delay the Plan or

25   any part thereof.

26

27

28


                                                       80
 Case 2:19-bk-24804-VZ          Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                 Desc
                                Main Document    Page 92 of 264


1    Smart King’s future value, and therefore the value of your interest in the Trust is uncertain. The

2    hypothetical figures set forth in the table in Article VI of this Disclosure Statement are based on

3    generalizations and assumptions that may not prove to be accurate.

4             The hypothetical figures set forth in the table in Article VI of this Disclosure Statement are

5    estimates only and reflect various generalizations and assumptions by YT and management of FF.

6    Such estimates, generalizations and assumptions are considered reasonable by YT and management,

7    although they may prove to have been incorrect or unfounded; further, they are hypothetical

8    estimates only and are inherently subject to significant economic, competitive, tax, and other risks

9    and uncertainties beyond the control of YT or the FF Group, including the additional risks set forth

10   herein under “Risks Related to the FF Group and its Business that may Adversely Affect the Trust

11   Interests,” “Risks Related to the Industry” and “Risks Related to the FF Group’s Operation in the

12   PRC.” There can be no assurance that the hypothetical returns described in such will be realized, and

13   actual results may vary materially and adversely from the hypothetical estimates set forth therein. To

14   the extent the future value of Smart King is materially less than described in the table, the value of

15   your interest in the Trust will be negatively affected.

16   B.       Risks Related to the FF Group and its Business that may Adversely Affect the Trust

17            Interests

18   The FF Group has substantial existing indebtedness and may incur substantial additional

19   indebtedness in the future, and the FF Group may not be able to refinance its current borrowings

20   on terms that are acceptable to it, or at all.

21            The FF Group has a substantial amount of indebtedness as disclosed herein, and may

22   continue to incur additional indebtedness from time to time to support its operations. If the FF Group

23   incurs additional debt, the risks that it faces as a result of its indebtedness and leverage could

24   intensify. The substantial existing debt and the incurrence of any additional debt of the FF Group

25   could:

26           limit the FF Group’s ability to satisfy its obligations under certain debt instruments, including

27            the bridge facility agreements;

28


                                                         81
 Case 2:19-bk-24804-VZ           Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08              Desc
                                 Main Document    Page 93 of 264


1           in the event the FF Group is not able to renew or refinance existing indebtedness as it

2            becomes, cause the FF Group to seek bankruptcy protection or enter into other insolvency

3            proceedings;

4           increase its vulnerability to adverse general economic and industry conditions;

5           require it to dedicate a substantial portion of its cash flow from operations to servicing and

6            repaying indebtedness, thereby reducing the availability of cash flow to fund its working

7            capital, capital expenditures, and other general corporate purposes;

8           increase its exposure to interest rate and exchange rate fluctuations;

9           limit the FF Group’s ability to borrow additional funds and impose additional financial and

10           other restrictions on it; and

11          increase the cost of additional financing.

12           Because the majority of the FF Group’s indebtedness is short-term indebtedness, the FF

13   Group may suffer a near-term liquidity problem if it is unable to refinance these borrowings as they

14   become due. As of July 31, 2019, the FF Group’s current liabilities amounted to $734.3 million, with

15   outstanding note payables of $402.1 million to related-party lenders and third-party lenders,

16   respectively. The FF Group has defaulted on some of the notes, and is currently in negotiation with

17   such lenders for extensions or conversion of notes into equity. Several other notes will mature by the

18   end of 2019. For example, a secured note of approximately $45.0 million issued to certain

19   purchasers pursuant to the note purchase agreement with U.S. Bank National Association became

20   due on October 31, 2019. However, FF obtained an extension of the maturity date to May 31, 2020.

21   There is no assurance that the FF Group will be able to obtain extensions, or renew certain notes in

22   the future at commercially acceptable rates, or obtain sufficient alternative funding on reasonable

23   terms, or at all, to settle the notes.

24           The commercial banks, financial institutions and individual lenders may have concerns in

25   providing or renewing financing for the FF Group’s operations, especially if a significant portion of

26   their lending to the FF Group has not been repaid as of the date of this Disclosure Statement and

27   may continue to remain outstanding for an indeterminate period of time. The United States and

28   Chinese governments may also pass measures to tighten credit available in the markets. Any future


                                                          82
 Case 2:19-bk-24804-VZ         Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                Desc
                               Main Document    Page 94 of 264


1    monetary tightening measures as well as other monetary, fiscal and industrial policy changes by

2    those governments could materially and adversely affect the FF Group’s cost and availability of

3    financing, liquidity, and access to capital, and ability to operate its business. Unless the FF Group is

4    successful in obtaining extensions, refinancing, or waivers with respect to certain indebtedness that

5    is or will come due in the near future, or that is currently in default, the FF Group is not expected to

6    have sufficient liquidity to remain as a going concern. Furthermore, even if it is able to obtain such

7    extensions, refinancing or waivers, the FF Group must be able to consummate the Series B Equity

8    Financing or a similar financing by early 2020, or the FF Group will again face financing challenges

9    that may call into question its ability to continue as a going concern. There can be no assurance that

10   the FF Group will be able to obtain any such extensions, refinancing or waivers or consummate the

11   Series B Equity Financing or similar financing on a timely basis or on reasonable commercial terms,

12   or at all.

13   The FF Group is operating, and will continue to operate, with a working capital deficit and has

14   limited cash availability and liquidity, and if the FF Group cannot close equity financing as

15   planned, there exist doubts and uncertainties as to its ability to continue as a going concern.

16            The FF Group has been operating for the past one year under limited cash availability and

17   liquidity. It incurred a net loss of $477.8 million and $103.1 million, respectively, in 2018 and

18   during the seven months ended July 31, 2019, and had an accumulated loss of $2.15 billion as of

19   July 31, 2019. Given the FF Group’s current limited cash availability and liquidity, there is a

20   concern as to the FF Group’s ability to pay its debts and liabilities as they come due and to continue

21   as a going concern. For more information, see “Management’s Discussion and Analysis of Financial

22   Condition and Results of Operations of the FF Group,” attached hereto as Exhibit C.

23            As the FF Group has substantial indebtedness in the PRC and the United States, there are

24   doubts and uncertainties about the FF Group’s ability to service its existing debts and to continue its

25   operations. The annual interest rates for the FF Group’s borrowings from third party lenders

26   generally varied from 8.99% to 13% as of December 31, 2018, which may be raised in the event of

27   default. In order to refinance its existing borrowings, the FF Group may need to borrow with even

28   higher interest rates, if the FF Group cannot close equity financing as planned The doubts and


                                                       83
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                Desc
                              Main Document    Page 95 of 264


1    uncertainties about the FF Group’s ability to service its debts and continue its operations may result

2    in concerns of its creditors, suppliers, customers and other counterparties, which could hinder the FF

3    Group’s ability to conduct operation in the ordinary course of business and to raise financing on a

4    reasonable terms, which may result in the FF Group’s inability to continue as a going concern.

5           From time to time, the FF Group pledged its properties in the United States as collateral for

6    certain borrowings, which the FF Group has not fully paid off as of the date of this Disclosure

7    Statement. Substantially all of Smart King’s tangible and intangible assets have been pledged as

8    collateral. Smart King’s operations may be disrupted if it fails to pay off the borrowings and the

9    creditors decide to take enforcement measures, which would materially and adversely affect the FF

10   Group’s business, results of operations, financial condition, and future prospects.

11          Furthermore, the FF Group’s ability to satisfy its outstanding and future debt and other

12   obligations by its self-generated revenues may largely depend upon its planned commercialization

13   and the performance of FF’s electric vehicles, including the FF 91 and the FF 81, which are subject

14   to the factors, including FF’s ability to secure funds, as well as factors which are beyond the FF

15   Group’s control, including general economic conditions, technological trends in the automotive

16   industry and competitors in the EV electric vehicle markets by the time the electric vehicles are

17   manufactured and sold.

18

19

20

21

22

23

24

25

26

27

28


                                                       84
 Case 2:19-bk-24804-VZ          Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08              Desc
                                Main Document    Page 96 of 264


1    The FF Group has not commenced production of any model, and has not generated any revenue

2    since its inception. There are uncertainties concerning its ability to develop, manufacture, market,

3    sell and deliver electric vehicles of quality and appeal to customers, on schedule, and on a scale to

4    achieve profitability.

5           The FF Group is in its development stage. It has not generated revenue since its inception in

6    2014 and has not commenced production of any model as of the date of this Disclosure Statement.

7    The FF Group’s future business depends in large part on its ability to execute on its plans to develop,

8    manufacture, market, sell and deliver its electric vehicles, including the FF 91, the FF 81 and other

9    planned electric vehicle models that appeal to customers. In general, the FF Group’s development,

10   manufacturing, and sale of its planned volume manufactured vehicle is subject to various risks,

11   including those with respect to:

12         the FF Group’s ability to secure sufficient funding;

13         the appropriate selection and design of the equipment to accurately manufacture the electric

14          vehicles within specified design tolerances;

15         compliance with environmental, workplace safety and similar regulations;

16         channels to secure necessary components from suppliers on acceptable terms and in a timely

17          manner;

18         the FF Group’s ability to attract, recruit, hire, and train skilled employees;

19         quality controls;

20         the FF Group’s ability to keep up with the technological development, estimated sales efforts,

21          or after sale support, including charging;

22         consumer expectations which are subject to change and affected by technological trends; and

23         other delays and cost overruns.

24          Any of the foregoing risks could have a material adverse effect on the FF Group’s business,

25   prospects, results of operations and financial condition, and ability to continue as a going concern,

26   and therefore the value of the Trust Interests.

27

28


                                                         85
 Case 2:19-bk-24804-VZ         Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08               Desc
                               Main Document    Page 97 of 264


1    The FF Group may experience delays in realizing its projected timelines, cost, and volume targets

2    for the production and ramp of its FF 91 vehicle, which could harm its business, prospects,

3    financial condition, and operating results.

4           The FF Group’s current business depends in large part on its ability to execute on its plans to

5    manufacture, market and sell the FF 91 vehicle on a scale that may achieve profitability. Historically,

6    the FF Group has missed its planned timeline to produce the FF 91. The FF Group has not

7    commenced production of the FF 91. Although the FF Group’s plan is to start its production within

8    nine months after the FF Group has completed its pending Series B Equity Financing, the

9    commitment of any potential investors have not been secured and there is no assurance such

10   financing will be obtained on a timely basis, on commercially reasonably terms, or at all. Assuming

11   the FF Group secures necessary funding, the FF Group expects that its Hanford, California

12   manufacturing facility will have the capacity to produce 10,000 units of the FF 91 beginning in 2021,

13   while the FF Group expects to deliver 100 units to the market by the IPO of Smart King’s shares

14   (targeted for as early as early-to-mid-2021).

15          The FF Group has no experience to date in manufacturing vehicles, and in order to

16   successfully produce a high volume of vehicles, the FF Group will need to complete the

17   implementation and ramp of efficient and cost-effective manufacturing capabilities, processes and

18   supply chains necessary to support the volumes that the FF Group is targeting. The FF 91 production

19   plan has generally required and will require significant investments of cash and management

20   resources.

21          The FF Group’s production plan for the FF 91 is based on many key assumptions, including:

22         that the FF Group obtains the necessary financing to complete its build-out plans;

23         that the FF Group will be able to fully build out its Hanford manufacturing facility in a

24          timely manner;

25         that the equipment and processes that the FF Group has selected for FF 91 production will be

26          able to accurately manufacture high volumes of FF 91 vehicles within specified design

27          tolerances and with high quality;

28


                                                       86
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                Desc
                              Main Document    Page 98 of 264


1           complete ramping high volume production of FF 91 at the Hanford manufacturing facility

2            without exceeding FF Group’s projected costs and on its projected timeline;

3           that the FF Group will be able to maintain suppliers for the necessary components on terms

4            and conditions that are reasonably acceptable and that the FF Group will be able to obtain

5            components on a timely basis and in the necessary quantities to support high volume

6            production and the number of FF 91 reservations; and

7           that the FF Group will be able to attract, recruit, hire, train, and retain skilled employees,

8            including employees on the production line, to operate its Hanford manufacturing facility for

9            the FF 91.

10           If one or more of the foregoing assumptions turns out to be incorrect, the FF Group’s ability

11   to meet its FF 91 projections on time and at volumes and prices that are profitable, the number of FF

12   91 reservations, as well as the FF Group’s business, prospects, reputation, operating results, and

13   financial condition, may be materially and adversely impacted. In any such event, the value of the

14   Trust Interests could be materially impaired.

15   It is expected that there would be further increases in the FF Group’s costs and expenses that

16   would result in continuing losses for at least the foreseeable future.

17           The FF Group incurred a net loss of $477.8 million and $103.1 million, respectively, in 2018

18   and the seven months ended July 31, 2019, and had an accumulated loss of $2.15 billion as of July

19   31, 2019. The FF Group has had net losses in each quarter since its inception, and will continue to

20   incur operating and net losses each quarter until at least the time it begins significant deliveries of

21   the FF 91, which is not expected to occur until 2021, and may occur later. There is no assurance that

22   the FF 91, the FF 81 or other planned electric vehicles will be commercially successful, even when

23   they are successfully manufactured. There is also no assurance that the FF Group is to ever achieve

24   profitability.

25           The rate at which the FF Group will incur costs and losses in future periods from current

26   levels may increase significantly, as the FF Group:

27          continues to develop the FF 91, FF 81 and other planned electric vehicle models;

28


                                                       87
 Case 2:19-bk-24804-VZ         Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                  Desc
                               Main Document    Page 99 of 264


1          develops and equips its manufacturing facility in Hanford, California to produce the FF 91,

2           and secures manufacturing capabilities in the PRC for FF Group’s planned electric vehicle to

3           be manufactured and sold in the PRC;

4          builds up inventories of parts and components for the FF 91;

5          develops and expands its design, development, maintenance, servicing and repair capabilities;

6          opens the FF Group’s self-owned stores; and

7          increases its sales and marketing activities.

8           These efforts may be more expensive than the FF Group currently anticipates or these efforts

9    may not result in increases in its revenues, which would further increase its losses. As the FF Group

10   is seeking funding to realize its business operations plan based on its estimated capital requirements,

11   any cost overrun that deviates from its estimate may materially and adversely affect the FF Group’s

12   business, prospects, financial condition, and results of operations.

13   The Vendor Trust program established by the FF Group may not fully resolve the disputes with its

14   contractors and suppliers.

15          On April 29, 2019, as part of its financing efforts and to regain support from its contractors

16   and suppliers, the FF Group created the Vendor Trust securing past due payables up to $150 million

17   with substantially all of its tangible and intangible assets. Participating vendors have the benefit of a

18   first lien with third payment priority on assets of the FF Group, and are also entitled to certain

19   interim distributions from the trust and interests. As of the date of this Disclosure Statement, vendors

20   owed aggregate trade payable of $141.0 million have agreed to participate in the trust, which FF

21   estimates to constitute all past due amounts for approximately 80% of its suppliers. FF intends to pay

22   off the payables of the suppliers participating in the trust with the equity financing that it has raised.

23   However, there is no assurance that the funding will be available. In the event that FF fails to secure

24   capital to pay off the payables in the Vendor Trust upon its maturity, and/or the vendors decide to

25   enforce the collateral when FF defaults, the FF Group’s business and operations will be materially

26   disrupted, and it will call into question whether the FF Group can continue as a going concern.

27          FF Group believes the Vendor Trust will increase its contractors’ and suppliers’ confidence

28   in it and secure their continued cooperation in the production of the FF 91. However, the Vendor


                                                        88
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                 Desc
                              Main Document   Page 100 of 264


1    Trust will not be able to satisfy the overdue payments from all suppliers. If the suppliers do not

2    participate, or withdraw from, the Vendor Trust, FF Group will continue to face uncertainty in its

3    supply chains, risks of threatened legal or administrative proceedings and persistent liquidity

4    problems. Most importantly, FF Group may not be able to timely produce the FF 91 or launch the FF

5    81 or other electric vehicles as planned if certain key contractors and suppliers terminate their

6    cooperation with FF Group and the FF Group may not find alternatives with acceptable terms, if at

7    all.

8    The FF Group may have difficulties in attracting funding, and the production and ramp up of the

9    FF 91 and the development of the FF 81 may be materially and adversely affected. As the Trust

10   Interests derive their value from the value of the equity in the FF Group, the value of the Trust

11   Interests may be materially impaired to the extent the value of the FF Group decreases.

12          The FF Group operates in a capital intensive industry and requires a significant amount of

13   cash to fund its operations. In particular, the FF Group needs a substantial amount of funding for the

14   production and ramp up of the FF 91 and to develop the FF 81, including for the capital expenditures

15   related to the build out of its Hanford, California manufacturing facility. It also needs cash to repay

16   its existing debts and borrowings, including secured senior debts, many of which will mature in the

17   beginning of 2020.

18          There is no assurance that the FF Group will have sufficient cash flow or other financing

19   available for its vehicle development and production, or that it will be able to achieve sufficient pre-

20   sales, if any, to fund its business operations. The FF Group will need to secure external funding

21   through one or more private placements of its equity securities, debt financing and/or IPO, the

22   results of which cannot be assumed. If the FF Group is unable to obtain funding in a timely manner

23   or on commercially acceptable terms, or at all, its business and operation may be materially and

24   adversely affected, and may impact whether the FF Group can continue as a going concern.

25          The limited operating history and financial distress of the FF Group could create obstacles

26   for the FF Group’s current financing plans and Smart King’s future plan to launch an IPO of its

27   shares. The FF Group is currently seeking the Series B Equity Financing from investors for

28   approximately $850 million. In addition, the FF Group’s business plan envisions another substantial


                                                       89
 Case 2:19-bk-24804-VZ           Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                Desc
                                 Main Document   Page 101 of 264


1    equity raise, which could be in the form of an IPO within 15 months after the Series B Equity

2    Financing is secured. While the FF Group is engaged in discussions with potential investors of the

3    Series B Equity Financing as of the date of this Disclosure Statement, there are no commitments for

4    additional funding and no assurance can be made as to whether funding will be available, and if so,

5    how much and on what terms. There are uncertainties as to the timing, amount, terms and conditions

6    of financing that the FF Group may be able to secure. Given FF Group’s current indebtedness and

7    financial situation, it may be forced to accept financing terms, if any, with more stringent

8    undertakings and covenants, which may materially and adversely restrict and affect FF Group’s

9    business operations.

10              Furthermore, YT, the former chief executive officer and the current chief product and

11   customer officer of FF, has recently been the subject of negative press related to his debts and

12   investigations by the China Securities Regulatory Commission into the delisting from the Shenzhen

13   Stock Exchange of the shares of certain company where YT served as the chief executive offer.

14   There is no assurance that such negative publicity, although not directly related to the FF Group,

15   would not adversely affect the FF Group’s ability to raise additional capital. Furthermore, there is no

16   assurance that a confirmation of the Plan would ensure the FF Group’s success in raising additional

17   capital.

18   The FF Group’s issuance of convertible debt or equity securities, including pursuant to the Series

19   B Equity Financing or Future Equity Incentive Plan, may dilute the Trust Interests held by you.

20              The FF Group is planning to raise additional capital through the sale of equity and debt with

21   convertible features, including pursuant to the Series B Equity Financing, and may continue to

22   require additional capital through equity financing and/or sale of other equity-linked securities,

23   including convertible debts. In addition, the FF Group is in negotiations seeking to cause certain

24   lenders to convert their debts into equity of the FF Group. To the extent that the FF Group issues

25   additional shares, including pursuant to the Series B Equity Financing, the ownership interest of its

26   stockholders, including the Trust, will be diluted and will affect the value of the Trust Interests.

27              Smart King has the 2018 Equity Plan and STI Plan (each as defined in Article II.C.2.c. above

28   entitled “Stock Incentive Plans”) and proposes to adopt a Future Equity Incentive Plan. Shares or


                                                         90
 Case 2:19-bk-24804-VZ         Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                 Desc
                               Main Document   Page 102 of 264


1    interests in Smart King’s equity issued under any of these plans will dilute the interest of the Trust in

2    Smart King and therefore the value of your Trust Interests.

3

4    If the FF Group fails to comply with the undertakings and covenants under certain financial

5    instruments or obtain consents or waivers in respect of any breach of these undertakings and/or

6    covenants, its financial condition, results of operations and business prospects may be materially

7    and adversely affected.

8           Many financial instruments entered into by the FF Group impose extensive restrictions and

9    stringent conditions, which could be burdensome if the FF Group fails to meet certain financial

10   covenants contained therein, or to make the repayment when due and which may affect the FF

11   Group’s ability to raise additional capital. For instance, certain of the FF Group’s credit facilities

12   require the prior written consent of the lenders before the FF Group may undertake specified

13   corporate actions or transactions, such as increasing debt financing, providing new guarantees,

14   selling or disposing of major assets, pledging assets, amending certain corporate registration records,

15   and engaging in certain related-party transactions.

16          If the FF Group is required to repay a significant portion or all of the existing indebtedness

17   prior to their maturity or if the FF Group is unable to borrow additional amounts under existing

18   credit facilities, the FF Group may lack sufficient financial resources to make these payments or to

19   fund other cash requirements. The FF Group’s lenders may also resort to judicial proceedings to

20   enforce their rights or it may be necessary for the FF Group to seek bankruptcy protection or enter

21   into other insolvency proceedings.

22          There is no assurance that the FF Group will be able to comply with the undertakings and

23   covenants under its financial instruments or obtain consents or waivers in respect of any breach of

24   these undertakings and/or covenants, if the FF Group fails to comply, there could be material

25   adverse consequence to FF Group with respect to its financial condition, results of operations and

26   business prospects materially and adversely affected, or its ability to continue as a going concern.

27   FF Group has a limited operating history and faces significant entry barriers in the industry.

28


                                                        91
 Case 2:19-bk-24804-VZ         Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                 Desc
                               Main Document   Page 103 of 264


1           FF Group commenced operations in 2014 and has built several pre-production vehicles for

2    the FF 91, and completed the third stage of the FF 91 pre-production quality audits in September

3    2019. Although the FF Group expects to start production of the FF 91 nine months after the FF

4    Group completes the Series B Equity Financing, the commitment of the potential investors is not yet

5    secured and FF has no experience in mass production of electric vehicles. Even if the FF Group is

6    able to secure funding, there is no assurance that it will be able to develop efficient, automated, cost-

7    efficient manufacturing capabilities and processes, and reliable sources of component supply to meet

8    the quality, price, engineering, design and production standards, as well as the production volumes

9    required to successfully mass market the FF 91 and future vehicles.

10          Furthermore, even if the FF Group achieves the mass production of its electric vehicles, it

11   faces significant barriers to entry in the electric vehicle industry, including, continuity in

12   development and production of safe and quality vehicles, corporate reputation, customer base,

13   marketing channels, pricing policies, management and talent, value-additive service packages and

14   technological advancement. If the FF Group fails to address any or all of these risks and barriers to

15   entry, its business and results of operation, and the value of the Trust Interests may be materially and

16   adversely affected.

17   The FF Group’s business depends substantially on the continuing efforts of its key management

18   as well as experienced and qualified personnel, and its business may be adversely affected if FF

19   Group is unable to hire or retain qualified employees.

20          The FF Group’s success depends substantially on the continued efforts of its executive

21   officers and key employees. If one or more of its executive officers or key employees were unable or

22   unwilling to continue their services with FF Group, FF Group may not be able to replace them easily,

23   in a timely manner, or at all.

24          If any of the FF Group’s executive officers or key employees terminates his or her services

25   with the FF Group, the FF Group’s business may be negatively affected. In addition, the FF Group

26   may incur additional expenses to recruit, train and retain qualified personnel. Recently, FF hired a

27   new global Chief Executive Officer and two senior vice presidents. However, there is no guarantee

28   that FF Group will be able to attract other qualified candidates to fill certain positions in the FF


                                                        92
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                Desc
                              Main Document   Page 104 of 264


1    Group. The failure to do so may lead to difficulties in effectively executing the FF Group’s business

2    strategies, and its business, prospects and results of operations could be materially and adversely

3    affected. Furthermore, if any of the FF Group’s executive officers or key employees joins a

4    competitor or forms a competing company, it may lose know-how and key professionals and staff

5    members.

6    The FF Group may not be able to guarantee customers access to comprehensive charging

7    solutions.

8           The FF Group has not built any commercial charging infrastructure, and its customers will

9    have to rely on publicly accessible charging infrastructure, which is generally considered to be

10   insufficient, especially in the PRC. Although the FF Group has developed its proprietary and

11   patented battery pack system with leading battery energy density of 108kWh and high charging

12   capability of up to 200kW, the FF Group may not have competitive advantages in terms of

13   proprietary charging infrastructure or holistic charging solutions. Some competitors may provide

14   charging services via self-owned charging infrastructure, battery swapping and charging trucks,

15   which the FF Group may not be able to deliver.

16          The charging services the FF Group may provide could fail to meet the expectations and

17   demands of the customers, who may lose confidence in the FF Group and its vehicles. This may also

18   deter potential customers from subscribing to purchase the FF Group’s vehicles. In addition, even if

19   the FF Group has the ability to and plans to build its own charging infrastructure, it may not be cost-

20   effective and the FF Group may face difficulties in finding proper locations and obtaining relevant

21   government permits and approvals. To the extent the FF Group is unable to meet its customers’

22   expectations or demand, or faces difficulties in developing comprehensive charging solutions, its

23   reputation and business operations and thus the value of the Trust Interests may be materially and

24   adversely affected.

25

26

27

28


                                                       93
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                Desc
                              Main Document   Page 105 of 264


1    The joint venture contemplated by The9 and the FF Group may not be successful. FF’s

2    cooperation with The9 and manufacturing partners or contractors could incur other risks.

3           On March 24, 2019, the FF Group entered into the JVA with The9, an internet technology

4    and gaming company based in Shanghai, China. Under the JVA, the FF Group will contribute to the

5    joint venture, among other things, certain intellectual property licenses and its land use rights in

6    Zhejiang, China to develop and manufacture an exclusive electric vehicle, the V9 MPV in the PRC,

7    and the right of first refusal for a second project. The9 will contribute $600 million in funding to

8    such joint venture, contingent upon the fulfillment of specified funding conditions, approximately

9    $400 million of which will be payable to FF Group as licensing royalties and/or non-recurring

10   engineering expenses. Each party owns a 50% stake in the joint venture and is entitled to 50% of the

11   profits. FF Group may develop the joint venture’s manufacturing capabilities in the PRC, but may

12   also consider cooperating with third party contractors or manufacturing partners to carry out certain

13   production tasks.

14          While the cooperation with The9 in the joint venture may accelerate the FF Group’s time to

15   market in the PRC, this cooperation, together with the contemplated cooperation with manufacturing

16   partners or third party contractors, may not be successful or profitable. It is currently expected that

17   the joint venture may build its own manufacturing capability in the PRC and start production

18   beginning in 2022, which could divert the FF Group’s managerial and other resources. In addition,

19   collaboration with third parties for the manufacturing of vehicles may pose risks outside the FF

20   Group’s control, including the failure of the partners to meet agreed upon timelines, capacity

21   constraints, infringement upon or unauthorized disclosure of the FF Group’s patents, trademarks,

22   know-how and other proprietary properties, negative publicity regarding the FF Group’s partners or

23   their business. Furthermore, there can be no assurance that the FF Group will successfully ensure

24   that its manufacturing partners maintain quality standards, and any failure to do so could adversely

25   affect customers’ perceptions of the FF Group’s self-manufactured electric vehicles.

26          To the extent the FF Group relies on any third party contractors or manufacturing partners,

27   risks exist that the FF Group may be unable to enter into new agreements or extend existing

28   agreements with such third-party contractors or manufacturing partners on terms and conditions


                                                       94
 Case 2:19-bk-24804-VZ         Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08              Desc
                               Main Document   Page 106 of 264


1    acceptable to the FF Group, if at all, and therefore may need to contract with other third parties or

2    significantly add to its own production capacity. There can be no assurance that in such event the FF

3    Group would be able to partner with other third parties or increase its own production capacity to

4    meet the production needs. The expense and time required to complete any transition, and to ensure

5    that vehicles manufactured at facilities of new third party partners are built in compliance with the

6    quality standards and regulatory requirements, may be greater than anticipated. Any of the foregoing

7    could adversely affect the FF Group’s business, results of operations, financial condition and

8    prospects, and thus the value of the Trust Interests.

9    Government financial support, incentives and favorable policies for electric vehicle policies are

10   subject to change. Discontinuation of any of the government subsidies or imposition of any

11   additional taxes and subcharges could adversely affect FF Group’s financial condition and

12   results of operations.

13          The FF Group’s PRC subsidiaries have received various financial subsidies from PRC

14   government authorities, including subsidies in relation to the FF Group’s patent application in the

15   PRC, and certain project-related subsidies. The government authorities may decide to change or

16   discontinue certain financial subsidies, which could materially and adversely affect the FF Group’s

17   financial condition and results of operations.

18          In addition, government incentives, rebates, tax credits and other financial incentives

19   available to purchasers of electric vehicles may expire, end when the allocated funding is exhausted

20   or be reduced or terminated. For example, California implemented regulations phasing out a $2,500

21   cash rebate on qualified electric vehicles for high-income consumers, which became effective in

22   March 2016. The PRC’s central government has announced a phase-out schedule for the subsidies

23   provided for purchasers of certain electric vehicles, which provides that the amount of subsidies

24   provided to purchasers of certain new energy vehicles in 2019 and 2020 will be reduced by 20% as

25   compared to 2017 levels. Competitors who have already rolled out their electric vehicles before the

26   phase-out of these government incentives may be able to expand its customer base more effectively,

27   which could place the FF Group at a competitive disadvantage.

28


                                                        95
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08               Desc
                              Main Document   Page 107 of 264


1           According to a Wall Street Journal article published on September 26, 2019, which cited data

2    from the Center for Strategic and International Studies, a U.S. think tank, in 2018, the PRC spent

3    $58 billion on direct and indirect subsidies on new-energy vehicles, but in July 2019, the Chinese

4    government drastically reduced subsidies on new-energy vehicles and will discontinue them in 2020.

5    In addition, as the Chinese economy has experienced a slowdown, Chinese general vehicle sales

6    witnessed its first decline in decades, a 3% decrease in 2018, followed by another 11% decline in the

7    first eight months of 2019. The removal of government subsidies in the PRC has already impacted

8    consumer behaviors as well as sales of electric vehicles in the PRC. For example, electric vehicles

9    sales of the PRC’s largest seller of EVs, BYD Co., declined 23% in August 2019. The example

10   shows that government subsidies will be critical to electric vehicle sales, and removal of such

11   subsidies may materially and adversely affect the prospects, financial condition and results of

12   operations of electric vehicle manufactures, including FF.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      96
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                Desc
                              Main Document   Page 108 of 264


1    The construction and operation of the FF Group’s manufacturing facilities in the United States

2    and the PRC subject to regulatory approvals and permits and may be subject to delays, cost

3    overruns or may not produce expected benefits.

4           The FF Group is developing its own manufacturing facilities in Hanford, California and, may

5    develop its manufacturing facility with its partner The9, in the PRC, which is expected to be ready

6    for production in 2020 and 2022, respectively. Construction projects are subject to broad and strict

7    government supervision and approval procedures, including, but not limited to, project approvals

8    and filings, construction land and project planning approvals, environment protection approvals,

9    pollution discharge permits, work safety approvals, fire protection approvals, and the completion of

10   inspection and acceptance by relevant authorities. Failure to obtain the relevant approvals or permits

11   may subject the FF Group to penalties, fines or correction actions. In addition, the FF Group will

12   need significant additional capital to fully build out these manufacturing facilities, which is subject

13   to risks, including risks associated with the FF Group’s ability to raise funds, investor confidence in

14   FF Group’s future prospects, economics conditions. Any failure to complete these projects on

15   schedule and within budget could adversely impact the FF Group’s launch of the FF 91 and other

16   vehicles and production capacity, which will in turn adversely and materially affect is business,

17   financial condition, and results of operations.

18   The FF 91 and other electric vehicles may not meet the expectations of customers.

19          The FF Group’s electric vehicles, including the FF 91, may, upon its delivery, not perform in

20   line with customers’ expectations. For example, the electric vehicles of the FF Group may not have

21   the durability or longevity of other vehicles in the market, and may not be as easy and convenient to

22   repair as other vehicles in the market. Any product defects or any other failure of these vehicles to

23   perform as expected could harm the FF Group’s reputation and result in adverse publicity, lost

24   revenue, delivery delays, product recalls, product liability claims, and significant warranty and other

25   expenses, and could have a material adverse impact on the FF Group’s business, financial condition,

26   operating results, and prospects.

27          In addition, the range of the FF Group’s electric vehicles on a single charge depends on the

28   function used, time and charging patterns as well as other factors. For example, a customer’s use of


                                                       97
 Case 2:19-bk-24804-VZ         Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                   Desc
                               Main Document   Page 109 of 264


1    his or her electric vehicle as well as the frequency with which he or she charges the battery can result

2    in additional deterioration of the battery’s life and functionality.

3            Furthermore, the electric vehicles may contain defects in design and manufacture that may

4    cause them not to perform as expected or that may require repairs. The FF Group has limited data

5    regarding the long-term performance of its systems and vehicles before mass production. There can

6    be no assurance that the FF Group will be able to detect and fix any defects in the vehicles prior to

7    their delivery to consumers. If any of the FF Group’s vehicles fails to perform as expected, the FF

8    Group may need to delay deliveries, initiate product recalls and provide servicing or updates under

9    warranty at its own costs, which could adversely affect the FF Group’s brand and could adversely

10   affect its business, prospects and results of operations, and thus the value of the Trust Interests.

11   The FF Group is significantly dependent on its suppliers, many of whom are the FF Group’s

12   single source for the components they supply.

13           The FF 91 model incorporates over 2,000 purchased parts sourced from over 400 suppliers,

14   many of whom are currently the FF Group’s single source suppliers for the components they supply,

15   and the FF Group expects it to be similar for any other vehicle the FF Group may produce. The

16   supply chain exposes the FF Group to multiple potential sources of delivery failure or component

17   shortages. Currently, the FF Group has not identified alternative sources for most of the single

18   sourced components used in the FF 91. Generally, FF does not maintain long-term agreements with

19   these single source suppliers. For example, FF Group’s battery cell supplier helped develop the FF

20   Group’s customized battery cell, and is the sole source of FF Group’s battery cell used in its battery

21   pack.

22           Historically, certain suppliers ceased supplying their components and initiated arbitration

23   proceedings against the FF Group when the FF Group failed to make overdue payments, most of

24   which have been settled through the Vendor Trust. For more information on the risks regarding the

25   Vendor Trust and disputes with the FF Group’s suppliers, see the discussion under the headings

26   “The Vendor Trust Program Established by the FF Group May Not Fully Resolve the Disputes with

27   its Contractors and Suppliers,” and “The FF Group is Subject to Litigation Risk that Could

28   Adversely Affect its Reputation, Business, Financial Condition, and Results of Operations.” Any


                                                         98
 Case 2:19-bk-24804-VZ          Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                Desc
                                Main Document   Page 110 of 264


1    disruption in the supply of components, whether or not from a single source supplier, could

2    temporarily disrupt the FF Group’s production until a satisfactory alternative supplier is found,

3    which can be time-consuming and costly. There can be no assurance that the FF Group would be

4    able to successfully retain alternative suppliers or supplies in a timely manner or on acceptable terms,

5    if at all. Changes in business conditions, force majeure events, changes in regulatory framework and

6    other factors beyond the FF Group’s control could also affect the suppliers’ ability to deliver

7    components in a timely manner. Any of the foregoing could materially and adversely affect the FF

8    Group’s results of operations, financial condition and prospects.

9    The FF Group’s proprietary intellectual property may not be effectively protected despite its

10   efforts.

11              The FF Group has invested significant resources to develop its proprietary intellectual

12   property. Failure to maintain or protect these rights could harm its business. As of July 31, 2019, FF

13   had more than 425 issued patents across components, technology and processes, and 975 pending

14   patent applications pending in the United States, the PRC, and other jurisdictions. For the pending

15   applications, there is no assurance that the FF Group will be granted patents pursuant to its

16   applications. Even if such patent applications succeed and these patents are granted, it is still

17   uncertain whether these patents will be contested, circumvented or invalidated in the future.

18              In addition, the rights granted under any issued patents may not provide the FF Group with

19   meaningful protection or competitive advantages. The claims under any patents that issue from the

20   FF Group’s patent applications may not be broad enough to prevent others from developing

21   technologies that are similar or that achieve results similar to the FF Group’s. It is also possible that

22   the intellectual property rights of others could bar the FF Group from licensing and exploiting any

23   patents that issue from the FF Group’s pending applications. Numerous patents and pending patent

24   applications owned by others exist in the fields in which the FF Group has developed and is

25   developing its technology. These patents and patent applications might have priority over the FF

26   Group’s patent applications and could subject its patent applications to invalidation. Finally, in

27   addition to those who may claim priority, any of the FF Group’s existing or pending patents may

28


                                                        99
 Case 2:19-bk-24804-VZ         Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                  Desc
                               Main Document   Page 111 of 264


1    also be challenged by others on the basis that they are otherwise invalid or unenforceable. There is

2    also no guaranty that the FF Group will be able to renew its patents upon expiration.

3            Furthermore, protection of the FF Group’s intellectual property rights in the different

4    jurisdictions in which the FF Group operates may vary in their effectiveness. For example,

5    implementation and enforcement of PRC intellectual property-related laws was historically deemed

6    deficient and ineffective. Despite the FF Group’s efforts to protect its proprietary rights, third parties

7    may still attempt to copy or otherwise obtain and use the FF Group’s intellectual property or seek

8    court declarations that such third parties’ intellectual property does not infringe upon the FF Group’s

9    intellectual property rights.

10   FF Group is subject to litigation risk that could adversely affect its reputation, business, financial

11   condition and results of operations.

12           The FF Group has been involved in claims and lawsuits in the ordinary course of its business,

13   including litigation with its contractors and suppliers over the FF Group’s past due payments. The

14   FF Group has been making efforts to settle disputes with its suppliers and contractors with respect to

15   such past due amounts. Such efforts included establishing the Vendor Trust secured by FF Group’s

16   assets in April 2019. If the FF Group continues to encounter liquidity problems or if its liquidity

17   problems worsen, the FF Group may face additional lawsuits with its suppliers and contractors,

18   which could materially and adversely affect its reputation and business.

19           In addition, the FF Group is subject to litigation risks from third parties alleging infringement

20   of their intellectual property, which could be time-consuming and costly, regardless of whether the

21   claims have merit. Individuals, organizations and companies, including the FF Group’s competitors,

22   may hold or obtain patents, trademarks or other proprietary rights that would prevent, limit or

23   interfere with the FF Group’s ability to make, use, develop, sell or market its vehicles or components,

24   and may bring claims alleging the FF Group’s infringement of such rights. If the FF Group is found

25   to have infringed upon a third party’s intellectual property rights, not only may it be required to pay

26   substantial damages, but it may also be required to cease sales of its vehicles, incorporate certain

27   components into, or using vehicles or offering goods or services that incorporate or use the

28   challenged intellectual property, seek a license from the holder of the infringed intellectual property


                                                        100
 Case 2:19-bk-24804-VZ           Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                Desc
                                 Main Document   Page 112 of 264


1    right, which license may not be available on reasonable terms or at all, redesign the vehicles or other

2    goods or services, establish and maintain alternative branding for the products and services, or alter

3    its business strategy.

4               Furthermore, as protection of the FF Group’s intellectual property rights is critical to the FF

5    Group’s success, the FF Group may need to resort to litigation to enforce its intellectual property

6    rights if its rights are infringed, which could result in substantial costs and diversion of the FF

7    Group’s resources.

8               Regardless of whether the results of the legal or administrative proceedings are favorable to

9    the FF Group, it could still result in substantial costs, negative publicity and diversion of resources

10   and management attention, which could materially affect the FF Group’s business, prospects,

11   operating results, and financial condition.

12   The FF Group’s vehicles are subject to motor vehicle standards, and the failure to satisfy such

13   mandated safety standards would have a material adverse effect on its business and operating

14   results.

15              Motor vehicles are subject to substantial regulation under international, federal, state, and

16   local laws. Vehicles produced by the FF Group will be required to comply with the applicable

17   product standards and regulations in its targeted markets. For example, the FF Group’s vehicles in

18   the U.S. will be subject to numerous regulatory requirements established by the NHTSA, including

19   all applicable FMVSS. In addition, the FF Group’s vehicles sold in the PRC must pass various tests

20   and undergo a certification process and be affixed with the China Compulsory Certification, or the

21   CCC, before delivery from the factory and sales, and such certification is also subject to periodic

22   renewal.

23              The FF Group may incur significant costs in complying with these regulations and may be

24   required to incur additional costs to comply with any changes to such regulations, and any failures to

25   comply could result in significant expenses, delays or fines. The FF Group may also fail to obtain or

26   renew the required certification for its vehicles, which may prevent the FF Group from delivering,

27   selling or importing its vehicles, and therefore materially and adversely affect the FF Group’s results

28   of operations, financial condition, and future prospects.


                                                         101
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                 Desc
                              Main Document   Page 113 of 264


1    Smart King has granted, and may continue to grant options and other types of awards under its

2    share incentive plan, which may result in increased share-based compensation expenses and

3    dilute the value of your Trust Interests.

4           Smart King has reserved approximately 27.2% of its total share capital on a fully diluted

5    basis for issuance of options and other types of awards under its share incentive plan. As of

6    September 26, 2019, options to purchase an aggregate of 34,129,939 Class A ordinary shares of

7    Smart King had been granted and outstanding.

8           The FF Group believes the granting of share-based awards is of significant importance to its

9    ability to attract and retain key management as well as experienced and qualified personnel, and it

10   will continue to grant share-based compensation to employees in the future. As a result, the expenses

11   associated with share-based compensation may increase, which may have an adverse effect on the

12   FF Group’s results of operations. In addition, grant of share-based compensation will dilute the

13   ownership interest of its stockholders, and therefore indirectly affect the value of the Trust Interests

14   held by you.

15          Furthermore, prospective candidates and existing employees often consider the value of the

16   equity awards they receive in connection with their employment. Thus, the FF Group’s ability to

17   attract or retain highly skilled employees may be adversely affected if the perceived value of the FF

18   Group’s equity or equity awards declined. Furthermore, there are no assurances that the number of

19   shares reserved for issuance under Smart King’s share incentive plans, including the Future Equity

20   Incentive Plan, will be sufficient to grant equity awards adequate to recruit new employees and to

21   compensate existing employees.

22   The FF Group’s vehicles make use of lithium-ion battery cells, which have been observed to catch

23   fire or vent smoke and flame.

24          The FF Group partnered with a leading supplier in the development of customized lithium-

25   ion battery cells. On rare occasions, lithium-ion cells can rapidly release the energy they store by

26   venting smoke and flames in a manner that can ignite nearby materials as well as other lithium-ion

27   cells. While the FF Group has designed the battery management system in the battery pack to be

28   actively and continuously monitoring all battery modules over the current, voltage, and temperature


                                                       102
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                    Desc
                              Main Document   Page 114 of 264


1    conditions of the battery pack to prevent such incidents, a field or testing failure of its vehicles or

2    other battery packs could occur, which could subject the FF Group to product liability claims,

3    product recalls, or redesign efforts, and lead to negative publicity. Moreover, any failure of a

4    competitor’s electric vehicle or energy storage product may cause indirect adverse publicity for the

5    FF Group and its products.

6           In addition, the FF Group will need to store a significant number of lithium-ion cells at its

7    facilities. Any mishandling of battery cells may cause disruption to business operations and cause

8    damage and injuries.

9           Any of the foregoing may materially and adversely affect the FF Group’s results of

10   operations, financial condition, and prospects, and thus the value of the Trust Interests.

11   The FF Group will depend on revenue generated from a single model of vehicles in the

12   foreseeable future.

13          The FF Group’s business will initially depend substantially on the sales and success of the FF

14   91, which will, once successfully produced, be the FF Group’s only volume-manufactured vehicle in

15   the market in the foreseeable future. Historically, automobile customers have come to expect a

16   variety of vehicle models offered in a manufacturer’s fleet and that new and improved vehicle

17   models would be introduced frequently. Although the FF Group has been planning its second model,

18   the FF 81, it remains uncertain when the FF Group will have sufficient funds to complete the

19   development, launch and production of the FF 81. Given that the FF Group’s business will depend

20   on the FF 91 for the foreseeable future, if the FF 91, once produced, is not well-received by the

21   market, the FF Group’s business, prospects, financial condition and operating results could be

22   materially and adversely affected.

23   If the owners of the FF Group’s vehicle customize it with aftermarket products, the vehicle may

24   not operate properly, which may create negative publicity and could harm the FF Group’s

25   business.

26          Automobile enthusiasts may seek to “hack” the FF Group’s vehicles to modify their

27   performance, which could compromise vehicle safety systems. The customers may also customize

28   their vehicles after purchase with aftermarket products, which may compromise vehicle safety


                                                       103
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                  Desc
                              Main Document   Page 115 of 264


1    systems. Such modifications are out of the FF Group’s control, and any unauthorized modifications

2    could compromise the safety of the vehicles and cause injuries, which could result in adverse

3    publicity, and negatively affect the FF Group’s brand, reputation, business, and operating results.

4    If the FF Group fails to protect customer data and privacy, or fails to comply with various privacy

5    and consumer protection laws to which the FF Group is subject, its reputation, financial

6    condition and results of operations will be materially and adversely affected.

7           The FF Group depends on information technology networks and systems to securely process,

8    transmit and store electronic information. Any unauthorized disclosure of sensitive or confidential

9    customer data, whether through cyber-attacks, system failure, employee negligence, fraud or

10   misappropriation, could damage the FF Group’s reputation and its business.

11          In addition, the failure by the FF Group to comply with federal, state or international privacy,

12   data protection or security laws or regulations could result in regulatory or litigation-related actions

13   against the FF Group, legal liability, fines, damages and other costs. Substantial expenses and

14   operational changes may be required in connection with maintaining compliance with such laws, and

15   in particular certain emerging privacy laws are still subject to a high degree of uncertainty as to their

16   interpretation and application. For instance, the Cyber Security Law of the PRC, which was

17   promulgated by the Standing Committee of the National People’s Congress, or the SCNPC and

18   became effective on June 1, 2017, requires that operators of key information infrastructures, which

19   include, among others, public communications and information services and other important

20   industries and fields, store, within the territory of the PRC, personal information and important data

21   gathered and produced during operations in the PRC. Where such information and data need to be

22   transmitted overseas based on commercial demand, a security assessment is required to be conducted

23   in accordance with the measures formulated by the national cyberspace administration authority in

24   concert with the relevant departments under the State Council. However, there are no detailed

25   measures published on how such security assessments are to be conducted.

26          Although the FF Group has adopted security policies and measures, including encryption

27   technology, to protect its proprietary data and customer’s privacy, it may be required to expend

28   significant resources to comply with data breach requirements if third parties improperly obtain and


                                                       104
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                     Desc
                              Main Document   Page 116 of 264


1    use the personal information of its customers or the FF Group otherwise experiences a data loss with

2    respect to its customers’ personal information. A major breach of the FF Group’s network security

3    and systems could have negative consequences for its business and future prospects, including

4    possible fines, penalties and damages, reduced customer demand for its vehicles and harm to its

5    reputation and brand.

6    The FF Group may be subject to risks associated with autonomous driving technology.

7           The FF 91 is designed with autonomous driving functionalities and the FF Group plans to

8    continue its research and development efforts (“R&D”) in autonomous driving technology. However,

9    autonomous driving technologies are subject to risks and from time to time there have been

10   accidents associated with such technologies. For example, in March 2018, Tesla indicated that its

11   autopilot system was engaged at the time of a fatal accident and an Uber Technologies Inc. self-

12   driving vehicle struck a pedestrian leading to a fatality. The safety of such technologies depends in

13   part on user interaction and users may not be accustomed to using such technologies. To the extent

14   accidents associated with the FF Group’s autonomous driving systems occur, the FF Group could be

15   subject to liability, government scrutiny and further regulation. Any of the foregoing could

16   materially and adversely affect the FF Group’s results of operations, financial condition and future

17   prospects.

18   The FF Group may become subject to product liability claims, which could harm its financial

19   condition and liquidity if it is not able to successfully defend or insure against such claims.

20          The FF Group may become subject to product liability claims, which could harm its business,

21   prospects, operating results and financial condition. The automotive industry experiences significant

22   product liability claims and the FF Group faces the inherent risk of exposure to claims in the event

23   its vehicles do not perform as expected or experience a malfunction that results in property damage,

24   personal injury or death. A successful product liability claim against the FF Group could result in a

25   substantial monetary award while generating significant negative publicity. The FF Group’s

26   insurance coverage might not be sufficient to cover all potential product liability claims.

27

28


                                                       105
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                Desc
                              Main Document   Page 117 of 264


1    The FF Group may be compelled to undertake vehicle recalls or take other actions, which could

2    adversely affect its brand and financial condition.

3            If the FF Group’s vehicles are subject to recalls in the future, it may be subject to adverse

4    publicity, damage to the brand and liability. The FF Group might from time to time, voluntarily or

5    involuntarily, initiate vehicle recalls if any of its vehicles, including any systems or parts sourced

6    from suppliers and contractors, prove to be defective or noncompliant with applicable laws and

7    regulations. Such recalls, whether voluntary or involuntary or caused by systems or components

8    engineered or manufactured by the FF Group or the suppliers and contractors, could require that the

9    FF Group incur significant costs and could adversely affect the FF Group’s brand, as well as its

10   business, prospects, financial condition and results of operations and thus the value of the Trust

11   Interests.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      106
 Case 2:19-bk-24804-VZ         Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08               Desc
                               Main Document   Page 118 of 264


1    The FF Group might not obtain and maintain sufficient insurance coverage, which could expose

2    us to significant costs and business disruption.

3           The FF Group may only obtain and maintain a limited liability insurance coverage for its

4    products and business operations. A successful liability claim against the FF Group due to injuries

5    suffered by the users of the FF Group’s vehicles or services could materially and adversely affect its

6    financial condition, results of operations and reputation. In addition, the FF Group does not have any

7    business disruption insurance. Any business disruption event could result in substantial cost and

8    diversion of resources.

9    Any financial or economic crisis, or perceived threat of such a crisis, including a significant

10   decrease in consumer confidence, may materially and adversely affect the FF Group’s business,

11   financial condition, and results of operations.

12          The global financial markets experienced significant disruptions in 2008 and the United

13   States, European and other economies went into recession. The recovery from the lows of 2008 and

14   2009 was uneven and the global financial markets are facing new challenges, including the

15   escalation of the European sovereign debt crisis since 2011, the hostilities in the Ukraine and the

16   economic slowdown in the Eurozone in 2014. It is unclear whether these challenges will be

17   contained and what effects they each may have. There is considerable uncertainty over the long-term

18   effects of the expansionary monetary and fiscal policies that have been adopted by the central banks

19   and financial authorities of some of the world’s leading economies. Any prolonged slowdown in

20   economic development might lead to tighter credit markets, increased market volatility, sudden

21   drops in business and consumer confidence and dramatic changes in business and consumer

22   behaviors.

23          Sales of high-end and luxury consumer products, such as the FF 91 and other electric

24   vehicles of the FF Group, depend in part on discretionary consumer spending and are exposed to

25   adverse changes in general economic conditions. In response to their perceived uncertainty in

26   economic conditions, consumers might delay, reduce, or cancel purchases of such electric vehicles

27   and the FF Group’s results of operations may be materially and adversely affected.

28


                                                        107
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                  Desc
                              Main Document   Page 119 of 264


1    The FF Group faces risks related to natural disasters, health epidemics, terrorist attacks and

2    other outbreaks, which could significantly disrupt our operations.

3           The occurrence, especially in the regions and cities where the FF Group has business, of

4    unforeseen or catastrophic events, including the emergence of a pandemic or other widespread health

5    emergency, terrorist attacks or natural disasters, could create economic and financial disruptions,

6    lead to operational difficulties that could impair the FF Group’s ability to manage its businesses, and

7    expose its business activities to significant losses. The FF Group’s management and other teams are

8    based in the United States and the PRC. The FF Group has a manufacturing facility in Hanford

9    California, and may establish manufacturing facility in Zhejiang, China for certain future vehicle

10   models. An unforeseen or catastrophic event in any of the regions mentioned above could adversely

11   impact the FF Group’s operations.

12   C.     Risks Related to the Trust Interests

13   The value of the Trust Interests you are entitled to may not fully satisfy the Debt Claims you

14   released.

15          The Trust Assets consist of all of YT’s economic interests in the FF Group. The rest of the

16   FF Group’s interests are owned by Season Smart, an affiliate of Evergrande, the management who

17   participate in the Partnership Program, and the option holders and the Class A ordinary shareholders

18   under Smart King’s equity incentive plan. Various factors, including, but not limited to, market and

19   economic conditions, the FF Group’s business, operations, future prospects and financial conditions,

20   the liquidity of the Trust Interests may affect the value of the Trust Interests you will receive, either

21   upon transfer of the Trust Interests or upon disposition of the Trust Assets. There is no guarantee that

22   the value of the Trust Interests you will receive will fully satisfy, or will not be substantially less

23   than, the Debt Claim you released in exchange for your Trust Interests.

24   The economic interest you may have in the FF Group through your ownership of Trust Interests

25   will entitle you to claims on the FF Group that are subordinated to all creditors of the FF Group.

26          Your Trust Interests will entitle you to indirect economic interests in Smart King that are

27   similar to the economic interests enjoyed by the Smart King’s shareholders. As such, if the Smart

28   King files for bankruptcy or is liquidated, or undergoes similar restructuring proceeding, creditors of


                                                       108
 Case 2:19-bk-24804-VZ           Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08             Desc
                                 Main Document   Page 120 of 264


1    the Smart King, including unsecured trade creditors, and any holders of preferred shares of Smart

2    King who have priority over the shares that the Trust holds, would have priority of payment over

3    your claims as a holder of the Trust Interests. As of July 31, 2019, the indebtedness of the FF Group

4    amounted to $734 million, and such indebtedness is expected to continue to increase in the

5    foreseeable future. As a result, there is no guaranty that the value of the Trust Interests you will

6    receive will fully satisfy, or will not be substantially less than, the Claims you released in exchange

7    for your Trust Interests.

8    If you are a PRC resident, you may have to complete the foreign exchange registration with the

9    SAFE in order to receive any payments distributed by the Trustee for your Trust Interests, failure

10   of which may expose you to liability and penalties under PRC law.

11          Pursuant to the SAFE Circular 37, PRC residents or entities are required to register with

12   SAFE or its local branch in connection with their establishment or control of an offshore entity

13   established for the purpose of overseas investment or financing. In addition, such PRC residents or

14   entities must update their SAFE registrations when the offshore special purpose vehicle undergoes

15   certain material events. PRC residents are PRC individuals, institutions and foreign individuals who

16   have a habitual residence in the PRC due to economic interests.

17          As the Trust is located in the U.S., the Trust Assets consist of shares and economic interests

18   of entities outside the PRC, and payments from the disposition of or distribution related to the Trust

19   Assets will be made in U.S. dollars, a PRC resident’s holding of the Trust Interests may be deemed

20   to be an overseas investment under the SAFE Circular 37. If you are deemed a PRC resident, you

21   may have to complete the foreign exchange registration with your local SAFE branch and will need

22   to update such registration if there is any material change to your controlled offshore special purpose

23   vehicle holding the Trust Interests. Failure to do so may result in penalties and liability under PRC

24   laws for evasion of applicable foreign exchange restrictions.

25   There is no public market, and a trading market may not develop, for the Trust Interests, which

26   could adversely affect the value and liquidity of the Trust Interests.

27          The Trust Interests have not been, and will not be registered with the U.S. Securities and

28   Exchange Commission or any state securities agency, and there is no existing market for the Trust


                                                      109
 Case 2:19-bk-24804-VZ         Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                  Desc
                               Main Document   Page 121 of 264


1    Interests. Federal and state securities laws therefore restrict the sale or other transfer of the Trust

2    Interests. If the Trust Interests are permitted to be traded under federal and state securities laws after

3    their initial issuance, they may trade at a discount from their fair market value.

4            The Trust Interests will not be listed on any securities exchange or quoted on any automated

5    dealer quotation system. A market may not develop for the Trust Interests and if a market does

6    develop, it may not be sufficiently liquid for holders of the Trust Interests. If an active, liquid market

7    does not develop for the Trust Interests, the market price and liquidity of the Trust Interests may be

8    adversely affected.

9            The liquidity of the trading markets, if any, and future trading prices of the Trust Interests

10   will depend on many factors, including, among other things, prevailing interest rates, the FF Group’s

11   operating results, financial performance and prospects, the market for similar securities and the

12   overall securities markets, and may be adversely affected by unfavorable changes in any of these

13   factors. Historically, the markets for equity securities of non-public companies such as the FF Group

14   have been subject to disruptions that have caused substantial volatility in the prices of securities

15   similar to the Trust Interests. The market for the Trust Interests may be subject to disruptions that

16   could adversely affect the value of the Trust Interests regardless of the FF Group’s operating results,

17   financial performance or prospects. Any such disruptions may adversely affect the value of the Trust

18   Interests.

19   You will be subject to significant restrictions on the transfer of your Trust Interests under the

20   Trust Agreement.

21           Your ability to transfer your Trust Interests will be subject to significant restrictions under

22   the Trust Agreement. Among other restrictions, a holder may not transfer its Trust Interests if such

23   transfer could cause the Trust to become an “investment company” within the meaning of the

24   Investment Company Act of 1940, as amended, or if, in the opinion of legal counsel to the Trust, the

25   Trust could be treated as an association or publicly-traded partnership taxable as a corporation within

26   the meaning of Section 7704 of the Internal Revenue Code. This and other restrictions on transfer

27   may prevent you from transferring your Trust Interests, see the Plan Term Sheet, a copy of which is

28   attached as Exhibit B to this Disclosure Statement.


                                                        110
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                Desc
                              Main Document   Page 122 of 264


1    The distribution of the Trust Assets may be delayed.

2           The Trust has an initial term of five (5) years, which may be automatically extended through

3    the selloff period for Marketable Securities if the IPO of Smart King’s shares on New York Stock

4    Exchange, Nasdaq, the Hong Kong Stock Exchange, the London Stock Exchange or other

5    internationally recognized stock exchange (including China) has been completed within the initial

6    term. The Trust will be dissolved upon the expiration of the initial period or extended period, as

7    applicable, upon which the Trust Assets will be distributed to you based on the Trust Interests you

8    hold. However, the Trustee may delay or defer the distribution of any proceeds received in respect of

9    the Trust Assets if the Trustee determines that such deferral or delay is in the best interests of the

10   holders of Trust Interests, including, among others, if the Trust or the Trust Assets are bound by an

11   injunction, freeze order, judgement, or similar order or proceeding affecting such distribution.

12   Accordingly, the timing you will receive the distribution of the Trust Assets may be subject to

13   change and may be delayed.

14   D.     Risks Related to the Industry

15   The automotive market is highly competitive and subject to disruption. the FF Group may not be

16   successful in competing in this industry.

17          The automotive market in the United States and the PRC is and will remain highly

18   competitive. Many established and new automobile manufacturers such as Audi, BMW, Daimler,

19   General Motors, Toyota and Volvo, as well as other companies, have entered or are reported to have

20   plans to enter the alternative fuel vehicle market, including hybrid, plug-in hybrid and fully electric

21   vehicles, as well as the market for self-driving technology and applications. By the time the FF

22   Group has started delivering the FF 91, a substantial portion of the market share might have already

23   been taken by the major players. Many of the FF Group’s current and potential competitors,

24   particularly international competitors, have significantly greater financial, technical, manufacturing,

25   marketing and other resources than the FF Group does and are able to devote greater resources to the

26   design, development, manufacturing, distribution, promotion, sale and support of their products than

27   the FF Group can.

28


                                                      111
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                Desc
                              Main Document   Page 123 of 264


1           In addition, automobile customers have historically expected car manufacturers to

2    periodically introduce new and improved vehicle models. In order to meet these expectations, the FF

3    Group may be required to introduce new vehicle models and enhance versions of then existing

4    vehicle models in order to compete effectively.

5           Furthermore, there can be no assurance that the FF Group will be able to compete

6    successfully in global and local markets. If the FF Group’s competitors introduce new cars or

7    services that surpass the quality or performance of the FF Group’s vehicles at more competitive

8    prices, the FF Group may be forced to attract customers at prices lower than planned which may not

9    generate attractive rates of returns. Moreover, if the FF Group fails to capture evolving trends poised

10   to disrupt the automotive market, it may not be able to compete successfully. For example, according

11   to BNEF Report, global shared mobility fleet (i.e., ride-hailing and car-sharing) will contribute to

12   19% of the total kilometers traveled by passenger vehicles by 2040. As vehicle consumers are

13   moving to rely on shared mobility fleets and view transport as a service, the demand for individual-

14   owned vehicles will likely decrease. In addition, consumers may move to transport-as-a-service

15   (“TaaS”), a business model which will allow passengers to be served by on-demand autonomous

16   vehicles owned by fleets in the future, as opposed to purchasing and owning the vehicle. If the FF

17   Group’s competitors are leaders in the development of autonomous driving technology, move to

18   build up their respective TaaS fleets ahead of the FF Group, have the advantage of speed to market

19   and capture the relevant market share, the FF Group may not be able to meet consumer demands

20   and/or to compete successfully, which could materially and adversely affect its business, financial

21   condition and results of operations.

22   The electric vehicle industry and its technology are rapidly evolving. Developments in alternative

23   technologies or improvements in the internal combustion engine may significantly reduce the

24   demand for the FF Group’s, or all, electric vehicles.

25          The electric vehicle market is rapidly evolving and may not develop as the FF Group

26   anticipates. The regulatory framework governing the industry is currently uncertain and may remain

27   uncertain in the foreseeable future. In order to adapt to the developments in this market and the

28   relevant technologies, the FF Group may need to modify its business model or change its services


                                                       112
 Case 2:19-bk-24804-VZ         Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08               Desc
                               Main Document   Page 124 of 264


1    and solutions from time to time. These changes may not achieve expected results, which could have

2    a material adverse effect on the FF Group’s results of operations and prospects. Furthermore, the FF

3    Group may be unable to keep up with changes in electric vehicle technology. Even if the FF Group

4    is able to keep pace with changes in technology and develop new models, the vehicle models it may

5    have launched before such technology changes could become obsolete more quickly than expected,

6    which will reduce the FF Group’s return on investment.

7           More importantly, developments in alternative technologies, such as advanced diesel, ethanol,

8    fuel cells or compressed natural gas, or improvements in the fuel economy of the internal

9    combustion engine, may materially and adversely affect the electric vehicle industry as a whole,

10   causing significant decrease in the total demand.

11   The FF Group’s development and future growth is dependent upon the demand for, and

12   consumers’ willingness to adopt, electric vehicles.

13          Demand for electric vehicles may be affected by factors directly impacting automobile price

14   or the cost of purchasing and operating automobiles such as sales and financing incentives, prices of

15   raw materials, parts and components, cost of fuel and governmental regulations, including tariffs,

16   import regulation and other taxes. Volatility in demand may lead to lower vehicle unit sales, which

17   may result in further downward price pressure and adversely affect the FF Group’s business,

18   prospects, financial condition and operating results.

19          Other factors that may influence the adoption of alternative fuel vehicles, and specifically

20   electric vehicles, include:

21         perceptions about electric vehicle quality, safety, design, performance and cost, especially if

22          adverse events or accidents occur that are linked to the quality or safety of electric vehicles,

23          whether or not such vehicles are produced by us or other manufacturers;

24         perceptions about vehicle safety in general, in particular safety issues that may be attributed

25          to the use of advanced technology, including electric vehicle and regenerative braking

26          systems;

27         the limited range over which electric vehicles may be driven on a single battery charge and

28          the speed at which batteries can be recharged;


                                                         113
 Case 2:19-bk-24804-VZ          Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                 Desc
                                Main Document   Page 125 of 264


1            the decline of an electric vehicle’s range resulting from deterioration over time in the

2             battery’s ability to hold a charge;

3            concerns about electric grid capacity and reliability;

4            the availability of new energy vehicles, including plug-in hybrid electric vehicles;

5            improvements in the fuel economy of the internal combustion engine;

6            the availability of service for electric vehicles;

7            the environmental consciousness of consumers;

8            access to charging stations, standardization of electric vehicle charging systems and

9             consumers’ perceptions about convenience and cost to charge an electric vehicle;

10           the availability of tax and other governmental incentives to purchase and operate electric

11            vehicles or future regulation requiring increased use of nonpolluting vehicles;

12           perceptions about and the actual cost of alternative fuel; and

13           macroeconomic factors.

14            Any of the factors described above may cause current or potential customers not to purchase

15   electric vehicles from us or other manufactures. If customers are not willing to adopt electric

16   vehicles in general, the market will not develop as the FF Group anticipates and its business,

17   prospects, financial condition, and operating results will be affected.

18   E.       Risks Related to the FF Group’s Corporate Structure

19   If the agreements that establish the structure for operating the FF Group’s business in the PRC

20   are found not to be in compliance with the relevant PRC regulations, or if these regulations

21   change in the future, the FF Group could be subject to severe penalties or be forced to relinquish

22   its interests in those operations.

23            The FF Group controls its operating entities in the PRC through a set of contractual

24   arrangements entered into among its WFOE, FF Automotive (China) Co., Ltd., its VIE and VIE’s

25   shareholders. These contractual arrangements, including equity pledge agreement, call option

26   agreement, powers of attorney, certain exclusive operational service agreement and spousal consents,

27   enable the FF Group to (i) exercise effective control over its VIE, and (ii) receive substantially all of

28   the economic benefits of such VIE. As a result of these contractual arrangements, the FF Group has


                                                          114
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                  Desc
                              Main Document   Page 126 of 264


1    control over and is the primary beneficiary of such VIE and hence consolidates the VIE’s financial

2    results into its consolidated financial statements. See Article II.C of this Disclosure Statement

3    entitled “YT’s Interest in the FF Group” for further information.

4           Although similar VIE arrangements are commonly adopted in the PRC, there are substantial

5    uncertainties regarding the interpretation and application of the existing and future PRC laws,

6    regulations and rules. In addition, it is uncertain whether any new PRC laws or regulations relating

7    to variable interest entity structures will be adopted or if adopted, what they would provide. If the FF

8    Group’s ownership structure of its VIE, the VIE contractual arrangements, and the FF Group’s

9    business of its PRC subsidiaries or variable interest entities are found to be in violation of any

10   existing or future PRC laws or regulations, or the FF Group’s PRC subsidiaries or VIE fail to obtain

11   or maintain any of the required permits or approvals, the relevant PRC regulatory authorities would

12   have broad discretion to take action in dealing with such violations or failures, including:

13         discontinuing or placing restrictions or onerous conditions on the FF Group’s activities

14          through any transactions between its WFOE and its VIE;

15         imposing fines, confiscating the income from the WFOE or the VIE, or imposing other

16          requirements with which the FF Group or its VIE may not be able to comply;

17         requiring the FF Group to restructure its ownership structure or activities, including

18          terminating the contractual arrangements with its VIE and deregistering the equity pledges of

19          such VIE, which in turn would affect the FF Group’s ability to consolidate, derive economic

20          benefits from, or exert effective control over its VIE; or

21         restricting or prohibiting the FF Group’s use of funding to finance its business and activities

22          in the PRC.

23          The imposition of any of these penalties would result in a material and adverse effect on the

24   FF Group’s ability to conduct its business in the PRC. If the FF Group loses its right to direct the

25   activities of and receives economic benefits from its VIE due to any of these actions and the FF

26   Group is not able to restructure its ownership structure and operations in the PRC in a satisfactory

27   manner, the FF Group’s business operations in the PRC may be significantly disrupted, which could

28   materially and adversely affect the FF Group’s business, financial condition and results of operations.


                                                       115
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                  Desc
                              Main Document   Page 127 of 264


1    The FF Group relies on contractual arrangements with its VIE and the VIE’s shareholders to

2    exercise control over its business in the PRC which may not be as effective as direct ownership in

3    providing operational control.

4           The FF Group relies on contractual arrangements with its VIE and the VIE’s shareholders to

5    conduct its operations in the PRC. These contractual arrangements may not be as effective as direct

6    ownership in providing the FF Group with control over its VIE. For example, the VIE and its

7    shareholders could breach their contractual arrangements with the FF Group by, among other things,

8    failing to conduct their operations in an acceptable manner or taking other actions that are

9    detrimental to the FF Group’s interests.

10          If the FF Group had direct ownership of the VIE, the FF Group would be able to exercise

11   rights as a shareholder to effect changes in the board of directors of the VIE, which in turn could

12   implement changes, subject to any applicable fiduciary obligations, at the management and

13   operational level. However, with the current VIE structure, the FF Group relies on the performance

14   by the VIE and the VIE’s shareholders of their obligations under the contractual arrangements to

15   exercise control over the VIE. The shareholders of the consolidated VIE may not act in the best

16   interests of the FF Group or may not perform their obligations under these contractual arrangements.

17   Such risks exist throughout the period during which the FF Group intends to operate its business in

18   the PRC through the contractual arrangements with the VIE. In order to enforce such arrangements,

19   the FF Group may have to incur substantial costs and expend additional resources. In addition, as all

20   of the FF Group’s VIE contractual agreements are governed by PRC law and provide for the

21   resolution of disputes through an arbitration in the PRC, if any disputes relating to these contracts

22   remain unresolved, the FF Group may have to enforce its rights under these contracts through the

23   operations of PRC law and arbitration, litigation and other legal proceedings and therefore will be

24   subject to uncertainties in the PRC legal system. If the FF Group is unable to effectively enforce

25   these contractual arrangements, or if it suffers significant delay or face other obstacles in the process

26   of enforcing these contractual arrangements, it may not be able to exert effective control over its

27   variable interest entities, and the FF Group’s ability to conduct its business in the PRC may be

28   negatively affected.


                                                       116
 Case 2:19-bk-24804-VZ         Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08              Desc
                               Main Document   Page 128 of 264


1    The PRC regulations of loans and direct investment by offshore holding companies to PRC

2    entities may delay or prevent the FF Group from using proceeds it receives from financing

3    activities to make loans or additional capital contributions to its PRC subsidiaries.

4           In 2015, the SAFE published the Circular of the State Administration of Foreign Exchange

5    on Reforming the Management Approach regarding the Settlement of Foreign Exchange Capital of

6    Foreign-invested Enterprises, or the SAFE Circular 19, which has come into effect since June 1,

7    2015. According to the SAFE Circular 19, foreign-invested enterprises are allowed to convert their

8    registered capital from foreign exchange to Renminbi and apply such funds to equity investment

9    within the PRC, conditioned upon the investment target’s duly registration with local banks of such

10   reinvestment and opening of a corresponding special account pending for foreign exchange

11   settlement payment. Further, such conversion will be handled at the bank level and no approval by

12   the SAFE is required. The SAFE Circular 19 prohibits foreign-invested enterprises from, among

13   other things, using an Renminbi fund converted from its foreign exchange capital for expenditure

14   beyond its business scope, investment in securities, providing entrusted loans, repaying loans

15   between nonfinancial enterprises or purchasing real estate not for self-use. The SAFE promulgated

16   the Circular on Reforming and Standardizing the Foreign Exchange Settlement Management Policy

17   of Capital Account, or the SAFE Circular 16, effective on June 9, 2016, which reiterates some of the

18   rules set forth in the SAFE Circular 19, but changes the prohibition against using Renminbi capital

19   converted from foreign currency-denominated registered capital of a foreign-invested enterprise to

20   issue Renminbi entrusted loans, to the prohibition against using such capital to issue loans to non-

21   associated enterprises.

22          If the FF Group fails to comply with such regulations, its ability to capitalize the relevant

23   PRC subsidiaries or fund their operations may be negatively affected, which could materially and

24   adversely affect the liquidity of the relevant PRC subsidiaries or the FF Group’s business, financial

25   condition, results of operations and growth prospects.

26   The shareholders of the VIE may have potential conflicts of interest with the FF Group, which

27   may materially and adversely affect its business.

28


                                                      117
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                Desc
                              Main Document   Page 129 of 264


1           The shareholders of the VIE may have potential conflicts of interest with the FF Group.

2    These shareholders may breach, or cause the VIE to breach, or refuse to renew, the existing

3    contractual arrangements the FF Group has with them and the VIE, which would have a material and

4    adverse effect on the FF Group’s ability to effectively control the VIE and receive economic benefits

5    from them. For example, the shareholders may be able to cause the FF Group’s agreements with the

6    VIE to be performed in a manner adverse to the FF Group by, among other things, failing to remit

7    payments due under the contractual arrangements to the FF Group in a timely manner. There is no

8    assurance that any or all of these shareholders will act in the best interests of the FF Group or such

9    conflicts will be resolved in the FF Group’s favor. Currently, the FF Group does not have any

10   arrangements to address potential conflicts of interest between these shareholders and the FF Group.

11   If the FF Group cannot resolve any conflict of interest or dispute between the FF Group and these

12   shareholders, it would have to rely on legal proceedings, which could result in disruption of the

13   business and subject the FF Group to substantial uncertainties as to the outcome of any such legal

14   proceedings.

15   Contractual arrangements in relation to the VIE may be subject to scrutiny by the PRC tax

16   authorities who may determine that the FF Group or the VIE owes additional taxes, which could

17   negatively affect the FF Group’s financial condition and the value of the Trust Interests.

18          Under applicable PRC laws and regulations, arrangements and transactions among related

19   parties may be subject to audit or challenge by the PRC tax authorities. The FF Group could face

20   material and adverse tax consequences if the PRC tax authorities determine that the VIE contractual

21   arrangements were not entered into on an arm’s length basis in such a way as to result in an

22   impermissible reduction in taxes under applicable PRC laws, rules and regulations, and adjust the

23   income of the VIE in the form of a transfer pricing adjustment. A transfer pricing adjustment could,

24   among other things, result in a reduction of expense deductions recorded by the VIE for PRC tax

25   purposes, which could in turn increase their liabilities without reducing the WFOE’s tax expenses. In

26   addition, the PRC tax authorities may impose late payment fees and other penalties on the VIE for

27   the adjusted but unpaid taxes according to the applicable regulations. The FF Group’s financial

28


                                                      118
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                Desc
                              Main Document   Page 130 of 264


1    position could be materially and adversely affected if the VIE’s tax liabilities increase or if it is

2    required to pay late payment fees and other penalties.

3    The FF Group may lose the ability to use and enjoy assets held by the VIE that are material to the

4    operation of the FF Group’s business in the PRC if the VIE goes bankrupt or becomes subject to

5    a dissolution or liquidation proceeding.

6           The VIE and their subsidiaries hold, and may in the future hold, certain assets that are

7    material to the operation of the FF Group’s business in the PRC. Under the equity pledge agreement,

8    without the FF Group’s prior consent, the VIE’s shareholders may not transfer its equity interests,

9    create or permit the existence of any security interests or other encumbrance on its equity interests

10   that may affect the FF Group’s rights and interests, except for the performance of the call option

11   agreement. However, if the VIE goes bankrupt and all or part of its assets become subject to liens or

12   rights of third-party creditors, the FF Group may be unable to continue some or all of its operations

13   in the PRC, which could materially and adversely affect its business, financial condition and results

14   of operations. If the VIE undergoes a voluntary or involuntary liquidation proceeding, independent

15   third-party creditors may claim rights to some or all of these assets, thereby hindering the FF

16   Group’s operations in the PRC, which could materially and adversely affect its business and results

17   of operations.

18   F.     Risks Related to the FF Group’s Operations in the PRC

19   Changes in international trade policies, barriers to trade or the emergence of a trade war may

20   dampen growth in the PRC, the United States and other markets where the FF Group operates,

21   and its business operations and results may be negatively impacted.

22          The FF Group has business operations in the United States and the PRC, and partners with

23   international leading suppliers from North America, Europe and Asia, which may subject it to risks

24   associated with international trade conflicts. The United States administration under President

25   Donald J. Trump has advocated for greater restrictions on international trade in general, which has

26   significantly increased tariffs on certain goods imported into the United States, particularly from the

27   PRC. President Trump has also taken steps toward restricting trade in certain goods. In response, the

28   PRC and other countries have similarly imposed tariffs, and may further take other retaliatory


                                                      119
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                Desc
                              Main Document   Page 131 of 264


1    measures. The increasing tariff may impact the FF Group’s raw material prices and therefore may

2    have a negative impact on the FF Group’s operations. In addition, the resulting escalation of trade

3    tension may lead to volatility in the financial market, which may affect the FF Group’s ability to

4    raise capital, and could impact the purchasing power of the FF Group’s potential customers. Such

5    changes could have an adverse effect on the FF Group’s business, financial condition, and results of

6    operations.

7    Changes in the PRC’s economic, political or social conditions or government policies could have

8    a material and adverse effect on the FF Group’s business and results of operations.

9           A portion of the FF Group’s future revenues are expected to be derived in the PRC, and the

10   FF Group has formed a joint venture with The9 to manufacture certain multi-purpose vehicles and

11   conduct other activities in the PRC. Accordingly, the FF Group’s results of operations, financial

12   condition and prospects would, to a certain extent, be influenced by economic, political and legal

13   developments in the PRC. the PRC’s economy differs from the economies of most developed

14   countries in many aspects, including, but not limited to, the degree of government involvement,

15   control level of corruption, control of capital investment, reinvestment control of foreign exchange,

16   allocation of resources, growth rate and development level. For approximately three decades, the

17   PRC government has implemented economic reform measures to utilize market forces in the

18   development of the PRC economy. It is unclear whether and how the FF Group’s current or future

19   business, financial condition or results of operations may be affected by changes in the PRC’s

20   economic, political and social conditions and in its laws, regulations and policies. In addition, many

21   of the economic reforms carried out by the PRC government are unprecedented or experimental and

22   are expected to be refined and improved over time. This refining and improving process may not

23   necessarily have a positive effect on the FF Group’s operations and business development.

24   The legal system in the PRC is not fully developed and there are inherent uncertainties that may

25   affect the protection afforded to the FF Group.

26          The FF Group’s business and activities in the PRC are governed by the PRC laws and

27   regulations. The PRC legal system is generally based on written statutes. Prior court decisions may

28   be cited for reference but have limited precedential value. Since 1979, the PRC legislation and


                                                       120
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                  Desc
                              Main Document   Page 132 of 264


1    regulations have significantly enhanced the protections afforded to various industries in the PRC.

2    However, as these laws and regulations are relatively new and continue to evolve, interpretation and

3    enforcement of these laws and regulations involve significant uncertainties and different degrees of

4    inconsistency. Some of the laws and regulations are still in the developmental stage and are therefore

5    subject to policy changes. Many laws, regulations, policies and legal requirements have only been

6    recently adopted by the PRC central or local government agencies, and their implementation,

7    interpretation and enforcement may involve uncertainty due to the lack of established practice

8    available for reference. The effect of future legal developments in the PRC, including the

9    promulgation of new laws, changes in existing laws or their interpretation or enforcement, or the

10   preemption of local regulations by national laws cannot be predicted. As a result, there are

11   substantial uncertainties as to the legal protection available to the FF Group. Furthermore, due to the

12   limited volume of published cases and the non-binding nature of prior court decisions, the outcome

13   of the dispute resolution may not be as consistent or predictable as in other more developed

14   jurisdictions, which may limit the legal protection available to the FF Group.

15   The FF Group may be adversely affected by the complexity, uncertainties, and changes in the

16   PRC regulations on internet-related as well as automotive businesses and companies.

17          The PRC government extensively regulates the internet industry and automotive industry,

18   such laws and regulations are relatively new and evolving, and their interpretation and enforcement

19   involve significant uncertainties. As a result, in certain circumstances it may be difficult to determine

20   what actions or omissions may be deemed to be in violation of applicable laws and regulations.

21          Several PRC regulatory authorities, such as the State Administration for Market Regulation,

22   the National Development and Reform Commission, the Ministry of Industry and Information

23   Technology and the Ministry of Commerce, oversee different aspects of the electric vehicle business,

24   and the FF Group will be required to obtain a wide range of government approvals, licenses, permits

25   and registrations in connection with its operations in the PRC. For example, certain filings must be

26   made by automobile dealers through the information system for the national automobile circulation

27   operated by the relevant commerce department within ninety (90) days after the receipt of a business

28


                                                       121
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                Desc
                              Main Document   Page 133 of 264


1    license. Furthermore, the electric vehicle industry is relatively immature in the PRC, and the PRC

2    government has not adopted a clear regulatory framework to regulate the industry.

3           There are substantial uncertainties regarding the interpretation and application of the existing

4    PRC laws, regulations and policies and possible new laws, regulations or policies relating to the

5    internet-related as well as automotive businesses and companies. Currently, the FF Group’s VIE

6    holds the necessary license for the FF Group’s operations in the PRC. There is no assurance that the

7    FF Group will be able to obtain all the permits or licenses related to its business in the PRC, or will

8    be able to maintain its existing licenses or obtain new ones. In the event that the PRC government

9    considers that the FF Group was or is operating without the proper approvals, licenses or permits,

10   promulgates new laws and regulations that require additional approvals or licenses, or imposes

11   additional restrictions on the operation of any part of its business, the PRC government has the

12   power, among other things, to levy fines, confiscate the FF Group’s income, revoke its business

13   licenses, and require the FF Group to discontinue the relevant business or impose restrictions on the

14   affected portion of its business. Any of these actions by the PRC government may have a material

15   adverse effect on the FF Group’s business and results of operations.

16          Considering its business arrangement and development plan, the FF Group has also set up the

17   VIE structure and intends the VIE or its subsidiary to apply for the necessary government licenses as

18   soon as practicable to conduct the relevant support operations in the near future. However, there is

19   no guarantee that the FF Group’s VIE or its subsidiary, will obtain such licenses due to uncertainties

20   from PRC governmental authorities. The PRC government may enact new laws and regulations that

21   require additional licenses, permits, approvals and/or registrations for the operation of any of the FF

22   Group’s existing or future businesses in the PRC. As a result. there is no assurance that the FF Group

23   will, through its VIE or PRC subsidiary, have all the permits, licenses, registrations, approvals

24   and/or business license covering the sufficient scope of business required for its business in the PRC

25   or that it will be able to obtain, maintain or renew permits, licenses, registrations, approvals and/or

26   business license covering sufficient scope of business in a timely manner or at all.

27

28


                                                       122
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                Desc
                              Main Document   Page 134 of 264


1    The FF Group may be subject to penalties, including restrictions on the FF Group’s ability to

2    inject capital into its PRC subsidiaries, if the PRC resident shareholders or beneficial owners fail

3    to comply with relevant PRC foreign exchange regulations.

4           On July 4, 2014, the SAFE issued the Circular on Several Issues Concerning Foreign

5    Exchange Administration of Domestic Residents Engaging in Overseas Investment, Financing and

6    Round-Trip Investment via Special Purpose Vehicles, or the SAFE Circular 37. The SAFE Circular

7    37 requires PRC individuals, institutions and foreign individuals who have a habitual residence in

8    the PRC due to economic interests, or collectively referred as the PRC residents, to register with the

9    SAFE or its local branches in connection with their direct establishment or indirect control of an

10   offshore special purpose vehicle, for the purpose of overseas investment and financing, with such

11   PRC residents’ legally owned assets or equity interests in domestic enterprises or offshore assets or

12   interests. In addition, such PRC residents must update their foreign exchange registrations with the

13   SAFE when the offshore special purpose vehicle undergoes material events relating to any change of

14   basic information (including change of such PRC residents, name and operation term), increases or

15   decreases in investment amount, share transfers or exchanges, or mergers or divisions. According to

16   the Circular on Further Simplifying and Improving the Administration of Foreign Exchange

17   Concerning Direct Investment released on February 13, 2015 by the SAFE, local banks will examine

18   and handle foreign exchange registration for overseas direct investment, including the initial foreign

19   exchange registration and amendment registration, under the SAFE Circular 37 from June 1, 2015.

20          If any shareholder holding interest in an offshore special purpose vehicle, who is a PRC

21   resident as determined by the SAFE Circular 37, fails to fulfill the required foreign exchange

22   registration with the local SAFE branches or its designated banks, the offshore special purpose

23   vehicle may be restricted in its ability to contribute additional capital to its PRC subsidiaries.

24   Moreover, failure to comply with the SAFE registration described above could result in liability

25   under PRC laws for evasion of applicable foreign exchange restrictions. The FF Group has requested

26   all of its current shareholders and/or beneficial owners to disclose whether they or their shareholders

27   or beneficial owners fall within the ambit of the SAFE Circular 37 and urged relevant shareholders,

28   upon learning that they are PRC residents, to register with the local SAFE branch or its designated


                                                      123
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                  Desc
                              Main Document   Page 135 of 264


1    bank as required under the SAFE Circular 37. However, the FF Group may not be fully informed of

2    the identities of all the shareholders or beneficial owners who are PRC residents, and it cannot

3    provide any assurance that all of the shareholders and beneficial owners who are PRC residents will

4    comply with the FF Group’s requests to make, obtain or update any applicable registrations or

5    comply with other requirements pursuant to the SAFE Circular 37 or other related rules in a timely

6    manner. Any failure to comply with the relevant requirements could subject the FF Group’s PRC

7    subsidiaries and its shareholders or beneficial owners to penalties, which would limit the FF Group’s

8    ability to contribute additional capital to its PRC subsidiaries and negatively affect the FF Group’s

9    business operation in the PRC.

10   Smart King may rely on dividends and other distributions on equity paid by its PRC subsidiaries to

11   fund any cash and financing requirements it may have, and any limitation on the ability of the

12   PRC subsidiaries to make payments to Smart King could have a material and adverse effect on the

13   FF Group’s ability to conduct its business.

14          Smart King is a holding company, and may rely on dividends and other distributions on

15   equity paid by the PRC subsidiaries for cash and financing requirements, including the funds

16   necessary to service the FF Group’s debts. Current PRC regulations permit the FF Group’s PRC

17   subsidiaries to pay dividends to Smart King only out of their accumulated after-tax profits upon

18   satisfaction of relevant statutory conditions and procedures, if any, determined in accordance with

19   Chinese accounting standards and regulations. In addition, each of these PRC subsidiaries is required

20   to set aside at least 10% of its after-tax profits each year, if any, to fund certain reserve funds until

21   the total amount set aside reaches 50% of its registered capital. Additionally, if the FF Group’s PRC

22   subsidiaries incur debts on their own behalf in the future, the instruments governing their debt may

23   restrict their ability to pay dividends or make other distributions to Smart King.

24          Any limitation on the ability of the FF Group’s PRC subsidiaries to pay dividends or make

25   other distributions to Smart King could materially and adversely limit its ability to grow, make

26   investments or acquisitions that could be beneficial to the FF Group, or pay dividends or debts.

27   Fluctuations in exchange rates between Renminbi and U.S. dollar could result in currency

28   exchange losses.


                                                       124
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                Desc
                              Main Document   Page 136 of 264


1           The FF Group’s reporting currency and a substantial portion of its operating costs and

2    expenses are denominated in U.S. dollars, while operating currency in the PRC for the FF Group’s

3    PRC subsidiaries are denominated in Renminbi. Appreciation or depreciation in the value of

4    Renminbi relative to U.S. dollar would affect the FF Group’s financial results reported in U.S. dollar

5    terms without giving effect to any underlying change in its business, financial condition or results of

6    operations. Renminbi may appreciate or depreciate significantly in value against U.S. dollar in the

7    long term, depending on the fluctuation of the basket of currencies against which it is currently

8    valued, or it may be permitted to enter into a full float, which may also result in a significant

9    appreciation or depreciation of Renminbi against U.S. dollar.

10          The FF Group has not entered into any hedging transactions in an effort to reduce its

11   exposure to foreign currency exchange risk. While it may decide to enter into hedging transactions in

12   the future, the availability and effectiveness of these hedges may be limited and the FF Group may

13   not be able to hedge its exposure adequately or at all. In addition, the FF Group’s currency exchange

14   losses may be magnified by the PRC exchange control regulations that restrict its ability to convert

15   Renminbi into foreign currency.

16   Governmental control of currency conversion may limit the FF Group’s ability to utilize its future

17   revenues effectively.

18          The PRC government imposes controls on the convertibility of Renminbi into foreign

19   currencies and, in certain cases, the remittance of currency out of the PRC. Under existing PRC

20   foreign exchange regulations, payments of current account items, such as profit distributions and

21   trade and service-related foreign exchange transactions, can be made in foreign currencies without

22   prior approval from the SAFE, by complying with certain procedural requirements. However,

23   approval from or registration with appropriate governmental authorities is required where Renminbi

24   is to be converted into foreign currency and remitted out of the PRC to pay capital expenses such as

25   the repayment of loans denominated in foreign currencies.

26          Since 2016, the PRC government has tightened its foreign exchange policies again and

27   stepped up scrutiny of major outbound capital movement. More restrictions and a substantial vetting

28   process have been put in place by the SAFE to regulate cross-border transactions falling under the


                                                      125
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                   Desc
                              Main Document   Page 137 of 264


1    capital account. The PRC government may also restrict access in the future to foreign currencies for

2    current account transactions, at its discretion. The FF Group expects to receive a portion of its

3    revenues in Renminbi. If the foreign exchange control system prevents the FF Group from obtaining

4    sufficient foreign currencies to satisfy its foreign currency demands, the FF Group may not be able

5    to pay dividends or debts in foreign currencies to the shareholders or creditors.

6    The FF Group may be deemed to be a PRC resident enterprise under the Enterprise Income Tax

7    Law, or the EIT Law, and be subject to the PRC taxation on its worldwide income, which may

8    significantly increase the FF Group’s income tax expenses and materially decrease its

9    profitability.

10           Under the EIT Law that took effect on January 1, 2008, enterprises established outside of the

11   PRC whose “de facto management bodies” are located in the PRC are considered to be “resident

12   enterprises” and will generally be subject to a uniform 25% corporate income tax on their global

13   income (excluding dividends received from “resident enterprises”). In addition, a circular issued by

14   the State Taxation Administration, or the SAT, on April 22, 2009 and amended on January 29, 2014

15   sets out certain standards for determining whether the “de facto management bodies” of an offshore

16   enterprise funded by Chinese enterprises as controlling shareholders is located in the PRC. Although

17   this circular applies only to offshore enterprises funded by Chinese enterprises as controlling

18   shareholders, rather than those funded by Chinese or foreign individuals or foreign enterprises as

19   controlling shareholders (such as the company), the determining criteria set forth in the circular may

20   reflect SAT’s general position on how the “de facto management bodies” test should be applied in

21   determining the tax resident status of offshore enterprises, regardless of how they are funded.

22   Although the FF Group is not funded by Chinese enterprises as controlling shareholders, substantial

23   uncertainties remain as to whether the FF Group or any of its non-PRC subsidiaries will be deemed a

24   PRC resident enterprise for the EIT purposes. If the FF Group or any of its subsidiaries registered

25   outside the PRC are to be deemed a “resident enterprise” under the EIT Law, the FF Group’s income

26   tax expenses may increase significantly, and its profitability could decrease materially.

27   The FF Group’s leased property interest in the PRC may be defective, which could cause

28   significant disruption to its business.


                                                       126
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                  Desc
                              Main Document   Page 138 of 264


1           Under the applicable PRC laws and regulations, all lease agreements are required to be

2    registered with the local housing authorities. The landlords of certain of the FF Group’s leased

3    premises in the PRC may have not completed the registration of their ownership rights or these

4    leases with the relevant authorities. Failure to complete these required registrations may expose such

5    landlords, lessors and the FF Group to potential monetary fines. If these registrations are not

6    obtained in a timely manner, or at all, the FF Group may be subject to monetary fines or may have to

7    relocate its offices, which will incur the associated losses and adversely affect the normal business

8    operations.

9    G.     Certain Tax Risks Related to the Plan

10   Tax Classification of the Trust for U.S. federal income tax purposes is subject to uncertainty.

11

12          The Trustee likely will report the Trust as a “liquidating trust” under Treasury Regulation

13   Section 301.7701-4(d) (a “Liquidating Trust”). In general, a Liquidating Trust is not a separate

14   taxable entity but rather is treated for federal income tax purposes as a “grantor” trust (i.e., a “pass-

15   through” entity) of which the holders of beneficial interests in the trust are the owners and grantors.

16   However, there is uncertainty as to the appropriate tax classification of the Trust. Thus, there is no

17   assurance the Trustee’s intended treatment of the Trust as a Liquidating Trust would withstand a

18   challenge by the Internal Revenue Service (the “IRS”). If the IRS were to challenge successfully

19   such classification, the federal income tax consequences to the Liquidating Trust and its creditor-

20   beneficiaries could be different and potentially less favorable. See Article XI.A of this Disclosure

21   Statement entitled “U.S. Tax Classification of the Trust.”

22

23

24

25

26

27

28


                                                       127
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                Desc
                              Main Document   Page 139 of 264


1    U.S. federal income tax classification of the entities through which West Coast indirectly owns its

2    economic interest in the FF Group is subject to uncertainty.

3

4           Each of the entities through which West Coast indirectly owns the stock of the FF Group are

5    intended to be treated as “pass-through” entities for tax purposes. There is some uncertainty as to

6    whether that will be the case due to an inadvertent election with respect to one of those entities that

7    has since been withdrawn and late elections with respect to other entities. While that withdrawal and

8    the late lections are believed to have been effective under published procedures, there is no

9    assurance the IRS will agree. If any of the entities through which West Coast owns its economic

10   interest in the FF Group were to be treated as a corporation for U.S. federal income tax purposes, the

11   resulting adverse tax consequences could include corporate level taxes levied on any proceeds from

12   the disposition of stock of the FF Group indirectly owned by West Coast as well as potential taxes

13   imposed on any distribution of such proceeds by such entity that are allocable to the holders. Such

14   dividends could by subject to tax at a 30% tax rate (subject to reduction under an applicable treaty).

15   See Article X.B.3 “Tax Classification of West Coast Conduit Entities.”

16   The treatment of accrued but unpaid interest on a Debt Claim is uncertain.

17

18          Holders of Debt Claims who receive Trust Interests under the Plan may have taxable

19   ordinary income equal to the value of the Trust Interests they receive to the extent of any accrued

20   and unpaid interest on the debt they hold that is extinguished or retired. YT intends to take the

21   position that no portion of the Trust Interests received by a holder of Debt Claims under the Plan is

22   allocable to accrued and unpaid interest or subject to withholding. However, this conclusion is not

23   free from doubt, and it is possible that the IRS could assert that the value of any Trust Interest

24   received by a holder should be allocated first to accrued and unpaid interest prior to allocating any

25   portion of such amounts to principal. Such argument, if successful, would result in holders being

26   required to report ordinary income on such value for U.S. federal income tax purposes. Holders of

27   Debt Claims should carefully review the discussion set forth in Article X.B.1 of this Disclosure

28


                                                      128
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08              Desc
                              Main Document   Page 140 of 264


1    Statement under the heading “Accrued Interest on Debt Claims” and should discuss the potential for

2    interest income and other possible tax consequences with their own tax advisors.

3                                                     VIII.

4

5                                    CONFIRMATION OF THE PLAN

6    A.     Voting Procedures and Solicitation of Votes

7           The voting procedures and the procedures governing the solicitation of votes are described

8    above in Article I.B (Voting on the Plan) and in the Disclosure Statement Order, which has been sent

9    to you with this Disclosure Statement if you are entitled to vote on the Plan.

10   B.     Confirmation Hearing

11          The Bankruptcy Code requires the Bankruptcy Court, after notice, to hold a hearing on

12   confirmation of a plan of reorganization. As set forth in the Disclosure Statement Order, the

13   Confirmation Hearing has been scheduled for [_______], 2020, commencing at [__]:00 [_].m.

14   (Pacific time), before the Honorable Vincent P. Zurzolo, United States Bankruptcy Judge, in

15   Courtroom 1368 of the United States Bankruptcy Court for the Central District of California Los

16   Angeles Division, Roybal Federal Building, 255 E. Temple Street, Los Angeles, California 90012.

17   The Confirmation Hearing may be adjourned from time to time without further notice except for an

18   announcement of the adjourned date made at the Confirmation Hearing and filed with the

19   Bankruptcy Court.

20          Objections, if any, to confirmation of the Plan must be filed and served so that they are

21   received on or before [__________], 2020, at 4:00 p.m. (Pacific time). Any objection to

22   confirmation must be made in writing and specify in detail the name and address of the objector, all

23   grounds for the objection and the amount of the Claim held by the objector. Objections to

24   confirmation of the Plan are governed by Bankruptcy Rule 9014. Objections must be timely served

25   upon the following parties: (i) Office of the United States Trustee for the Central District of

26   California, 915 Wilshire Blvd., Suite. 1850, Los Angeles, California 90017 (Attn: Kelly L.

27   Morrison, Esq.); (ii) proposed counsel for the Debtor, Pachulski Stang Ziehl & Jones LLP, 10100

28   Santa Monica Blvd., 13th Floor, Los Angeles, CA 90067 (Attn: Jeffrey W. Dulberg, Esq. and


                                                       129
 Case 2:19-bk-24804-VZ         Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08               Desc
                               Main Document   Page 141 of 264


1    Malhar S. Pagay, Esq.) and Pachulski Stang Ziehl & Jones LLP, 919 North Market Street, 17th

2    Floor, Wilmington, DE 19801 (Attn: James E. O’Neil, Esq.); (iii) proposed special counsel for the

3    Debtor, O’Melveny & Myers LLP, Times Square Tower, 7 Times Square, New York, NY 10036

4    (Attn: Suzzanne Uhland, Esq. and Diana M. Perez, Esq.); and (iv) counsel to the Creditors’

5    Committee, Lowenstein Sandler LLP, One Lowenstein Drive, Roseland, NJ 07068 (Attn: Jeffrey D.

6    Prol, Esq., Andrew D. Behlmann, Esq., and Jeremy D. Merkin, Esq.) and Polsinelli LLP, 2049

7    Century Park East, 29th floor, Los Angeles, CA 90067 (Attn: Randye B. Soref, Esq.).

8                    Objections to confirmation of the Plan are governed by Bankruptcy Rule 9014.

9    UNLESS AN OBJECTION TO CONFIRMATION IS TIMELY SERVED AND FILED, IT

10   MAY NOT BE CONSIDERED BY THE BANKRUPTCY COURT.

11   C.       General Requirements of Section 1129

12                   1.     Requirements of Section 1129(a) of the Bankruptcy Code

13                   a.     General Requirements

14            At the Confirmation Hearing, the Bankruptcy Court will determine whether the following

15   confirmation requirements specified in section 1129 of the Bankruptcy Code have been satisfied:

16           The Plan complies with the applicable provisions of the Bankruptcy Code;

17           The Debtor has complied with the applicable provisions of the Bankruptcy Code;

18           The Plan has been proposed in good faith and not by any means proscribed by law;

19           Any payment made or promised by the Debtor under the Plan for services or for costs and

20            expenses in, or in connection with, the chapter 11 case, or in connection with the Plan and

21            incident to the chapter 11 case, has been disclosed to the Bankruptcy Court, and any such

22            payment made before confirmation of the Plan is reasonable, or if such payment is to be

23            fixed after confirmation of the Plan, such payment is subject to the approval of the

24            Bankruptcy Court as reasonable;

25           With respect to each Class of Claims, each holder of an Impaired Claim either has accepted

26            the Plan or will receive or retain under the Plan on account of such holder’s Claim, property

27            of a value, as of the Effective Date, that is not less than the amount such holder would

28


                                                       130
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                 Desc
                              Main Document   Page 142 of 264


1           receive or retain if the Debtor was liquidated on the Effective Date under chapter 7 of the

2           Bankruptcy Code. See discussion of “Best Interests Test,” below;

3          Each Class of Claims has either accepted the Plan or is Unimpaired under the Plan;

4          Except to the extent that the holder of a particular Claim has agreed to a different treatment

5           of such Claim, the Plan provides that Administrative Expense Claims and Priority Non-Tax

6           Claims will be paid in full, in Cash, on the Effective Date and that holders of Priority Tax

7           Claims may receive on account of such Claims deferred Cash payments, over a period not

8           exceeding five (5) years after the Petition Date, of a value as of the Effective Date, equal to

9           the Allowed amount of such Claims with interest from the Effective Date;

10         At least one Class of Impaired Claims has accepted the Plan, determined without including

11          any acceptance of the Plan by any insider holding a Claim in such Class;

12         Confirmation of the Plan is not likely to be followed by the liquidation or the need for further

13          financial reorganization of the Debtor or any successor of the Debtor under the Plan, unless

14          such liquidation or reorganization is proposed in the Plan. See discussion of “Feasibility,”

15          below; and

16         All fees payable under section 1930 of title 28, as determined by the Bankruptcy Court at the

17          Confirmation Hearing, have been paid or the Plan provides for the payment of all such fees

18          on the Effective Date.

19                  b.      Best Interests Test

20          Often called the “best interests” test, section 1129(a)(7) of the Bankruptcy Code requires that

21   each holder of an Impaired Claim either (i) accepts the Plan or (ii) receives or retains under the Plan

22   property of a value, as of the Effective Date, that is not less than the value such holder would receive

23   if the Debtor were liquidated under chapter 7 of the Bankruptcy Code.

24          The first step in meeting the best interests test is to determine the dollar amount that would

25   be generated from the liquidation of YT’s assets and properties in a liquidation of his assets under a

26   chapter 7 bankruptcy case. The total amount available would be the sum of the proceeds from such a

27   forced disposition of his assets by a chapter 7 trustee and the cash held by YT at the time of the

28   commencement of the chapter 7 case. The next step is to reduce that total by the amount of any


                                                       131
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                 Desc
                              Main Document   Page 143 of 264


1    claims secured by such assets (to the extent of the value of the collateral securing such claims), the

2    costs and expenses of the liquidation and such additional administrative expenses and priority claims

3    that may result from the use of chapter 7 for the purposes of liquidation. Finally, the present value of

4    the resultant residual balance (taking into account the time necessary to accomplish the liquidation)

5    is allocated to creditors in the strict order of priority in accordance with section 726 of the

6    Bankruptcy Code, which requires that no junior claim holder receive any distribution until all senior

7    claim and interest holders are paid in full. The amounts so allocated can then be compared to the

8    value of the property that is proposed to be distributed under the Plan on the Effective Date.

9           After consideration of the effects that a chapter 7 liquidation would have on the ultimate

10   proceeds available for distribution to creditors and interest holders in a chapter 11 case, including:

11   the increased costs and expenses of a liquidation under chapter 7 arising from fees payable to a

12   trustee in bankruptcy and professional advisors to such trustee; the erosion in value of assets in a

13   chapter 7 case in the context of the expeditious liquidation required under chapter 7 and the “forced

14   sale” atmosphere that would prevail; and the substantial increases in claims that would be satisfied

15   on a priority basis or on a parity with creditors in a chapter 11 case, YT has determined that

16   confirmation of the Plan will provide each creditor with a recovery that is not less than it would

17   receive pursuant to a liquidation under chapter 7 of the Bankruptcy Code. YT will file a liquidation

18   analysis with the Bankruptcy Court prior to the February 6, 2020 hearing.

19                  c.      Feasibility of the Plan

20          In connection with confirmation of the Plan, section 1129(a)(11) of the Bankruptcy Code

21   requires that the Debtor demonstrate that confirmation of the Plan is not likely to be followed by the

22   liquidation or the need for further financial reorganization of the Debtor. This is the so-called

23   feasibility test. For purposes of determining whether the Plan meets this requirement, the Debtor has

24   analyzed his ability to meet his obligations under the Plan. YT believes, based on this analysis, that

25   the Plan provides a feasible means of reorganization from which there is a reasonable expectation

26   that, following the Confirmation Date, he will possess the resources to meet his obligations under the

27   Plan. However, the Bankruptcy Court may not agree with such a determination or accept the

28   forecasts or the assumptions underlying this determination.


                                                       132
 Case 2:19-bk-24804-VZ         Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                     Desc
                               Main Document   Page 144 of 264


1                    2.      Requirements of Section 1129(b) of the Bankruptcy Code

2            Section 1129(b) of the Bankruptcy Code provides for confirmation (or “cramdown”) of a

3    plan of reorganization even if the plan is not accepted or deemed accepted by all impaired classes of

4    claims, as long as at least one impaired class of claims has voted to accept the plan and certain other

5    requirements are met.

6            Under the cram-down provisions of the Bankruptcy Code, if a class of secured claims rejects

7    the plan, the plan may still be confirmed if (a) the holders retain the liens securing their claims and

8    receive cash payments totaling at least the amount of their claim, of a value, as of the effective date,

9    of at least the value of the holders’ interest in the estate’s interest in such property, (b) the property is

10   sold with the holders’ liens attaching to the proceeds of the sale or (c) the holders realize the

11   “indubitable equivalent of such claims.” If a class of unsecured claims rejects the plan, the plan may

12   still be confirmed if the plan provides that (i) each holder of a claim included in the rejecting class

13   receives or retains on account of that claim property that has a value, as of the plan’s effective date,

14   equal to the allowed amount of that claim or (ii) the holder of any claim that is junior to the claims of

15   the rejecting class will not receive or retain any property on account of such junior claim.

16           Because the Debtor anticipates that the Plan will satisfy section 1129(a)(8) of the Bankruptcy

17   Code, the Debtor is not presently seeking confirmation of the Plan under section 1129(b) of the

18   Bankruptcy Code. However, if Class 3 (Debt Claims) fails to accept the Plan by the requisite

19   statutory majorities, YT reserves the right to propose any modifications to the Plan and to confirm

20   the Plan as modified, without re-solicitation, to the extent permitted by the Bankruptcy Code.

21                   3.      Confirmation of an Individual Chapter 11 Plan

22           The Plan is an individual plan under chapter 11 of the Bankruptcy Code. Section 1123(a)(8)

23   of the Bankruptcy Code requires that an individual chapter 11 plan “provide for the payment to

24   creditors under the plan of all or such portion of earnings from personal services performed by the

25   debtor after the commencement of the case or other future income of the debtor as is necessary for

26   the execution of the plan.” Further, section 1129(a)(15) of the Bankruptcy Code provides that if a

27   creditor objects to confirmation of an individual chapter 11 plan, the plan may only be confirmed if:

28


                                                         133
 Case 2:19-bk-24804-VZ          Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                Desc
                                Main Document   Page 145 of 264


1                      (A) the value, as of the effective date of the plan, of the property to be distributed

2            under            the plan on account of such claim is not less than the amount of such claim; or

3                      (B) the value of the property to be distributed under the plan is not less than the

4            projected disposable income of the debtor (as defined in section 1325(b)(2)) to be received

5                         during the 5-year period beginning on the date that the first payment is due under

6            the          plan, or during the period for which the plan provides payments, whichever is

7            longer.

8            YT will demonstrate that the value of his assets exceeds his projected disposable income and

9    thus, section 1129(a)(15) of the Bankruptcy Code is satisfied because he has no disposable income.

10   As part of this analysis, YT will show that his future earnings are not necessary for execution of the

11   Plan.

12           Article 11.3 of the Plan provides that, except as otherwise specifically provided in the Plan,

13   the distributions, rights, and treatment that are provided in the Plan will be in exchange for, and in

14   complete satisfaction, settlement, discharge, and release of, all Claims against YT, of any nature

15   whatsoever, whether known or unknown, or against the assets or properties of YT that arose before

16   the Effective Date. Except as expressly provided in the Plan, on the Discharge Date (and subject to

17   its occurrence), and pursuant to section 1141(d)(5) of the Bankruptcy Code, entry of the

18   Confirmation Order shall be deemed to act as a discharge and release under section 1141(d)(1)(A) of

19   the Bankruptcy Code of all Claims against YT and his assets, arising at any time before the Effective

20   Date, regardless of whether a proof of Claim was filed, whether the Claim is Allowed, or whether

21   the holder of the Claim votes to accept the Plan or is entitled to receive a distribution under the Plan,

22   provided, however, that in no event shall occurrence of the Discharge Date discharge YT from any

23   obligations remaining under the Plan as of the Discharge Date. Any default by YT with respect to

24   any Claim that existed immediately prior to or on account of the filing of the chapter 11 case shall be

25   deemed cured on the Discharge Date.

26

27

28


                                                        134
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                  Desc
                              Main Document   Page 146 of 264


1                                                      IX.

2         ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE PLAN

3           If the Plan is not confirmed, the following alternatives are available: (i) confirmation of

4    another chapter 11 plan; (ii) conversion of the chapter 11 case to a case under chapter 7 of the

5    Bankruptcy Code; or (iii) dismissal of the chapter 11 case leaving holders of Claims to pursue

6    available non-bankruptcy remedies. These alternatives to the Plan are not likely to benefit holders of

7    Claims.

8           If the Debtor, or any other party in interest (if the Debtor’s exclusive period in which to file a

9    plan has expired), could attempt to formulate a different plan, such a plan might involve either a

10   reorganization of the Debtor or conversion of the chapter 11 case to a liquidation of the Debtor’s

11   assets under chapter 7. YT has explored numerous alternatives in connection with the extensive

12   process of formulating and developing of the Plan. YT has concluded that the Plan, as described in

13   this Disclosure Statement, enables stakeholders to realize the most value under the circumstances.

14   YT has evaluated the effects of a liquidation of his assets. In considering this alternative, he has

15   taken into account the nature, status, and underlying values of his tangible and intangible assets, the

16   ultimate realizable value of such assets, and the extent to which certain of his assets are subject to

17   the liens and security interests of secured creditors. YT believes that liquidation under chapter 7

18   would result in smaller distributions being made to holders of Claims than those provided for in the

19   Plan. If the chapter 11 case is dismissed, holders of Claims would be free to pursue non-bankruptcy

20   remedies in their attempts to satisfy Claims against the Debtor. The failure of plan confirmation and

21   dismissal of the chapter 11 case would result in a race to the courthouse that could leave many

22   creditors with no recovery at all. Accordingly, the Debtor believes that the Plan will enable all

23   creditors to realize the greatest possible recovery on their respective Claims with the least delay.

24                                                      X.

25

26   CERTAIN UNITED STATES FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN

27          The following discussion summarizes certain material U.S. federal income tax consequences

28   applicable to the Trust and the holders of Trust Interests (“Holders”). This summary is based on the


                                                       135
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                Desc
                              Main Document   Page 147 of 264


1    Internal Revenue Code, the Treasury Regulations promulgated thereunder (whether final, temporary,

2    or proposed), administrative rulings, and judicial decisions, all as in effect on the date hereof. Each

3    of the foregoing authorities is subject to change, which change could apply with retroactive effect

4    and could affect the accuracy of the statements and conclusions set forth in this discussion. Neither

5    YT nor the Trust will request a ruling from the IRS as to the U.S. federal income tax consequences

6    to YT, the Trust or the Holders. This summary is not binding on the IRS, and the IRS is not

7    precluded from taking a position that is different from, and contrary to, the positions described in

8    this summary.

9           This summary is for general information purposes only and does not purport to be a complete

10   analysis or listing of all potential U.S. federal income tax considerations that may apply to a Holder.

11   This summary does not take into account the individual facts and circumstances of any particular

12   Holder that may affect the U.S. federal income tax consequences to such holder, including specific

13   tax consequences to a holder under an applicable tax treaty. In addition, this summary does not

14   address the U.S. federal alternative minimum, U.S. federal estate and gift, U.S. state and local, or

15   non-U.S. tax consequences of the Trust or the ownership of the Trust Interests.

16          This discussion assumes that each Holder is a non- U.S. person (a “Non-U.S. Holder”). For

17   this purpose, a Non-U.S. Person means a person or entity that is not:

18         an individual who is a citizen or resident of the United States;

19

20         a corporation (or other entity taxable as a corporation for U.S. federal income tax purposes)

21          created or organized in the United States or under the laws of the United States or any

22          subdivision thereof;

23

24         an estate the income of which is includible in gross income for U.S. federal income tax

25          purposes regardless of its source;

26

27         a partnership (or an entity or arrangement treated as a partnership for U.S. federal income tax

28          purposes); or


                                                      136
 Case 2:19-bk-24804-VZ          Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                   Desc
                                Main Document   Page 148 of 264


1

2            a trust if (1) a court within the United States is able to exercise primary supervision over the

3             administration of the Trust and one or more U.S. persons have the authority to control all

4             substantial decisions of the Trust, or (2) the Trust has a valid election in effect under

5             applicable Treasury Regulations to be treated as a U.S. person for U.S. federal income tax

6             purposes.

7

8             Any person who would not be considered a Non-U.S. Holder under U.S. federal income tax

9    rules and regulations should consult their own tax advisor.

10            This discussion also assumes that the income of the Trust will consist solely of gains from

11   the sale of Company stock and interest on short-term debt instruments or money deposits.

12            Finally, this discussion also assumes that (i) West Coast and each of those entities through

13   which West Coast directly and indirectly owns the stock of the FF Group (the “West Coast Conduit

14   Entities”) are treated as “pass-through” entities (i.e., either partnerships or disregarded entities) for

15   U.S. federal income tax purposes, (ii) none of the Trust, West Coast or the West Coast Conduit

16   Entities will at any time engage in the conduct of a trade or business within the United States and

17   (iii) the Trust will use commercially reasonable efforts to provide a requesting Holder with any

18   certification available under applicable law that is reasonably required to enable such Holder to

19   dispose of its Trust Interest without incurring a U.S. withholding tax.

20            A failure of any of the assumptions described above may result in different, potentially

21   adverse tax consequences to a Holder. Each Holder is strongly urged to consult its own tax advisor

22   regarding its receipt and ownership of a Trust Interest.

23   A.       U.S. Tax Classification of the Trust

24            The tax classification of the Trust for U.S. federal income tax purposes is subject to some

25   uncertainty. The Trust is expected to be reported as a “Liquidating Trust” described in Treasury

26   Regulation Section 301.7701-4(d). In general, a Liquidating Trust is not a separate taxable entity but

27   rather is treated for federal income tax purposes as a “grantor” trust (i.e., a “pass-through” entity) of

28   which the beneficial owners are treated as the owners and grantors (but see discussion regarding the


                                                         137
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                  Desc
                              Main Document   Page 149 of 264


1    Late Filing Claims Reserve below). While the following discussion assumes that the Trust would be

2    so treated for federal income tax purposes, no ruling has been or will be requested from the IRS

3    concerning the tax status of the Trust as a Liquidating Trust. In addition, the IRS has issued several

4    revenue procedures setting forth the general criteria for obtaining an IRS ruling as to the

5    qualification of a trust as a Liquidating Trust. Not all of the criteria set forth in those revenue

6    procedures will be met by the Trust. Accordingly, there can be no assurance that the IRS would not

7    take a contrary position to the classification of the Trust as a Liquidating Trust. If the IRS were to

8    challenge successfully such classification, the federal income tax consequences to the Trust and the

9    Holders could vary from those discussed herein (including the potential for an entity-level tax

10   imposed on the Trust). There are, however, reasonable arguments that the Trust could be classified

11   as a non-grantor trust or as a partnership for U.S. federal income tax purposes if it is not treated as a

12   Liquidating Trust, both of which are also “pass-through” entities. Such alternative characterizations

13   should not result in entity-level taxes to the Trust (assuming, in the case of a non-grantor trust,

14   income of the trust is timely distributed to its beneficial owners) or materially adversely affect the

15   tax treatment of the Holders.

16          Assuming the Trust is properly classified as a Liquidating Trust, the Trust will not be subject

17   to U.S. federal income taxes at the entity level. Instead, the income, deductions and credits generated

18   by the assets of the Trust will pass through and be allocated among the Holders for U.S. federal

19   income tax purposes in accordance with their deemed ownership interests in the Trust.

20   B.     U.S. Federal Income Tax Treatment of Holders

21          The assets of the Trust will be treated for U.S. federal income tax purposes as having been

22   transferred directly to the Holders in exchange for their Debt Claims (with each such Holder

23   receiving an undivided interest therein determined on the basis of the amount of its Debt Claim and

24   the priority of distributions set forth in the Trust Agreement), and then by such Holders to the Trust

25   in exchange for the Trust Interests. Thereafter, the income, deductions and credits generated by the

26   assets of the Trust will be allocated among the Holders for U.S. federal income tax purposes in

27   accordance with their Trust Interests.

28


                                                       138
 Case 2:19-bk-24804-VZ         Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                 Desc
                               Main Document   Page 150 of 264


1           Subject to the discussion under “Accrued Interest on Debt Claims” and “Information

2    Reporting and Backup Withholding,” a Non-U.S. Holder generally should not be subject to U.S.

3    federal income taxation either upon receipt of a Trust Interest nor on its allocable share of the

4    income of the Trust or on any gain realized by such Non-U.S. Holder upon the sale, exchange or

5    retirement of the Trust Interest, unless:

6          the recognized income or gain is effectively connected with the Non-U.S. Holder’s conduct

7           of a trade or business in the United States, and if required by an applicable tax treaty,

8           attributable to a permanent establishment maintained by the Non-U.S. holder in the United

9           States; or

10

11         the non-U.S. Holder is an individual present in the U.S. for one-hundred-eighty-three (183)

12          days or more during the taxable year of the sale, and certain other requirements are met.

13

14          A Non-U.S. Holder whose income with respect to the Trust is effectively connected to the

15   conduct of a U.S. trade or business will generally be taxed as if it were a United States person unless

16   an applicable income tax treaty provides otherwise. In addition, if the Non-U.S. Holder is a

17   corporation, it may be subject to a branch profits tax with respect to such effectively connected

18   income at a rate of 30% unless a treaty applies to reduce such rate.

19                  1.      Accrued Interest on Debt Claims

20          To the extent that any portion of the Trust Interests received by a Holder is attributable to

21   accrued and unpaid interest on its Debt Claim, such amount may be includible in such Holder’s

22   gross income as ordinary interest income subject to a 30% tax rate (which rate is reduced by treaty to

23   10% if the Holder is citizen or resident of the PRC) if such accrued interest has not been included

24   previously in such Holder’s gross income for U.S. federal income tax purposes. The applicable

25   Treasury Regulations generally require that any payment on a debt instrument first be allocated to

26   interest to the extent of any accrued and unpaid interest. However, the allocation of amounts paid to

27   a debt holder as between principal on the one hand and accrued and unpaid interest on the other hand

28   is presently unclear, particularly in the distressed context. YT does not intend to report to any Holder


                                                       139
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                  Desc
                              Main Document   Page 151 of 264


1    any amount attributable to accrued and unpaid interest notwithstanding the previously mentioned

2    Treasury Regulation. However, given this Treasury Regulation, YT intends to disclose this position

3    to the IRS, and holders may, in consultation with their own tax advisors, wish to do the same. The

4    IRS could argue that the value of any Trust Interest received by a Holder should be allocated first to

5    accrued and unpaid interest up to the total amount of accrued and unpaid interest prior to allocating

6    any portion of such amounts to principal. Such argument, if successful, would result in holders being

7    required to report ordinary interest income on such value for U.S. federal income tax purposes.

8                   2.      Tax Treatment of the Late Filing Claims Reserve

9           Subject to definitive guidance from the IRS or a court of competent jurisdiction to the

10   contrary (including the issuance of applicable Treasury Regulations or the receipt of an adverse

11   determination by the IRS upon audit if not disputed by the Trustee), the Trustee intends to (i) treat

12   the Late Filing Claims Reserve as a non-grantor trust in accordance with the trust provisions of the

13   IRC (sections 641 et seq.), or such other entity deemed appropriate by the Trustee in its sole

14   discretion, (ii) file all applicable tax and information returns and, if applicable, timely pay all taxes

15   that may become due consistently with such treatment, and (iii) to the extent permitted by applicable

16   law, report consistently for federal, state and local income tax purposes. In general, a non-grantor

17   trust is taxed on any income allocated to it except to the extent such income is timely distributed to

18   its beneficiaries, in which case the income is reported by the beneficiaries.

19                  3.      Tax Classification of West Coast Conduit Entities

20          As stated above, this discussion assumes that each of the West Coast Conduit Entities is

21   treated as a “pass-through” entity (i.e., a partnership or disregarded entity) for U.S. federal income

22   tax purposes. In this regard, one of those entities, Pacific Technology, is intended to be treated and

23   will be reported as a partnership for such purposes. However, an election was mistakenly filed with

24   the IRS to treat Pacific Technology as a corporation. Subsequently, Pacific Technology filed a

25   request for withdrawal of such election. In addition, late elections to be classified as disregarded

26   entities were filed for FF Top and FF Peak. While advisors to YT and the West Coast Conduit

27   Entities believe that the withdrawal of the inadvertent election and the late elections should be

28   effective to cause each of the West Coast Conduit Entities to be classified as a “pass-through” entity


                                                       140
 Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                 Desc
                              Main Document   Page 152 of 264


1    based on published guidance and procedures from the IRS governing such elections, there is no

2    assurance that the IRS will agree with that determination. If any of the West Coast Conduit Entities

3    were to be treated as a corporation for U.S. federal income tax purposes, the resulting adverse tax

4    consequences could include corporate level taxes levied on any proceeds from the disposition of

5    stock of the FF Group held indirectly by such entity as well as potential taxes imposed on any

6    distribution of such proceeds by such entity that are ultimately allocable to the Holders. Such

7    dividends could by subject to tax at a 30% tax rate (subject to reduction under an applicable treaty).

8                   4.      Information Reporting and Backup Withholding

9           Assuming the West Coast Constituent Entities are treated as “pass-through” entities, a Non-

10   U.S. Holder that has provided the Trustee (or, in connection with the sale, exchange or retirement of

11   a Trust Interest, certain applicable intermediaries) with a validly completed original of the

12   appropriate version of IRS Form W-8 will not be subject to backup withholding or information

13   reporting with respect to the receipt of Trust Interests, payments made by the Trust derived from the

14   sale of the stock of the FF Group, or proceeds from a sale, exchange or retirement of a Trust Interest

15   unless, in each case, the Trustee or applicable payor has actual knowledge or reason to know that the

16   Non-U.S. Holder is a United States person.

17          Backup withholding is not an additional tax. A Non-U.S. Holder generally will be entitled to

18   credit any amounts withheld under the backup withholding rules against the holder’s U.S. federal

19   income tax liability, if any, or may claim a refund if certain information is timely provided to the

20   IRS.

21                  5.      Importance of Obtaining Professional Tax Assistance

22   THE FOREGOING DISCUSSION IS INTENDED ONLY AS A SUMMARY OF CERTAIN U.S.

23   FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN AND IS NOT A SUBSTITUTE

24   FOR CAREFUL TAX PLANNING WITH A TAX PROFESSIONAL. THE ABOVE DISCUSSION

25   IS FOR INFORMATION PURPOSES ONLY AND IS NOT TAX ADVICE. THE TAX

26   CONSEQUENCES ASSOCIATED WITH THE PLAN ARE IN MANY CASES UNCERTAIN

27   AND MAY VARY DEPENDING ON A HOLDER’S INDIVIDUAL CIRCUMSTANCES.

28   ACCORDINGLY, HOLDERS ARE URGED TO CONSULT THEIR TAX ADVISORS ABOUT


                                                       141
 Case 2:19-bk-24804-VZ   Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08   Desc
                         Main Document   Page 153 of 264


1    THE U.S. FEDERAL, STATE, LOCAL AND NON-U.S. INCOME AND OTHER TAX

2    CONSEQUENCES OF THE PLAN.

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                           142
 Case 2:19-bk-24804-VZ         Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                 Desc
                               Main Document   Page 154 of 264


1                                                       XI.

2                                               CONCLUSION

3             YT believes the Plan is in the best interests of all of his creditors and urges the holders of

4    Debt Claims to vote to accept the Plan, and to evidence such acceptance by returning their signed

5    Ballots so that they will be received by the Voting Agent no later than 4:00 p.m. (Beijing Time) on

6    [______], 2020.

7    Submitted By:
8    Dated:    January 27, 2020                    PACHULSKI STANG ZIEHL & JONES LLP
9
                                                   By         /s/ Malhar S. Pagay
10                                                            Richard M. Pachulski
                                                              Jeffrey W. Dulberg
11                                                            Malhar S. Pagay
12                                                            [Proposed] Attorneys for Debtor and
                                                              Debtor in Possession
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                        143
Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08          Desc
                             Main Document   Page 155 of 264


                                        EXHIBIT A

    Debtor’s First Amended Plan of Reorganization Under Chapter 11 of the Bankruptcy Code




DOCS_LA:327239.1 46353/002
 Case 2:19-bk-24804-VZ            Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                        Desc
                                  Main Document   Page 156 of 264


 1       Richard M. Pachulski (CA Bar No. 90073)
         Jeffrey W. Dulberg (CA Bar No. 181200)
 2       Malhar S. Pagay (CA Bar No. 189289)
         PACHULSKI STANG ZIEHL & JONES LLP
 3       10100 Santa Monica Blvd., 13th Floor
         Los Angeles, California 90067
 4       Telephone: 310/277-6910
         Facsimile: 310/201-0760
 5       Email: rpachulski@pszjlaw.com
                 jdulberg@pszjlaw.com
 6               mpagay@pszjlaw.com

 7       [Proposed] Counsel for Debtor and
         Debtor in Possession
 8
         Suzzanne Uhland (CA Bar No. 136852)
 9       Diana Perez (NY Bar No. 4636403)
         O’MELVENY & MYERS LLP
10       Times Square Tower
         7 Times Square
11       New York, New York 10036
         Telephone: 212/326-2000
12       Email: suhland@omm.com
                dperez@omm.com
13

14       [Proposed] Special Corporate, Litigation, and
         International Counsel for Debtor and
15       Debtor in Possession

16                                 UNITED STATES BANKRUPTCY COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
17                                       LOS ANGELES DIVISION

18   In re:                                                      Case No.: 2:19-bk-24804-VZ

19   YUETING JIA,1                                               Chapter 11

20                                     Debtor.                   DEBTOR’S FIRST AMENDED PLAN OF
                                                                 REORGANIZATION
21                                                               UNDER CHAPTER 11 OF THE
                                                                 BANKRUPTCY CODE
22
                                                                 Confirmation Hearing
23                                                               Date:       TBD
                                                                 Time:       TBD
24                                                               Place:      Courtroom 1368
                                                                             Roybal Federal Building
25                                                                           255 E. Temple Street
                                                                             Los Angeles, California 90012
26                                                               Judge:     Hon. Vincent P. Zurzolo

27
     1
      The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing address is 91
28   Marguerite Drive, Rancho Palos Verdes, CA 90275.


     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ                Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                                                Desc
                                      Main Document   Page 157 of 264


 1   ARTICLE I DEFINITIONS AND INTERPRETATION .............................................................. 2

 2            1.1.     Definitions. ............................................................................................................. 2

 3            1.2.     Interpretation, Application of Definitions, and Rules of Construction................ 12
     ARTICLE II UNCLASSIFIED CLAIMS ................................................................................... 12
 4
              2.1      Administrative Expense Claims. .......................................................................... 13
 5
              2.2      Professional Fees. ................................................................................................ 14
 6
              2.3      Priority Tax Claims.............................................................................................. 15
 7
              2.4      Domestic Support Obligations. ............................................................................ 15
 8
     ARTICLE III CLASSIFICATION OF CLAIMS ........................................................................ 16
 9            3.1      Class Identification. ............................................................................................. 16
10   ARTICLE IV TREATMENT OF CLAIMS ................................................................................ 16
11            4.1      Priority Non-Tax Claims (Class 1). ..................................................................... 16
12            4.2      U.S. Secured Claims (Class 2). ............................................................................ 17

13            4.3      Debt Claims (Class 3). ......................................................................................... 17

14   ARTICLE V ACCEPTANCE OR REJECTION OF THE PLAN .............................................. 18
              5.1      Class Acceptance Requirement. ........................................................................... 18
15
              5.2      Deemed Acceptance by Non-Voting Classes. ...................................................... 18
16
              5.3      Elimination of Vacant Classes. ............................................................................ 18
17
              5.4      Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code. .................. 19
18
     ARTICLE VI MEANS FOR IMPLEMENTATION OF THE PLAN......................................... 19
19
              6.1      Compromise of Controversies.............................................................................. 19
20            6.2      The Trust. ............................................................................................................. 19
21            6.3      Cancellation of Liens. .......................................................................................... 28
22   ARTICLE VII PLAN DISTRIBUTIONS ................................................................................... 29
23            7.1      Plan Distributions. ............................................................................................... 29

24            7.2      Allocation of Plan Distributions Between Principal and Interest ....................... 29

25            7.3      No Postpetition Interest on Claims. ..................................................................... 29
              7.4      Date of Plan Distributions. .................................................................................. 30
26
              7.5      Distribution Record Date..................................................................................... 30
27
              7.6      Delivery of Plan Distribution............................................................................... 30
28
              7.7      Unclaimed Property. ............................................................................................ 31
                                                               -i-
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ                  Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                                                Desc
                                        Main Document   Page 158 of 264


 1             7.8       Satisfaction of Claims. ......................................................................................... 31

 2             7.9       Manner of Payment Under Plan. ......................................................................... 31

 3             7.10      No Distribution in Excess of Amount of Allowed Claim. ..................................... 31
               7.11      Setoffs and Recoupments...................................................................................... 32
 4
               7.12      Withholding and Reporting Requirements. .......................................................... 33
 5
               7.13      Claims Paid by Third Parties. ............................................................................. 33
 6
     ARTICLE VIII PROCEDURES FOR RESOLVING DISPUTED CLAIMS ............................. 34
 7
               8.1       Objections to Claims; Estimation of Claims........................................................ 34
 8
               8.2       Payments and Distributions on Disputed Claims. ............................................... 35
 9             8.3       Preservation of Claims and Rights to Settle Claims. ........................................... 36
10             8.4       Expenses Incurred On or After the Effective Date............................................... 37
11   ARTICLE IX EXECUTORY CONTRACTS AND UNEXPIRED LEASES ............................ 37
12             9.1       Assumption of Contracts and Leases ................................................................... 37

13             9.2       Claims Based on Rejection of Executory Contracts or Unexpired Leases. ......... 38

14             9.3       Cure of Defaults for Assumed Executory Contracts and Unexpired Leases. ...... 38
               9.4       Insurance Policies................................................................................................ 39
15
               9.5       Reservation of Rights. .......................................................................................... 40
16
               9.6       Pre-existing Obligations to Debtor Under Executory Contracts and Unexpired
17                       Leases................................................................................................................... 40
18             9.7       Contracts and Leases Entered into After the Petition Date................................. 40

19   ARTICLE X CONDITIONS PRECEDENT TO CONFIRMATION AND THE EFFECTIVE
                 DATE ................................................................................................................ 41
20
               10.1      Conditions Precedent to Confirmation. ............................................................... 41
21             10.2      Conditions Precedent to the Effective Date. ........................................................ 41
22             10.3      Waiver of Conditions Precedent. ......................................................................... 42
23             10.4      Effect of Non-Occurrence of the Effective Date .................................................. 42
24   ARTICLE XI EFFECT OF CONFIRMATION .......................................................................... 42

25             11.1      Vesting of Assets. ................................................................................................. 42

26             11.2      Binding Effect....................................................................................................... 43
               11.3      Discharge of Claims. ........................................................................................... 43
27
               11.4      Releases................................................................................................................ 44
28

                                                                           - ii -
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ                Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                                               Desc
                                      Main Document   Page 159 of 264


 1           11.5      Exculpation and Limitation of Liability. .............................................................. 53

 2           11.6      Injunction. ............................................................................................................ 54

 3           11.7      Term of Bankruptcy Injunction or Stays. ............................................................. 55
             11.8      Termination of Subordination Rights and Settlement of Related Claims. ........... 56
 4
             11.9      Waiver of Actions Arising Under Chapter 5 of the Bankruptcy Code. ................ 56
 5
             11.10 Reservation of Rights. .......................................................................................... 57
 6
     ARTICLE XII RETENTION OF JURISDICTION .................................................................... 57
 7
     ARTICLE XIII MISCELLANEOUS PROVISIONS .................................................................. 60
 8
             13.1      Payment of Statutory Fees. .................................................................................. 60
 9           13.2      Exemption from Securities Laws.......................................................................... 60
10           13.3      Exemption from Certain Transfer Taxes.............................................................. 60
11           13.4      Dissolution of Statutory Committees and Cessation of Fee and Expense
                       Payment................................................................................................................ 61
12
             13.5      Substantial Consummation. ................................................................................. 61
13
             13.6      Expedited Determination of Postpetition Taxes. ................................................. 61
14
             13.7      Modification and Amendments. ........................................................................... 61
15           13.8      Additional Documents.......................................................................................... 62
16           13.9      Effectuating Documents and Further Transactions............................................. 62
17           13.10 Plan Supplement. ................................................................................................. 62
18           13.11 Entire Agreement. ................................................................................................ 63

19           13.12 Revocation or Withdrawal of the Plan................................................................. 63

20           13.13 Severability. ......................................................................................................... 63
             13.14 Solicitation. .......................................................................................................... 64
21
             13.15 Governing Law..................................................................................................... 64
22
             13.16 Compliance with Tax Requirements. ................................................................... 64
23
             13.17 Successors and Assigns. ....................................................................................... 65
24
             13.18 Closing of Chapter 11 Case. ................................................................................ 66
25
             13.19 Document Retention. ............................................................................................ 66
26           13.20 Conflicts. .............................................................................................................. 66
27           13.21 Service of Documents........................................................................................... 66
28           13.22 Deemed Acts......................................................................................................... 68
                                                                        - iii -
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                                       Desc
                                    Main Document   Page 160 of 264


 1           13.23 Waiver or Estoppel. ............................................................................................. 68

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                    - iv -
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ             Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08               Desc
                                   Main Document   Page 161 of 264


 1                                                  INTRODUCTION

 2                      Yueting Jia as a debtor and debtor in possession (the “Debtor” or “YT”) proposes,

 3   and is the proponent of, this chapter 11 plan of reorganization.             The Plan 2 provides for the

 4   reorganization of the Debtor under chapter 11 of the Bankruptcy Code. As set forth below and

 5   described in the Disclosure Statement, under the Plan:

 6                         holders of Allowed Administrative Expense Claims, Priority Tax Claims, Priority

 7                          Non-Tax Claims, and U.S. Secured Claims are paid in full;

 8                         holders of Allowed Debt Claims and Allowed Late Filed Debt Claims receive

 9                          their Pro Rata distribution of the Trust Interests;

10                         except as set forth in the Plan, the Debtor and the Reorganized Debtor will

11                          irrevocably and unconditionally release, waive, and discharge any Claims or

12                          Causes of Action that they have, had, or may have that are based on sections 544,

13                          547, 548, 549, and/or 550 of the Bankruptcy Code and analogous non-bankruptcy

14                          law for all purposes; and

15                         the Debtor and certain Persons and Entities release certain Persons and Entities.

16                      Holders of Claims should refer to the Disclosure Statement for a discussion of

17   the Debtor’s history, business interests, assets, financial information, as well as a summary and

18   description of the Plan. Before voting to accept or reject the Plan, holders of Claims entitled to

19   vote on the Plan are encouraged to read carefully the Plan, the Disclosure Statement, and their

20   respective exhibits and schedules in their entirety. These are the only materials approved for

21   use in soliciting acceptances or rejections of the Plan.

22

23

24

25

26

27

28
     2
         Capitalized terms are as defined in Article 1 below.

     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08            Desc
                                  Main Document   Page 162 of 264


 1                                                ARTICLE I

 2                                   DEFINITIONS AND INTERPRETATION

 3           1.1.     Definitions.

 4                    As used in the Plan, capitalized terms have the meanings set forth in this Article I

 5   (such meanings applicable to the singular and plural):

 6           1.       Administrative Expense Claim means a Claim for a cost or expense of administration

 7   of the Estate under sections 503(b) (including Claims arising under section 503(b)(9)), 507(a)(2), or

 8   507(b) of the Bankruptcy Code, including (a) any actual and necessary cost and expense of

 9   preserving the Estate incurred after the Petition Date and through the Effective Date; (b) any

10   indebtedness or obligations incurred or assumed by the Debtor after the Petition Date and through

11   the Effective Date; (c) any Allowed compensation for professional services rendered, and Allowed

12   reimbursement of expenses incurred, by a Professional retained by order of the Bankruptcy Court or

13   otherwise Allowed pursuant to section 503(b) of the Bankruptcy Code; and (d) all fees due and

14   payable pursuant to section 1930 of title 28 of the U.S. Code.

15           2.       Administrative Expense Claim Bar Date means the first Business Day that is thirty

16   (30) days after the Effective Date.

17           3.       Allowed means, with respect to any Claim, such Claim or portion thereof against or in

18   the Debtor: (a) that has been listed by the Debtor in the Schedules as liquidated in amount and not

19   disputed or contingent and for which no contrary proof of claim has been filed; (b) as to which the

20   deadline for objecting or seeking estimation has passed, and no objection or request for estimation

21   has been filed; (c) as to which any objection or request for estimation that has been filed has been

22   settled, waived, withdrawn, or denied by a Final Order; or (d) that is allowed pursuant to the terms of

23   (i) a Final Order, (ii) an agreement by and among the holder of such Claim and the Debtor or the

24   Reorganized Debtor, as applicable, or (iii) the Plan.

25           4.       Allowed Debt Claim Allocation Amount means the Allowed amount of a Debt Claim

26   together with any unpaid interest at the rate of four percent (4%) per annum from the time the

27   underlying debt arose through the Petition Date.

28

                                                        2
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                Desc
                                  Main Document   Page 163 of 264


 1           5.       Allowed Debt Claim Distribution Amount means the Allowed Debt Claim Allocation

 2   Amount minus any Other Distributions received by the holder of such Allowed Debt Claim.

 3           6.       Ballot means the form distributed to each holder of an Impaired Claim that is entitled

 4   to vote to accept or reject the Plan, on which such holder shall indicate acceptance or rejection of the

 5   Plan.

 6           7.       Bankruptcy Code means title 11 of the United States Code, 11 U.S.C. §§ 101–1532.

 7           8.       Bankruptcy Court means the United States Bankruptcy Court for the Central District

 8   of California (Los Angles Division), or such other court having jurisdiction over the Chapter 11 Case

 9   or any proceeding within, or appeal of an order entered in, the Chapter 11 Case.

10           9.       Bankruptcy Rules means the Federal Rules of Bankruptcy Procedure, the Official

11   Bankruptcy Forms, or the local rules of the Bankruptcy Court.

12           10.      Business Day means any day, other than a Saturday, Sunday, or “legal holiday”

13   (as defined in Bankruptcy Rule 9006(a)).

14           11.      Call Option means that certain call option exercisable by the Debtor under that

15   certain Restructuring Agreement dated as of December 31, 2018, by and among Smart King, the

16   Debtor, Season Smart Limited, and the other parties thereto.

17           12.      Cash means legal tender of the United States of America and equivalents thereof.

18           13.      Causes of Action means any action, claim, cause of action, controversy, demand,

19   right, action, lien, indemnity, guaranty, suit, obligation, liability, damage, judgment, account,

20   defense, offset, power, privilege, license, and franchise of any kind or character whatsoever, whether

21   known or unknown, contingent or non-contingent, matured or unmatured, suspected or unsuspected,

22   liquidated or unliquidated, disputed or undisputed, secured or unsecured, assertable directly or

23   derivatively, whether arising before, on, or after the Petition Date, in contract or in tort, in law, or in

24   equity, or pursuant to any other theory of law. For the avoidance of doubt, “Cause of Action”

25   includes: (a) any right of setoff, counterclaim, or recoupment and any claim for breach of contract or

26   for breach of duties imposed by law or in equity; (b) the right to object to Claims; (c) any claim

27   pursuant to section 362 or chapter 5 of the Bankruptcy Code; (d) any equitable remedy, including,

28   without limitation, any claim for equitable subordination, equitable disallowance, or unjust

                                                         3
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08              Desc
                                  Main Document   Page 164 of 264


 1   enrichment; (e) any claim or defense including fraud, mistake, duress, and usury, and any other

 2   defenses set forth in section 558 of the Bankruptcy Code; and (f) any cause of action or claim arising

 3   under any state or foreign fraudulent transfer law.

 4           14.      Chapter 11 Case means the case under chapter 11 of the Bankruptcy Code

 5   commenced by the Debtor in the Bankruptcy Court.

 6           15.      China Debtor List has the meaning set forth in Article 11.4(c) of the Plan.

 7           16.      China Debtor List Covenant has the meaning set forth in Article 11.4(c) of the Plan.

 8           17.      China Restrictions has the meaning set forth in Article 11.4(c) of the Plan.

 9           18.      Chinese Court has the meaning set forth in Article 11.4(c) of the Plan.

10           19.      Claim means a claim, as defined in section 101(5) of the Bankruptcy Code, against

11   the Debtor.

12           20.      Class means a category of Claims established under Article III of the Plan pursuant to

13   sections 1122 and 1123(a)(1) of the Bankruptcy Code.

14           21.      Committee means the official committee of unsecured creditors appointed in the

15   Chapter 11 Case pursuant to section 1102 of the Bankruptcy Code.

16           22.      Confirmation Date means the date upon which the Bankruptcy Court enters the

17   Confirmation Order on the docket of the Chapter 11 Case.

18           23.      Confirmation Hearing means the hearing to be held by the Bankruptcy Court to

19   consider confirmation of the Plan under section 1129 of the Bankruptcy Code, as such hearing may

20   be continued from time to time.

21           24.      Confirmation Order means the order of the Bankruptcy Court confirming the Plan

22   pursuant to section 1129 of the Bankruptcy Code, and granting other related relief.

23           25.      Creditor Trust means the 2020 Creditor Liquidating Trust for the benefit of holders

24   of Allowed Debt Claims.

25           26.      Creditor Trust Committee has the meaning set forth in Article 6.2(f) of the Plan.

26           27.      Cure Amount has the meaning set forth in Article 9.3(a) of the Plan.

27           28.      Cure Dispute has the meaning set forth in Article 9.3(c) of the Plan.

28           29.      Cure Schedule has the meaning set forth in Article 9.3(b) of the Plan.

                                                           4
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                  Desc
                                  Main Document   Page 165 of 264


 1           30.      Debt Claim means any Claim against the Debtor that is (a) not an Administrative

 2   Expense Claim, Priority Tax Claim, Priority Non-Tax Claim, or U.S. Secured Claim or (b) otherwise

 3   determined by the Bankruptcy Court to be a Debt Claim.

 4           31.      Debtor has the meaning set forth in the Introduction.

 5           32.      Disallowed means, with respect to any Claim, a Claim or any portion thereof that is

 6   not Allowed and (a) has been disallowed by a Final Order, (b) is listed in the Schedules as zero or as

 7   contingent, disputed, or unliquidated and as to which no proof of claim or request for payment of an

 8   Administrative Expense Claim has been timely filed or deemed timely filed with the Bankruptcy

 9   Court, (c) is not listed in the Schedules and as to which no proof of claim or request for payment of

10   an Administrative Expense Claim has been timely filed or deemed timely filed with the Bankruptcy

11   Court, (d) has been withdrawn by agreement of the Debtor and the holder thereof, or (e) has been

12   withdrawn by the holder thereof.

13           33.      Discharge Date means the date upon which the Court grants the Debtor a discharge

14   upon the earlier of: (a) distribution of the Trust Interests to the holders of Allowed Debt Claims and

15   (b) all Allowed Claims shall have been paid under the Plan.

16           34.      Disclosure Statement means that written disclosure statement, dated January 27,

17   2020, relating to the Plan, including, without limitation, all exhibits and schedules thereto, as the

18   same may be amended, modified, or supplemented from time to time, as approved by the

19   Bankruptcy Court pursuant to sections 1125 and 1126(b) of the Bankruptcy Code.

20           35.      Disputed Claim means a Claim that is not yet Allowed.

21           36.      Distributable Proceeds has the meaning set forth in Article 6.2(i) of the Plan.

22           37.      Distribution Event has the meaning set forth in Article 6.2(i) of the Plan.

23           38.      Distribution Record Date means the record date for purposes of making distributions

24   under the Plan on account of Allowed Claims, which date shall be the date of the commencement of

25   the Confirmation Hearing.

26           39.      Distribution Waterfall means the distribution waterfall set forth in Article 6.2(j) of

27   the Plan.

28

                                                         5
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08             Desc
                                  Main Document   Page 166 of 264


 1           40.      Domestic Support Obligations means a domestic support obligation, as defined in

 2   section 101(14A) of the Bankruptcy Code, as such obligations may be modified from time to time by

 3   a court of competent jurisdiction.

 4           41.      Effective Date means, with respect to the Plan, the Business Day selected by the

 5   Debtor on which (a) no stay of the Confirmation Order is in effect, (b) the conditions to the

 6   effectiveness of the Plan specified in Article 10.2 have been satisfied or waived (in accordance with

 7   Article 10.3), and (c) the Debtor declares the Plan effective.

 8           42.      Entity has the meaning set forth in section 101(15) of the Bankruptcy Code.

 9           43.      Estate means the estate of the Debtor created pursuant to section 541 of the

10   Bankruptcy Code upon the commencement of the Chapter 11 Case.

11           44.      FF means Faraday & Future Inc., a Delaware corporation.

12           45.      FF Global means FF Global Partners LLC, a Delaware limited liability company.

13           46.      FF Peak means FF Peak Holding Limited, a company organized in the British Virgin

14   Islands.

15           47.      FF Top means FF Top Holding Ltd., a company organized in the British Virgin

16   Islands.

17           48.      Final Order means an order or judgment entered by the Bankruptcy Court or other

18   court of competent jurisdiction: (a) that has not been reversed, stayed, modified, amended, or

19   revoked, and as to which (i) any right to appeal or seek leave to appeal, certiorari, review,

20   reargument, stay, or rehearing has been waived or (ii) the time to appeal or seek leave to appeal,

21   certiorari, review, reargument, stay, or rehearing has expired and no appeal, motion for leave to

22   appeal, or petition for certiorari, review, reargument, stay, or rehearing is pending or (b) as to which

23   an appeal has been taken, a motion for leave to appeal, or petition for certiorari, review, reargument,

24   stay, or rehearing has been filed and (i) such appeal, motion for leave to appeal or petition for

25   certiorari, review, reargument, stay, or rehearing has been resolved by the highest court to which the

26   order or judgment was appealed or from which leave to appeal, certiorari, review, reargument, stay,

27   or rehearing was sought and (ii) the time to appeal (in the event leave is granted), appeal further or

28   seek leave to appeal, certiorari, further review, reargument, stay, or rehearing has expired and no

                                                        6
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08              Desc
                                  Main Document   Page 167 of 264


 1   such appeal, motion for leave to appeal, or petition for certiorari, further review, reargument, stay, or

 2   rehearing is pending; provided, however, that no order or judgment shall fail to be a “Final Order”

 3   solely because of the possibility that a motion pursuant to sections 502(j) or 1144 of the Bankruptcy

 4   Code, rules 59 or 60 of the Federal Rules of Civil Procedure, or Bankruptcy Rules 9023 or 9024 may

 5   be filed with respect to such order or judgment.

 6           49.      Future Equity Incentive Plan has the meaning set forth in Article 6.2(k) of the Plan.

 7           50.      Impaired means, with respect to a Class of Claims, a Class that is impaired within the

 8   meaning of section 1124 of the Bankruptcy Code.

 9           51.      Initial Term has the meaning set forth in Article 6.2(g) of the Plan.

10           52.      Injunctions means those certain limitations and prohibitions imposed by preliminary

11   injunctions, freezing orders, and/or similar orders from courts in the British Virgin Islands and the

12   United States federal courts situated in the state of California.

13           53.      IPO means an initial public offering on the New York Stock Exchange, Nasdaq, the

14   Hong Kong Stock Exchange, the London Stock Exchange, or any other internationally recognized

15   stock exchange (including in the PRC) with respect to the shares of outstanding capital stock of

16   Smart King or such other relevant listing vehicle, as applicable.

17           54.      KCBI Releasing Party has the meaning set forth in Article 11.4(d).

18           55.      KCBI Settlement has the meaning set forth in Article 11.4(d).

19           56.      Key China Business Individuals are those certain Chinese individuals who have

20   entered into a KCBI Settlement with a KCBI Releasing Party. The Key China Business Individuals

21   will be identified in the Plan Supplement.

22           57.      Late Filed Debt Claim means a Debt Claim filed after the applicable deadline set by

23   the Bankruptcy Court to file proofs of claim in the Chapter 11 Case but before the occurrence of a

24   Distribution Event.

25           58.      Late Filed Debt Claim Order has the meaning set forth in Article 6.2(d) of the Plan.

26           59.      Late Filed Debt Claims Reserve means the trust established for the benefit of holders

27   of Allowed Late Filed Debt Claims.

28           60.      Lien means a lien as defined in section 101(37) of the Bankruptcy Code.

                                                         7
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08              Desc
                                  Main Document   Page 168 of 264


 1           61.      Liquidation Event means a (a) liquidation through an assignment for the benefit of

 2   creditors, a receivership, a case under chapter 7 of the Bankruptcy Code, or a similar insolvency

 3   proceeding of Smart King or future public listing vehicle for the global subsidiaries of FF, (b) a

 4   liquidating case of FF under chapter 11 of the Bankruptcy Code, or (c) a reorganization case of FF

 5   under chapter 11 of the Bankruptcy Code that materially reduces the percentage ownership of the

 6   Trust other than by virtue of an equity investment or equity incentive.

 7           62.      Marketable Securities has the meaning set forth in Article 6.2(i) of the Plan.

 8           63.      New PT Units has the meaning set forth in Article 6.2(a) of the Plan.

 9           64.      Non-Debt Claim means any Claim against the Debtor that is (a) not a Debt Claim or

10   (b) otherwise determined by the Bankruptcy Court to be a Non-Debt Claim.

11           65.      Other Distributions means (a) any amounts the holder of an Allowed Debt Claim

12   actually receives from the primary obligor or any guarantor besides the Debtor, of such Debt Claim

13   based on such holder’s contractual agreement with such primary obligor or guarantor, minus (b) any

14   amounts such holder actually receives upon the disposition of any assets that (i) have already been

15   collateralized by the Debtor or any other Person or Entity, (ii) have already been pledged by the

16   Debtor or any other Person or Entity, and (iii) the Debtor, Wei Gan, or any other Person or Entity

17   own, and that have been seized, attached, or frozen by Chinese judiciary authorities minus (c) if the

18   primary debt obligation underlying such Debt Claim is satisfied in whole or in part by conversion to

19   equity in any jurisdiction, the corresponding reduction in the amount of the Debt Claim on account

20   of such conversion.

21           66.      Pacific Technology means Pacific Technology Holding LLC, a Delaware limited

22   liability company.

23           67.      Person means person as defined in section 101(41) of the Bankruptcy Code.

24           68.      Petition Date means the date on which the Debtor filed his petition for relief

25   commencing the Chapter 11 Case.

26           69.      Plan means this first modified plan of reorganization under chapter 11 of the

27   Bankruptcy Code, including the exhibits and schedules hereto and the Plan Supplement, as may be

28

                                                         8
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08              Desc
                                  Main Document   Page 169 of 264


 1   amended, supplemented, or modified from time to time in accordance with the Bankruptcy Code, the

 2   Bankruptcy Rules, and the terms hereof.

 3           70.      Plan Distribution means a payment or distribution under the Plan to holders of

 4   Allowed Claims or other eligible Entities.

 5           71.      Plan Supplement means the compilation of documents (or forms or summary of

 6   material terms thereof), schedules, and exhibits to the Plan (in each case as may be altered, amended,

 7   modified, or supplemented from time to time in accordance with the terms hereof and in accordance

 8   with the Bankruptcy Code and the Bankruptcy Rules) to be filed no later than five (5) days before

 9   the Voting Deadline or such later date as the Bankruptcy Court may approve, including: (a) form

10   and/or definitive agreements and related documents with respect to the Trust Agreement; (b) the

11   Schedule of Rejected Contracts and Leases; (c) the list of Key China Business Individuals; and (d)

12   the identity of the initial Trustee and the initial Creditor Trust Committee.

13           72.      Plan Term Sheet means that certain Plan Term Sheet attached as Exhibit B to the

14   Disclosure Statement.

15           73.      PRC means the People’s Republic of China.

16           74.      Preferred PT Units has the meaning set forth in Article 6.2(a) of the Plan.

17           75.      Priority Non-Tax Claim means any Claim entitled to priority in right of payment

18   under section 507(a) of the Bankruptcy Code that is not an Administrative Expense Claim or a

19   Priority Tax Claim.

20           76.      Priority Tax Claim means any Claim entitled to priority in payment as specified in

21   section 507(a)(8) of the Bankruptcy Code.

22           77.      Pro Rata means the proportion that an Allowed Claim in a particular Class bears to

23   the aggregate amount of Allowed Claims in that Class, or the proportion that Allowed Claims in a

24   particular Class bear to the aggregate amount of Allowed Claims in a particular Class and other

25   Classes entitled to share in the same recovery as such Allowed Claim under the Plan.

26           78.      Professional means an Entity (a) employed in the Chapter 11 Case pursuant to

27   sections 327, 328, 363, or 1103 of the Bankruptcy Code or otherwise, or (b) seeking or awarded

28

                                                         9
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08             Desc
                                  Main Document   Page 170 of 264


 1   compensation or reimbursement of expenses in connection with the Chapter 11 Case pursuant to

 2   section 503(b)(4) of the Bankruptcy Code.

 3           79.      PT LLCA means that certain Third Amended and Restated Limited Liability

 4   Company Agreement of Pacific Technology dated July 5, 2019.

 5           80.      Released Parties means, collectively, (a) the Debtor and the Estate; (b) all Persons

 6   engaged or retained by the Debtor in connection with the Chapter 11 Case (including in connection

 7   with the preparation of and analyses relating to the Disclosure Statement and the Plan); and (c) any

 8   and all advisors, attorneys, actuaries, financial advisors, accountants, investment bankers, agents,

 9   professionals, and representatives of each of the foregoing Persons and Entities (whether current or

10   former, in each case in his, her, or its capacity as such).

11           81.      Releasing Parties means, collectively, and each solely in its capacity as such: (a)

12   each Released Party; (b) each holder of a Non-Debt Claim that either (i) votes to accept the Plan or

13   (ii) is conclusively deemed to have accepted the Plan; and (c) all other holders of Non-Debt Claims

14   to the extent permitted by law.

15           82.      Reorganized Debtor means the Debtor as reorganized under the Plan, and any

16   successor thereto on or after the Effective Date.

17           83.      Retained Actions has the meaning set forth in Article 8.3 of the Plan.

18           84.      Schedule of Rejected Contracts and Leases means a schedule of the executory

19   contracts and unexpired leases to be rejected pursuant to section 365 of the Bankruptcy Code and

20   Article 9.1 hereof.

21           85.      Schedules means the schedules of assets and liabilities to be filed by the Debtor on

22   October 17, 2019, as required by section 521 of the Bankruptcy Code and Bankruptcy Rule 1007,

23   including any supplements or amendments thereto through the Confirmation Date.

24           86.      Securities Act means the Securities Act of 1933, and all rules and regulations

25   promulgated thereunder.

26           87.      SK M&A means that certain Fifth Amended and Restated Memorandum and Articles

27   of Association of Smart King dated October 12, 2019.

28

                                                         10
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                  Desc
                                  Main Document   Page 171 of 264


 1           88.      Smart King means Smart King Ltd., a company formed under the laws of the

 2   Cayman Islands.

 3           89.      Smart King Transfer Right means the Debtor’s contractual right to direct Pacific

 4   Technology to direct FF Peak to direct FF Top to transfer the Trust Smart King Shares to the Trust.

 5           90.      Standstill Period has the meaning set forth in Article 11.4(c) of the Plan.

 6           91.      Term has the meaning set forth in Article 6.2(g) of the Plan.

 7           92.      Trust means, collectively, the Creditor Trust and the Late Filed Debt Claims Reserve.

 8           93.      Trust Agreement means that certain Trust Agreement, by and among, the Debtor and

 9   the Trustee, on substantially similar terms as described in the Plan Term sheet. A form of the Trust

10   Agreement will be included in the Plan Supplement.

11           94.      Trust Assets has the meaning set forth in Article 6.2(b) of the Plan.

12           95.      Trust Distributions means distributions paid from the Trust.

13           96.      Trust Election means the election by a holder of an Administrative Expense Claim,

14   Priority Tax Claim, Priority Non-Tax Claim, or U.S. Secured Claim to receive their pro rata share of

15   the Trust Assets pursuant to the Distribution Waterfall on the dates of distributions to holders of the

16   Trust Interests in lieu of their assigned recoveries under the Plan.

17           97.      Trust Interest has the meaning set forth in Article 6.2 of the Plan.

18           98.      Trust Smart King Shares has the meaning set forth in Article 6.2(a) of the Plan.

19           99.      Trustee has the meaning set forth in Article 6.2(e) of the Plan.

20           100.     Unimpaired means, with respect to any Claim, or a Class of Claims, that is

21   unimpaired within the meaning of section 1124 of the Bankruptcy Code.

22           101.     U.S. Secured Claim means a Claim against the Debtor that is secured by a valid,

23   unavoidable, perfected, and enforceable Lien on, or security interest in, property of the Debtor

24   located in the United States, or that has the benefit of rights of setoff under section 553 of the

25   Bankruptcy Code, but only to the extent of the value of the holder’s interest in the Debtor’s interest

26   in such property, or to the extent of the amount subject to setoff, the value of which shall be

27   determined as provided in section 506 of the Bankruptcy Code.

28           102.     U.S. Trustee means the United States Trustee for the Central District of California.

                                                         11
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                Desc
                                    Main Document   Page 172 of 264


 1           103.     Voting Agent means Epiq Corporate Restructuring, LLC.

 2           104.     Voting Deadline means 4:00 p.m. (Beijing Time) on March 19, 2020.

 3           105.     Warrant has the meaning set forth in Article 6.2(a) of the Plan.

 4           106.     WG Settlement has the meaning set forth in Article 11.4(e) of the Plan.

 5           107.     Yidao Claims has the meaning set forth in Article 6.2(b) of the Plan.

 6           108.     YT Claims has the meaning set forth in Article 11.4(c) of the Plan.

 7           1.2.     Interpretation, Application of Definitions, and Rules of Construction.

 8                    (a)         For purposes of the Plan and unless otherwise specified herein (i) the rules of

 9   construction set forth in section 102 of the Bankruptcy Code shall apply; (ii) any term that it not

10   defined herein, but that is used in the Bankruptcy Code or Bankruptcy Rules, shall have the meaning

11   given to the term in the Bankruptcy Code or Bankruptcy Rules, as applicable; (iii) any reference in

12   the Plan to an existing document, schedule, or exhibit, whether or not filed with the Bankruptcy

13   Court, shall mean such document, schedule, or exhibit, as it may have been or may be amended,

14   modified, or supplemented; (iv) any reference to an Entity as a holder of a Claim includes that

15   Entity’s permitted successors and assigns; and (v) all references to statutes, regulations, orders, rules

16   of courts, and the like shall mean as amended from time to time, as applicable to the Chapter 11

17   Case, unless otherwise stated.

18                    (b)         In computing any period of time prescribed or allowed by the Plan, the

19   provisions of Bankruptcy Rule 9006(a) shall apply.

20                    (c)         All references in the Plan to monetary figures refer to currency of the United

21   States of America.

22                                                     ARTICLE II

23                                             UNCLASSIFIED CLAIMS

24                    In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative

25   Expense Claims, Priority Tax Claims, and Domestic Support Obligations have not been classified

26   for purposes of voting or receiving distributions. Rather, all such Claims are treated separately as

27   unclassified Claims as set forth in this Article II, and the holders thereof are not entitled to vote on

28   the Plan.

                                                            12
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08          Desc
                                    Main Document   Page 173 of 264


 1           2.1      Administrative Expense Claims.

 2                    (a)         Filing Administrative Expense Claims. The holder of an Administrative

 3   Expense Claim, other than (i) a Claim covered by Article 2.2, (ii) a liability incurred and payable in

 4   the ordinary course of business by the Debtor after the Petition Date, (iii) timely filed and Allowed

 5   Claims arising under section 503(b)(9) of the Bankruptcy Code, or (iv) an Administrative Expense

 6   Claim that has been Allowed on or before the Administrative Expense Claim Bar Date, must file and

 7   serve on the Reorganized Debtor a request for payment of such Administrative Expense Claim so

 8   that it is received no later than the Administrative Expense Claim Bar Date pursuant to the

 9   procedures specified in the Confirmation Order and the notice of the Effective Date. Holders

10   required to file and serve, who fail to file and serve, a request for payment of Administrative

11   Expense Claims by the Administrative Expense Claim Bar Date shall be forever barred,

12   estopped, and enjoined from asserting such Administrative Expense Claims against the Debtor

13   or Reorganized Debtor and their property, and such Administrative Expense Claims shall be

14   deemed discharged as of the Effective Date. All such Claims shall, as of the Effective Date, be

15   subject to the permanent injunction set forth in Article 11.6 hereof. Notwithstanding the

16   foregoing, pursuant to section 503(b)(1)(D) of the Bankruptcy Code, no governmental unit shall be

17   required to file a request for payment of any Administrative Expense Claim of a type described in

18   sections 503(b)(1)(B) or 503(b)(1)(C) of the Bankruptcy Code as a condition to such Claim being

19   Allowed.

20                    (b)         Allowance of Administrative Expense Claims. An Administrative Expense

21   Claim, with respect to which a request for payment has been properly and timely filed pursuant to

22   Article 2.1(a) shall become an Allowed Administrative Expense Claim if no objection to such

23   request is filed with the Bankruptcy Court and served on the Debtor and the requesting party on or

24   before the one-hundred twentieth (120th) day after the Effective Date, as the same may be modified

25   or extended by order of the Bankruptcy Court. If an objection is timely filed, the Administrative

26   Expense Claim shall become an Allowed Administrative Expense Claim only to the extent allowed

27   by Final Order or as such Claim is settled, compromised, or otherwise resolved pursuant to Article

28   8.3.

                                                         13
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08            Desc
                                    Main Document   Page 174 of 264


 1                    (c)         Payment of Allowed Administrative Expense Claims. Except to the extent that

 2   an Administrative Expense Claim has already been paid during the Chapter 11 Case, the holder of an

 3   Allowed Administrative Expense Claim agrees to a less favorable treatment, or the Holder of an

 4   Allowed Administrative Expense Claim makes a Trust Election, and except as provided in Article

 5   2.2, each holder of an Allowed Administrative Expense Claim against the Debtor shall receive, in

 6   full and complete settlement, release, and discharge of such Claim, Cash equal to the unpaid amount

 7   of such Allowed Administrative Expense Claim on the latest of (i) the Effective Date or as soon

 8   thereafter as reasonably practicable; (ii) 30 days after the date on which such Administrative

 9   Expense Claim becomes Allowed; (iii) the date on which such Administrative Expense Claim

10   becomes due and payable in the ordinary course of the Debtor’s business in accordance with the

11   terms and subject to the conditions of any agreements or understandings governing, or other

12   documents relating to, such Allowed Administrative Expense Claim; and (iv) such other date as may

13   be agreed to by such holder and the Debtor or Reorganized Debtor.

14           2.2      Professional Fees.

15                    (a)         Final Fee Applications. Each Professional requesting compensation pursuant

16   to sections 327, 328, 330, 331, 363, 503(b), or 1103 of the Bankruptcy Code for services rendered in

17   connection with the Chapter 11 Case before the Effective Date shall (i) file with the Bankruptcy

18   Court, and serve on the Reorganized Debtor, an application for allowance of final compensation and

19   reimbursement of expenses in the Chapter 11 Case on or before the forty-fifth (45th) day following

20   the Effective Date, and (ii) after notice and a hearing in accordance with the procedures established

21   by the Bankruptcy Code and Bankruptcy Rules and any prior orders of the Bankruptcy Court in the

22   Chapter 11 Case, be paid in full, in Cash, in such amounts as are Allowed.

23                    (b)         Ordinary Course Professional Fees and Expenses. The immediately preceding

24   paragraph shall not affect any professional-service Entity that is permitted to receive, and the Debtor

25   is permitted to pay, without seeking further authority from the Bankruptcy Court, compensation for

26   services and reimbursement of professional fees and expenses in the ordinary course of business

27   (and in accordance with any relevant prior order of the Bankruptcy Court), the payments for which

28   may continue notwithstanding the occurrence of confirmation of the Plan.

                                                           14
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08              Desc
                                    Main Document   Page 175 of 264


 1                    (c)         Post-Effective Date Fees and Expenses. From and after the Effective Date, the

 2   Reorganized Debtor may, upon submission of appropriate documentation and in the ordinary course

 3   of business, pay the post-Effective Date charges incurred by the Reorganized Debtor for any

 4   Professional’s fees, disbursements, expenses, or related support services without application to or

 5   approval from the Bankruptcy Court. On the Effective Date, any requirement that Professionals

 6   comply with sections 327 through 331 and 1103 of the Bankruptcy Code in seeking retention or

 7   compensation for services rendered after such date shall terminate, and the Reorganized Debtor may

 8   employ and pay any Professional for fees and charges incurred from and after the Effective Date in

 9   the ordinary course of business without any notice to or approval of the Bankruptcy Court.

10           2.3      Priority Tax Claims.

11                    Except to the extent that a holder of an Allowed Priority Tax Claim agrees to a less

12   favorable treatment, each holder of an Allowed Priority Tax Claim against the Debtor shall receive,

13   in full and complete settlement, release, and discharge of such Claim, Cash equal to the unpaid

14   amount of such Allowed Priority Tax Claim on the latest of (a) the Effective Date or as soon

15   thereafter as reasonably practicable; (b) 30 days after the date on which such Priority Tax Claim

16   becomes Allowed; (c) the date on which such Priority Tax Claim becomes due and payable; and

17   (d) such other date as may be mutually agreed to by and among such holder and the Debtor or

18   Reorganized Debtor; provided, however, that the Reorganized Debtor shall be authorized, at his

19   option, and in lieu of payment in full, in Cash, of an Allowed Priority Tax Claim as provided above,

20   to make deferred Cash payments on account thereof in the manner and to the extent permitted under

21   section 1129(a)(9)(C) of the Bankruptcy Code.

22           2.4      Domestic Support Obligations.

23                    On the Effective Date, the Debtor shall make any payments to comply with any

24   postpetition unfunded obligations on account of any Domestic Support Obligations, if any such

25   obligations exist, as may be required for the Debtor to be current with respect to such Domestic

26   Support Obligations as of the Effective Date pursuant to section 1129(a)(14) of the Bankruptcy

27   Code. After the Effective Date, the Debtor shall timely make all payments on account of Domestic

28   Support Obligations to the parties entitled to receive such payments, if any such obligations exist, in

                                                            15
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                 Desc
                                    Main Document   Page 176 of 264


 1   each case at the times and in the amounts required by the agreements and orders evidencing such

 2   Domestic Support Obligations, as such agreements may from time to time be modified in accordance

 3   with applicable law.

 4                                                     ARTICLE III

 5                                          CLASSIFICATION OF CLAIMS

 6                    The following table designates the Classes of Claims against the Debtor, and specifies

 7   which Classes are (a) Impaired or Unimpaired; (b) entitled to vote to accept or reject the Plan in

 8   accordance with section 1126 of the Bankruptcy Code; and (c) deemed to accept the Plan. A Claim

 9   or portion thereof is classified in a particular Class only to the extent that such Claim or portion

10   thereof qualifies within the description of such Class and is classified in a different Class to the

11   extent that the portion of such Claim qualifies within the description of such different Class.

12           3.1      Class Identification.

13                    Claims against the Debtor are classified as follows:

14   Class                        Description                 Impairment             Entitled to Vote
15      1      Priority Non- Tax Claims                        Unimpaired         No (deemed to accept)
16
        2      U.S. Secured Claims                             Unimpaired         No (deemed to accept)
17
        3      Debt Claims                                        Impaired                  Yes
18
                                                       ARTICLE IV
19
                                                TREATMENT OF CLAIMS
20
             4.1      Priority Non-Tax Claims (Class 1).
21
                      (a)         Classification. Class 1 consists of all Priority Non-Tax Claims.
22
                      (b)         Treatment. Except to the extent that a holder of an Allowed Priority Non-Tax
23
     Claim agrees to less favorable treatment or makes a Trust Election, on the Effective Date or as soon
24
     thereafter as practicable, each holder of an Allowed Priority Non-Tax Claim shall receive, at the
25
     option of the Debtor and in full and complete settlement, release, and discharge of, and in exchange
26
     for, such Claim (i) payment in full in Cash or (ii) other treatment rendering such Claim Unimpaired.
27

28

                                                             16
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08              Desc
                                    Main Document   Page 177 of 264


 1   Any Allowed Class 1 Claim not due and owing on the Effective Date shall be paid in full, in Cash,

 2   when it becomes due and owing.

 3                    (c)         Impairment and Voting. Class 1 is Unimpaired. Holders of Claims in Class 1

 4   are conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy

 5   Code, and accordingly, are not entitled to vote to accept or reject the Plan.

 6           4.2      U.S. Secured Claims (Class 2).

 7                    (a)         Classification. Class 2 consists of all U.S. Secured Claims.

 8                    (b)         Treatment. Except to the extent that a holder of an Allowed U.S. Secured

 9   Claim agrees to less favorable treatment or makes a Trust Election, on the Effective Date or as soon

10   thereafter as practicable, each holder of an Allowed U.S. Secured Claim shall receive, at the option

11   of the Debtor and in full and complete settlement, release, and discharge of, and in exchange for,

12   such Claim (i) payment in full in Cash, (ii) delivery of collateral securing any such Claim,

13   (iii) reinstatement pursuant to section 1124 of the Bankruptcy Code, or (iv) other treatment rendering

14   such Claim Unimpaired.

15                    (c)         Impairment and Voting. Class 2 is Unimpaired. Holders of Claims in Class 2

16   are conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy

17   Code, and accordingly, are not entitled to vote to accept or reject the Plan.

18           4.3      Debt Claims (Class 3).

19                    (a)         Classification. Class 3 consists of all Debt Claims.

20                    (b)         Treatment. Except to the extent that a holder of an Allowed Debt Claim agrees

21   to less favorable treatment, each holder of an Allowed Debt Claim shall receive, in full and complete

22   settlement, release, and discharge of, and in exchange for, such Claim, its Pro Rata share of the Trust

23   Interests, which distribution shall be made in accordance with Article 6.2 of the Plan.

24                    (c)         Impairment and Voting. Class 3 is Impaired. Holders of Claims in Class 3 are

25   entitled to vote to accept or reject the Plan.

26

27

28

                                                             17
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ             Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08             Desc
                                   Main Document   Page 178 of 264


 1                                                 ARTICLE V

 2                                ACCEPTANCE OR REJECTION OF THE PLAN

 3           5.1      Class Acceptance Requirement.

 4                    Pursuant to section 1126(c) of the Bankruptcy Code, and except as otherwise

 5   provided in section 1126(e) of the Bankruptcy Code, an Impaired Class of Claims shall have

 6   accepted the Plan if it is accepted by at least two thirds (2/3) in dollar amount and more than one-

 7   half (1/2) in number of holders of the Allowed Claims in such Class that have voted on the Plan.

 8           5.2      Deemed Acceptance by Non-Voting Classes.

 9                    If a Class contains Claims eligible to vote and no holder of a Claim eligible to vote in

10   such Class votes to accept or reject the Plan, the Plan shall be deemed accepted by such Class.

11           5.3      Elimination of Vacant Classes.

12                    Any Class of Claims that does not have at least one holder of an Allowed Claim or a

13   Claim temporarily Allowed as of the date of the Confirmation Hearing shall be deemed eliminated

14   from the Plan for purposes of voting to accept or reject the Plan and for purposes of determining

15   acceptance or rejection of the Plan pursuant to section 1129(a)(8) of the Bankruptcy Code.

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         18
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ             Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08           Desc
                                   Main Document   Page 179 of 264


 1           5.4      Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code.

 2                    Section 1129(b) of the Bankruptcy Code provides for confirmation (or “cram-down”)

 3   of a plan of reorganization even if the plan is not accepted or deemed accepted by all impaired

 4   classes of claims, as long as at least one impaired class of claims has voted to accept the plan and

 5   certain other requirements are met. Subject to Article 13.7 of the Plan, the Debtor reserves the right

 6   to alter, amend, modify, revoke, or withdraw the Plan or any related document in order to satisfy the

 7   requirements of section 1129(b) of the Bankruptcy Code. The Debtor also reserves the right to

 8   request confirmation of the Plan, as it may be modified, supplemented, or amended from time to

 9   time, with respect to any Class that affirmatively votes to reject the Plan.

10                                                ARTICLE VI

11                                MEANS FOR IMPLEMENTATION OF THE PLAN

12           6.1      Compromise of Controversies.

13                    In consideration for the Plan Distributions, releases, and other benefits provided

14   under the Plan, upon the Effective Date, the provisions of the Plan constitute a good faith

15   compromise and settlement of all Claims and controversies relating to any Allowed Claim or any

16   Plan Distribution to be made on account thereof or otherwise resolved under the Plan.

17                    The Plan shall be deemed a motion to approve the good faith compromise and

18   settlement of all such Claims and controversies pursuant to Bankruptcy Rule 9019, and the entry of

19   the Confirmation Order shall constitute the Bankruptcy Court’s approval of such compromise and

20   settlement under section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, as well as a

21   finding by the Bankruptcy Court that such settlement and compromise is fair, equitable, reasonable,

22   and in the best interests of the Debtor and his Estate. All Plan Distributions made in accordance with

23   the Plan are intended to be, and shall be, final.

24           6.2      The Trust.

25                    Each holder of an Allowed Debt Claim or Allowed Late Filed Debt Claim shall

26   receive a beneficial interest (a “Trust Interest”) in the Creditor Trust or the Late Filed Debt Claims

27   Reserve, as applicable, based on the formulas set forth below. The Trust will preserve, hold, manage,

28   and maximize the Trust Assets for use in paying and satisfying the holders’ Claims upon the earlier

                                                         19
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ                  Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08             Desc
                                        Main Document   Page 180 of 264


 1   to occur of (x) the consummation of a Liquidation Event or a Distribution Event and (y) the

 2   termination of the Trust in accordance with the Trust Agreement.

 3                    (a)         Corporate Structure and Governance.

 4                    On the Effective Date, the managing member of Pacific Technology shall amend the

 5   PT LLCA to:

 6                                (i)      provide that the Trust is a member of Pacific Technology and the

 7                                         holder of 100% of the preferred membership units of Pacific

 8                                         Technology (the “Preferred PT Units”);

 9                                (ii)     issue new units of Pacific Technology to the Trust (the “New PT

10                                         Units”), entitling the Trust to 100% of the economic value of

11                                         147,058,823 Class B shares of Smart King (the “Trust Smart King

12                                         Shares”); and

13                                (iii)    grant the Trust a fully paid-up warrant to receive the Trust Smart King

14                                         Shares consistent with the Smart King Transfer Right with no further

15                                         action by the Debtor, exercisable upon the dissolution of the

16                                         Injunctions (the “Warrant”).

17                    The Preferred PT Units and the New PT Units shall vest in the Trust free and clear of

18   any and all liens, claims, encumbrances, contractual restrictions, and other interests pursuant to

19   section 363 of the Bankruptcy Code; provided that the Preferred PT Units and the New PT Units

20   shall be subject to the PT LLCA as amended on the Effective Date pursuant to, and consistent in all

21   material respects with, the Plan Term Sheet and the Plan.

22                    Upon the dissolution of the Injunctions, the Warrant shall be deemed automatically

23   exercised and FF Top shall transfer the Trust Smart King Shares directly to the Trust pursuant to the

24   SK M&A. Upon the indefeasible transfer of the Trust Smart King Shares to the Trust pursuant to the

25   Warrant, the New PT Units shall be deemed retired.

26                    (b)         Trust Assets.

27                    The assets of the Trust shall consist of the following (collectively, the “Trust

28   Assets”):

                                                              20
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ                  Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08             Desc
                                        Main Document   Page 181 of 264


 1                                (i)      100% of the Preferred PT Units;

 2                                (ii)     100% of the New PT Units;

 3                                (iii)    the Warrant;

 4                                (iv)     following the exercise of the Warrant and the indefeasible transfer of

 5                                         the Trust Smart King Shares to the Trust, the Trust Smart King Shares;

 6                                (v)      any financial assets of the Debtor (i.e., accounts, security, or real

 7                                         property) located in the PRC after satisfaction of any claims

 8                                         recoverable from such assets under applicable law;

 9                                (vi)     all interests, claims, and Causes of Action owned by the Debtor

10                                         (including through any nominee) in connection with Beijing Dongfang

11                                         Cheyun Information Technology Co., Ltd. (the “Yidao Claims”);

12                                (vii)    property transferred to the Trust under section 542 of the Bankruptcy

13                                         Code in accordance with Article 11.9 of the Plan;

14                                (viii) subject to certain rights of FF Global in connection with the Call

15                                         Option, the disposition of such Call Option as set forth below in

16                                         Article 6.2(l) of the Plan; and

17                                (ix)     the Trust expense funded amount contributed to the Trust by a

18                                         postpetition lender as provided in the Plan Term Sheet.

19                    (c)         Voting Rights With Respect to the Trust Assets.

20                    The Trustee shall exercise all voting rights, if any, with respect to the Trust Smart

21   King Shares owned by the Trust after the exercise of the Warrant. Prior to the occurrence of an IPO,

22   the Debtor will use commercially reasonable efforts to provide the Creditor Trust Committee with

23   observer rights regarding the committee meetings held by the committee of managers of FF Global.

24

25

26

27

28

                                                               21
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08             Desc
                                    Main Document   Page 182 of 264


 1                    (d)         Late Filed Debt Claims Reserve.

 2                    On the Effective Date, the Trustee shall (i) establish the Late Filed Debt Claims

 3   Reserve for the benefit of any Allowed Late Filed Debt Claims and (ii) transfer 10% of the Trust

 4   Assets to the Late Filed Debt Claims Reserve. The Late Filed Debt Claims Reserve will have no

 5   operations other than to make distributions to holders of Late Filed Debt Claims in accordance with

 6   the Trust Agreement and will be managed by the Trustee pursuant to a separate trust agreement with

 7   substantially similar governance terms as the Trust Agreement. At the conclusion of the Standstill

 8   Period, any unallocated assets in the Late Filed Debt Claims Reserve shall revert to the Creditor

 9   Trust for the ratable benefit of holders of Allowed Debt Claims.

10                    In order for a Late Filed Debt Claim to be Allowed and participate in the Late Filed

11   Debt Claims Reserve, the Debtor and the Trustee shall make commercially reasonable efforts to

12   agree that allowance of such Late Filed Debt Claim in a particular amount is in the best interests of

13   the Debtor and the Trust. If the Debtor and the Trustee do not agree to the allowance or amount of

14   any Late Filed Debt Claim, the Debtor may, upon notice and a hearing, seek entry of a Bankruptcy

15   Court order allowing such Late Filed Debt Claim (a “Late Filed Debt Claim Order”). In seeking any

16   Late Filed Debt Claim Order, the Debtor shall bear the burden of demonstrating to the Bankruptcy

17   Court that allowance of such Late Filed Debt Claim is in the best interests of the Debtor and the

18   Trust.

19                    (e)         Appointment of the Trustee.

20                    There shall be one (1) trustee (the “Trustee”) of the Trust. The initial Trustee shall be

21   disclosed in the Plan Supplement. Any successor Trustee shall be selected by majority vote of the

22   Creditor Trust Committee in accordance with the Trust Agreement, which shall set forth certain

23   criteria with respect to the relevant experience and qualifications for the Trustee.

24                    The Trustee shall act as a fiduciary and shall not be personally liable in connection

25   with the affairs of the Trust or to any person except for such of the Trustee’s acts or omissions that

26   constitute fraud, willful misconduct, or gross negligence, as determined by a final order of a court of

27   competent jurisdiction. In addition, the Trustee shall be indemnified by the Trust against and held

28   harmless by the Trust from any losses, claims, damages, liabilities, or expenses (including, without

                                                           22
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08           Desc
                                    Main Document   Page 183 of 264


 1   limitation, attorneys’ fees, disbursements, and related expenses) to which the Trustee may become

 2   subject in connection with any action, suit, proceeding, or investigation brought or threatened against

 3   the Trustee in connection with any matter arising out of or related to the Trust Agreement or the

 4   affairs of the Trust (other than in respect of acts or omissions that constitute fraud, willful

 5   misconduct, or gross negligence, as determined by a court of competent jurisdiction). The Trustee

 6   shall be entitled to obtain customary fiduciary and/or errors and omissions liability insurance and

 7   engage independent legal counsel and financial advisors to assist with its evaluation of any matters

 8   with respect to the Trust, including any Liquidation Event.

 9                    The Trustee shall be compensated by the Trust from Trust Assets pursuant to the

10   Trust Agreement. The Trustee shall be entitled to reimburse itself out of any available cash in the

11   Trust, for its actual out-of-pocket expenses and shall be indemnified by the Trust from Trust Assets

12   against and from any and all loss, liability, expense, or damage, which the Trustee may sustain in

13   good faith and without willful misconduct, gross negligence, or fraud in the exercise and

14   performance of any of the powers and duties of the Trustee under the Trust Agreement.

15                    The Trustee may resign upon not less than sixty (60) days’ advance written notice to

16   the Creditor Trust Committee, with such resignation to take effect once a replacement Trustee has

17   been appointed. The Creditor Trust Committee may remove the Trustee in the event the Trustee

18   commits any act or omission that constitutes fraud, breach of fiduciary duty, willful misconduct, or

19   gross negligence. Upon the removal of the Trustee as set forth in the immediately preceding

20   sentence, the Creditor Trust Committee shall have the right to appoint a replacement Trustee, subject

21   to approval by the Debtor (which approval shall not be unreasonably withheld).

22                    (f)         Creditor Trust Committee.

23                    Holders of Trust Interests will be represented by a committee that shall consist of no

24   more than five (5) creditors holding of Allowed Debt Claims, or their designees (the “Creditor Trust

25   Committee”), the responsibilities and governance of which are set forth in the Plan Term Sheet. The

26   initial members of the Creditor Trust Committee must be acceptable to the Committee and will be

27   disclosed in the Plan Supplement.

28

                                                              23
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08           Desc
                                    Main Document   Page 184 of 264


 1                    (g)         Term of the Trust.

 2                    The term of the Trust (the “Term”) will initially extend until the fifth (5th)

 3   anniversary of the Effective Date (the “Initial Term”). If the completion of an IPO occurs during the

 4   Initial Term, the Term and the Standstill Period shall be automatically extended through the

 5   conclusion of the selloff period for the Marketable Securities as set forth on Exhibit B to the Plan

 6   Term Sheet. If the completion of the IPO has not occurred during the Initial Term, the Trustee may

 7   elect to extend the Term for successive one-year periods (or such other periods as the Trustee

 8   determines to be appropriate) to the extent necessary to allow for orderly liquidation of any

 9   remaining Trust Assets.

10                    The Trustee shall dissolve and wind up the Trust and distribute the Trust Assets upon

11   the expiration of (i) the Initial Term if no extension (automatic or otherwise) is exercised or (ii) the

12   expiration of any extended Term of the Trust. The Trustee may dissolve the Trust before the end of

13   the Initial Term or any extended Term if: (x) all of the Trust Assets have been distributed in

14   accordance with the Distribution Waterfall and the Debtor has approved the dissolution of the Trust

15   or (y) upon a Liquidation Event. Upon termination of the Trust, the Trustee will obtain a valuation of

16   the Trust Assets as of the termination date (performed by an independent valuation firm selected by

17   the Trustee and approved by the Creditor Trust Committee and the Debtor) and shall, as promptly as

18   practicable following the completion of the independent valuation, distribute the Trust Assets in kind

19   to the holders of Allowed Debt Claims in accordance with the distribution waterfall set forth on

20   Exhibit A to the Plan Term Sheet.

21                    (h)         Expenses of the Trust.

22                    The professional fees, costs, and other expenses incurred by the Trustee in connection

23   with the administration of the Trust shall be paid from the proceeds of the Trust Financing and the

24   relevant Trust Assets.

25                    (i)         Distribution of Trust Assets.

26                    Upon receipt of the distributable proceeds by the Trust for any disposition, or

27   dividends or distributions in respect, of any Trust Assets (such proceeds, the “Distributable

28   Proceeds” and such an event, a “Distribution Event”), the Distributable Proceeds will be distributed

                                                             24
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ                  Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08               Desc
                                        Main Document   Page 185 of 264


 1   in accordance with the Distribution Waterfall upon the earlier of (i) sixty (60) days following the

 2   occurrence of such Distribution Event and (ii) the termination of the Trust. The Trustee may delay or

 3   defer the distribution of any Distributable Proceeds (whether cash, securities, or other property)

 4   received by the Trustee in respect of the Trust Assets if the Trustee determines that such deferral or

 5   delay is in the best interests of the holders of Trust Interests (including if such distribution would

 6   violate any court order or applicable law).

 7                    The schedule for disposition of shares of Smart King directly owned by the Trust and

 8   that are registered under securities law or listed (the “Marketable Securities”) shall be governed in

 9   accordance with Exhibit B to the Plan Term Sheet. The PT LLCA will include provisions that the

10   managing member of Pacific Technology will use commercially reasonable efforts to dispose of

11   Marketable Securities owned or controlled by Pacific Technology in which the Trust owns a

12   beneficial interest on a similar schedule until the priority distribution of $815.7 million in connection

13   with the preferred units of Pacific Technology is paid to the Trust. The Distributable Proceeds shall

14   be distributed in accordance with the Distribution Waterfall.

15                    At any time upon the request of the managing member of Pacific Technology, and

16   subject to applicable securities law, the Trustee shall distribute the Marketable Securities in kind to

17   the holders of Trust Interests in lieu of any cash distribution. The value of the Marketable Securities

18   shall be the average closing trading price for the five (5) consecutive trading days immediately prior

19   to the distribution.

20                    (j)         Distribution Waterfall.

21                    The Trust Assets shall be distributed as follows:

22                                (i)      First, to repay the Trust Financing, if any, pursuant to the terms thereof

23                                         and the Trust Agreement;

24                                (ii)     Second, to each holder of an Administrative Expense Claim, Priority

25                                         Tax Claim, Priority Non-Tax Claim, or U.S. Secured Claim that has

26                                         made a Trust Election, equal to the Allowed amount of such Claim

27                                         plus the applicable interest rate provided in the Trust Agreement;

28

                                                               25
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ               Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08               Desc
                                     Main Document   Page 186 of 264


 1                                (iii)   Third, to (x) holders of Allowed Debt Claims, 95% of the remaining

 2                                        Trust Assets, if any, and (y) the Debtor, 5% of the remaining Trust

 3                                        Assets (or the economic equivalent of such Trust Assets as set forth in

 4                                        the Trust Agreement), if any, until each holder of an Allowed Debt

 5                                        Claim has received aggregate Trust Distributions (in cash or in kind)

 6                                        pursuant to this clause (iii) equal to the full amount of such holder’s

 7                                        Allowed Debt Claim Distribution Amount; and

 8                                (iv)    Fourth, after all holders of Allowed Debt Claims have received Trust

 9                                        Distributions equal to their respective Allowed Debt Claim

10                                        Distribution Amounts, any remaining Trust Assets shall be allocated

11                                        between the holders of Allowed Debt Claims (to be further allocated

12                                        pro rata based on their respective Allowed Debt Claim Allocation

13                                        Amounts) and the Debtor, as follows:

14                                                 The Debtor         Holders of Allowed Debt Claims

15           Amounts less than $1B                     50%                           50%
16           Amounts greater than $1B                  70%                           30%
17           < $2B
18           Amounts greater than $2B                  80%                           20%
19           < $3B
20           Amounts greater than $3B                 100%                             -
21

22

23

24

25

26

27

28

                                                             26
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08           Desc
                                    Main Document   Page 187 of 264


 1                    (k)         Future Equity Incentive Plan.

 2                    In order to align incentives and reward the Debtor for achieving FF’s strategic goals,

 3   it is anticipated that a management incentive equity plan will be adopted to grant certain stock-based

 4   awards to or at the direction of the Debtor upon the achievement of financial targets upon a

 5   Distribution Event, provided that the stock-based awards granted to the Debtor shall not exceed the

 6   awards set forth below without the consent of the Trustee (which consent shall not be unreasonably

 7   withheld) (the “Future Equity Incentive Plan”). The total available equity awards under the Future

 8   Equity Incentive Plan will be as follows:

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                            27
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08          Desc
                                    Main Document   Page 188 of 264


 1

 2      Smart King Total Equity
 3                  Value                        $5,000          $10,000                  $21,000
 4           (millions of USD)
 5     Dilution of outstanding and
                                                  2%           Additional 3%          Additional 3%
 6     reserved shares on the date
 7     of valuation
 8

 9                    Nothing in the Plan shall be construed as to prohibit or restrict in any manner any
10   subsequent equity investment or equity incentive in Smart King or any of its subsidiaries by any
11   person; provided that in no event shall any equity incentive program adopted by Smart King or any
12   other direct or indirect subsidiary of Pacific Technology grant the Debtor any equity interest greater
13   than, or on terms more favorable than, the above equity awards without the consent of the Trustee
14   (which consent shall not be unreasonably withheld).
15                    (l)         Call Option.
16                    The Debtor may transfer the Call Option in connection with a bona-fide third-party
17   financing of Smart King not less than $100 million without the consent of the Trustee; provided that
18   the Call Option may be made available for other business purposes of Smart King subject to the
19   consent of the Trustee (which consent shall not be unreasonably withheld); provided further that the
20   proceeds, if any, distributed to the Debtor in connection with a transfer of the Call Option shall
21   constitute Trust Assets.
22           6.3      Cancellation of Liens.
23                    Except as provided otherwise in the Plan, on the Effective Date and concurrently with
24   the applicable distributions made pursuant to the Plan, all Liens on assets located in the United
25   States that secure any U.S. Secured Claim shall be fully released, settled, discharged, and
26   compromised and all rights, titles, and interests of any holder of such mortgages, deeds of trust,
27   Liens, pledges, or other security interests against any property of the Estate shall revert to the
28   Reorganized Debtor and his successors and assigns, and the holder of such U.S. Secured Claim shall
                                                          28
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08             Desc
                                  Main Document   Page 189 of 264


 1   be authorized and directed, at the sole cost and expense of the Reorganized Debtor, to release any

 2   collateral or other property of the Debtor (including any cash collateral and possessory collateral)

 3   held by such holder, and to take such actions as may be reasonably requested by the Reorganized

 4   Debtor to evidence the release of such Lien, including the execution, delivery, and filing or

 5   recording of such releases. The filing of the Confirmation Order with any federal, state, provincial,

 6   or local agency or department shall constitute good and sufficient evidence of, but shall not be

 7   required to effect, the termination of such Liens.

 8                                               ARTICLE VII

 9                                          PLAN DISTRIBUTIONS

10           7.1      Plan Distributions.

11                    The Debtor shall make all Plan Distributions to the appropriate holders of Allowed

12   Claims in accordance with the terms of the Plan.

13           7.2      Allocation of Plan Distributions Between Principal and Interest.

14                    The aggregate consideration to be distributed to the holders of Allowed Claims under

15   the Plan shall be treated as first satisfying an amount equal to the stated principal amount of the

16   Allowed Claims of such holders, as determined for federal income tax purposes, and any remaining

17   consideration as satisfying accrued, but unpaid, interest, if any.

18           7.3      No Postpetition Interest on Claims.

19                    Other than as specifically provided in the Plan, Confirmation Order, or other order of

20   the Bankruptcy Court, or required by applicable bankruptcy or non-bankruptcy law, postpetition

21   interest shall not accrue or be paid on any prepetition Claim, and no holder of a prepetition Claim

22   shall be entitled to interest accruing on such Claim on or after the Petition Date.

23

24

25

26

27

28

                                                          29
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08             Desc
                                  Main Document   Page 190 of 264


 1           7.4      Date of Plan Distributions.

 2                    Except as otherwise provided herein, any distributions and deliveries to be made

 3   under the Plan shall be made on the Effective Date or as soon as practicable thereafter. In the event

 4   that any payment or act under the Plan is required to be made or performed on a date that is not a

 5   Business Day, the making of such payment or the performance of such act may be completed on the

 6   next succeeding Business Day, but shall be deemed to have been completed as of the required date.

 7           7.5      Distribution Record Date.

 8                    As of the close of business on the Distribution Record Date, the various lists of

 9   holders of Claims in each of the Classes, as maintained by the Debtor, shall be deemed closed and

10   there shall be no further changes in the record holders of any of the Claims after the Distribution

11   Record Date. The Debtor shall have no obligation to recognize any transfer of Claims occurring after

12   the close of business on the Distribution Record Date. The Debtor and the Reorganized Debtor, as

13   applicable, shall be entitled to recognize and deal for all purposes hereunder only with those holders

14   stated on the transfer ledgers as of the close of business on the Distribution Record Date, to the

15   extent applicable.

16           7.6      Delivery of Plan Distribution.

17                    Subject to the provisions contained in this Article VII and subject to Bankruptcy Rule

18   9010, the Debtor shall make all Plan Distributions or payments to any holder of an Allowed Claim as

19   and when required by the Plan at: (a) the address of such holder on the books and records of the

20   Debtor or his agents; or (b) the address in any written notice of address change delivered to the

21   Debtor, including any addresses included on any filed proofs of claim or transfers of claim filed with

22   the Bankruptcy Court. In the event that any Plan Distribution to any holder is returned as

23   undeliverable, no distribution or payment to such holder shall be made unless and until the Debtor

24   has been notified of the then current address of such holder, at which time or as soon as reasonably

25   practicable thereafter such Plan Distribution shall be made to such holder without interest; provided,

26   however, such Plan Distributions or payments shall be deemed unclaimed property under section

27   347(b) of the Bankruptcy Code at the expiration of one (1) year from the Effective Date.

28

                                                        30
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08               Desc
                                  Main Document   Page 191 of 264


 1           7.7      Unclaimed Property.

 2                    Except with respect to the Trust Interests held in the Trust, one (1) year from the later

 3   of: (a) the Effective Date, and (b) the date that a Claim is first Allowed, all unclaimed property or

 4   interests in property distributable hereunder on account of such Claim shall revert to the Reorganized

 5   Debtor or the successors or assigns of the Reorganized Debtor, and any claim or right of the holder

 6   of such Claim to such property or interest in property shall be discharged and forever barred. The

 7   Reorganized Debtor shall have no obligation to attempt to locate any holder of an Allowed Claim

 8   other than by reviewing the Debtor’s books and records, the proofs of Claim filed against the Debtor,

 9   as reflected on the claims register maintained by the Voting Agent, and any change of address

10   reflected on the docket of the Chapter 11 Case.

11           7.8      Satisfaction of Claims.

12                    Unless otherwise provided herein, any Plan Distributions and deliveries to be made

13   on account of Allowed Claims hereunder shall be in complete settlement, satisfaction, and discharge

14   of such Allowed Claims.

15           7.9      Manner of Payment Under Plan.

16                    Except as specifically provided herein, at the option of the Reorganized Debtor, any

17   Cash payment to be made hereunder may be made by a check or wire transfer or as otherwise

18   required or provided in applicable agreements or customary practices of the Debtor or the

19   Reorganized Debtor.

20           7.10     No Distribution in Excess of Amount of Allowed Claim.

21                    Notwithstanding anything to the contrary herein, no holder of an Allowed Claim

22   shall, on account of such Allowed Claim, receive a Plan Distribution of a value in excess of the

23   Allowed amount of such Claim plus any postpetition interest on such Claim, to the extent such

24   interest is permitted by Article 7.3 of the Plan.

25                    To the extent any holder of an Allowed Debt Claim continues to have claims against

26   any other Person or Entity (other than the Debtor, Wei Gan, or a Key China Business Individual, if

27   applicable), subject to the following proviso, such claims will remain outstanding notwithstanding

28   the transactions contemplated hereby; provided, however, if on and after the date on which the claim

                                                         31
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                Desc
                                    Main Document   Page 192 of 264


 1   of any holder of an Allowed Debt Claim is paid in full in accordance with the terms of the Plan, any

 2   such Allowed Debt Claim shall thereafter be deemed to be and in fact, paid in full in its entirety.

 3   Furthermore, to the extent any holder of an Allowed Debt Claim has security or possession of any

 4   property or assets of the Debtor or any other Person or Entity, after such Claim is paid in full, such

 5   holder shall release and/or return any such property or assets to the Debtor or such other Person or

 6   Entity.

 7                    If on and after the date on which a holder of an Allowed Debt Claim is paid in part in

 8   accordance with the terms of the Plan, then the aggregate amount distributed to such holder on

 9   account of Other Distributions will be equal to the proceeds received from the Other Distributions

10   less the partial payments that have been made to such holder through the Trust.

11             7.11   Setoffs and Recoupments.

12                    (a)         Except as expressly provided in the Plan, the Reorganized Debtor may,

13   pursuant to section 553 of the Bankruptcy Code set off and/or recoup against any Plan Distributions

14   to be made on account of any Allowed Claim, any and all claims, rights, and Causes of Action that

15   such Reorganized Debtor may hold against the holder of such Allowed Claim to the extent such

16   setoff or recoupment is either (i) agreed in amount among the relevant Reorganized Debtor(s) and

17   holder of Allowed Claim or (ii) otherwise adjudicated by the Bankruptcy Court or another court of

18   competent jurisdiction; provided, however, that neither the failure to effectuate a setoff or

19   recoupment nor the allowance of any Claim hereunder shall constitute a waiver or release by a

20   Reorganized Debtor or its successor of any and all claims, rights, and Causes of Action that such

21   Reorganized Debtor or its successor may possess against the applicable holder. For the avoidance of

22   doubt, nothing in the Plan shall affect the right of any holder of a Claim against the Debtor that is

23   evidenced by a timely filed proof of claim to seek an order of the Bankruptcy Court authorizing such

24   holder to set off such Claim against any claim, right, or Cause of Action of the Debtor that arose

25   prior to the Petition Date.

26                    (b)         In no event shall any holder of Claims against the Debtor be entitled to recoup

27   any such Claim against any claim, right, or Cause of Action of the Debtor or the Reorganized

28   Debtor, as applicable, unless such holder actually has performed such recoupment and provided

                                                            32
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08            Desc
                                    Main Document   Page 193 of 264


 1   notice thereof in writing to the Debtor in accordance with Article 13.21 of the Plan on or before the

 2   Effective Date, notwithstanding any indication in any proof of claim or otherwise that such holder

 3   asserts, has, or intends to preserve any right of recoupment.

 4           7.12     Withholding and Reporting Requirements.

 5                    In connection with the Plan and all Plan Distributions hereunder, the Reorganized

 6   Debtor shall comply with all withholding and reporting requirements imposed by any federal, state,

 7   local, or foreign taxing authority, and all Plan Distributions hereunder shall be subject to any such

 8   withholding and reporting requirements. The Reorganized Debtor shall be authorized to take any and

 9   all actions that may be necessary or appropriate to comply with such withholding and reporting

10   requirements, including, without limitation, liquidating a portion of any Plan Distribution to generate

11   sufficient funds to pay applicable withholding taxes or establishing any other mechanisms the

12   Debtor or Reorganized Debtor believe are reasonable and appropriate, including requiring a holder

13   of a Claim to submit appropriate tax and withholding certifications. Notwithstanding any other

14   provisions of the Plan: (a) each holder of an Allowed Claim that is to receive a Plan Distribution

15   shall have sole and exclusive responsibility for the satisfaction and payment of any tax obligations

16   imposed by any governmental unit, including income, withholding, and other tax obligations on

17   account of such distribution; and (b) no distribution shall be required to be made to or on behalf of

18   such holder pursuant to the Plan unless and until such holder has made arrangements satisfactory to

19   the Reorganized Debtor for the payment and satisfaction of such tax obligations or has, to the

20   Reorganized Debtor’s satisfaction, established an exemption therefrom.

21           7.13     Claims Paid by Third Parties.

22                    (a)         Claims Paid by Third Parties. Except as otherwise provided in the Plan, the

23   Debtor or Reorganized Debtor, as applicable, shall reduce in full a Claim, and such Claim shall be

24   Disallowed without an objection having to be filed and without any further notice to, or action,

25   order, or approval of the Bankruptcy Court, to the extent that the holder of such Claim receives

26   payment (before or after the Effective Date) on account of such Claim from a party that is not the

27   Debtor or Reorganized Debtor. To the extent a holder of a Claim receives a distribution on account

28   of such Claim and receives payment from a party that is not the Debtor or Reorganized Debtor on

                                                           33
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08               Desc
                                    Main Document   Page 194 of 264


 1   account of such Claim, such holder shall, within ten (10) days of receipt thereof, repay or return the

 2   distribution to the Debtor or Reorganized Debtor, to the extent the holder’s total recovery on account

 3   of such Claim from the third party and under the Plan exceeds the Allowed amount of such Claim as

 4   of the date of any such distribution under the Plan. In the event such holder fails to timely repay or

 5   return such distribution, the Debtor, the Reorganized Debtor, or the Trustee, as applicable, may

 6   pursue any rights and remedies against such holder under applicable law.

 7                    (b)         Applicability of Insurance Policies. Except as otherwise provided in the Plan,

 8   distributions to holders of Allowed Claims shall be in accordance with the provisions of any

 9   applicable insurance policy. Pursuant to section 524(e) of the Bankruptcy Code, nothing contained in

10   the Plan shall constitute or be deemed a waiver of any Cause of Action that the Debtor, the

11   Reorganized Debtor, or any Entity may hold against any other Entity under any insurance policies,

12   including against insurers, nor shall anything contained in the Plan constitute or be deemed a waiver

13   by such insurers of any defenses, including coverage defenses, held by such insurers.

14                                                   ARTICLE VIII

15                          PROCEDURES FOR RESOLVING DISPUTED CLAIMS

16            8.1     Objections to Claims; Estimation of Claims.

17                    Except insofar as a Claim is Allowed under the Plan, the Debtor or the Reorganized

18   Debtor, as applicable, shall be entitled to object to Claims. No other Entity shall be entitled to object

19   to Claims after the Effective Date. Any objections to Claims shall be served and filed on or before

20   (a) the one-hundred eightieth (180th) day following the later of (i) the Effective Date and (ii) the

21   date that a proof of Claim is filed or amended or a Claim is otherwise asserted or amended in writing

22   by or on behalf of a holder of such Claim, or (b) such later date as may be fixed by the Bankruptcy

23   Court.

24                    The Reorganized Debtor may at any time request that the Bankruptcy Court estimate

25   any contingent or unliquidated Claim pursuant to section 502(c) of the Bankruptcy Code, except that

26   the Reorganized Debtor may not request estimation of any non-contingent or liquidated Claim if the

27   Debtor’s objection to such Claim was previously overruled by a Final Order, and the Bankruptcy

28   Court shall retain jurisdiction to estimate any Claim at any time during litigation concerning any

                                                            34
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08            Desc
                                  Main Document   Page 195 of 264


 1   objection to any Claim, including, without limitation, during the pendency of any appeal relating to

 2   any such objection. In the event that the Bankruptcy Court estimates any contingent or unliquidated

 3   Claim, the amount so estimated shall constitute either the Allowed amount of such Claim or a

 4   maximum limitation on such Claim, as determined by the Bankruptcy Court. If the estimated amount

 5   constitutes a maximum limitation on the amount of such Claim, the Reorganized Debtor may pursue

 6   supplementary proceedings to object to the allowance of such Claim. Notwithstanding section 502(j)

 7   of the Bankruptcy Code, in no event shall any holder of a Claim that has been estimated pursuant to

 8   section 502(c) of the Bankruptcy Code or otherwise be entitled to seek reconsideration of such

 9   estimation unless such holder has filed a motion requesting the right to seek such reconsideration on

10   or before twenty-one (21) days after the date on which such Claim is estimated. All of the

11   aforementioned objection, estimation, and resolution procedures are intended to be cumulative and

12   not exclusive of one another. Claims may be estimated and subsequently compromised, settled,

13   withdrawn, or resolved by any mechanism approved by the Bankruptcy Court.

14           8.2      Payments and Distributions on Disputed Claims.

15                    If an objection to a Claim is filed as set forth in Article 8.1, no payment or

16   distribution provided under the Plan shall be made on account of such Claim unless and until such

17   Disputed Claim becomes an Allowed Claim.

18                    At such time as a Disputed Claim becomes an Allowed Claim or as soon as

19   practicable thereafter, the Debtor shall distribute to the holder of such Allowed Claim the property

20   distributable to such holder pursuant to Article IV of the Plan; provided, however, that the timing of

21   distributions to holders of Claims in Class 3 shall be governed in all respects by Article 6.2 of the

22   Plan. To the extent that all or a portion of a Disputed Claim is Disallowed, the holder of such Claim

23   shall not receive any distribution on account of the portion of such Claim that is Disallowed.

24   Notwithstanding any other provision of the Plan, no interest shall accrue or be Allowed on any

25   Claim during the period after the Petition Date, except to the extent that section 506(b) of the

26   Bankruptcy Code permits interest to accrue and be Allowed on such Claim.

27

28

                                                      35
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08            Desc
                                  Main Document   Page 196 of 264


 1           8.3      Preservation of Claims and Rights to Settle Claims.

 2                    Except as otherwise provided in the Plan (including with respect to the Yidao

 3   Claims), or in any contract, instrument, or other agreement or document entered into in connection

 4   with the Plan, in accordance with section 1123(b) of the Bankruptcy Code, the Reorganized Debtor

 5   shall retain and may enforce, sue on, settle, compromise, otherwise resolve, discontinue, abandon, or

 6   dismiss all Claims, rights, Causes of Action, suits, and proceedings, including those described in the

 7   Plan Supplement (collectively, the “Retained Actions”), whether at law or in equity, whether known

 8   or unknown, that the Debtor or his Estate may hold against any Entity (other than Claims, rights,

 9   Causes of Action, suits, and proceedings released pursuant to Articles 11.4 or 11.9 below), without

10   the approval of the Bankruptcy Court, the Confirmation Order, and any contract, instrument, release,

11   indenture, or other agreement entered into in connection herewith. For the avoidance of doubt,

12   Retained Actions do not include any Claim or Cause of Action released pursuant to Articles 11.4 or

13   11.9 below. The Reorganized Debtor or his successor(s) may pursue such Retained Actions, as

14   appropriate, in accordance with the best interests of the Reorganized Debtor or his successor(s) that

15   hold such rights.

16                    No Entity may rely on the absence of a specific reference in the Plan, the Plan

17   Supplement, or the Disclosure Statement to any Retained Action against it as any indication that the

18   Reorganized Debtor will not, or may not, pursue any and all available Retained Actions against it.

19   The Reorganized Debtor expressly reserves all rights to prosecute any and all Retained Actions

20   against any Entity. Unless any Retained Action against an Entity is expressly waived, relinquished,

21   exculpated, released, compromised, or settled in the Plan or a Bankruptcy Court order, the

22   Reorganized Debtor expressly reserves all Retained Actions for later adjudication, and, therefore, no

23   preclusion doctrine, including the doctrines of res judicata, collateral estoppel, issue preclusion,

24   claim preclusion, estoppel (judicial, equitable, or otherwise), or laches shall apply to such Retained

25   Action upon, after, or as consequence of, confirmation or consummation of the Plan. For the

26   avoidance of doubt, all Claims, Causes of Action, suits, and proceedings of the Debtor that are not

27   Retained Actions are waived as of the Effective Date.

28

                                                       36
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08              Desc
                                  Main Document   Page 197 of 264


 1           8.4      Expenses Incurred On or After the Effective Date.

 2                    Except as otherwise ordered by the Bankruptcy Court, and subject to the written

 3   agreement of the Reorganized Debtor, the amount of reasonable expenses incurred by any

 4   Professional or the Voting Agent on or after the Effective Date in connection with implementation of

 5   the Plan, including, without limitation, reconciliation of, objection to, and settlement of claims, shall

 6   be paid in Cash by the Reorganized Debtor.

 7                                               ARTICLE IX

 8                         EXECUTORY CONTRACTS AND UNEXPIRED LEASES

 9           9.1      Assumption of Contracts and Leases.

10                    As of and subject to the occurrence of the Effective Date and the payment of any

11   applicable Cure Amount, all executory contracts and unexpired leases of the Debtor shall be deemed

12   assumed except that: (a) any executory contracts and unexpired leases that previously have been

13   assumed or rejected pursuant to a Final Order of the Bankruptcy Court shall be treated as provided in

14   such Final Order; (b) any executory contracts and unexpired leases listed on the Schedule of

15   Rejected Contracts and Leases, shall be deemed rejected as of the Effective Date; and (c) all

16   executory contracts and unexpired leases that are the subject of a separate motion to assume or reject

17   under section 365 of the Bankruptcy Code pending on the Effective Date shall be treated as provided

18   for in the Final Order resolving such motion.

19                    Subject to the occurrence of the Effective Date, entry of the Confirmation Order by

20   the Bankruptcy Court shall constitute approval of the assumptions and rejections described in this

21   Article 9.1 pursuant to sections 365(a) and 1123 of the Bankruptcy Code. Each executory contract

22   and unexpired lease assumed pursuant to this Article 9.1 shall revest in and be fully enforceable by

23   the applicable Reorganized Debtor in accordance with its terms, except as modified by the

24   provisions of the Plan, or any order of the Bankruptcy Court authorizing and providing for its

25   assumption, or applicable federal law. The pendency of any motion to assume or reject executory

26   contracts or unexpired leases shall not prevent or delay implementation of the Plan or the occurrence

27   of the Effective Date.

28

                                                        37
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08             Desc
                                    Main Document   Page 198 of 264


 1                    Unless otherwise provided in the Plan, each executory contract and unexpired lease

 2   that is assumed shall include all modifications, amendments, supplements, restatements, or other

 3   agreements that in any manner affect such executory contract or unexpired lease, including all

 4   easements, licenses, permits, rights, privileges, immunities, options, rights of first refusal, and any

 5   other interests, unless any of the foregoing agreements has been previously terminated or is

 6   otherwise not in effect. Modifications, amendments, supplements, and restatements to prepetition

 7   executory contracts or unexpired leases that have been executed by the Reorganized Debtor during

 8   the Chapter 11 Case shall not be deemed to alter the prepetition nature of the executory contract or

 9   unexpired lease.

10           9.2      Claims Based on Rejection of Executory Contracts or Unexpired Leases.

11                    Proofs of Claim with respect to all Claims arising from the rejection of Executory

12   Contracts must be filed within sixty (60) days after the later of (a) the date of entry of an order of the

13   Bankruptcy Court approving such rejection or (b) the Confirmation Date. Any Claims not filed

14   within such times shall be forever barred from assertion against the Debtor, the Reorganized Debtor,

15   the Estate, and the property thereof. Unless otherwise ordered by the Bankruptcy Court, all such

16   Claims shall be allowed in accordance with provisions of the Bankruptcy Code, including section

17   502(b)(6), and shall, following their allowance and payment pursuant to the terms of the Plan, be

18   Unimpaired and be treated as Allowed Claims in Class 3.

19           9.3      Cure of Defaults for Assumed Executory Contracts and Unexpired Leases.

20                    (a)         Except to the extent that less favorable treatment has been agreed to by the

21   non-Debtor party or parties to each such executory contract or unexpired lease to be assumed

22   pursuant to the Plan, any monetary defaults arising under such executory contract or unexpired lease

23   shall be satisfied, pursuant to section 365(b)(1) of the Bankruptcy Code, by payment of the

24   appropriate amount (the “Cure Amount”) in full in Cash on the later of thirty (30) days after: (i) the

25   Effective Date or (ii) the date on which any Cure Dispute relating to such Cure Amount has been

26   resolved (either consensually or through judicial decision).

27                    (b)         No later than ten (10) calendar days prior to the commencement of the

28   Confirmation Hearing, the Debtor shall file a schedule (the “Cure Schedule”) setting forth the Cure

                                                           38
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08           Desc
                                    Main Document   Page 199 of 264


 1   Amount, if any, for each executory contract and unexpired lease to be assumed pursuant to Article

 2   9.1 of the Plan, and serve such Cure Schedule on each applicable counterparty. Any party that fails

 3   to object to the applicable Cure Amount listed on the Cure Schedule within ten (10) calendar days of

 4   the filing thereof, shall be forever barred, estopped and enjoined from disputing the Cure Amount set

 5   forth on the Cure Schedule (including a Cure Amount of $0.00) and/or from asserting any Claim

 6   against the Debtor or Reorganized Debtor arising under section 365(b)(1) of the Bankruptcy Code

 7   except as set forth on the Cure Schedule.

 8                    (c)         In the event of a dispute (each, a “Cure Dispute”) regarding: (i) the Cure

 9   Amount; (ii) the ability of the applicable Reorganized Debtor to provide “adequate assurance of

10   future performance” (within the meaning of section 365 of the Bankruptcy Code) under the contract

11   or lease to be assumed; or (iii) any other matter pertaining to the proposed assumption, the cure

12   payments required by section 365(b)(1) of the Bankruptcy Code shall be made following the entry of

13   a Final Order resolving such Cure Dispute and approving the assumption in accordance with Article

14   9.3(a). To the extent a Cure Dispute relates solely to the Cure Amount, the Debtor may assume

15   and/or assume and assign the applicable contract or lease prior to the resolution of the Cure Dispute

16   provided that the Debtor reserves Cash in an amount sufficient to pay the full amount asserted as the

17   required cure payment by the non-Debtor party to such contract or lease (or such smaller amount as

18   may be fixed or estimated by the Bankruptcy Court). To the extent the Cure Dispute is resolved or

19   determined against the Debtor or Reorganized Debtor, as applicable, the Debtor or Reorganized

20   Debtor, as applicable, may reject the applicable executory contract or unexpired lease within ten (10)

21   Business Days after such determination by filing and serving upon the counterparty a notice of

22   rejection, and the counterparty may thereafter file a proof of claim in the manner set forth in Article

23   9.2 hereof.

24           9.4      Insurance Policies. All insurance policies pursuant to which the Debtor has any

25   obligations in effect as of the Effective Date shall be deemed and treated as executory contracts

26   pursuant to the Plan and shall be assumed by the Debtor (and assigned to the Reorganized Debtor if

27   necessary to continue such insurance policies in full force) pursuant to section 365 of the Bankruptcy

28   Code and shall continue in full force and effect.

                                                           39
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08              Desc
                                  Main Document   Page 200 of 264


 1            9.5     Reservation of Rights.

 2                    Neither the exclusion nor inclusion of any contract or lease on any exhibit to the Plan

 3   Supplement, nor anything contained in the Plan, shall constitute an admission by the Debtor that any

 4   agreement, contract, or lease is an executory contract or unexpired lease subject to Article IX of the

 5   Plan, as applicable, or that the Debtor or Reorganized Debtor has any liability thereunder.

 6                    The Debtor and Reorganized Debtor, as applicable, reserve the right to alter, amend,

 7   modify, or supplement the Schedule of Rejected Contracts and Leases until and including the

 8   Effective Date or as otherwise provided by Bankruptcy Court order; provided, however, that if there

 9   is a dispute regarding whether a contract or lease is or was executory or unexpired at the time of

10   assumption, assumption and assignment, or with respect to the asserted Cure Amount, then the

11   Reorganized Debtor shall have thirty (30) days following entry of a Final Order resolving such

12   dispute to amend the decision to assume, or assume and assign, such executory contract or unexpired

13   lease.

14            9.6     Pre-existing Obligations to Debtor Under Executory Contracts and Unexpired

15   Leases

16                    Rejection of any executory contract or unexpired lease pursuant to the Plan or

17   otherwise shall not constitute a termination of pre-existing obligations owed to the Debtor under

18   such contracts or leases. In particular, notwithstanding any non-bankruptcy law to the contrary, the

19   Reorganized Debtor expressly reserves and does not waive any right to receive, or any continuing

20   obligation of a counterparty to provide, warranties or continued maintenance obligations on goods

21   previously purchased by the Debtor contracting from non-Debtor counterparties to rejected

22   executory contracts or unexpired leases.

23            9.7     Contracts and Leases Entered into After the Petition Date.

24                    Contracts and leases entered into after the Petition Date by the Debtor in the ordinary

25   course of business or following approval pursuant to a Bankruptcy Court order, including any

26   executory contracts and unexpired leases assumed by the Debtor, shall be performed by the Debtor

27   or Reorganized Debtor, as the case may be, in the ordinary course of business. Accordingly, such

28

                                                        40
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08             Desc
                                    Main Document   Page 201 of 264


 1   contracts and leases (including any assumed executory contracts and unexpired leases) shall survive

 2   and remain unaffected by entry of the Confirmation Order.

 3                                                    ARTICLE X

 4        CONDITIONS PRECEDENT TO CONFIRMATION AND THE EFFECTIVE DATE

 5             10.1   Conditions Precedent to Confirmation.

 6                    It shall be a condition to confirmation of the Plan that the following conditions shall

 7   have been satisfied in full or waived in accordance with Article 10.3 of the Plan:

 8                    (a)         The Disclosure Statement shall have been approved by the Bankruptcy Court

 9   as having adequate information in accordance with section 1125 of the Bankruptcy Code; and

10                    (b)         The Confirmation Order shall have been entered on the docket for the Chapter

11   11 Case and be in full force and effect.

12             10.2   Conditions Precedent to the Effective Date.

13                    The Effective Date shall not occur and the Plan shall not become effective unless and

14   until the following conditions have been satisfied in full or waived in accordance Article 10.3 of the

15   Plan:

16                    (a)         The Confirmation Order shall have become a Final Order in full force and

17   effect;

18                    (b)         The Discharge Date shall have occurred;

19                    (c)         The documents comprising the Plan Supplement, including the Trust

20   Agreement, shall, to the extent applicable, have been executed and delivered, and any conditions

21   (other than the occurrence of the Effective Date or certification that the Effective Date has occurred)

22   contained therein shall have been satisfied or waived in accordance therewith;

23                    (d)         All necessary actions, consents, documents, certificates, and agreements

24   necessary to implement the Plan on the Effective Date, including any consents of Pacific

25   Technology and its managing member, shall have been effected or executed and delivered to the

26   required parties and, to the extent required, filed with the applicable governmental units in

27   accordance with applicable laws; and

28

                                                           41
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08            Desc
                                    Main Document   Page 202 of 264


 1                    (e)         All applicable governmental authorities shall have granted any necessary

 2   consents and approvals required for the Debtor to emerge from chapter 11 pursuant to the Plan and

 3   any statutory waiting periods shall have expired.

 4           10.3     Waiver of Conditions Precedent.

 5                    Each of the conditions precedent in Articles 10.1 and 10.2 of the Plan may be waived,

 6   in whole or in part, by the Debtor in writing, without notice to any other third parties or order of the

 7   Bankruptcy Court or any other formal action.

 8           10.4     Effect of Non-Occurrence of the Effective Date.

 9                    If the conditions listed in Articles 10.1 and 10.2 are not satisfied or waived in

10   accordance with Article 10.3, then (a) the Confirmation Order shall be of no further force or effect;

11   (b) the Plan shall be null and void in all respects; (c) no distributions under the Plan shall be made;

12   (d) no executory contracts or unexpired leases that were not previously assumed, assumed and

13   assigned, or rejected shall be deemed assumed, assumed and assigned, or rejected by operation of the

14   Plan; (e) the Debtor and all holders of Claims shall be restored to the status quo ante as of the day

15   immediately preceding the Confirmation Date; and (f) nothing contained in the Plan or the

16   Disclosure Statement shall (i) be deemed to constitute a waiver or release of (x) any Claims against

17   the Debtor or (y) any claims belonging to the Debtor, (ii) prejudice in any manner the rights of the

18   Debtor or any other Entity, or (iii) constitute an admission, acknowledgment, offer, or undertaking

19   by the Debtor in any respect.

20                                                  ARTICLE XI

21                                         EFFECT OF CONFIRMATION

22           11.1     Vesting of Assets.

23                    Except as otherwise provided in the Plan, as of the Effective Date, all property of the

24   Estate, and any property acquired by the Debtor or Reorganized Debtor under the Plan, shall vest in

25   the Reorganized Debtor, free and clear of all Claims, liens, charges, other encumbrances and

26   interests. On and after the Effective Date, the Debtor may use, acquire, and dispose of property and

27   compromise or settle any Claims without supervision or approval by the Bankruptcy Court and free

28

                                                          42
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08               Desc
                                  Main Document   Page 203 of 264


 1   of any restrictions of the Bankruptcy Code or Bankruptcy Rules, other than those restrictions

 2   expressly imposed by the Plan and the Confirmation Order.

 3           11.2     Binding Effect.

 4                    Subject to the occurrence of the Effective Date and notwithstanding Bankruptcy

 5   Rules 3020(e), 6004(h), or 7062, on and after the Confirmation Date, the provisions of the Plan shall

 6   be immediately effective and enforceable and deemed binding upon any holder of a Claim against

 7   the Debtor, and such holder’s respective successors and assigns, (whether or not the Claim of such

 8   holder is Impaired under the Plan, whether or not such holder has accepted the Plan, and whether or

 9   not such holder is entitled to a distribution under the Plan), all Entities that are party, or subject, to

10   the settlements, compromises, releases, discharges, and injunctions described in the Plan, each Entity

11   acquiring property under the Plan, and any and all non-Debtor counterparties to executory contracts,

12   unexpired leases, and any other prepetition agreements. All Claims shall be as fixed, adjusted, or

13   compromised, as applicable, pursuant to the Plan regardless of whether any holder of a Claim or debt

14   has voted on the Plan.

15           11.3     Discharge of Claims.

16                    Pursuant to section 1141(d) of the Bankruptcy Code, and except as otherwise

17   specifically provided in the Plan, the distributions, rights, and treatment that are provided in

18   the Plan will be in exchange for, and in complete satisfaction, settlement, discharge, and

19   release of, all Claims against the Debtor of any nature whatsoever, whether known or

20   unknown, or against the assets or properties of the Debtor that arose before the Effective Date.

21   Except as expressly provided in the Plan, on the Discharge Date (and subject to its

22   occurrence), and pursuant to section 1141(d)(5)(B) of the Bankruptcy Code, entry of the

23   Confirmation Order shall be deemed to act as a discharge and release under section

24   1141(d)(1)(A) of the Bankruptcy Code of all Claims against the Debtor and his assets, arising

25   at any time before the Effective Date, regardless of whether a proof of Claim was filed,

26   whether the Claim is Allowed, or whether the holder of the Claim votes to accept the Plan or is

27   entitled to receive a distribution under the Plan; provided, however, that in no event shall

28   occurrence of the Discharge Date discharge the Debtor from any obligations remaining under

                                                        43
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08        Desc
                                    Main Document   Page 204 of 264


 1   the Plan as of the Discharge Date. Any default by the Debtor with respect to any Claim that

 2   existed immediately prior to or on account of the filing of the Chapter 11 Case shall be deemed

 3   cured on the Discharge Date.

 4                    Except as expressly provided in the Plan, any holder of a discharged Claim will

 5   be precluded from asserting against the Debtor or any of his assets any other or further Claim

 6   based on any document, instrument, act, omission, transaction, or other activity of any kind or

 7   nature that occurred before the Effective Date. Except as expressly provided in the Plan,

 8   pursuant to section 1141(d)(5)(B), the Confirmation Order will be a judicial determination of

 9   discharge of all liabilities of the Debtor to the extent allowed under section 1141 of the

10   Bankruptcy Code, and the Debtor will not be liable for any Claims and will only have the

11   obligations that are specifically provided for in the Plan. Notwithstanding the foregoing,

12   nothing contained in the Plan or the Confirmation Order shall discharge the Debtor from any

13   debt excepted from discharge under section 523 of the Bankruptcy Code by a Final Order.

14           11.4     Releases.

15                    (a)         Releases by the Debtor. Upon the Effective Date, for good and valuable

16   consideration, the adequacy of which is hereby confirmed, the Debtor, in his individual

17   capacity and as debtor in possession, shall be deemed forever to release, waive, and discharge

18   (x) the Estate; (y) all Persons engaged or retained by the Debtor in connection with the

19   Chapter 11 Case (including in connection with the preparation of and analyses relating to the

20   Disclosure Statement and the Plan); and (z) any and all advisors, attorneys, actuaries, financial

21   advisors, accountants, investment bankers, agents, professionals, and representatives of each

22   of the foregoing Persons and Entities (whether current or former, in each case in his, her, or its

23   capacity as such), from any and all claims, obligations, suits, judgments, damages, demands,

24   debts, rights, remedies, actions, Causes of Action, and liabilities, whether for tort, fraud,

25   contract, recharacterization, subordination, violations of federal or state securities laws (other

26   than the rights of the Debtor or Reorganized Debtor to enforce the terms of the Plan and the

27   contracts, instruments, releases, and other agreements or documents delivered in connection

28   with the Plan), whether liquidated or unliquidated, fixed or contingent, matured or

                                                         44
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08        Desc
                                    Main Document   Page 205 of 264


 1   unmatured, known or unknown, foreseen or unforeseen, then-existing or thereafter arising, at

 2   law, in equity, or otherwise, based in whole or in part on any act, omission, transaction, event

 3   or other occurrence, or circumstances taking place on or before the Effective Date, in any way

 4   relating to (i) the Debtor or the Chapter 11 Case; (ii) any action or omission of any Released

 5   Party with respect to any indebtedness under which the Debtor is or was a borrower or

 6   guarantor; (iii) any Released Party in any such Released Party’s capacity as an employee, or

 7   agent of, or advisor to, the Debtor; (iv) the subject matter of, or the transactions or events

 8   giving rise to, any Claim that is treated in the Plan; (v) the business or contractual

 9   arrangements between the Debtor and any Released Party; (vi) the restructuring of Claims

10   before or during the Chapter 11 Case; and (vii) the negotiation, formulation, preparation, or

11   dissemination of the Plan (including, for the avoidance of doubt, the Plan Supplement), the

12   Disclosure Statement, or related agreements, instruments, or other documents, other than

13   claims or liabilities arising out of or relating to any act or omission of a Released Party that is

14   determined by a Final Order to have constituted willful misconduct, fraud, or gross negligence.

15   The Reorganized Debtor shall be bound, to the same extent the Debtor is bound, by the

16   releases and discharges set forth above.

17                    Entry of the Confirmation Order shall constitute the Bankruptcy Court’s

18   approval, pursuant to Bankruptcy Rule 9019, of the releases described in this Article 11.4(a)

19   by the Debtor, which includes by reference each of the related provisions and definitions

20   contained in the Plan, and further, shall constitute its finding that each release described in

21   this Article 11.4(a) is: (i) in exchange for the good and valuable consideration provided by the

22   Released Parties, a good faith settlement and compromise of such claims; (ii) in the best

23   interests of the Debtor and all holders of Claims; (iii) fair, equitable, and reasonable; (iv) given

24   and made after due notice and opportunity for hearing; and (v) a bar to any of the Releasing

25   Parties asserting any claim, Cause of Action, or liability related thereto, of any kind

26   whatsoever, against any of the Released Parties or their property.

27                    (b)         Releases by Holders of Non-Debt Claims. On the Effective Date, to the

28   maximum extent permitted by applicable law, each Releasing Party, in consideration for the

                                                         45
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08         Desc
                                  Main Document   Page 206 of 264


 1   obligations of the Debtor and the Reorganized Debtor under the Plan, and the Trust Interests

 2   and Cash and other contracts, instruments, releases, agreements, or documents to be delivered

 3   in connection with the Plan, shall be deemed forever to release, waive, and discharge the

 4   Released Parties from personal liability in every jurisdiction from any and all claims,

 5   obligations, suits, judgments, damages, demands, debts, rights, remedies, actions, Causes of

 6   Action, and liabilities whatsoever, including any derivative Claims asserted or assertable on

 7   behalf of the Debtor, whether for tort, fraud, contract, recharacterization, subordination,

 8   violations of federal or state securities laws or laws of any other jurisdiction or otherwise,

 9   whether liquidated or unliquidated, fixed or contingent, matured or unmatured, known or

10   unknown, foreseen or unforeseen, then-existing or thereafter arising, at law, in equity, or

11   otherwise, based in whole or in part on any act, omission, transaction, event, or other

12   occurrence, or circumstances taking place on or before the Effective Date, in any way relating

13   to (i) the Debtor or the Chapter 11 Case; (ii) any action or omission of any Released Party with

14   respect to any indebtedness under which the Debtor is or was a borrower or guarantor; (iii)

15   any Released Party in any such Released Party’s capacity as an employee, agent of, or advisor

16   to, the Debtor; (iv) the subject matter of, or the transactions or events giving rise to, any Claim

17   that is treated in the Plan; (v) the business or contractual arrangements between the Debtor

18   and any Released Party; (vi) the restructuring of Claims before or during the Chapter 11 Case

19   and the solicitation of votes with respect to the Plan; and (vii) the negotiation, formulation,

20   preparation, entry into, or dissemination of the Plan (including, for the avoidance of doubt, the

21   Plan Supplement and all documents contained or referred to therein), the Disclosure

22   Statement, or related agreements, instruments, or other documents. Notwithstanding anything

23   contained herein to the contrary, the foregoing release does not release any obligations of any

24   party under the Plan or any document, instrument, or agreement (including those set forth in

25   the Plan Supplement) executed to implement the Plan.

26                    In connection with the releases described in this Article 11.4(b), each Releasing

27   Party shall waive all rights conferred by the provisions of section 1542 of the California Civil

28   Code and/or any similar state or federal law. Section 1542 of the California Civil Code

                                                      46
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08       Desc
                                    Main Document   Page 207 of 264


 1   provides as follows: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH

 2   THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR

 3   AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER

 4   MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE

 5   DEBTOR.”

 6                    Entry of the Confirmation Order shall constitute the Bankruptcy Court’s

 7   approval, pursuant to Bankruptcy Rule 9019, of the releases described in this Article 11.4(b),

 8   which includes by reference each of the related provisions and definitions contained in the

 9   Plan, and further, shall constitute its finding that each release described in Article 11.4(b) is:

10   (i) in exchange for the good and valuable consideration provided by the Released Parties, a

11   good faith settlement and compromise of such claims; (ii) in the best interests of the Debtor

12   and all holders of Claims; (iii) fair, equitable, and reasonable; (iv) given and made after due

13   notice and opportunity for hearing; and (v) a bar to any of the Releasing Parties asserting any

14   claim, Cause of Action, or liability related thereto, of any kind whatsoever, against any of the

15   Released Parties or their property.

16                    (c)         Standstill and Releases by Holders of Allowed Debt Claims and Allowed

17   Late Filed Debt Claims. To the maximum extent permitted by applicable law, each holder of

18   an Allowed Debt Claim shall agree for a period of four (4) years after the Effective Date (the

19   “Standstill Period”) to not assert any new Causes of Action against the Debtor for personal

20   liability or derivatively in its capacity as a creditor of a claim owed solely or jointly by the

21   Debtor (including unwinding or alter ego type claims) in any non-U.S. jurisdiction (the “YT

22   Claims”); provided, however, that such holder may continue to prosecute any actions

23   commenced prepetition against the Debtor up to judgment and pursue Other Distributions

24   through judicial authorities in the PRC to satisfy such holder’s Debt Claim through a

25   mechanism that will be mutually agreed to by the parties, including claims against (i) primary

26   obligors based on such holder’s contractual agreements with such primary obligors; (ii) assets

27   that have already been collateralized by the Debtor or any other Person or Entity; (iii) assets

28   that have already been pledged by the Debtor or any other Person or Entity; or (iv) assets or

                                                         47
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08         Desc
                                  Main Document   Page 208 of 264


 1   interests that the Debtor, Wei Gan, or any other Person or Entity own, and that have been

 2   seized, attached, or frozen by Chinese judiciary authorities; provided, however, that the

 3   Standstill Period shall terminate in the event a Liquidation Event occurs during the Standstill

 4   Period. All limitations periods applicable to all YT Claims in any non-U.S. jurisdictions, to the

 5   extent not previously expired, shall be tolled for the duration of the Standstill Period.

 6                    Within ninety (90) days after the Effective Date, each holder of an Allowed Debt

 7   Claim or Allowed Late Filed Debt Claim shall take the steps and provide the documents

 8   described in the Trust Agreement to (i) notify the applicable court or courts in the PRC (the

 9   “Chinese Court”) that the Debtor and such holder have reached a settlement agreement that is

10   embodied in and has been implemented through the Plan and (ii) request that the Chinese

11   Court remove the Debtor from the List of Dishonest Judgment Debtors (the “China Debtor

12   List”) and lift any consumption or travel restrictions (the “China Restrictions”), as applicable,

13   and shall refrain from taking any action during the Standstill Period to cause the Debtor to be

14   reinstated on the China Debtor List or be subject to the China Restrictions (the “China Debtor

15   List Covenant”).

16                    Before any Trust Distributions are made to the holder of an Allowed Debt Claim

17   or an Allowed Late Filed Debt Claim, such holder shall provide an affidavit that (i) certifies

18   such holder’s compliance with the China Debtor List Covenant, (ii) certifies that they have not

19   initiated any YT Claims during the Standstill Period or after the Liability Release Date, as

20   applicable, and (iii) identifies any amounts received from Other Distributions as of the date of

21   the affidavit.

22                    Each holder of an (i) Allowed Late Filed Debt Claim, on the date of allowance of

23   such Late Filed Debt Claim or (ii) Allowed Debt Claim, once it has received Trust

24   Distributions and Other Distributions (from enforcement or other actions) that, in the

25   aggregate, are equal to 20% of its Allowed Debt Claim Allocation Amount (the date upon

26   which the foregoing condition occurs is the “Liability Release Date”) (x) shall be deemed to

27   have released the YT Claims on account of such Debt Claim or Late Filed Debt Claim in every

28   jurisdiction and (y) agrees that it shall not assert any new, or continue to prosecute any

                                                     48
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08        Desc
                                  Main Document   Page 209 of 264


 1   existing, YT Claims related to such Debt Claim or Late Filed Debt Claim in every jurisdiction;

 2   provided, however, that the foregoing release shall not release, waive, or otherwise impact the

 3   rights of such holder to receive further Trust Distributions or to pursue and receive Other

 4   Distributions through a mechanism that will be mutually agreed to by the parties.

 5                    Within ninety (90) days after the applicable Liability Release Date with respect

 6   to Allowed Debt Claims or the date of allowance of a Late Filed Debt Claim, each holder of an

 7   Allowed Debt Claim or Allowed Late Filed Debt Claim shall (as a condition to receiving

 8   further Trust Distributions) (i) withdraw or retract any litigations, enforcement actions,

 9   arbitrations, and any other proceedings against the Debtor from the courts and judicial

10   authorities in all jurisdictions, including, but not limited to, the PRC, or confirm with the

11   judicial authorities that the Debtor has settled all of his debt obligations or legal

12   responsibilities to such holder and (ii) file and execute any documents requested by the Debtor

13   to evidence the above release. The Debtor reserves all rights to seek enforcement by the

14   Chinese judicial authorities of the rights provided herein.

15                    In connection with the releases described in this Article 11.4(c), each holder of

16   an Allowed Debt Claim or Allowed Late Filed Debt Claim shall waive all rights conferred by

17   the provisions of section 1542 of the California Civil Code and/or any similar state or federal

18   law. Section 1542 of the California Civil Code provides as follows: “A GENERAL RELEASE

19   DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR

20   SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE

21   RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY

22   AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.”

23                    Entry of the Confirmation Order shall constitute the Bankruptcy Court’s

24   approval, pursuant to Bankruptcy Rule 9019, of the releases described in this Article 11.4(c),

25   which includes by reference each of the related provisions and definitions contained in the

26   Plan, and further, shall constitute its finding that each release described in Article 11.4(c) is:

27   (i) in exchange for the good and valuable consideration provided by the Debtor and

28   Reorganized Debtor, a good faith settlement and compromise of such claims; (ii) in the best

                                                      49
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08        Desc
                                    Main Document   Page 210 of 264


 1   interests of the Debtor and all holders of Claims; (iii) fair, equitable, and reasonable; (iv) given

 2   and made after due notice and opportunity for hearing; and (v) except as otherwise provided

 3   in the Plan, a bar to any holder of an Allowed Debt Claim or Allowed Late Filed Debt Claim

 4   asserting any Claim, Cause of Action, or liability related thereto, of any kind whatsoever,

 5   against the Debtor or Reorganized Debtor.

 6                    (d)         Releases of Key China Business Individuals.

 7                    On the effective date of any settlement agreement under Bankruptcy Rule 9019

 8   (a “KCBI Settlement”) between a Key China Business Individual and a holder(s) of an

 9   Allowed Debt Claim that holds a guarantee from such Key China Business Individual (a

10   “KCBI Releasing Party”), each KCBI Releasing Party shall be (i) deemed to have released the

11   applicable Key China Business Individual for personal liability on account of such KCBI

12   Releasing Party’s Debt Claim in every jurisdiction and (ii) agrees that it shall not assert any

13   new (including through the amendment of an existing action), or continue to prosecute any

14   existing, Causes of Action related to such Debt Claim against the applicable Key China

15   Business Individual for personal liability or derivatively in its capacity as a creditor of such

16   Key China Business Individual in every jurisdiction. The consideration for such KCBI

17   Settlement shall be administered by the Trust.

18                    Within ninety (90) days after the effective date of a KCBI Settlement, each KCBI

19   Releasing Party shall (i) take the steps and provide the documents described in the Trust

20   Agreement to (x) notify the applicable Chinese Courts that the applicable Key China Business

21   Individual and such holder have reached a settlement agreement that is embodied in and has

22   been implemented through the Plan and (y) request that the Chinese Court remove the

23   applicable Key China Business Individual from the China Debtor List and lift any China

24   Restrictions, as applicable, and shall refrain from taking any action to cause the applicable

25   Key China Business Individual to be reinstated on the China Debtor List or be subject to the

26   China Restrictions and (ii) (x) withdraw or retract any litigations, enforcement actions,

27   arbitrations, and any other proceedings against the applicable Key China Business Individual

28   from the courts and judicial authorities in all jurisdictions, including, but not limited to, the

                                                          50
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08         Desc
                                  Main Document   Page 211 of 264


 1   PRC, or confirm with the judicial authorities that the applicable Key China Business

 2   Individual has settled all of their debt obligations or legal responsibilities to such KCBI

 3   Releasing party and (y) file and execute any documents requested by the Key China Business

 4   Individual to evidence the above release.

 5                    In connection with the releases described in this Article 11.4(d), each KCBI

 6   Releasing Party shall waive all rights conferred by the provisions of section 1542 of the

 7   California Civil Code and/or any similar state or federal law. Section 1542 of the California

 8   Civil Code provides as follows: “A GENERAL RELEASE DOES NOT EXTEND TO

 9   CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS

10   OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN

11   BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT

12   WITH THE DEBTOR.”

13                    Subject to the approval of the KCBI Settlement by the Bankruptcy Court, entry

14   of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to

15   Bankruptcy Rule 9019, of the releases described in this Article 11.4(d), which includes by

16   reference each of the related provisions and definitions contained in the Plan, and further,

17   shall constitute its finding that each release described in Article 11.4(d) is: (i) in exchange for

18   the good and valuable consideration provided by the Key China Business Individual, a good

19   faith settlement and compromise of such claims; (ii) in the best interests of the Debtor and all

20   holders of Claims; (iii) fair, equitable, and reasonable; (iv) given and made after due notice

21   and opportunity for hearing; and (v) except as otherwise provided in the Plan, a bar to any

22   KCBI Releasing Party asserting any Claim, Cause of Action, or liability related thereto, of any

23   kind whatsoever, against the Key China Business Individual.

24

25

26

27

28

                                                     51
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08      Desc
                                    Main Document   Page 212 of 264


 1                    (e)         Release of Wei Gan.

 2                    On the effective date of any settlement agreement under Bankruptcy Rule 9019

 3   (a “WG Settlement”) regarding the Debtor’s claims against Wei Gan and Wei Gan’s Claims

 4   against the Debtor, each holder of an Allowed Debt Claim shall be (i) deemed to have released

 5   Wei Gan for personal liability on account of such holder’s Debt Claim in every jurisdiction

 6   and (ii) agrees that it shall not assert any new (including through the amendment of an existing

 7   action), or continue to prosecute any existing, Causes of Action related to such Debt Claim

 8   against Wei Gan for personal liability or derivatively in its capacity as a creditor of Wei Gan

 9   in every jurisdiction. The consideration for the WG Settlement shall be administered by the

10   Trust.

11                    Within ninety (90) days after the effective date of the WG Settlement, each

12   holder of an Allowed Debt Claim shall (i) take the steps and provide the documents described

13   in the Trust Agreement to (x) notify the applicable Chinese Courts that Wei Gan and such

14   holder have reached a settlement agreement that is embodied in and has been implemented

15   through the Plan and (y) request that the Chinese Court remove Wei Gan from the China

16   Debtor List and lift any China Restrictions, as applicable, and shall refrain from taking any

17   action to cause Wei Gan to be reinstated on the China Debtor List or be subject to the China

18   Restrictions and (ii) (x) withdraw or retract any litigations, enforcement actions, arbitrations,

19   and any other proceedings against Wei Gan from the courts and judicial authorities in all

20   jurisdictions, including, but not limited to, the PRC, or confirm with the judicial authorities

21   that Wei Gan has settled all of her debt obligations or legal responsibilities to such holder and

22   (y) file and execute any documents requested by Wei Gan to evidence the above release.

23                    In connection with the releases described in this Article 11.4(e), each holder of

24   an Allowed Debt Claim shall waive all rights conferred by the provisions of section 1542 of the

25   California Civil Code and/or any similar state or federal law. Section 1542 of the California

26   Civil Code provides as follows: “A GENERAL RELEASE DOES NOT EXTEND TO

27   CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS

28   OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN

                                                        52
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08           Desc
                                  Main Document   Page 213 of 264


 1   BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT

 2   WITH THE DEBTOR.”

 3                    Subject to the approval of the WG Settlement by the Bankruptcy Court, entry of

 4   the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to

 5   Bankruptcy Rule 9019, of the releases described in this Article 11.4(e), which includes by

 6   reference each of the related provisions and definitions contained in the Plan, and further,

 7   shall constitute its finding that each release described in Article 11.4(e) is: (i) in exchange for

 8   the good and valuable consideration provided by Wei Gan, a good faith settlement and

 9   compromise of such claims; (ii) in the best interests of the Debtor and all holders of Claims;

10   (iii) fair, equitable, and reasonable; (iv) given and made after due notice and opportunity for

11   hearing; and (v) except as otherwise provided in the Plan, a bar to any holder of an Allowed

12   Debt Claim asserting any Claim, Cause of Action, or liability related thereto, of any kind

13   whatsoever, against Wei Gan.

14           11.5     Exculpation and Limitation of Liability.

15                    None of the Debtor or Reorganized Debtor, or the direct or indirect affiliates,

16   employees, advisors, attorneys, financial advisors, accountants, investment bankers, agents, or

17   other professionals (whether current or former, in each case, in his, her, or its capacity as

18   such) of the Debtor or the Reorganized Debtor, or the Released Parties shall have or incur any

19   liability to, or be subject to any right of action by, any holder of a Claim, or any other party in

20   interest in the Chapter 11 Case, or any of their respective agents, employees, representatives,

21   financial advisors, attorneys or agents acting in such capacity, or direct or indirect affiliates, or

22   any of their successors or assigns, for any act or omission in connection with, relating to, or

23   arising out of, the Chapter 11 Case, formulation, negotiation, preparation, dissemination,

24   confirmation, solicitation, implementation, or administration of the Plan, the Plan Supplement

25   and all documents contained or referred to therein, the Disclosure Statement, any contract,

26   instrument, release or other agreement or document created or entered into in connection with

27   the Plan, or any other pre- or postpetition act taken or omitted to be taken in connection with

28   or in contemplation of the restructuring of the Debtor or confirming or consummating the

                                                       53
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08          Desc
                                    Main Document   Page 214 of 264


 1   Plan (including the distribution of any property under the Plan); provided, however, that the

 2   foregoing provisions of this Article 11.5 shall have no effect on the liability of any Person or

 3   Entity that results from any such act or omission that is determined by a Final Order to have

 4   constituted willful misconduct, fraud, or gross negligence and shall not impact the right of any

 5   holder of a Claim, or any other party to enforce the terms of the Plan and the contracts,

 6   instruments, releases, and other agreements or documents delivered in connection with the

 7   Plan. Without limiting the generality of the foregoing, the Debtor and the Debtor’s direct or

 8   indirect affiliates, employees, advisors, attorneys, financial advisors, accountants, investment

 9   bankers, agents and other professionals (whether current or former, in each case, in his, her,

10   or its capacity as such) shall, in all respects, be entitled to reasonably rely upon the advice of

11   counsel with respect to their duties and responsibilities under the Plan. The exculpated parties

12   have participated in good faith and in compliance with the applicable provisions of the

13   Bankruptcy Code with regard to the solicitation and distribution of the securities pursuant to

14   the Plan, and, therefore, are not, and on account of such distributions shall not be, liable at any

15   time for the violation of any applicable law, rule, or regulation governing the solicitation of

16   acceptances or rejections of the Plan or such distributions made pursuant to the Plan. This

17   exculpation shall be in addition to, and not in limitation of, all other releases, indemnities,

18   exculpations, and any other applicable law or rules protecting such exculpating parties from

19   liability.

20           11.6     Injunction.

21                    (a)         General. All Persons or Entities who have held, hold, or may hold Claims

22   (other than Claims that are reinstated under the Plan), and all other parties in interest in the

23   Chapter 11 Case, along with their respective current and former employees, agents, officers,

24   directors, principals, and direct and indirect affiliates, are permanently enjoined, from and

25   after the Effective Date, from, in respect of any Claim or Cause of Action released or settled

26   hereunder, (i) commencing, conducting, or continuing in any manner, directly or indirectly,

27   any suit, action, or other proceeding of any kind (including, without limitation, any proceeding

28   in a judicial, arbitral, administrative, or other forum) against the Released Parties, the Key

                                                          54
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08          Desc
                                    Main Document   Page 215 of 264


 1   China Business Individuals, Wei Gan, the Debtor, or the Reorganized Debtor, or in respect of

 2   any Claim or Cause of Action released or settled hereunder; (ii) enforcing, levying, attaching,

 3   collecting, or otherwise recovering by any manner or means, whether directly or indirectly, of

 4   any judgment, award, decree, or order against the Released Parties, the Key China Business

 5   Individuals, Wei Gan, the Debtor, or the Reorganized Debtor; (iii) creating, perfecting, or

 6   enforcing in any manner, directly or indirectly, any encumbrance of any kind against the

 7   Released Parties, the Key China Business Individuals, Wei Gan, the Debtor, or the

 8   Reorganized Debtor; (iv) asserting any right of setoff, subrogation, or recoupment of any kind,

 9   against any obligation due from the Released Parties, the Key China Business Individuals, Wei

10   Gan, the Debtor, or the Reorganized Debtor, or against the property or interests in property of

11   the Debtor or Reorganized Debtor, on account of such Claims; or (v) commencing or

12   continuing in any manner any action or other proceeding of any kind on account of, in

13   connection with, or with respect to any such Claims released or settled pursuant to the Plan;

14   provided, however, that nothing contained herein shall preclude such Entities from exercising

15   their rights pursuant to and consistent with the terms of the Plan and the contracts,

16   instruments, releases, and other agreements and documents delivered under or in connection

17   with the Plan.

18                    (b)         Injunction Against Interference With the Plan. Upon entry of the

19   Confirmation Order, all holders of Claims and their respective current and former employees,

20   agents, officers, directors, principals, and direct and indirect affiliates shall be enjoined from

21   taking any actions to interfere with the implementation or consummation of the Plan. Each

22   holder of an Allowed Claim, by accepting, or being eligible to accept, distributions under or

23   reinstatement of such Claim, as applicable, pursuant to the Plan, shall be deemed to have

24   consented to the injunction provisions set forth in this Article 11.6 of the Plan.

25           11.7     Term of Bankruptcy Injunction or Stays.

26                    All injunctions or stays (excluding any injunctions or stays contained in the Plan or

27   the Confirmation Order) in effect in the Chapter 11 Case under sections 105 or 362 of the

28

                                                       55
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08              Desc
                                  Main Document   Page 216 of 264


 1   Bankruptcy Code, or any order of the Bankruptcy Court or otherwise, and in existence as of the

 2   Confirmation Date, shall remain in full force and effect until the Effective Date.

 3           11.8     Termination of Subordination Rights and Settlement of Related Claims.

 4                    The classification and manner of satisfying all Claims under the Plan takes into

 5   consideration all subordination rights, whether arising by contract or under general principles of

 6   equitable subordination, section 510 of the Bankruptcy Code, or otherwise. All subordination rights

 7   that a holder of a Claim may have with respect to any distribution to be made under the Plan, shall

 8   be discharged and terminated, and all actions related to the enforcement of such subordination rights

 9   shall be enjoined permanently. Accordingly, distributions under the Plan to holders of Allowed

10   Claims shall not be subject to payment of a beneficiary of such terminated subordination rights, or to

11   levy, garnishment, attachment, or other legal process by a beneficiary of such terminated

12   subordination rights.

13           11.9     Waiver of Actions Arising Under Chapter 5 of the Bankruptcy Code.

14                    Without limiting any other applicable provisions of, or releases contained in, the Plan,

15   each of the Debtor, the Reorganized Debtor, their respective successors, assigns, and representatives,

16   and any and all other entities who may purport to assert any claim or Cause of Action, directly or

17   derivatively, by, through, for, or because of the foregoing entities, hereby irrevocably and

18   unconditionally release, waive, and discharge any and all claims or Causes of Action that they have,

19   had or may have that are based on section 544, 547, 548, 549, and 550 of the Bankruptcy Code and

20   analogous non-bankruptcy law for all purposes; provided, however, that notwithstanding this or any

21   other provision of the Plan, in the event that the Trustee has determined that it has reasonable and

22   good-faith evidence that an asset of the Debtor located in the United States that was property of the

23   Debtor as of the commencement of the Chapter 11 Case and was not disclosed during the Chapter 11

24   Case, if any, the Trustee may, after a meet and confer with the Debtor, pursue an action for turnover

25   of such asset under section 542 of the Bankruptcy Code within one hundred and eighty (180) days of

26   the Effective Date; provided that such turnover action may be pursued only through a confidential

27   arbitration process conducted by an arbitrator to be designated in the Trust Agreement. For the

28

                                                         56
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                 Desc
                                    Main Document   Page 217 of 264


 1   avoidance of doubt, none of the Claims or Causes of Action referenced in this Article 11.9, except as

 2   excluded herein, shall constitute Retained Actions.

 3           11.10     Reservation of Rights.

 4                    The Plan shall have no force or effect unless and until the Effective Date. Prior to the

 5   Effective Date, none of the filing of the Plan, any statement or provision contained in the Plan, or

 6   action taken by the Debtor with respect to the Plan, the Disclosure Statement, or the Plan

 7   Supplement shall be, or shall be deemed to be, an admission or waiver of any rights of the Debtor or

 8   any other party, including the Released Parties, with respect to any Claims or any other matter.

 9                                                    ARTICLE XII

10                                         RETENTION OF JURISDICTION

11                    Pursuant to sections 105(c) and 1142 of the Bankruptcy Code, to the fullest extent

12   permitted by law, and notwithstanding the entry of the Confirmation Order or the occurrence of the

13   Effective Date, the Bankruptcy Court shall retain exclusive jurisdiction over any matter arising under

14   the Bankruptcy Code, arising in or out of, or related to, the Chapter 11 Case, the Plan, or the

15   Confirmation Order (except as provided in the Trust Agreement), including jurisdiction to:

16                    (a)         Allow, disallow, determine, liquidate, classify, estimate, or establish the

17   priority or secured or unsecured status of any Claim, including the resolution of any request for

18   payment of any Administrative Expense Claim and the resolution of any and all objections to the

19   allowance or priority of Claims;

20                    (b)         Resolve any matters related to the assumption, assumption and assignment, or

21   rejection of any executory contract or unexpired lease to which the Debtor is party to or with respect

22   to which the Debtor or Reorganized Debtor may be liable, and hear, determine, and, if necessary,

23   liquidate, any Claims arising therefrom;

24                    (c)         Determine any and all motions, adversary proceedings, applications, contested

25   matters, or other litigated matters pending on the Effective Date;

26                    (d)         Ensure that Plan Distributions to holders of Allowed Claims are accomplished

27   pursuant to the terms of the Plan;

28                    (e)         Adjudicate any and all disputes arising from or relating to Plan Distributions;

                                                             57
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                Desc
                                    Main Document   Page 218 of 264


 1                    (f)         Enter, implement, or enforce such orders as may be necessary or appropriate

 2   to implement or consummate the provisions of the Plan, and all contracts, instruments, releases,

 3   settlements (including any KCBI Settlements or the WG Settlement) and other agreements or

 4   documents created in connection with the Plan or the Confirmation Order;

 5                    (g)         Enter, implement, or enforce such orders as may be appropriate in the event

 6   the Confirmation Order is for any reason stayed, reversed, revoked, modified, or vacated, or

 7   distributions pursuant to the Plan are enjoined or stayed;

 8                    (h)         Issue injunctions, enter and implement other orders, and take such other

 9   actions as may be necessary or appropriate to restrain interference by any Entity with the

10   consummation, implementation, or enforcement of the Plan, the Confirmation Order, or any other

11   order of the Bankruptcy Court;

12                    (i)         Modify the Plan before or after the Effective Date under section 1127 of the

13   Bankruptcy Code or modify the Confirmation Order, or any contract, instrument, release, or other

14   agreement or document created in connection with the Plan or the Confirmation Order, or remedy

15   any defect or omission or reconcile any inconsistency in any Bankruptcy Court order, the Plan, the

16   Disclosure Statement, the Confirmation Order, or any contract, instrument, release, or other

17   agreement or document created in connection with the Plan or the Confirmation Order, in such

18   manner as may be necessary or appropriate to consummate the Plan;

19                    (j)         Hear and determine all applications for compensation and reimbursement of

20   expenses of Professionals under sections 330, 331, and 503(b) of the Bankruptcy Code incurred prior

21   to the Confirmation Date;

22                    (k)         Hear and determine any rights, Claims, or Causes of Action held or reserved

23   by, or accruing to, the Debtor or the Reorganized Debtor pursuant to the Bankruptcy Code, the

24   Confirmation Order, or, in the case of the Debtor, any other applicable law;

25                    (l)         Enforce   all   orders,   judgments,   injunctions,   releases,   exculpations,

26   indemnifications, and rulings entered in connection with the Chapter 11 Case;

27                    (m)         Hear and determine disputes arising in connection with the interpretation,

28   implementation, or enforcement of the Plan, the Confirmation Order, any transactions contemplated

                                                             58
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ              Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                Desc
                                    Main Document   Page 219 of 264


 1   thereby, or any agreement, instrument, or other document governing or relating to any of the

 2   foregoing, or the effect of the Plan under any agreement to which the Debtor, the Reorganized

 3   Debtor, or any affiliate thereof are party;

 4                    (n)         Hear and determine any issue for which the Plan or a related document

 5   requires a Final Order of the Bankruptcy Court;

 6                    (o)         Issue such orders as may be necessary or appropriate to aid in execution of the

 7   Plan or to maintain the integrity of the Plan following consummation, to the extent authorized by

 8   section 1142 of the Bankruptcy Code;

 9                    (p)         Determine such other matters and for such other purposes as may be provided

10   in the Confirmation Order;

11                    (q)         Hear and determine matters concerning state, local, and federal taxes in

12   accordance with sections 346, 505, and 1146 of the Bankruptcy Code;

13                    (r)         Enter and enforce any order for the sale or transfer of property pursuant to

14   sections 363, 1123, or 1146(a) of the Bankruptcy Code;

15                    (s)         Hear and determine all disputes involving the existence, scope, and nature of

16   the discharges, releases, or injunctions granted under the Plan and the Bankruptcy Code;

17                    (t)         Hear and determine all disputes involving or in any manner implicating the

18   exculpation or indemnification provisions contained in the Plan;

19                    (u)         Hear and determine any matters arising under or related to sections 1141 and

20   1145 of the Bankruptcy Code;

21                    (v)         Recover all assets of the Debtor and property of the Debtor’s Estate, wherever

22   located;

23                    (w)         Enter an order of discharge, upon request of the Debtor or Reorganized

24   Debtor, as applicable;

25                    (x)         Enter a final decree closing the Chapter 11 Case; and

26                    (y)         Hear and determine any other matter not inconsistent with the Bankruptcy

27   Code and title 28 of the United States Code.

28

                                                            59
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                Desc
                                  Main Document   Page 220 of 264


 1                                               ARTICLE XIII

 2                                     MISCELLANEOUS PROVISIONS

 3           13.1     Payment of Statutory Fees.

 4                    On the Effective Date, all fees due and payable pursuant to section 1930 of title 28 of

 5   the U.S. Code shall be paid by the Debtor. Following the Effective Date, the Reorganized Debtor

 6   shall pay any and all such fees when due and payable, and shall file with the Bankruptcy Court

 7   quarterly reports in a form reasonably acceptable to the U.S. Trustee. The Debtor and Reorganized

 8   Debtor shall remain obligated to pay quarterly fees to the Office of the U.S. Trustee until the earliest

 9   of the Debtor’s case being closed, dismissed, or converted to a case under chapter 7 of the

10   Bankruptcy Code.

11           13.2     Exemption from Securities Laws.

12                    To the maximum extent provided by section 1145(a) of the Bankruptcy Code and

13   applicable non-bankruptcy law, the offering, issuance, or distribution of the Trust Interests, shall be

14   exempt from, among other things, section 5 of the Securities Act, if applicable, and from any state or

15   federal securities laws requiring registration for offer or sale of a security or registration or licensing

16   of an issuer of, underwriter of, or broker or dealer in, a security, and otherwise enjoy all exemptions

17   available for distributions of securities under a plan of reorganization in accordance with all

18   applicable law, including without limitation section 1145 of the Bankruptcy Code.

19           13.3     Exemption from Certain Transfer Taxes.

20                    Pursuant to section 1146(a) of the Bankruptcy Code, the transfer of title to or

21   ownership of any of the Debtor’s interests in any property; or the making or delivery of any

22   instrument of transfer in connection with the Plan shall not be subject to any document recording

23   tax, stamp tax, conveyance fee, intangibles or similar tax, mortgage tax, real estate transfer tax,

24   mortgage recording tax, Uniform Commercial Code filing or recording fee, or other similar tax or

25   governmental assessment, and the Confirmation Order shall direct the appropriate state or local

26   governmental officials or agents to forgo the collection of any such tax or governmental assessment

27   and to accept for filing and recordation any of the foregoing instruments or other documents without

28   the payment of any such tax or governmental assessment and to accept for filing and recordation any

                                                         60
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08            Desc
                                  Main Document   Page 221 of 264


 1   of the foregoing instruments or other documents without the payment of any such tax or

 2   governmental assessment. Without limiting the foregoing, any issuance, transfer, or exchange of a

 3   security or any making or delivery of an instrument of transfer pursuant to the Plan shall be exempt

 4   from the imposition and payment of any and all transfer taxes (including, without limitation, any and

 5   all stamp taxes or similar taxes and any interest, penalties, and addition to the tax that may be

 6   required to be paid in connection with the consummation of the Plan) pursuant to sections 106,

 7   505(a), 1141, and 1146(a) of the Bankruptcy Code. Unless the Bankruptcy Court orders otherwise,

 8   all sales, transfers, and assignments of owned and leased property approved by the Bankruptcy Court

 9   on or before the Effective Date shall be deemed to have been in furtherance of, or in connection

10   with, the Plan.

11           13.4      Dissolution of Statutory Committees and Cessation of Fee and Expense Payment.

12                     On the Effective Date, any statutory committee(s) appointed in the Chapter 11 Case,

13   including the Committee, shall dissolve, and the members thereof shall be released and discharged

14   from all rights and duties arising from, or related to, the Chapter 11 Case. The Reorganized Debtor

15   shall not be responsible for paying any fees and expenses incurred after the Effective Date, if any, by

16   the professionals retained by any such committee, other than for the reasonable fees and expenses for

17   the services authorized to be provided pursuant to this Article 13.4.

18           13.5      Substantial Consummation.

19                     On the Discharge Date, the Plan shall be deemed to be substantially consummated

20   under sections 1101 and 1127(b) of the Bankruptcy Code.

21           13.6      Expedited Determination of Postpetition Taxes.

22                     The Reorganized Debtor shall be authorized to request an expedited determination

23   under section 505(b) of the Bankruptcy Code for all tax returns filed for, or on behalf of, the Debtor

24   for any and all taxable periods ending after the Petition Date through, and including, the Effective

25   Date.

26           13.7      Modification and Amendments.

27                     Subject to the requirements of section 1127 of the Bankruptcy Code, Rule 3019 of the

28   Federal Rules of Bankruptcy Procedure, and, to the extent applicable, sections 1122, 1123, and 1125

                                                        61
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08              Desc
                                  Main Document   Page 222 of 264


 1   of the Bankruptcy Code, the Debtor may alter, amend, or modify the Plan at any time prior to the

 2   Effective Date. Holders of Claims that have accepted the Plan shall be deemed to have accepted the

 3   Plan, as altered, amended, or modified, if the proposed alteration, amendment, or modification

 4   complies with the requirements of this Article 13.7 and does not materially and adversely change the

 5   treatment of the Claim of such holder; provided, however, that any holders of that were deemed to

 6   accept the Plan because such Claims were Unimpaired shall continue to be deemed to accept the

 7   Plan only if, after giving effect to such amendment or modification, such Claims continue to be

 8   Unimpaired.

 9                    Entry of a Confirmation Order shall mean that all modifications or amendments to the

10   Plan since the solicitation thereof are approved pursuant to section 1127(a) of the Bankruptcy Code

11   and do not require additional disclosure or resolicitation under Bankruptcy Rule 3019.

12           13.8     Additional Documents.

13                    On or before the Effective Date, the Debtor may enter into any agreements and other

14   documents as may be necessary or appropriate to effectuate and further evidence the terms and

15   conditions of the Plan. The Debtor or Reorganized Debtor, as applicable, and all holders of Claims

16   receiving Plan Distributions and all other parties in interest may, from time to time, prepare, execute,

17   and deliver any agreements or documents and take any other actions as may be necessary or

18   advisable to effectuate the provisions and intent of the Plan.

19           13.9     Effectuating Documents and Further Transactions.

20                    On and after the Effective Date, the Reorganized Debtor is authorized to execute,

21   deliver, file, or record such contracts, instruments, releases, indentures, and other agreements or

22   documents and take such actions as may be necessary or appropriate to effectuate and further

23   evidence the terms and conditions of the Plan, without the need for any approvals, authorizations, or

24   consents, except for those expressly required pursuant to the Plan.

25           13.10 Plan Supplement.

26                    All exhibits and documents included in the Plan Supplement are incorporated into,

27   and are a part of, the Plan as if set forth in full in the Plan, and any reference to the Plan shall mean

28   the Plan and the Plan Supplement. Upon its filing, the Plan Supplement may be inspected in the

                                                        62
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08             Desc
                                  Main Document   Page 223 of 264


 1   office of the clerk of the Bankruptcy Court or its designee during normal business hours, at the

 2   Bankruptcy Court’s website at www.deb.uscourts.gov, and at the website of the Voting Agent at

 3   https://dm.epiq11.com/YT1. The documents contained in the Plan Supplement are an integral part of

 4   the Plan and shall be deemed approved by the Bankruptcy Court pursuant to the Confirmation Order.

 5           13.11 Entire Agreement.

 6                    Except as otherwise indicated, the Plan and the Plan Supplement supersede all

 7   previous and contemporaneous negotiations, promises, covenants, agreements, understandings, and

 8   representations on such subjects, all of which have become merged and integrated into the Plan.

 9           13.12 Revocation or Withdrawal of the Plan.

10                    The Debtor reserves the right to revoke or withdraw the Plan at any time prior to the

11   Effective Date. If the Debtor takes such action, the Plan shall be deemed null and void in its entirety

12   and of no force or effect, and any settlement or compromise embodied in the Plan (including the

13   fixing or limiting to an amount certain of any Claim or Class of Claims), assumption of executory

14   contracts or unexpired leases effected under the Plan, and any document or agreement executed

15   pursuant to the Plan, shall be deemed null and void. In such event, nothing contained in the Plan

16   shall (a) constitute or be deemed to be a waiver or release of any Claim against the Debtor or any

17   other Entity; (b) prejudice in any manner the rights of the Debtor or any Entity in further

18   proceedings involving the Debtor; or (c) constitute an admission, acknowledgement, offer, or

19   undertaking of any sort by the Debtor or any other Entity.

20           13.13 Severability.

21                    If, prior to the entry of the Confirmation Order, any term or provision of the Plan is

22   held by the Bankruptcy Court to be invalid, void, or unenforceable, at the request of the Debtor, the

23   Bankruptcy Court shall have the power to alter and interpret such term or provision to make it valid

24   or enforceable to the maximum extent practicable, consistent with the original purpose of the term or

25   provision held to be invalid, void, or unenforceable, and such term or provision shall then be

26   applicable as altered or interpreted. Notwithstanding any such holding, alteration, or interpretation,

27   the remainder of the terms and provisions of the Plan shall remain in full force and effect and shall in

28   no way be affected, impaired, or invalidated by such holding, alteration, or interpretation. The

                                                        63
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08               Desc
                                  Main Document   Page 224 of 264


 1   Confirmation Order shall constitute a judicial determination and shall provide that each term and

 2   provision of the Plan, as it may have been altered or interpreted in accordance with the foregoing, is

 3   (a) valid and enforceable pursuant to its terms; (b) integral to the Plan; and (c) non-severable and

 4   mutually dependent.

 5           13.14 Solicitation.

 6                    Upon entry of the Confirmation Order, the Debtor shall be deemed to have solicited

 7   acceptances of the Plan in good faith and in compliance with the applicable provisions of the

 8   Bankruptcy Code, including, without limitation, sections 1125(e) and (g) of the Bankruptcy Code,

 9   and any applicable non-bankruptcy law, rule, or regulation governing the adequacy of disclosure in

10   connection with such solicitation. The Debtor, the Reorganized Debtor, and each of their respective

11   employees, agents, representatives, advisors, attorneys, accountants, and professionals shall be

12   deemed to have participated in good faith and in compliance with the applicable provisions of the

13   Bankruptcy Code in the offer, issuance, sale, and purchase of any securities offered or sold under the

14   Plan, and therefore, are not, and on account of such offer, issuance, sale, solicitation, or purchase

15   shall not be, liable at any time for the violation of any applicable law, rule, or regulation governing

16   the solicitation of acceptances or rejections of the Plan or the offer, issuance, sale, or purchase of any

17   securities offered or sold under the Plan.

18           13.15 Governing Law.

19                    Unless a rule of law or procedure is supplied by federal law (including the

20   Bankruptcy Code and the Bankruptcy Rules) or unless otherwise specifically stated, the laws of the

21   state of California, without giving effect to the principles of conflict of laws, shall govern the rights,

22   obligations, construction, and implementation of the Plan, and any agreements, documents,

23   instruments, or contracts executed or entered into in connection with the Plan (except as otherwise

24   set forth in those agreements, in which case the governing law of such agreement shall control).

25           13.16 Compliance with Tax Requirements.

26                    In connection with the Plan and all instruments issued in connection herewith and

27   distributed hereunder, any Entity issuing any instruments or making any distribution under the Plan

28   shall comply with all applicable withholding and reporting requirements imposed by any federal,

                                                        64
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                Desc
                                  Main Document   Page 225 of 264


 1   state, local, or foreign taxing authority, and all distributions under the Plan shall be subject to any

 2   such withholding or reporting requirements. Any Entity issuing any instruments or making any

 3   distribution under the Plan to a holder of an Allowed Claim has the right, but not the obligation, not

 4   to make a distribution until such holder has provided to such Entity the information necessary to

 5   comply with any withholding requirements of any such taxing authority, and any required

 6   withholdings (determined after taking into account all information provided by such holder pursuant

 7   to this Article 13.16) shall reduce the distribution to such holder.

 8           13.17 Successors and Assigns.

 9                    The rights, benefits, and obligations of any Entity named or referred to in the Plan

10   shall be binding on, and shall inure to the benefit of, any heir, executor, administrator, successor or

11   assign, affiliate, officer, director, agent, representative, attorney, beneficiary, or guardian, if any, of

12   each Entity.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         65
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08             Desc
                                  Main Document   Page 226 of 264


 1           13.18 Closing of Chapter 11 Case.

 2                    The Reorganized Debtor shall, as promptly as practicable after the full administration

 3   of the Chapter 11 Case, file with the Bankruptcy Court all documents required by Bankruptcy Rule

 4   3022, Local Bankruptcy Rule 3022-1, and any applicable order of the Bankruptcy Court to close the

 5   Chapter 11 Case.

 6           13.19 Document Retention.

 7                    On and after the Effective Date, the Reorganized Debtor may maintain documents in

 8   accordance with his current document retention policy, as may be altered, amended, modified, or

 9   supplemented by the Reorganized Debtor without order of the Bankruptcy Court.

10           13.20 Conflicts.

11                    In the event of any conflict between the terms and provisions in the Plan (without

12   reference to the Plan Supplement) and the terms and provisions in the Disclosure Statement, the Plan

13   Supplement, any other instrument or document created or executed pursuant to the Plan, or any order

14   (other than the Confirmation Order) referenced in the Plan (or any exhibits, schedules, appendices,

15   supplements, or amendments to any of the foregoing), the Plan (without reference to the Plan

16   Supplement) shall govern and control; provided, however, that in the event of a conflict between the

17   Confirmation Order, on the one hand, and the Plan or the Plan Supplement, on the other hand, the

18   Confirmation Order shall govern and control in all respects.

19           13.21 Service of Documents.

20                    After the Effective Date, any pleading, notice, or other document required by the Plan

21   to be served on or delivered to:

22

23

24

25

26

27

28

                                                        66
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08             Desc
                                  Main Document   Page 227 of 264


 1                    the Debtor or the Reorganized Debtor, shall be served on:

 2                                PACHULSKI STANG ZIEHL & JONES LLP
 3                                10100 Santa Monica Blvd., 13th Floor
                                  Los Angeles, California 90067
 4                                Attn: Richard M. Pachulski; Jeffrey W. Dulberg; Malhar S. Pagay
                                  Email: rpachulski@pszjlaw.com; jdulberg@pszjlaw.com;
 5                                mpagay@pszjlaw.com
 6

 7
                                  - and -
 8

 9
                                  O’Melveny & Myers LLP
10
                                  Times Square Tower
11                                Seven Times Square
                                  New York, New York 10036
12                                Attn:       Suzzanne Uhland; Diana Perez
                                  Email: suhland@omm.com; dperez@omm.com
13

14                    After the Effective Date, the Reorganized Debtor shall be authorized to limit the list
15   of Entities receiving documents pursuant to Bankruptcy Rule 2002 to those Entities who have filed a
16   renewed request to receive documents pursuant to Bankruptcy Rule 2002.
17

18

19

20

21

22

23

24

25

26

27

28

                                                         67
     DOCS_LA:327243.2 46353/002
 Case 2:19-bk-24804-VZ            Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08            Desc
                                  Main Document   Page 228 of 264


 1            13.22 Deemed Acts.

 2                    Whenever an act or event is expressed under the Plan to have been deemed done or to

 3   have occurred, it shall be deemed to have been done or to have occurred without any further act by

 4   any party, by virtue of the Plan and the Confirmation Order.

 5            13.23 Waiver or Estoppel.

 6                    Each holder of a Claim shall be deemed to have waived any right to assert any

 7   argument, including the right to argue that its Claim should be Allowed in a certain amount, in a

 8   certain priority, secured, or not subordinated by virtue of an agreement made with the Debtor or its

 9   counsel or any other Entity, if such agreement was not disclosed in the Plan, the Disclosure

10   Statement, or papers filed with the Bankruptcy Court prior to the Confirmation Date.

11
     Submitted By:
12
     Dated:     January 27, 2020
13

14                                                PACHULSKI STANG ZIEHL & JONES LLP
15
                                                  By        /s/ Malhar S. Pagay
16
                                                            Richard M. Pachulski
17                                                          Jeffrey W. Dulberg
                                                            Malhar S. Pagay
18
                                                            [Proposed] Attorneys for Debtor and
19                                                          Debtor in Possession

20

21

22

23

24

25

26

27

28

                                                       68
     DOCS_LA:327243.2 46353/002
Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08   Desc
                             Main Document   Page 229 of 264



                                       EXHIBIT B

                                     Plan Term Sheet




DOCS_LA:327240.1 46353/002
Case 2:19-bk-24804-VZ              Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                   Desc
                                   Main Document   Page 230 of 264



                                            YT - Plan Term Sheet

                This term sheet (the “Term Sheet”) sets forth the material terms upon which
Yueting Jia (“YT”) shall, on and subject to the occurrence of the effective date (the “Effective
Date”) of a chapter 11 plan consistent in all material respects with this Term Sheet (the “Plan”),
transfer substantially all of his available assets (as described more fully below, the “Trust
Assets”) to a creditors’ trust (the “Trust”) to be formed pursuant to the Plan, the Trust Agreement
(as defined below), and this Term Sheet for the benefit of holders of allowed Debt Claims (as
defined below).

               As of the date of this Term Sheet, certain of the Trust Assets may be subject to
certain limitations and prohibitions imposed by (i) preliminary injunctions, freezing orders,
and/or similar orders from courts in the British Virgin Islands (the “BVI Injunction”) and the
United States federal courts situated in the state of California (the “U.S. Injunctions” and
collectively with the BVI Injunction, the “Injunctions”), (ii) that certain Fifth Amended and
Restated Memorandum and Articles of Association of Smart King Ltd. (“Smart King”) adopted
as of October 12, 2019 (the “SK M&A”), and (iii) that certain Restructuring Agreement, dated as
of December 31, 2018, by and among Smart King, YT, Season Smart Limited, a company
formed under the laws of the British Virgin Islands, and the other parties thereto (the
“Restructuring Agreement”).

Purpose                      The Plan will, among other things, grant each holder of an Allowed
                             Debt Claim (as defined below) or Late Filed Debt Claim (as defined
                             below) a beneficial interest (a “Trust Interest”) in the Trust or the Late
                             Filed Debt Claims Reserve (as defined below), as applicable, based on
                             the formulas set forth herein.

                             The Trust will preserve, hold, manage, and maximize the Trust Assets
                             pursuant to a trust agreement (the “Trust Agreement”) in form and
                             substance acceptable to the Official Committee of Unsecured Creditors
                             (the “Committee”) for the benefit of the holders of the Trust Interests.
                             The Trust Agreement will be included in the plan supplement and will
                             be approved in connection with confirmation of the Plan.

Existing                     As of the date of this Term Sheet and continuing until the Effective
Corporate                    Date, as a material inducement for the Committee to approve this Term
Structure                    Sheet and support the Plan, YT represents to the Committee as follows:

                             (a) YT owns 100% of the issued and outstanding economic interests in
                             West Coast LLC (“West Coast”) through a nominee, Lian Bossert.

                             (b) The sole asset of West Coast is 100% of the preferred membership
                             units (the “Preferred PT Units”) of Pacific Technology Holding LLC, a
                             Delaware limited liability company (“Pacific Technology”), which
                             comprise 20% of the currently issued and outstanding membership
                             interests of Pacific Technology.


DOCS_LA:327240.1 46353/002
Case 2:19-bk-24804-VZ               Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                           Desc
                                    Main Document   Page 231 of 264




                             (c) Pacific Technology is the sole owner of FF Peak Holding Limited,
                             a company organized in the British Virgin Islands (“FF Peak”).

                             (d) FF Peak is the sole owner of FF Top Holding Ltd., a company
                             organized in the British Virgin Islands (“FF Top”).

                             (e) FF Top owns 40.8% of the issued and outstanding Class B shares
                             of Smart King (the “Smart King Shares”).

                             (f) YT has a contractual right to direct Pacific Technology to direct FF
                             Peak to direct FF Top to transfer 147,058,823 of the Smart King
                             Shares (the “Trust Smart King Shares”) to the Trust (the “Smart King
                             Transfer Right”).

                             (g) Pursuant to Section 16 of the Third Amended and Restated Limited
                             Liability Company Agreement of Pacific Technology (the “PT
                             LLCA”), the Preferred PT Units entitle West Coast to receive
                             certain distributions of capital from Pacific Technology from time to
                             time (the “Preferred Unit Distribution Rights”),1 consisting of (1) a
                             priority distribution of up to $815.7 million, plus interest at 8% per
                             annum, after the return of capital to the management (plus 8% interest
                             per annum) but before any other capital is distributed from Pacific
                             Technology, plus (2) a special distribution of 10% of all remaining
                             distributions of capital from Pacific Technology, plus (3) its pro rata
                             share (i.e., 20%) of all remaining distributions of capital from Pacific
                             Technology.

Corporate                    On the Effective Date:2
Structure and
Governance                   The managing member of Pacific Technology shall amend the PT
                             LLCA to:
                                 provide that the Trust is a member of Pacific Technology and
                                   the holder of 100% of the Preferred PT Units,
                                   issue new units of Pacific Technology to the Trust (the “New PT
                                    Units”), entitling the Trust to 100% of the economic value of the



1
  The description of the Preferred Unit Distribution Rights in this Term Sheet is not intended to limit the actual
terms of Section 16 of the PT LLCA.
2
  The consent of Pacific Technology and its managing member will be required to effectuate transactions
contemplated by this Term Sheet (the “Pacific Technology Consents”). Execution of the Pacific Technology
Consents by all requisite parties thereto shall be a condition precedent to occurrence of the Effective Date, provided
that the Pacific Technology Consents shall provide that their effectiveness is conditioned upon the occurrence of the
Effective Date.


DOCS_LA:327240.1 46353/002
Case 2:19-bk-24804-VZ               Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                   Desc
                                    Main Document   Page 232 of 264



                                    Trust Smart King Shares, and
                                   grant the Trust a fully paid-up warrant to receive the Trust Smart
                                    King Shares consistent with the Smart King Transfer Right with
                                    no further action necessary by YT, exercisable upon the
                                    dissolution of the Injunctions (the “Warrant”).
                             The Plan and the order confirming the Plan (the “Confirmation Order”)
                             shall provide, pursuant to section 363 of the Bankruptcy Code, that the
                             Preferred PT Units and the New PT Units shall vest in the Trust free
                             and clear of any and all liens, claims, encumbrances, contractual
                             restrictions, and other interests, provided that the Preferred PT Units
                             and the New PT Units shall be subject to the PT LLCA as amended on
                             the Effective Date pursuant to, and consistent in all material respects
                             with, this Term Sheet and the Plan.

                             Upon the dissolution of the Injunctions, the Plan and Confirmation
                             Order shall deem the Warrant automatically exercised and direct FF
                             Top to transfer the Trust Smart King Shares directly to the Trust
                             pursuant to the SK M&A. Upon the indefeasible transfer of the Trust
                             Smart King Shares to the Trust pursuant to the Warrant, the New PT
                             Units shall be deemed retired.

Assets of the Trust          The Trust Assets shall consist of the following:

                             (a) 100% of the Preferred PT Units;

                             (b) 100% of the New PT Units;

                             (c) the Warrant;

                             (d) following the exercise of the Warrant and the indefeasible transfer of
                             the Trust Smart King Shares to the Trust, the Trust Smart King Shares;

                             (e) any financial assets of YT (i.e., accounts, securities, or real property)
                             located in China after the satisfaction of any claims recoverable from
                             such assets under applicable law;

                             (f) all interests, claims, and causes of action owned by YT (including
                             through any nominee) in connection with Beijing Dongfang Cheyun
                             Information Technology Co., Ltd.;

                             (g) property transferred to the Trust under section 542 of the
                             Bankruptcy Code in accordance with the “Bankruptcy Actions” section
                             of this Term Sheet;

                             (h) subject to certain rights of FF Global in connection with the Call


DOCS_LA:327240.1 46353/002
Case 2:19-bk-24804-VZ              Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                           Desc
                                   Main Document   Page 233 of 264



                             Option (defined below), the disposition of such Call Option as set forth
                             below in “Call Option;” and

                             (i) the Trust expense funded amount contributed to the Trust by a
                             postpetition lender (the “Funding Source”) as provided herein.

                             The Trustee shall engage an independent valuation firm to conduct a
                             valuation of the Trust Assets (other than the Trust expense funded
                             amount) as of the date of their contribution to the Trust.

Non-Debt Claims              On the Effective Date, holders of Allowed3 Administrative Expense
                             Claims, Priority Tax Claims, Priority Non-Tax Claims, and U.S.
                             Secured Claims (each as defined in the Plan) will receive cash equal to
                             the unpaid amount of their claims, except to the extent any such holder
                             agrees to less favorable treatment or elects to receive Trust Distributions
                             (as defined below) on the dates of distributions to holders of the Trust
                             Interests in accordance with the distribution waterfall set forth on
                             Exhibit A attached hereto and as further set forth in the Trust
                             Agreement (the “Distribution Waterfall”).

Debt Claims                  “Debt Claim” means any claim (as defined in section 101(5) of the
                             Bankruptcy Code) against YT that is (a) not an Administrative Expense
                             Claim, Priority Tax Claim, Priority Non-Tax Claim, or U.S. Secured
                             Claim (each as defined in the Plan) or (b) otherwise determined by the
                             Bankruptcy Court (as defined in the Plan) to be a Debt Claim.

                             “Allowed Debt Claim Allocation Amount” means the Allowed amount
                             of a Debt Claim together with any unpaid interest at the rate of four
                             percent per annum from the time the underlying debt arose through
                             October 14, 2019, the date YT filed his voluntary chapter 11 petition.

                             “Allowed Debt Claim Distribution Amount” means the Allowed Debt
                             Claim Allocation Amount minus (a) any amounts the holder of such
                             Debt Claim actually receives from the primary obligor or any guarantor
                             besides YT, of such Debt Claim based on such holder’s contractual
                             agreement with such primary obligor or guarantor, minus (b) any
                             amounts such holder actually receives upon the disposition of any assets
                             that (i) have already been collateralized by YT or any other person or


3
  “Allowed” means, with respect to any claim, such claim or portion thereof (a) that has been listed by YT in his
schedules of assets and liabilities as liquidated in amount and not disputed or contingent and for which no contrary
proof of claim has been filed; (b) as to which the deadline for objecting or seeking estimation has passed, and no
objection or request for estimation has been filed; (c) as to which any objection or request for estimation has been
filed has been settled, waived, withdrawn, or denied by a final order; or (d) that is allowed pursuant to (i) a final
order of the Bankruptcy Court or (ii) the Plan.


DOCS_LA:327240.1 46353/002
Case 2:19-bk-24804-VZ              Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                   Desc
                                   Main Document   Page 234 of 264



                             entity, (ii) have already been pledged by YT or any other person or
                             entity, and (iii) YT, his wife Wei Gan, or any other person or entity
                             own, and that have been seized, attached, or frozen by Chinese judiciary
                             authorities minus (c) if the primary debt obligation underlying such
                             Debt Claim is satisfied in whole or in part by conversion to equity in
                             any jurisdiction, the corresponding reduction in the amount of the Debt
                             Claim on account of such conversion (items (a), (b), and (c)
                             collectively, “Other Distributions”).

                             “Late Filed Debt Claim” means a Debt Claim filed after the applicable
                             deadline set by the Bankruptcy Court to file claims in the chapter 11
                             case but before the occurrence of a Distribution Event.

                             The aggregate amount recoverable by any holder of a Debt Claim
                             through Other Distributions shall be reduced by the amount of any
                             distributions paid from the Trust (“Trust Distributions”) on account of
                             such Debt Claim.

Late Filed Debt              On the Effective Date, the Trustee shall (a) establish a separate trust
Claims Reserve               (the “Late Filed Debt Claims Reserve”) for the benefit of any Late Filed
                             Debt Claims and (b) transfer 10% of the Trust Assets to the Late Filed
                             Debt Claims Reserve. The Late Filed Debt Claims Reserve will have no
                             operations other than to make distributions to holders of Late Filed Debt
                             Claims and will be managed by the Trustee pursuant to a separate trust
                             agreement with substantially similar governance terms as the Trust
                             Agreement. At the conclusion of the Standstill Period (defined below),
                             any unallocated assets in the Late Filed Debt Claims Reserve shall
                             revert to the Trust for the ratable benefit of holders of Allowed Debt
                             Claims.

                             In order for a Late Filed Debt Claim to be Allowed and participate in
                             the Late Filed Debt Claims Reserve, YT and the Trustee shall make
                             commercially reasonable efforts to agree that allowance of such Late
                             Filed Debt Claim in a particular amount is in the best interests of YT
                             and the Trust.

                             If YT and the Trustee do not agree to the allowance or amount of any
                             Late Filed Debt Claim, YT may, upon notice and a hearing, seek entry
                             of a Bankruptcy Court order allowing such Late Filed Debt Claim
                             (a “Late Filed Debt Claim Order”). In seeking any Late Filed Debt
                             Claim Order, YT shall bear the burden of demonstrating to the
                             Bankruptcy Court that allowance of such Late Filed Debt Claim is in the
                             best interests of YT and the Trust.

Voting Rights with The Trustee shall exercise all voting rights, if any, with respect to the
respect to Trust   Trust Smart King Shares owned by the Trust after the exercise of the


DOCS_LA:327240.1 46353/002
Case 2:19-bk-24804-VZ              Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                     Desc
                                   Main Document   Page 235 of 264



Assets                       Warrant.

                             Prior to the occurrence of an IPO (as defined below), YT will use
                             commercially reasonable efforts to provide the Creditor Trust
                             Committee (as defined below) with observer rights regarding the
                             committee meetings held by the committee of managers of FF Global
                             Partners LLC.

Term                         The term of the Trust (the “Term”) will initially extend until the fifth
                             anniversary of the Effective Date (the “Initial Term”).

                             If the completion of an initial public offering on the New York Stock
                             Exchange, Nasdaq, the Hong Kong Stock Exchange, the London Stock
                             Exchange, or any other internationally recognized stock exchange
                             (including China) with respect to the shares of outstanding capital stock
                             of Smart King or such other relevant listing vehicle, as applicable (an
                             “IPO”), occurs during the Initial Term, the Term and the Standstill
                             Period shall be automatically extended through the conclusion of the
                             selloff period for the Marketable Securities (as defined below) as set
                             forth on Exhibit B attached hereto.

                             If the completion of an IPO has not occurred during the Initial Term, the
                             Trustee may elect to extend the Term for successive one-year periods
                             (or such other periods as the Trustee determines to be appropriate) to the
                             extent necessary to allow for orderly liquidation of any remaining Trust
                             Assets.

                             The Trustee shall dissolve and wind up the Trust and distribute the Trust
                             Assets upon the expiration of (a) the Initial Term, if no extension
                             (automatic or otherwise) is exercised, or (b) the expiration of any
                             extended Term of the Trust.

                             The Trustee may dissolve the Trust before the end of the Initial Term or
                             any extended Term if: (a) all of the Trust Assets have been distributed
                             in accordance with the Distribution Waterfall and YT has approved the
                             dissolution of the Trust; or (b) a Liquidation Event has occurred.

                             Upon termination of the Trust, the Trustee shall obtain a valuation of
                             the Trust Assets as of the termination date (performed by an
                             independent valuation firm selected by the Trustee and approved by the
                             Creditor Trust Committee and YT) and shall, as promptly as practicable
                             following the completion of the independent valuation, distribute the
                             Trust Assets in kind to the creditors in accordance with the Distribution
                             Waterfall.

Trustee                      There shall be one (1) trustee (the “Trustee”) of the Trust. The initial


DOCS_LA:327240.1 46353/002
Case 2:19-bk-24804-VZ              Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                   Desc
                                   Main Document   Page 236 of 264



                             trustee shall be disclosed in the plan supplement. Any successor Trustee
                             shall be selected by majority vote of the Creditor Trust Committee (as
                             defined below) in accordance with the Trust Agreement, which shall set
                             forth certain criteria with respect to the relevant experience and
                             qualifications for the Trustee.

                             The Trustee shall act as a fiduciary and shall not be personally liable in
                             connection with the affairs of the Trust or to any person except for such
                             of the Trustee’s acts or omissions that constitute fraud, willful
                             misconduct, or gross negligence as determined by a final order of a
                             court of competent jurisdiction. In addition, the Trustee shall be
                             indemnified by the Trust against and held harmless by the Trust from
                             any losses, claims, damages, liabilities, or expenses (including without
                             limitation, attorneys’ fees, disbursements, and related expenses) to
                             which the Trustee may become subject in connection with any action,
                             suit, proceeding, or investigation brought or threatened against the
                             Trustee in connection with any matter arising out of or related to the
                             Trust Agreement or the affairs of the Trust (other than in respect of acts
                             or omissions that constitute fraud, willful misconduct, or gross
                             negligence, as determined by a final order of a court of competent
                             jurisdiction). The Trustee shall be entitled to obtain customary
                             fiduciary and/or errors and omissions liability insurance and engage
                             independent legal counsel and financial advisors to assist with its
                             evaluation of any matters with respect to the Trust, including any
                             Liquidation Event.

                             The Trustee shall be compensated by the Trust from Trust Assets
                             pursuant to the Trust Agreement. The Trustee shall be entitled to
                             reimburse itself out of any available cash in the Trust, for its actual out-
                             of-pocket expenses and shall be indemnified by the Trust from Trust
                             Assets against and from any and all loss, liability, expense, or damage
                             that the Trustee may sustain in good faith and without willful
                             misconduct, gross negligence, or fraud in the exercise and performance
                             of any of the powers and duties of the Trustee under the Trust
                             Agreement.

                             The Trustee may resign upon not less than sixty days’ advance written
                             notice to the Creditor Trust Committee, with such resignation to take
                             effect once a replacement Trustee has been appointed.

                             The Creditor Trust Committee may remove the Trustee in the event the
                             Trustee commits any act or omission that constitutes fraud, breach of
                             fiduciary duty, willful misconduct, or gross negligence. Upon the
                             removal of the Trustee as set forth in the immediately preceding
                             sentence, the Creditor Trust Committee shall have the right to appoint a
                             replacement Trustee, subject to approval by YT (which approval shall


DOCS_LA:327240.1 46353/002
Case 2:19-bk-24804-VZ                Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                     Desc
                                     Main Document   Page 237 of 264



                             not be unreasonably withheld).

Trust Financing              [Financing will be obtained for the initial Trust funding on the Effective
                             Date of the Plan, which funds will be Trust Assets (the “Trust
                             Financing”).]

Trust Expenses               The professional fees, costs, and other expenses incurred by the Trustee
                             in connection with the administration of the Trust shall be paid from the
                             proceeds of the Trust Financing and the relevant Trust Assets.4

Liquidation Event            The term “Liquidation Event” means (a) a liquidation through an
                             assignment for the benefit of creditors, a receivership, a case under
                             chapter 7 of the Bankruptcy Code, or a similar insolvency proceeding of
                             Smart King or future public listing vehicle for the global subsidiaries of
                             Faraday & Future Inc. (“FF”), (b) a liquidating case of FF under chapter
                             11 of the Bankruptcy Code, or (c) a reorganization case of FF under
                             chapter 11 of the Bankruptcy Code that materially reduces the
                             percentage ownership of the Trust other than by virtue of an equity
                             investment or equity incentive.

Distributions;               Upon receipt of the distributable proceeds by the Trust from any
Creditor Claims              disposition, or dividends or distributions in respect, of any Trust Assets
Waterfall                    (such proceeds, the “Distributable Proceeds” and such an event, a
                             “Distribution Event”), the Distributable Proceeds will be distributed in
                             accordance with the Distribution Waterfall upon the earlier of (a) sixty
                             days following the occurrence of such Distribution Event, and (b) the
                             termination of the Trust.

                             The Trustee may delay or defer the distribution of any Distributable
                             Proceeds (whether cash, securities, or other property) received by the
                             Trustee in respect of the Trust Assets to the creditors if the Trustee
                             determines that such deferral or delay is in the best interests of the
                             creditors (including if such distribution would violate any court order or
                             applicable law).

Disposition of               The schedule for disposition of shares of Smart King directly owned by
Smart King                   the Trust and that are registered under securities law or listed (the
Shares after the             “Marketable Securities”) shall be governed in accordance with Exhibit
IPO                          B attached hereto. The PT LLCA will include provisions that the
                             managing member of Pacific Technology will use commercially
                             reasonable efforts to dispose of Marketable Securities owned or
                             controlled by Pacific Technology in which the Trust owns a beneficial


4
    The parties will work to reach an agreement with respect to the necessary level of Trust Financing.



DOCS_LA:327240.1 46353/002
Case 2:19-bk-24804-VZ                Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                          Desc
                                     Main Document   Page 238 of 264



                             interest on a similar schedule until the priority distribution of $815.7
                             million in connection with the preferred units of Pacific Technology is
                             paid to the Trust.5 The Distributable Proceeds shall be distributed in
                             accordance with the Distribution Waterfall.

                             At any time upon the request of the managing member of Pacific
                             Technology, and subject to applicable securities law, the Trustee shall
                             distribute the Marketable Securities in kind to the creditors in lieu of any
                             cash distribution. The value of the Marketable Securities shall be the
                             average closing trading price for the five consecutive trading days
                             immediately prior to the distribution.

Creditor Trust               The creditors shall be represented by a committee (the “Creditor Trust
Committee                    Committee”), which shall consist of no more than five creditors holding
                             Allowed Debt Claims, or their designees. The members of the Creditor
                             Trust Committee, when taking any action in their capacity as such, shall
                             serve as fiduciaries to the beneficiaries of the Trust and not act in their
                             individual interests. The initial members of the Creditor Trust
                             Committee must be acceptable to the Committee and will be disclosed
                             in the plan supplement. Any replacement members of the Creditor Trust
                             Committee will be selected by the Trustee in accordance with the
                             qualification requirements to be set forth in the Trust Agreement. The
                             Creditor Trust Committee shall act by the vote of a majority (over 50%)
                             of the members thereof, unless otherwise specified in the Trust
                             Agreement.

                             The members of the Creditor Trust Committee shall not be
                             compensated, but shall be reimbursed for all reasonable out-of-pocket
                             expenses incurred in connection with their service on the Creditor Trust
                             Committee, other than the fees and expenses of counsel to individual
                             members of the Creditor Trust Committee. The Creditor Trust
                             Committee may employ advisors for specified purposes, and the Trustee
                             will pay the fees and expenses of any such advisors retained by the
                             Creditor Trust Committee.

                             The Trustee shall not take any of the following actions without the
                             approval of the Creditor Trust Committee:

                                    incur expenses on behalf of the Trust in excess of US$50,000;


5
  The amended PT LLCA will include a provision to obtain a valuation of Pacific Technology to provide the
managing member with the right to purchase under circumstances to be agreed upon by the managing member and
the Creditor Trust Committee and will include a right of first refusal for Pacific Technology or its managing member
to purchase any shares or units proposed to be sold by the Trust, provided that the right of first refusal shall be on
terms no less favorable than those offered to the third-party purchaser.



DOCS_LA:327240.1 46353/002
Case 2:19-bk-24804-VZ               Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                  Desc
                                    Main Document   Page 239 of 264



                                    provided, however, that such approval shall be deemed granted
                                    if not specifically denied within 10 business days after a written
                                    request from the Trustee;
                                   retain and pay certain advisors, including legal counsel,
                                    independent accounting firms, valuation firms, and other third
                                    parties to assist with the administration of the Trust Assets;
                                    provided, however, that such approval shall be deemed granted
                                    if not specifically denied within 10 business days after a written
                                    request from the Trustee, provided further that the Trustee may
                                    retain any or all of the current advisors to the Committee but
                                    shall not retain any current advisor to the Debtor or any of his
                                    affiliates;
                                   except as provided in the Trust Agreement, sell or transfer any
                                    Trust Assets;
                                   invest any moneys held by the Trust other than in bank deposits
                                    and U.S. Treasury securities; provided, however, that such
                                    approval shall be deemed granted if not specifically denied
                                    within 10 business days after a written request from the Trustee;
                                   settle or compromise any litigation claim in excess of US$5
                                    million; provided, however, that such approval shall be deemed
                                    granted if not specifically denied within 10 business days after a
                                    written request from the Trustee;
                                   take any action that would result in the Trust becoming an
                                    “investment company” within the meaning of the Investment
                                    Company Act of 1940, as amended; or
                                   amend the Trust Agreement in any manner that is adverse to the
                                    creditors.

Information                  The Trustee shall cause to be prepared and distributed to the Creditor
Rights                       Trust Committee (for further distribution to the creditors):

                                   within forty-five days after the end of each calendar quarter and
                                    within ninety days after the end of each calendar year (a) a
                                    statement of net assets of the Trust, (b) a statement of changes in
                                    net assets of the Trust, (c) a statement of cash flows of the Trust,
                                    (d) a schedule summarized by type of investments and assets,
                                    indicating acquisitions and dispositions, and (e) a summary
                                    listing of the status of the resolution of claims involving the
                                    Trust or any of the Trust Assets, if any; and
                                   within ninety days after the end of each calendar year audited
                                    consolidated financial statements of Smart King or the future
                                    listing vehicle for the FF global subsidiaries, if they are made
                                    available to the Trust.

Transferability of           The Trust Interests may be transferred upon notice to the Trustee and
Trust Interests              compliance with Fed. R. Bankr. P. 3001(e) and any applicable law.

DOCS_LA:327240.1 46353/002
Case 2:19-bk-24804-VZ              Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                    Desc
                                   Main Document   Page 240 of 264




                             Notwithstanding the foregoing, the Trust Interests may not be
                             transferred to the extent that such transfer would (a) based on the advice
                             of counsel to the Trust, jeopardize the Trust’s tax treatment; (b) cause
                             the Trust to become subject to any governmental controls or regulations
                             that affect the administration of the Trust and the Trust Assets,
                             including, but not limited to, any SEC reporting requirements;
                             (c) violate applicable law (including any securities law) or any
                             instrument to which the Trust is a party or by which it is bound; or
                             (d) cause the Trust to become an “investment company” within the
                             meaning of the Investment Company Act of 1940, as amended.

Future Equity                As previously disclosed, in order to align incentives and reward YT for
Incentive Plan               achieving FF’s strategic goals, it is anticipated that a management
                             incentive equity plan will be adopted to grant certain stock-based
                             awards to or at the direction of YT upon the achievement of financial
                             targets upon a Distribution Event, provided that the stock-based awards
                             granted to YT shall not exceed the awards set forth in Exhibit C
                             attached hereto without the consent of the Trustee (which consent shall
                             not be unreasonably withheld).

Governing Law                This Term Sheet shall be governed and construed in accordance with
                             the laws of the State of California, without regard to its choice of law
                             principles. The Trust Agreement will be governed and construed in
                             accordance with the laws of the State of Delaware, without regard to its
                             choice of law principles. The Trust shall be structured as a [qualified
                             settlement fund]6 for U.S. federal income tax purposes.

Amendments to                The Trust Agreement will not be amended without the approval of the
Trust Agreement              Creditor Trust Committee.

Subsequent Equity Nothing in this Term Sheet shall be construed as to prohibit or restrict in
Investment;       any manner any subsequent equity investment or equity incentive in
Equity Incentives Smart King or any of its subsidiaries by any person, provided that in no
                  event shall any equity incentive program adopted by Smart King or any
                  other direct or indirect subsidiary of Pacific Technology grant YT any
                  equity interest greater than, or on terms more favorable than, as set forth
                  on Exhibit C, without the consent of the Trustee (which consent shall
                  not be unreasonably withheld).




6
  Under review and discussion. The parties will cooperate in good faith the determinate an appropriate and tax
efficient structure for the Trust.


DOCS_LA:327240.1 46353/002
Case 2:19-bk-24804-VZ              Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                  Desc
                                   Main Document   Page 241 of 264



Call Option                  YT may transfer the call option (the “Call Option”) under the
                             Restructuring Agreement in connection with a bona-fide third-party
                             financing of Smart King not less than $100 million without the consent
                             of the Trustee; provided that the Call Option may be made available for
                             other business purposes of Smart King subject to the consent of the
                             Trustee (which consent shall not be unreasonably withheld, conditioned
                             or delayed); provided further that the proceeds, if any, distributed to YT
                             in connection with a transfer of the Call Option shall constitute Trust
                             Assets.
Standstill, China            Standstill. To the maximum extent permitted by applicable law, each
Restrictions, and            holder of an Allowed Debt Claim shall agree for a period of four years
Releases of Claims           after the Effective Date (the “Standstill Period”) to not assert any new
                             Causes of Action (as defined in the Plan) against YT for personal
                             liability or derivatively in its capacity as a creditor of a claim owed
                             solely or jointly by YT (including unwinding or alter ego type claims) in
                             any non-U.S. jurisdiction (the “YT Claims”); provided, however, that
                             such holder may continue to prosecute any actions commenced
                             prepetition against YT up to judgment and pursue Other Distributions
                             through judicial authorities in the People’s Republic of China to satisfy
                             such holder’s Debt Claim through a mechanism that will be mutually
                             agreed to by the parties, including claims against (a) primary obligors
                             based on such holder’s contractual agreements with such primary
                             obligors; (b) assets that have already been collateralized by YT or any
                             other person or entity; (c) assets that have already been pledged by YT
                             or any other person or entity; or (d) assets or interests that YT, his wife
                             Wei Gan, or any other person or entity own, and that have been seized,
                             attached, or frozen by Chinese judiciary authorities; provided, however,
                             that the Standstill Period shall terminate in the event a Liquidation
                             Event occurs during the Standstill Period.

                             Tolling. YT shall stipulate in the Confirmation Order that all limitations
                             periods applicable to all YT Claims in any non-U.S. jurisdictions, to the
                             extent not previously expired, are tolled for the duration of the Standstill
                             Period. If reasonably requested by the Committee or the Creditor Trust
                             Committee, as applicable, YT shall enter into a global tolling agreement
                             evidencing such tolling.

                             China Restrictions. Within ninety days after the Effective Date, each
                             holder of an Allowed Debt Claim or Allowed Late Filed Debt Claim
                             shall take the steps and provide the documents described in the Trust
                             Agreement to (a) notify the applicable court or courts in the People’s
                             Republic of China (the “Chinese Court”) that YT and such holder have
                             reached a settlement agreement that is embodied in and has been
                             implemented through the Plan and (b) request that the Chinese Court
                             remove YT from the List of Dishonest Judgment Debtors (the “China
                             Debtor List”) and lift any consumption or travel restrictions (the “China


DOCS_LA:327240.1 46353/002
Case 2:19-bk-24804-VZ               Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08               Desc
                                    Main Document   Page 242 of 264



                             Restrictions”), as applicable, and shall refrain from taking any action
                             during the Standstill Period to cause YT to be reinstated on the China
                             Debtor List or be subject to the China Restrictions (the “China Debtor
                             List Covenant”). To the extent practicable, forms for holders of Allowed
                             Debt Claims and Allowed Late Filed Debt Claims to comply with the
                             China Debtor List Covenant shall be included in the plan supplement
                             and approved as part of the Confirmation Order.]7

                             Before any Trust Distributions are made to the holder of an Allowed
                             Debt Claim or an Allowed Late Filed Debt Claim, such holder shall
                             provide an affidavit that (a) certifies such holder’s compliance with the
                             China Debtor List Covenant, (b) certifies that they have not initiated any
                             YT Claims during the Standstill Period or after the Liability Release
                             Date, as applicable, and (c) identifies any amounts received from Other
                             Distributions as of the date of the affidavit.

                             Effectiveness of YT Release. Each holder of an (i) Allowed Late Filed
                             Debt Claim, on the date of allowance of such Late Filed Debt Claim or
                             (ii) Allowed Debt Claim, once it has received Trust Distributions and
                             Other Distributions (from enforcement or other actions) that, in the
                             aggregate, are equal to 20% of its Allowed Debt Claim Allocation
                             Amount (the date upon which the foregoing condition occurs is the
                             “Liability Release Date”) (a) shall be deemed to have released the YT
                             Claims on account of such Debt Claim or Late Filed Debt Claim in
                             every jurisdiction and (b) agrees that it shall not assert any new, or
                             continue to prosecute any existing, YT Claims related to such Debt
                             Claim or Late Filed Debt Claim in every jurisdiction; provided,
                             however, that the foregoing release shall not release, waive, or
                             otherwise impact the rights of such holder to receive further Trust
                             Distributions or to pursue and receive Other Distributions through a
                             mechanism that will be mutually agreed to by the parties.

                             Within ninety days after the applicable Liability Release Date with
                             respect to Allowed Debt Claims or the date of allowance of a Late Filed
                             Debt Claim, each holder of an Allowed Debt Claim or Allowed Late
                             Filed Debt Claim shall (as a condition to receiving further Trust
                             Distributions) (a) withdraw or retract any litigations, enforcement
                             actions, arbitrations, and any other proceedings against YT from the
                             courts and judicial authorities in all jurisdictions, including, but not
                             limited to, the People’s Republic of China, or confirm with the judicial
                             authorities that YT has settled all of his debt obligations or legal
                             responsibilities to such holder and (b) file and execute any documents


7
    Under review and discussion with international counsel.



DOCS_LA:327240.1 46353/002
Case 2:19-bk-24804-VZ                Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                        Desc
                                     Main Document   Page 243 of 264



                             requested by YT to evidence the above release. YT reserves all rights to
                             seek enforcement by the Chinese judicial authorities of the rights
                             provided herein.

                             Key China Business Individuals Release. [TBD].8

Parties’ Expenses            Each party shall be responsible for its respective fees and expenses
                             incurred in connection with the preparation and negotiation of this Term
                             Sheet and the Trust Agreement.

Discharge                    YT shall receive a discharge of all claims dischargeable under U.S.
                             bankruptcy law upon the Effective Date, which discharge will
                             permanently enjoin any creditor from pursuing YT personally in the
                             United States in connection with any claim, without prejudice to the
                             rights of any party to seek to enforce the Plan or any of YT’s obligations
                             thereunder. If the discharge under the Confirmation Order is revoked for
                             any reason, (a) the Confirmation Order shall be of no further force or
                             effect, (b) the Plan shall be null and void in all respects, (c) no
                             distributions under the Plan shall be made, and (d) the Debtor and all
                             holders of claims shall be restored to the status quo ante as of the day
                             immediately preceding entry of the Confirmation Order.

DIP Financing                YT will seek approval of debtor in possession financing from Pacific
                             Technology (the “DIP Financing”). The Plan shall treat YT’s
                             obligations under the DIP Financing as an Allowed Administrative
                             Expense Claim (as defined in the Plan).

Bankruptcy                   Pursuant to the Plan and except as otherwise provided in this Term
Actions                      Sheet, any bankruptcy actions9 of the Debtor or Reorganized Debtor
                             shall be deemed satisfied and released on the Effective Date; provided
                             that in the event the Trustee has determined that it has reasonable and
                             good-faith evidence that an asset of YT located in the United States that
                             was property of YT as of the commencement of his chapter 11 case and
                             was not disclosed during the chapter 11 case, if any, the Trustee may,
                             after a meet and confer with YT, pursue an action for turnover of such
                             asset under section 542 of the Bankruptcy Code within one hundred and
                             eighty days of the Effective Date; provided that such turnover action
                             may be pursued only through a confidential arbitration process
                             conducted by an arbitrator to be designated in the Trust Agreement.




8
 The parties are in discussions regarding a mechanism for releases of certain individuals to be specified, including
Wei Gan, to be incorporated through the claims resolution process under the Plan.
9
    To be defined as Causes of Action per the filed Plan.


DOCS_LA:327240.1 46353/002
Case 2:19-bk-24804-VZ        Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08   Desc
                             Main Document   Page 244 of 264




DOCS_LA:327240.1 46353/002
Case 2:19-bk-24804-VZ                Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                 Desc
                                     Main Document   Page 245 of 264



                                                       Exhibit A

                                            Creditor Claims Waterfall1

           Trust Assets shall be distributed as follows:

       (a) First, to repay the Trust Financing, if any, pursuant to the terms thereof and the Trust
           Agreement;

       (b) Second, to each holder of an Administrative Expense Claim, Priority Tax Claim, Priority
           Non-Tax Claim, or U.S. Secured Claim that has elected to receive Trust Interests in full
           and complete settlement, release, and discharge of their claim against YT, equal to the
           Allowed amount of such claim;

       (c) Third, to (i) holders of Allowed Debt Claims, 95% of the remaining Trust Assets, if any,
           and (ii) YT, 5% of the remaining Trust Assets (or the economic equivalent of such Trust
           Assets as set forth in the Trust Agreement), if any, until each holder of an Allowed Debt
           Claim has received aggregate Trust Distributions (in cash or in kind) pursuant to this
           clause (c) equal to the full amount of such holder’s Allowed Debt Claim Distribution
           Amount; and

       (d) Fourth, after all holders of Allowed Debt Claims have received Trust Distributions equal
           to their respective Allowed Debt Claim Distribution Amounts, any remaining Trust
           Assets shall be allocated between the holders of Allowed Debt Claims (to be further
           allocated pro rata based on their respective Allowed Debt Claim Allocation Amounts)
           and YT, as follows:

                                                       YT                 Holders of Allowed Debt Claims
           Amounts less than $1B                       50%                              50%
           Amounts greater than $1B                    70%                              30%
           < $2B
           Amounts greater than $2B                    80%                                  20%
           < $3B
           Amounts greater than $3B                   100%                                    -




1
    Tax issues related to distributions for the Late Filed Claims Reserve are under discussion.


DOCS_LA:327240.1 46353/002
Case 2:19-bk-24804-VZ             Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                             Desc
                                  Main Document   Page 246 of 264



                                                    Exhibit B


                    Restrictions on the Sale of Trust Smart King Shares Post-IPO1
         Entry into Lockup            The Trust will enter into a lockup agreement (the “Lockup
         Agreement                    Agreement”) with the same terms and conditions
                                      regarding the sale of the Trust Smart King Shares of any
                                      lockup and sale restriction agreement that the insiders and
                                      management of FF are subject to in connection with the
                                      underwriting.
         In connection with IPO       The Trust may sell the lesser of (a) what is permitted
                                      under the Lockup Agreement and (b) 5% of the shares
                                      such holder owns at the time of the IPO.
         Subsequent Sales                   The Trust may sell the lesser of (a) what is permitted
                                            under the Lockup Agreement and (b):
                                                 No more than 1% per month in year 1 after any “no
                                                  sale” period;
                                                 No more than 2% per month in year 2 after any “no
                                                  sale” period;
                                                 No more than 3% per month in year 3 after any “no
                                                  sale” period;
                                                 No more than 4% per month in year 4 after any “no
                                                  sale” period; and
                                                 No limitation after year 4.




1
  These sale restrictions only apply to the Trust Smart King Shares and do not apply to the preferred units of Pacific
Technology that are being transferred to the Trust, which shall be governed by the terms of the PT LLCA.


DOCS_LA:327240.1 46353/002
Case 2:19-bk-24804-VZ                Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08          Desc
                                     Main Document   Page 247 of 264



                                                   Exhibit C12

                                        Future Equity Incentive Plan

The total available equity awards under the Future Equity Incentive Plan will be as follows:

 Smart King Total Equity
           Value                          $5,000                 $10,000          $21,000
     (millions of USD)
Dilution of outstanding and
reserved shares on the date
of valuation                               2%                Additional 3%     Additional 3%




12
     For disclosure purposes only.


DOCS_LA:327240.1 46353/002
Case 2:19-bk-24804-VZ   Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08   Desc
                        Main Document   Page 248 of 264




                             EXHIBIT C
Case 2:19-bk-24804-VZ             Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                             Desc
                                  Main Document   Page 249 of 264


                                                   EXHIBIT C1

                               Management’s Discussion and Analysis of
                     Financial Condition and Results of Operations of the FF Group

        The discussion of the FF Group’s financial condition and results of operations below is qualified
by, and should be read in conjunction with, the discussion of the risks related to the FF Group’s business
and the industry in which it operates is detailed elsewhere in the Disclosure Statement, and the section
“Summary of Selected Financial Information of the FF Group” attached as Exhibit D to the Disclosure
Statement. The actual results and the timing of events in all forward-looking statements could differ
materially from those anticipated as a result of various factors, including those set forth under “Certain
Risk Factors to be Considered” in Article VII of this Disclosure Statement and elsewhere in the
Disclosure Statement.

                                              Results of Operations

        Faraday & Future Inc. (“FF” and collectively with other operational entities owned and/or
controlled by Smart King and together with Smart King, the “FF Group”) is a development stage
company and is currently developing its initial electric vehicle, the FF 91, which is not expected to be in
production until nine months after the FF Group has completed its pending Series B Equity Financing
(the commitment of any potential investors have not been secured), and has not yet generated revenues.

        In 2018, the FF Group incurred operating expenses of approximately $457.5 million, which
consisted of R&D expenses of approximately $270.1 million, general and administrative expenses of
approximately $170.5 million, and sales and marketing expenses of approximately $16.9 million. For the
seven months ended July 31, 2019, the FF Group incurred operating expenses of approximately $80.8
million, which consisted of research and development expenses of approximately $17.9 million, general
and administrative expenses of approximately $60.0 million, and sales and marketing expenses of
approximately $2.8 million.

       In addition to the operating expenses, the FF Group incurred interest expenses in the aggregate of
$49.4 million and $26.7 million in 2018 and for the seven months ended July 30, 2019, respectively.

Research and Development Expenses

        R&D expenses consisted primarily of payroll and overhead costs related to R&D personnel,
materials consumed in development activities, third-party fees, and test equipment.

         R&D expenses were mainly driven by the number of the R&D employees, the stage and scale of
the vehicle development and development of technology. Since its inception, the FF Group has devoted
substantial effort and capital resources to engineering, design and development of its variable platform
architecture and the FF 91, its initial electric vehicle model, as well as its second generation variable
platform architecture, VPA 2.0 and the FF 81, both of which are in their initial developing stage. the FF
Group also invested in critical components of its electric powertrain technology, including the battery
system, motor and charging system, and devoted substantial resources to develop its advanced driver
assistance systems (“ADAS”), user experience design (“UI/UX”), and Internet of Vehicles (“IoV”). the
FF Group expects its R&D expenses to increase in future periods as it hires additional R&D employees,
starts production and ramp up of the FF 91 and fully develops VPA 2.0 and the FF 81. The FF Group also

1
 Except as otherwise set forth herein, capitalized terms used in this exhibit but not defined herein have the meanings
ascribed to them in the Debtor’s First Amended Plan of Reorganization.


DOCS_LA:327241.1 46353/002
Case 2:19-bk-24804-VZ          Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                       Desc
                               Main Document   Page 250 of 264


expects that the additional costs that it will incur in operating its Hanford, California manufacturing
facility will further increase the R&D expenses until the start of production of the FF 91.

        As of September 27, 2019, the FF Group had 299 employees working in R&D.

General and Administrative Expenses

        General and administrative expenses consisted primarily of personnel and facilities costs related
to the FF Group’s executive, finance, human resources, information technology and legal organizations,
as well as fees for professional and contract services. The FF Group expects its general and administrative
expenses to increase in future periods as the FF Group continues to grow its operations. The FF Group
also expects that building out its planned Hanford, California manufacturing facility will further increase
these expenditures until the start of production of the FF 91.

       As of September 27, 2019, the FF Group had 99 employees working in general and
administrative functions.

Sales and Marketing Expenses

        Sales and marketing expenses consisted primarily of personnel costs related to its sales and
marketing department, marketing, incentives and advertising costs. The FF Group expects its sales and
marketing expenses to increase in future periods as it introduces more vehicle models and offers
additional services to its customers.

        As of July 31, 2019, the FF Group had 34 employees working in sales and marketing functions.

Interest Expenses

        Interest expenses consisted of interest expenses with respect to the FF Group’s indebtedness.

Losses from Foreign Currency Translation.

          The FF Group’s reporting currency is in US dollars, while the functional currency of the FF
Group’s subsidiaries and consolidated VIE were the respective local currencies, including Renminbi. The
FF Group experienced exchange losses when it converted the weaker U.S. dollar into Euro and Yen to
settle its invoices denominated in Euro and Yen, and converted the weaker Renmibi to settle its invoices
denominated in U.S. dollars.

                                    Liquidity and Capital Resources

        Since inception, the FF Group has incurred cumulative losses from operations and had a net loss
of $477.8 million in the year ended December 31, 2018 and an accumulated deficit of $2,079.3 million as
of December 31, 2018. The principal sources of liquidity have been cash raised from the issuance of
shares and borrowings from related parties and third parties.

         Smart King issued 65,926,748 Class A preferred shares and 752,255,070 Class A preferred shares
to Season Smart for $800 million in gross proceeds in December 2017 and June 2018, respectively. See
Article II.C.2.a of the Disclosure Statement entitled “Evergrande Investment.” Prior to these fundraising
activities, the principal sources of liquidity of the FF Group, including both debt and equity issuance, had
been the entities controlled by or affiliated with YT.




DOCS_LA:327241.1 46353/002
Case 2:19-bk-24804-VZ           Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                        Desc
                                Main Document   Page 251 of 264


         As of December 31, 2018, the FF Group had cash and restricted cash of approximately $7.4
million. the FF Group had a working capital deficit of $579.1 million as of December 31, 2018 and is
currently experiencing a critical liquidity shortfall and is required to raise additional funds of $153 million
to meet its anticipated working capital requirements and capital expenditures for the next 12 months so to
fund its ongoing operations, continue research, development and design efforts and deliver the FF 91.

         Unless the FF Group is successful in obtaining extensions, refinancing or waivers with respect to
certain indebtedness that is or will come due in the near future, or that is currently in default, the FF
Group is not expected to have sufficient liquidity to remain as a going concern. Furthermore, even if it is
able to obtain such extensions, refinancing or waivers, the FF Group must be able to consummate the
Series B Equity Financing or a similar financing by early 2020, or Smart King will again face financing
challenges that may call into question its ability to continue as a going concern. There can be no
assurance that the FF Group will be able to obtain any such extensions, refinancing or waivers or
consummate the Series B Equity Financing or similar financing on a timely basis or on reasonable
commercial terms, or at all.

Plan of Operations and Future Funding Requirements

        The FF Group plans to launch production of the FF 91 and plans to deliver approximately 100
units by its planned initial public offering (targeted as early as early-to-mid-2021). FF continues to
develop the FF81 and FF71/VPA 2.0, and estimates that it will incur additional operating expenses and
capital expenditures of approximately $850 million during the next 18 months to cover all activities,
which the FF Group plans to finance through proceeds received from issuance of shares in one or more
private placement transactions. Such estimates are based on assumptions that may prove to be inaccurate.

        The FF Group’s future capital requirements will depend on many factors, including:

        •     the costs to build up the inventories of raw materials, parts and components,

        •     the timing and costs to develop manufacturing process and equip the manufacturing facility
              in Hanford, California;

        •     obtaining and maintaining adequate third party supplier relationships, and delivery of
              supplies and parts on a timely and cost-effective basis;

        •     the progress, timing and costs to complete software development of each of the FF 91 and
              the FF 81;

        •     the costs to manufacture each of the FF 91 and the FF 81 at the projected volume;

        •     consumer demand of the FF 91 and the FF 81;

        •     the progress, timing and costs to complete development of VPA 2.0;

        •     market perception of FF;

        •     the costs to establish sales, marketing and distribution networks;

        •     the development of then-existing public charging infrastructure;

        •     the cost to develop capabilities to service consumers after sales;


DOCS_LA:327241.1 46353/002
Case 2:19-bk-24804-VZ          Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                         Desc
                               Main Document   Page 252 of 264




        •     the costs for the operation and maintenance of the FF Group’s information technology
              system and infrastructure; and

        •     the effect of competing technological and market developments.

         For debt financing, the FF Group is seeking a new bridge secured debt financing of up to $170
million, which will be senior to its existing debt and will have a favorable conversion feature to equity.
Assuming the FF Group is successful in obtaining such financing, the FF Group intends to use these
short-term convertible debt securities to sustain its operations and engineering efforts.

         To the extent that the FF Group raises additional capital through the sale of equity or debt with
convertible features, the ownership interest of its stockholders will be diluted upon issuance of shares,
which will indirectly affect the value of the Trust Interest held by you. If the FF Group raises additional
capital through the issuance of debt instruments, the FF Group’s results of operations, cash flow and
future prospects could be materially and adversely affected. If the FF Group is unable to raise additional
funds through equity or debt financings when needed, it may be required to delay manufacturing of, or
limit the volume to be delivered for, the FF 91, limit, reduce or terminate development and
commercialization efforts of other electric vehicle models, or cease all operations and seek protection
under insolvency proceedings. While the FF Group is engaged in discussions with potential investors as
of the date of the Disclosure Statement, there are no commitments for additional funding and no
assurance can be made as to whether funding will be available, and if so, how much and on what terms.

Cash Flows from Operating Activities

        The FF Group continues to experience negative cash flows from operating activities as it
develops its business. Cash flows from operating activities are significantly affected by the FF Group’s
cash investments to support its business development in the areas of R&D and selling, marketing and
general and administrative expenses. The FF Group’s operating cash flows are also affected by the FF
Group’s working capital needs to support growth and fluctuations in personnel-related expenditures,
accounts payable and other assets and liabilities.

        The FF Group’s net cash used in operating activities was $512.7 million for the year ended
December 31, 2018. The largest component of the cash used during this period was a net loss of $477.8
million, which was further adjusted for a non-cash re-measurement of put option obligations of $33.7
million held by the FF Group for shares of Easy Go Inc., an affiliate of YT. Significant operating cash
outflows were primarily related to operating expenses of $457.5 million and a decrease of accounts
payable of approximately $24.9 million.

        The FF Group’s net cash used in operating activities was $28.6 million for the seven months
ended July 31, 2019, which primarily consisted of a net loss of $103.1 million, as adjusted for non-cash
items of $74.5 million, which primarily consisted of (i) a depreciation expense of $2.7 million and (ii) net
increase in operating assets and liabilities of $71.7 million, which primarily consisted of an increase in
accrued expenses and other current liabilities of $63.5 million, and an increase in accounts payable of
$13.6 million.

Cash Flows from Investing Activities

                                                         Note Issue Date/
  Lender                           Principal Amount       Maturity Date           Amount Outstanding

   HK entity (Affiliate of       $212.0 million       March 30, 2018/        $197.5 million; interest


DOCS_LA:327241.1 46353/002
Case 2:19-bk-24804-VZ              Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                              Desc
                                   Main Document   Page 253 of 264


    Company)2                                             December 31, 2019          rate at 12%
    HK entity (Affiliate of          $66.9 million        March 30, 2018/            $66.9 million; interest
    Company)3                                             December 31, 2019          rate at 12%
    U.S. entity (Affiliate of        $22.4 million        June 30, 2017/             $4.4 million; interest
    Company)4                                             December 31, 2018          rate at 1.52%
    PRC individual (Former           $0.7 million         Payable on demand          $0.7 million, interest at
    Affiliate)5                                                                      0%
    PRC entity                       $4.37 million        April 17, 2017/            $4.37 million, currently
                                                          April 16, 2018             in default with default
                                                                                     interest rate at 18%
                                     $4.37 million        April 17, 2017/            $4.37 million, currently
                                                          April 16, 2018             in default with default
                                                                                     interest rate at 18%
    PRC individual                   $0.7 million         April 5, 2017/             $0.7 million, interest at
                                                          October 2, 2017            0%; currently in default
    PRC entity (Former               $28.9 million        December 2017 -            $28.9 million in the
    Affiliate)                                            July 2018/one year         aggregate, 0% interest
                                                          maturities, which          rate
                                                          have been extended
                                                          to December 31,
                                                          2019
    A US-based investment            $10.0 million         December 9, 2016/         $10 million; interest
    firm                                                  October 15, 2019           rate at 12%
    A US-based investment          $20.0 million        June 16, 2016/             $7.0 million; interest
    firm                                                December 31, 2019          rate at 12%
    A US-based investment          $1.5 million         December 7, 2016/          $1.5 million; interest
    firm                                                December 31, 2019          rate at 12%
    An individual Chinese          $3.5 million         April 23, 2017/            $3.5 million, interest at
    lender                                              October 20, 2017           9%, in default
    A US-based investment          $1.5 million         October 16, 2018/          $1.5 million, interest
    firm                                                December 31, 2019          rate at 2.86%
    A US-based investment          $1.0 million         December 6, 2018/          $1.0 million, interest
    firm                                                December 31, 2019          rate at 8.99%
                                   $4.4 million         No stated terms or         $9.2 million
                                                        maturity dates
Other unsecured third-

2
  See discussion in Article II.E of the Disclosure Statement entitled “Certain Relationships, Related Transactions,
and Former Affiliates”
3
  See discussion in Article II.E of the Disclosure Statement entitled “Certain Relationships, Related Transactions,
and Former Affiliates”
4
  See discussion in Article II.E of the Disclosure Statement entitled “Certain Relationships, Related Transactions,
and Former Affiliates”
5
  See discussion in Article II.E of the Disclosure Statement entitled “Certain Relationships, Related Transactions,
and Former Affiliates”


DOCS_LA:327241.1 46353/002
Case 2:19-bk-24804-VZ           Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                       Desc
                                Main Document   Page 254 of 264


  party borrowings
         The FF Group continues to experience negative cash flows from investing activities as it develops
its business. Cash flows from investing activities primarily related to purchase of property and equipment.
Net cash used in investing activities was $194.9 million for the year ended December 31, 2018. Net cash
provided from investing activities was $7.4 million for the seven months ended July 31, 2019, which
consisted of net proceeds from sale of its headquarters located in Gardena, California.

Cash Flows from Financing Activities

        Net cash provided by financing activities was $519.1 million for the year ended December 31,
2018, primarily attributable to the proceeds from the issuance of redeemable preference shares (Class A
shares) of $500 million, proceeds from borrowings from related parties of $36.1 million, and borrowings
from third parties of $33.8 million, partially offset by the repayment of borrowings from related parties
and third parties of $39.5 million.

         Net cash provided by financing activities was $27.3 million for the seven months ended July 31,
2019, primarily attributable to proceeds from borrowings from related parties and third parties of $402.1
million.

Capital Expenditures

        During the year ended December 31, 2018 and the seven months ended July 31, 2019, the FF
Group made capital expenditures of $222.0 million and $12.4 million, respectively. During these periods,
the FF Group acquired property, plant and equipment and intangible assets, which consisted primarily of
molding and tooling, IT equipment, R&D equipment, and leasehold improvements, which consisted
primarily of office spaces and the build-out of the Hanford, California manufacturing facility. The FF
Group currently estimates that its capital expenditures for the next 15 months, including for
improvements and installation of equipment for Hanford manufacturing facility, R&D, roll-out of its sales
and service network and network of power solutions, will be approximately $623.0 million, with
approximately $562.0 million incurred over the 12 months starting in January 2020. The FF Group
expects to finance such capital expenditures over the next 15 months with from proceeds from issuance of
shares in one or more private placement transactions, including the potential Series B Equity Financing.

Indebtedness

        The table below sets forth certain details of the notes payable as of July 31, 2019.

         In addition to the loans described in the tables above, a loan in the principal amount of $10.0
million was provided by Season Smart as part of the restructuring agreement entered into by Smart King
and Season Smart on December 31, 2018, which was drawn down in January 2019. The loan bears
interest at an annual rate of 10% if repaid by June 30, 2019, and increases to 15% per annum thereafter.
The loan matured on June 30, 2019 and Smart King is currently in default. As of July 31, 2019, the full
principal amount of $10.0 million remained outstanding.

        As shown in the above tables, the FF Group has defaulted on some of the notes, and several other
notes matured by the end of 2019. Certain notes charge a higher interest rate when in default. The FF
Group is currently negotiating with the lenders for extensions of the loans. However, there is no assurance
that any extensions will be granted. If the FF Group fails to pay off these notes when they become due or
is unable to pay off those that are currently in default, such loans will continue to accrue interest, and the
FF Group will incur additional losses, which could materially and adversely affect the FF Group’s
financial position and exacerbate the FF Group’s liquidity problem.


DOCS_LA:327241.1 46353/002
Case 2:19-bk-24804-VZ           Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                       Desc
                                Main Document   Page 255 of 264


Arrangement with Birch Lake, US Bank National Association and Vendor Trust

         On April 29, 2019, FF entered into a term loan agreement for a principal amount of $15.0 million
with BL Mobility Fundco, LLC, as the lender, and Birch Lake Fund Management (“Birch Lake”), as the
agent and collateral agent. The loan matured and was paid off on September 30, 2019. The loan was
guaranteed by Smart King and several of its subsidiaries in the U.S., the Cayman Islands, and Hong
Kong, and was secured by a first lien on substantially all tangible and intangible assets of the borrowers
and guarantors. Proceeds of the loan were used to pay down existing liabilities and fund the working
capital needs of FF. The loan bore interest at 15.50%, and a default rate of 21.50%. The loan was subject
to a liquidation preference premium of up to 63.50% of the original principal amount, of which the
borrowers had the right to convert 30% of the liquidation preference premium into equity interests of
Smart King.

         On April 29, 2019, FF entered into a note purchase agreement (“NPA”) with certain purchasers,
U.S. Bank National Association, as the notes agent, and Birch Lake, as the collateral agent. The notes are
guaranteed by Smart King and several of its subsidiaries in the U.S., Cayman Islands, and Hong Kong.
The aggregate principal amount of notes that may be issued under the NPA is $200.0 million. As of the
date of this Disclosure Statement, a total of $45.0 million of notes were issued at a 10% interest rate, and
are collateralized by a first lien, with second payment priority, on substantially all tangible and intangible
assets of the borrowers and guarantors. The original maturity date of the notes was October 31, 2019,
however, FF obtained an extension of the maturity date to May, 31, 2020. In addition, FF Group is
currently seeking a new bridge financing, partly to pay off the existing notes. However, there is no
assurance that any of the funding will be available on terms that are acceptable to FF or at all. In the event
that FF fails to obtain an extension, and/or fails to secure capital to pay off the note, and the lender
decides to foreclose on the collateral, FF Group’s business and operations will be materially disrupted, as
there is no assurance FF Group can continue as a going concern.

         On April 29, 2019, the FF Group established the Faraday Vendor Trust (the “Vendor Trust”)
securing past due payables up to $150 million. The Vendor Trust is being managed by Force Ten Partners
as the vendor trustee. All obligations due under the Vendor Trust are collateralized by a first lien, with
third payment priority, on substantially all of FF Group’s tangible and intangible assets. FF Group intends
to satisfy the payables of the suppliers participating in the trust with the Series B Equity Financing that it
intends to raise. The participating vendors agreed not to bring legal claims for overdue payment and to
continue to cooperate with FF Group. Also, most of the vendors agreed to resume supply once FF Group
has secured additional funding. All participating vendors are required to forbear from exercising remedies
on any payables not tendered to or accepted by the Vendor Trust. As of the date of this exhibit, vendors
owed aggregate payables of approximately $141.0 million have agreed to participate in the Vendor Trust,
including several major vendors who have filed lawsuits against FF Group. FF Group estimates that the
participating payables constitute all past due payables of approximately 80% of FF Group’s suppliers.




DOCS_LA:327241.1 46353/002
Case 2:19-bk-24804-VZ                Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                     Desc
                                     Main Document   Page 256 of 264


Contractual Obligations

        The following table sets forth Smart King’s contractual obligations as of December 31, 2018.

                                                              As of December 31,
                                                                                                    2023 and
                        Total          2019           2020            2021           2022          thereafter
                                                              (in US$ thousands)
Capital Lease
obligations                  8,490        1,332          1,213          1,105           1,006           3,834
Operating lease
obligations               6,580           2,443          3,067          1,070              —               —
Total                    15,070           3,775          4,280          2,175           1,006           3,834

        The FF Group has one capital lease in Hanford, California for equipment located at its main
production facility. The capital lease obligations do not include commitments to purchase property and
equipment including leasehold improvements, which the FF Group expects to incur in the of
approximately $104 million in order to fully build out the Hanford manufacturing facility to produce the
FF 91. Operating lease obligations consisted primarily of non-cancelable office leases and automotive
leases.

        Other than those shown above, the FF Group did not have any significant capital and other non-
indebtedness commitments, long-term obligations or guarantees as of December 31, 2018.

        FF entered into a purchase and sale agreement (“PSA”) with Atlas Capital Investors V, LP.
(“Atlas”) on February 4, 2019, pursuant to which FF sold its headquarters located in Gardena, California
(“HQ”) to Atlas for a sale price of $29.0 million. On March 6, 2019, FF and Atlas entered in to a single-
tenant commercial/office lease (the “HQ Lease”), pursuant to which Smart King leased the HQ from
Atlas for a three-year term, with a rent payable of $284,000 per month and an option to repurchase the
HQ any time prior to the expiration of the HQ Lease for a purchase price equal to the greater of $44.0
million or the fair market value of the HQ.

         On March 24, 2019, the FF Group entered into the JVA with The9, pursuant to which the FF
Group and The9 agreed to establish an equity joint venture in Hong Kong and its wholly-owned
subsidiary in China, to engage in the business of manufacturing, marketing, selling and distributing a new
electric vehicle in China. Under the JVA, the FF Group will contribute its land use rights for land located
in Moganshan, China, certain IP licenses, technical know-how, and branding to the joint venture.

                                         Holding Company Structure

        The FF Group adopted a holding company structure, and Smart King is a holding company with
no material operations of its own. All operations are conducted through the FF Group’s U.S. subsidiaries
and its VIEs and their respective subsidiaries in China. As a result, the FF Group’s ability to pay
dividends may depend upon dividends paid by certain subsidiaries of the FF Group. The debt instruments
entered into by these subsidiaries may restrict their ability to pay dividends to the FF Group.

        In addition, Smart King’s wholly foreign-owned subsidiaries in China are permitted to pay
dividends to Smart King only out of their retained earnings, if any, as determined in accordance with PRC
accounting standards and regulations. Under PRC law, each of the FF Group’s subsidiaries and VIEs in
China is required to set aside at least 10% of its after-tax profits each year, if any, to fund certain statutory
reserve funds until such reserve funds reach 50% of its registered capital. In addition, any of the FF
Group’s wholly foreign-owned subsidiaries in China may allocate a portion of its after-tax profits based


DOCS_LA:327241.1 46353/002
Case 2:19-bk-24804-VZ           Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                     Desc
                                Main Document   Page 257 of 264


on PRC accounting standards to enterprise expansion funds and staff bonuses and welfare funds at its
discretion, and its VIEs may allocate a portion of their after-tax profits based on PRC accounting
standards to discretionary surplus funds at their discretion. The statutory reserve funds and the
discretionary funds are not distributable as cash dividends. Remittance of dividends by a wholly foreign-
owned company out of China is subject to examination by the banks designated by SAFE. The FF
Group’s PRC subsidiaries have not paid dividends and will not be able to pay dividends until they
generate accumulated profits and meet the requirements for statutory reserve funds. Dividend
distributions from the FF Group’s U.S. subsidiaries will be subject to U.S. withholding tax. However, the
FF Group’s U.S. subsidiaries have not paid dividends in the past and the FF Group has no plans for its
U.S. subsidiaries to pay dividends in the foreseeable future.

Consolidation of Variable Interest Entities

        The PRC government limits foreign ownership in PRC companies that operate in certain areas of
business, including value-added telecommunication services, internet technology services (except e-
commerce) or vehicle manufacturing of whole vehicles. Effective on July 29, 2018, the restrictions on
foreign investment in new electric manufacturers were lifted.

        In order to comply with these regulations, the FF Group control its entities in China through a set
of contractual arrangements entered into among its WFOE, FF Automotive China, its VIE and VIE’s
shareholders. Pursuant to such contractual arrangements, FF Automotive China is obligated to absorb a
majority of the risk of loss and receive a majority of the residual returns from the VIE’s activities. Such
arrangements also enable the FF Group to direct the activities that most significantly affect the economic
performance of the VIE. Based on these contractual arrangements, the FF Group consolidates the VIE as
required by the relevant rules, because the FF Group holds the variable interests of the VIE and is the
primary beneficiary of the VIE.

                       Quantitative and Qualitative Disclosures about Market Risk

Foreign Exchange Risk

         The FF Group’s reporting currency is U.S. dollars while its expenses are denominated in U.S.
dollars, Renminbi. The FF Group has not used any derivative financial instruments to hedge exposure to
foreign exchange risk. Although the FF Group’s exposure to foreign exchange risks should be limited in
general, the value of the Trust Interest will be affected by the exchange rate between U.S. dollars and
Renminbi because a substantial portion of the FF Group’s operating costs and expenses is effectively
denominated in Renminbi, while Smart King’s shares and the value of Trust Interest will be denominated
in U.S. dollars.

        The conversion of Renminbi into foreign currencies, including U.S. dollars, is based on rates set
by the People’s Bank of China. In July 2005, the PRC government changed its decades-old policy of
pegging the value of Renminbi to the U.S. dollar, and Renminbi appreciated more than 20% against the
U.S. dollar over the following three years. Between July 2008 and June 2010, this appreciation halted and
the exchange rate between Renminbi and the U.S. dollar remained within a narrow band. Since June
2010, Renminbi has fluctuated against the U.S. dollar, at times significantly and unpredictably. With the
development of the foreign exchange market and progress towards interest rate liberalization and
Renminbi internationalization, the PRC government may in the future announce further changes to the
exchange rate system. It is difficult to predict how market forces or PRC or U.S. government policy may
impact the exchange rate between Renminbi and the U.S. dollar in the future. To the extent that Smart
King needs to convert U.S. dollars into Renminbi for its operations, appreciation of Renminbi against the
U.S. dollar would have an adverse effect on the Renminbi amount the FF Group receives from the


DOCS_LA:327241.1 46353/002
Case 2:19-bk-24804-VZ          Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                     Desc
                               Main Document   Page 258 of 264


conversion. Conversely, if the FF Group decides to convert Renminbi into U.S. dollars for business
purposes, appreciation of the U.S. dollar against Renminbi would have a negative effect on U.S. dollars
received from the conversion.

Interest Rate Risk

        The FF Group has not been exposed to material risks due to changes in market interest rates, and
the FF Group has not used any derivative financial instruments to manage its interest risk exposure. The
FF Group expects rising or falling interest rates may have a material impact on its financial condition
unless uncertainty about the direction and timing of interest rate changes materially affects the level of
borrowing and lending activity in the economy.

                                                Taxation

Cayman Islands

         Smart King is incorporated in the Cayman Islands. The Cayman Islands currently have no form of
income, corporate or capital gains tax and no estate duty, inheritance tax or gift tax. There are no other
taxes likely to be material to the FF Group levied by the government of the Cayman Islands except for
stamp duties which may be applicable on instruments executed in, or, after execution, brought within, the
jurisdiction of the Cayman Islands.

United States Income Tax

        The FF Group is subject to taxation and files income tax returns with the U.S. federal government
and the States of California and Oregon.

        As a result of losses incurred, the FF Group had immaterial income taxes for the year ended
December 31, 2018. The recorded provision for income taxes differs from the expected provision for
income taxes based on the federal statutory tax rate of 21% primarily due to the valuation allowance
against deferred tax assets. The FF Group had net deferred tax assets of approximately $117.0 million as
of December 31, 2018, which were comprised primarily of net operating loss and R&D carryforwards of
$83.0 million, impairment of property and equipment of $21.0 million, and, to a lesser extent, temporary
differences related to depreciation, accruals and stock-based compensation. The FF Group recognized a
full valuation allowance of $117.0 million as of December 31, 2018 since, in the judgment of
management, given the FF Group’s history of losses, the realization of these assets was not considered
more likely than not. The valuation allowance increased by $34.0 million for the year ended December
31, 2018.

        The FF Group had U.S. federal R&D tax credit carryforwards of $3.7 million and state R&D tax
credit carryforwards of $4.2 million as of December 31, 2018. The U.S. federal R&D tax credits will
begin to expire in 2035, and the state tax credits do not expire and can be carried forward indefinitely.

        As of December 31, 2018, the FF Group had U.S. federal and foreign net operating loss
carryforwards of $195.5 million and $136.8 million, respectively. The U.S. federal and foreign net
operating losses will begin to expire in 2034 and 2019, respectively. The U.S. federal net operating loss
carryforwards of $115.4 million generated after the effectiveness of the Tax Cuts and Jobs Act may be
carried forward indefinitely, subject to the 80% taxable income limitation on the utilization of the
carryforwards. The U.S. federal net operating loss carryforwards of $80.0 million generated prior to
December 31, 2017 may be carried forward for 20 years. In accordance with Internal Revenue Code



DOCS_LA:327241.1 46353/002
Case 2:19-bk-24804-VZ            Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                         Desc
                                 Main Document   Page 259 of 264


Section 382 (“Section 382”) and Section 383 (“Section 383”), a corporation that undergoes an “ownership
change” (generally defined as a cumulative change (by value) of more than 50% in the equity ownership
of certain stockholders over a rolling three-year period) is subject to limitations on its ability to utilize its
pre-change Net Operating Losses (“NOLs”) and R&D tax credits to offset post-change taxable income
and post-change tax liabilities, respectively. The FF Group’s existing NOLs and R&D credits may be
subject to limitations arising from previous ownership changes, and the ability to utilize NOLs could be
further limited by Section 382 and Section 383 of the Code. There is a strong possibility that the current
restructuring under the Plan, together with other changes in the direct and indirect ownership of Smart
King preceding the restructuring or in the future, could result in an ownership change under Section 382
and Section 383 of the Code.

         As of December 31, 2018, the 2017 and 2016 tax years remained subject to examination for each
jurisdiction. In accordance with ASC 740-10, Income Taxes - Overall, the impact of an uncertain income
tax position on the income tax return must be recognized at the largest amount that is more likely than not
to be sustained upon audit by the relevant taxing authority. An uncertain income tax position will not be
recognized if it has less than a 50% likelihood of being sustained. The FF Group had no material
uncertain tax positions at December 31, 2018. At December 31, 2018, there were no interest or penalties
related to uncertain tax positions.

PRC

        Generally, the FF Group’s PRC subsidiaries are subject to enterprise income tax on their taxable
income in China at a statutory rate of 25%. The enterprise income tax is calculated based on the entity’s
global income as determined under PRC tax laws and accounting standards.

        The FF Group has not yet offered products and services or generated any revenue and therefore is
not subject to value-added tax or subcharges on value-added tax payments

         Dividends paid by the FF Group’s PRC subsidiaries in China to the FF Group’s Hong Kong
subsidiaries will be subject to a withholding tax rate of 10%, unless the relevant Hong Kong entity
satisfies all the requirements under the Double Taxation Avoidance Arrangement and receives approval
from the relevant tax authority. If the FF Group’s Hong Kong subsidiaries satisfy all the requirements
under the tax arrangement and receive approval from the relevant tax authority, then the dividends paid to
the Hong Kong subsidiaries would be subject to withholding tax at the standard rate of 5%. The above-
mentioned approval requirement was abolished on November 1, 2015, but a Hong Kong entity is still
required to file application package with the relevant tax authority, and settle the overdue taxes if the
preferential 5% tax rate is denied based on the subsequent review of the application package by the
relevant tax authority.

        If the FF Group or any of its subsidiaries outside of China were deemed to be a “resident
enterprise” under the PRC Enterprise Income Tax Law, it would be subject to enterprise income tax on its
worldwide income at a rate of 25%.

         Under the PRC Enterprise Income Tax Law, R&D expenses incurred by an enterprise in the
course of carrying out R&D activities that have not formed intangible assets are included in the profit and
loss account for the current year. In addition to deducting the actual amount of R&D expenses incurred,
an enterprise is allowed an additional 75% deduction of such amount in calculating its taxable income for
the relevant year. For R&D expenses that have formed intangible assets, the tax amortization is based on
175% of the costs of the intangible assets.




DOCS_LA:327241.1 46353/002
Case 2:19-bk-24804-VZ   Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08   Desc
                        Main Document   Page 260 of 264




                             EXHIBIT D
Case 2:19-bk-24804-VZ                    Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                               Desc
                                         Main Document   Page 261 of 264



                                                      EXHIBIT D
                      Summary of Selected Financial Information of the FF Group
         The consolidated financial statements of Smart King Ltd. (“Smart King”), the parent company of Faraday
& Future Inc. (“FF” and collectively with other operational entities owned and/or controlled by Smart King and
together with Smart King, the “FF Group”) are prepared and presented in accordance with accounting principles
generally accepted in the United States of America, or U.S. GAAP. FF Group’s historical results are not necessarily
indicative of results expected for future periods, and information for interim periods is subject to year-end
adjustments. You should read this Summary of Selected Financial Information of FF Group together with
“Management’s Discussion and Analysis of Financial Condition and Results of Operations of FF Group” attached as
Exhibit C to the Disclosure Statement.

          The following table presents FF Group’s selected consolidated statement of operations and comprehensive
loss for the year ended December 31, 2018 and seven months ended July 31, 2019.

                                                                                                Seven months ended
                                                      Year ended December 31,                        July 31,
                                                               2018                                   2019
                                                                             In thousands US$
    Selected Consolidated Statement of Operations
     and Comprehensive Loss
    Operating Expenses
    Research and Development                                              270,101                                    17,933
    Sales and Marketing                                                    16,906                                     2,818
    General and administrative                                            170,480                                    60,009
    Total Operating Expenses                                              457,487                                    80,760
    Loss from operations                                                  457,487                                    80,760
    Other income, net                                                      29,019                                     4.417
    Interest expense                                                       49,369                                    26,709
    Net loss                                                              477,837                                  103,052
    Other comprehensive loss
    Foreign Currency translation                                             4,082                                    2,276
    Total comprehensive loss                                              481,919                                  100,776


         The following table presents FF Group’s selected consolidated balance sheet data as of December 31, 2018
and July 31, 2019.

                                                        As of December 31,                        As of July 31,
                                                               2018                                   2019
                                                                 In thousands US$, except for shares data
    Selected Consolidated Balance Sheet
    Total Current Assets                                                   73,560                                   73,102
       Assets Held for Sale                                                29,038                                   29,038
    Property and equipment, net                                           282,385                                  260,274
    Land use rights                                                        60,497                                   59,767
    Other noncurrent assets                                                 3,597                                    4,321
    Total assets                                                          420,039                                  397,464
    Current Liabilities
    Accounts payable                                                      136,596                                  159,304
     Accrued expenses and other current liabilities                       140,188                                  172,520
     Related party notes payable                                          315,700                                  310,757
     Notes payable                                                         60,168                                   91,325
    Total current liabilities                                             652,652                                  734,305
    Capital leases, less current portion                                   12,746                                   14,550
    Deferred rent, less current portion                                     2,490                                      327




DOCS_LA:327242.1 46353/002
Case 2:19-bk-24804-VZ                    Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                                 Desc
                                         Main Document   Page 262 of 264


    Land use grant                                                             53,226                              52,588
    Total Liabilities                                                         721,114                             801,770
    Stockholder’s deficit
    Redeemable convertible preference shares, $0.00001
      par value; 480,588,235 shares and 470,588,235
      shares authorized, issued and outstanding on                            724,824                             724,824
      December 31, 2018 and July 31, 2019, respectively;
      liquidation preference of $1,150,118
    Class B convertible preferred stock, $0.00001 par
      value; 600,000,000 shares authorized, 600,000,000
      and 600,000,000 shares issued and outstanding on                        924,149                             924,149
      December 31, 2018 and July 31, 2019, respectively;
      liquidation preference of $1,466,400
    Additional paid-in capital                                                 131,514                             92,701
    Accumulated other comprehensive loss                                         2,291                                 24
    Accumulated deficit                                                      2,079,270                          2,145,955
    Total stockholders’ deficit                                               301,075                             404,306
    Total liabilities and stockholders’ deficit                               420,039                             397,464


         The following table presents FF Group’s selected cash flow data for the year ended December 31, 2018 and
the seven months ended July 31, 2019.

                                                           Year Ended December 31,          Seven Months Ended July 31,
                                                                    2018                              2019
                                                                                In thousands US$
    Selected Consolidated Cash Flows Data
    Net cash used in operating activities                                    (512,668)                           (28,600)
    Net cash (used in)/provided by investing activities                      (194,910)                              7,435
    Net cash provided by financing activities                                  519,074                             27,300
    Effects of exchange rate changes on cash and
                                                                               (4,513)                                    -
     restricted cash
    Net decrease in cash and restricted cash                                 (193,017)                              (586)
    Cash and restricted cash at beginning of the                              200,441                               7,424
     year/period
    Cash and restricted cash at end of the year/period                          7,424                               6,838




DOCS_LA:327242.1 46353/002
        Case 2:19-bk-24804-VZ                    Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                                       Desc
                                                 Main Document   Page 263 of 264
                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                    10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled (specify): SECOND AMENDED DISCLOSURE STATEMENT
WITH RESPECT TO DEBTOR’S FIRST AMENDED PLAN OF REORGANIZATION UNDER CHAPTER 11 OF THE
BANKRUPTCY CODE will be served or was served (a) on the judge in chambers in the form and manner required by
LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
January 28, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) ____________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) January 28, 2020, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

 VIA HAND DELIVERY
 The Honorable Vincent P. Zurzolo
 United States Bankruptcy Court
 Central District of California
 255 East Temple Street, Suite 1360 / Courtroom 1368
 Los Angeles, CA 90012

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  January 28, 2020               Mary de Leon                                                    /s/ Mary de Leon
  Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:327236.1 46353/002
        Case 2:19-bk-24804-VZ
                       Doc 262 Filed 01/28/20 Entered 01/28/20 00:23:08                                                             Desc
                      Main Document    Page 264 of 264
SERVICE INFORMATION FOR CASE NO. 19-bk-24804-VZ

    1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

        Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com
        Jeffrey W Dulberg jdulberg@pszjlaw.com
        Alexandra N Krasovec krasovec.alexandra@dorsey.com, claridge.vanessa@dorsey.com
        David W. Meadows david@davidwmeadowslaw.com
        Kelly L Morrison kelly.l.morrison@usdoj.gov
        Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
        Christopher E Prince cprince@lesnickprince.com,
         jmack@lesnickprince.com;cprince@ecf.courtdrive.com
        Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
        United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
        Emily Young pacerteam@gardencitygroup.com,
         rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:327236.1 46353/002
